Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of June 4, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

 

General

     1   

SECTION 1.2

 

Specific Terms

     1   

SECTION 1.3

 

Usage of Terms

     2   

SECTION 1.4

 

[Reserved]

     2   

SECTION 1.5

 

No Recourse

     2   

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property.

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

 

Representations and Warranties of Seller

     4   

SECTION 3.2

 

Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

 

Protection of Title of Purchaser.

     8   

SECTION 4.2

 

Other Liens or Interests

     9   

SECTION 4.3

 

Costs and Expenses

     9   

SECTION 4.4

 

Indemnification.

     10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

 

Repurchase of Receivables Upon Breach of Warranty

     12   

SECTION 5.2

 

Reassignment of Purchased Receivables

     12   

SECTION 5.3

 

Waivers

     13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

 

Liability of Seller

     13   

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13   

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14   

SECTION 6.5

 

Amendment.

     14   

SECTION 6.6

 

Notices

     15   

SECTION 6.7

 

Merger and Integration

     15   

SECTION 6.8

 

Severability of Provisions

     15   

SECTION 6.9

 

Intention of the Parties.

     15   

SECTION 6.10

 

Governing Law

     16   

SECTION 6.11

 

Counterparts

     16   

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16   

SECTION 6.13

 

Nonpetition Covenant

     17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A — Schedule of Receivables Schedule B — Representations and Warranties
from the Seller as to the Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of June 4, 2014, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of June 4, 2014, by and among
AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2014-2, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means June 12, 2014.

“Issuer” means AmeriCredit Automobile Receivables Trust 2014-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement, the Underwriting Agreement and the Note
Purchase Agreement. The Related Documents to be executed by any party are
referred to herein as “such party’s Related Documents,” “its Related Documents”
or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

 

3



--------------------------------------------------------------------------------

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having

 

5



--------------------------------------------------------------------------------

jurisdiction over Seller or its properties (i) asserting the invalidity of this
Agreement or any of the Related Documents, (ii) seeking to prevent the issuance
of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the Related Documents, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by Seller of
its obligations under, or the validity or enforceability of, this Agreement or
any of the Related Documents or (iv) seeking to affect adversely the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or
under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

 

6



--------------------------------------------------------------------------------

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

 

7



--------------------------------------------------------------------------------

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

 

8



--------------------------------------------------------------------------------

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

 

9



--------------------------------------------------------------------------------

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

 

10



--------------------------------------------------------------------------------

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

 

15



--------------------------------------------------------------------------------

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related

 

16



--------------------------------------------------------------------------------

Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Rob Pigott

Name:   Rob Pigott Title:   Assistant Vice President, Corporate Finance

AMERICREDIT FINANCIAL SERVICES, INC.,
as Seller

By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Finance

Accepted:

 

CITIBANK, N.A., not in its individual capacity but solely
as Trustee and Trust Collateral Agent By:  

/s/ Kristen Driscoll

Name:   Kristen Driscoll Title:   Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Schedule A

 

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453267254        453229304        453192494        453155582        453118580   
    453081739        453044521        453007239        452969785       
452932387        452895394        452857584        452819741        452781909   
    452743586        452704547        442900403        442725701       
453332231        453295545      453266132        453229312        453192502     
  453155590        453118598        453081747        453044539        453007247
       452969793        452932395        452895402        452857485       
452819758        452781917        452743594        452704554        442900452   
    442725743        453332249        453295552      453266140        453229320
       453192510        453155608        453118606        453081754       
453044547        453007254        452969801        452932403        452895410   
    452857386        452819766        452781818        452743602       
452704463        442900478        442725776        453332256        453295560   
  453266157        453229338        453192528        453155616        453118622
       453081762        453044554        453007262        452969819       
452932411        452895428        452857394        452819774        452781701   
    452743628        452704364        442900486        442725792       
453332264        453295578      453266165        453229346        453192536     
  453155624        453118630        453081770        453044562        453007270
       452969827        452932304        452895436        452857402       
452819782        452781719        452743636        452704372        442900494   
    442725826        453332272        453295586      453266173        453229353
       453192544        453155632        453118648        453081788       
453044463        453007288        452969835        452932205        452895444   
    452857410        452819790        452781727        452743644       
452704398        442900536        442725073        453332280        453295594   
  453266181        453229361        453192551        453155640        453118655
       453081796        453044364        453007296        452969843       
452932213        452895345        452857428        452819808        452781743   
    452743651        452704406        442900569        442725107       
453332298        453295602      453266199        453229379        453192569     
  453155657        453118556        453081697        453044372        453007304
       452969850        452932221        452895246        452857436       
452819816        452781750        452743677        452704414        442900635   
    442725222        453332199        453295503      453266207        453229387
       453192460        453155665        453118465        453081598       
453044380        453007205        452969868        452932239        452895253   
    452857444        452819824        452781768        452743685       
452704422        442900676        442725289        453332090        453295404   
  453266124        453229288        453192361        453155566        453118473
       453081606        453044398        453007106        452969769       
452932247        452895261        452857451        452819832        452781776   
    452743578        452704430        442900163        442725297       
453332108        453295412      453266025        453229189        453192379     
  453155467        453118481        453081614        453044406        453007114
       452969660        452932254        452895279        452857469       
452819733        452781784        452743479        452704448        442900189   
    442725313        453332116        453295420      453266033        453229197
       453192387        453155475        453118499        453081622       
453044414        453007122        452969678        452932262        452895287   
    452857477        452819634        452781800        452743487       
452704455        442900197        442725347        453332124        453295438   
  453266041        453229205        453192395        453155483        453118507
       453081630        453044422        453007130        452969686       
452932270        452895295        452857378        452819642        452781693   
    452743495        452704356        442900213        442725396       
453332132        453295446      453266058        453229213        453192403     
  453155491        453118515        453081648        453044430        453007148
       452969694        452932288        452895303        452857279       
452819659        452781594        452743503        452704240        442900221   
    442724514        453332140        453295453      453266066        453229221
       453192411        453155509        453118523        453081655       
453044455        453007155        452969702        452932296        452895311   
    452857287        452819667        452781602        452743511       
452704257        442900320        442724621        453332165        453295461   
  453266074        453229239        453192429        453155517        453118531
       453081663        453044356        453007163        452969710       
452932197        452895329        452857295        452819675        452781610   
    452743529        452704265        442900338        442724670       
453332173        453295479      453266082        453229247        453192437     
  453155525        453118549        453081671        453044257        453007171
       452969728        452932098        452895337        452857303       
452819683        452781628        452743537        452704273        442899902   
    442724738        453332181        453295487      453266090        453229254
       453192445        453155533        453118440        453081689       
453044265        453007189        452969736        452932106        452895238   
    452857311        452819691        452781636        452743545       
452704281        442899936        442724829        453332082        453295495   
  453266108        453229262        453192452        453155541        453118341
       453081580        453044273        453007197        452969744       
452932114        452895139        452857329        452819709        452781644   
    452743552        452704299        442899944        442724902       
453331985        453295396      453266116        453229270        453192353     
  453155558        453118358        453081481        453044281        453007080
       452969751        452932122        452895154        452857337       
452819717        452781651        452743560        452704307        442899951   
    442724332        453331993        453295297      453266017        453229171
       453192254        453155459        453118366        453081499       
453044299        453006983        452969652        452932130        452895162   
    452857345        452819725        452781669        452743461       
452704315        442899977        442724381        453332009        453295305   
  453265910        453229064        453192262        453155350        453118374
       453081507        453044307        453006991        452969553       
452932148        452895170        452857352        452819626        452781677   
    452743362        452704331        442900007        442724399       
453332017        453295313      453265928        453229072        453192270     
  453155368        453118382        453081515        453044315        453007007
       452969561        452932155        452895188        452857360       
452819527        452781685        452743370        452704232        442900015   
    442724407        453332025        453295321      453265936        453229080
       453192288        453155376        453118390        453081523       
453044323        453007015        452969579        452932163        452895196   
    452857261        452819535        452781586        452743388       
452704133        442900049        442724449        453332033        453295339   
  453265944        453229106        453192296        453155384        453118408
       453081531        453044331        453007023        452969587       
452932171        452895204        452857162        452819543        452781487   
    452743404        452704158        442900080        442724464       
453332041        453295347      453265951        453229114        453192304     
  453155392        453118416        453081549        453044349        453007031
       452969595        452932189        452895212        452857170       
452819550        452781495        452743412        452704174        442900098   
    442724498        453332058        453295354      453265969        453229122
       453192312        453155400        453118424        453081556       
453044240        453007049        452969603        452932080        452895220   
    452857188        452819568        452781503        452743420       
452704182        442900106        442724506        453332066        453295362   
  453265977        453229130        453192320        453155418        453118432
       453081564        453044141        453007056        452969611       
452931983        452895121        452857196        452819576        452781511   
    452743438        452704190        442899324        442723979       
453332074        453295370      453265985        453229148        453192338     
  453155426        453118333        453081572        453044158        453007064
       452969629        452931991        452895022        452857204       
452819592        452781529        452743446        452704216        442899365   
    442723995        453331977        453295388      453265993        453229155
       453192346        453155434        453118234        453081473       
453044166        453007072        452969637        452932007        452895030   
    452857212        452819600        452781537        452743453       
452704224        442899498        442724035        453331878        453295289   
  453266009        453229163        453192247        453155442        453118242
       453081374        453044174        453006975        452969645       
452932015        452895048        452857220        452819618        452781545   
    452743354        452704026        442899514        442724118       
453331886        453295180      453265902        453229056        453192148     
  453155343        453118259        453081382        453044182        453006876
       452969546        452932023        452895055        452857238       
452819519        452781552        452743255        452704034        442899530   
    442724175        453331894        453295198      453265803        453228959
       453192155        453155244        453118267        453081390       
453044190        453006884        452969447        452932031        452895063   
    452857246        452819410        452781560        452743263       
452704075        442899548        442724217        453331902        453295206   
  453265811        453228967        453192171        453155251        453118275
       453081408        453044208        453006892        452969454       
452932049        452895071        452857253        452819428        452781578   
    452743271        452704083        442899647        442723599       
453331910        453295214      453265829        453228975        453192189     
  453155269        453118283        453081416        453044216        453006900
       452969462        452932056        452895089        452857154       
452819436        452781479        452743289        452704091        442899845   
    442723672        453331928        453295222      453265837        453228983
       453192197        453155277        453118291        453081424       
453044224        453006918        452969470        452932064        452895097   
    452857048        452819444        452781370        452743297       
452704109        442899043        442723722        453331936        453295230   
  453265845        453228991        453192205        453155285        453118309
       453081432        453044232        453006926        452969488       
452932072        452895105        452857063        452819451        452781388   
    452743313        452704117        442899068        442723771       
453331944        453295248      453265852        453229007        453192213     
  453155293        453118317        453081440        453044133        453006934
       452969496        452931975        452895113        452857071       
452819469        452781396        452743321        452704018        442899084   
    442723789        453331951        453295255      453265860        453229015
       453192221        453155301        453118325        453081457       
453044034        453006942        452969504        452931876        452895014   
    452857089        452819477        452781404        452743339       
452703929        442899092        442723920        453331969        453295263   
  453265878        453229023        453192239        453155319        453118226
       453081465        453044042        453006959        452969512       
452931884        452894918        452857097        452819485        452781412   
    452743347        452703937        442899100        442723938       
453331860        453295271      453265886        453229031        453192130     
  453155327        453118127        453081366        453044059        453006967
       452969520        452931892        452894926        452857105       
452819493        452781420        452743248        452703945        442899118   
    442723946        453331761        453295172      453265894        453229049
       453192031        453155335        453118135        453081267       
453044067        453006868        452969538        452931900        452894934   
    452857113        452819501        452781438        452743149       
452703960        442899142        442723177        453331779        453295073   
  453265795        453228942        453192049        453155236        453118143
       453081283        453044075        453006769        452969439       
452931918        452894942        452857121        452819402        452781446   
    452743156        452703978        442899258        442723367       
453331787        453295081      453265696        453228843        453192056     
  453155145        453118150        453081291        453044083        453006777
       452969330        452931926        452894959        452857139       
452819303        452781453        452743164        452703986        442898730   
    442723417        453331795        453295099      453265704        453228850
       453192064        453155152        453118168        453081309       
453044091        453006785        452969348        452931934        452894967   
    452857147        452819311        452781362        452743172       
452703994        442898755        442723474        453331803        453295107   
  453265712        453228868        453192072        453155160        453118176
       453081317        453044109        453006793        452969355       
452931942        452894975        452857030        452819329        452781255   
    452743180        452704000        442898797        442723482       
453331811        453295115      453265720        453228876        453192080     
  453155186        453118184        453081325        453044117        453006801
       452969363        452931959        452894983        452856933       
452819337        452781263        452743198        452703895        442898920   
    442722823        453331829        453295123      453265738        453228884
       453192098        453155194        453118192        453081333       
453044125        453006827        452969371        452931967        452894991   
    452856941        452819345        452781271        452743206       
452703796        442898979        442722872        453331837        453295131   
  453265746        453228892        453192106        453155202        453118200
       453081341        453044026        453006835        452969389       
452931868        452895006        452856958        452819352        452781289   
    452743214        452703804        442898987        442722898       
453331845        453295149      453265753        453228918        453192114     
  453155210        453118218        453081358        453043929        453006843
       452969397        452931769        452894900        452856966       
452819360        452781297        452743222        452703820        442899019   
    442722930        453331852        453295156      453265761        453228926
       453192122        453155228        453118119        453081259       
453043937        453006850        452969405        452931777        452894801   
    452856974        452819378        452781305        452743230       
452703853        442898276        442722948        453331753        453295164   
  453265779        453228934        453192023        453155129        453118010
       453081150        453043945        453006751        452969413       
452931785        452894819        452856982        452819386        452781313   
    452743131        452703861        442898292        442723029       
453331654        453295065      453265787        453228835        453191926     
  453155012        453118028        453081168        453043952        453006645
       452969322        452931793        452894827        452856990       
452819394        452781321        452743032        452703887        442898342   
    442723045        453331662        453294969      453265688        453228736
       453191934        453155020        453118036        453081176       
453043960        453006652        452969223        452931801        452894835   
    452857006        452819295        452781347        452743040       
452703788        442898359        442723094        453331670        453294977   
  453265589        453228744        453191942        453155038        453118044
       453081184        453043978        453006678        452969231       
452931819        452894843        452857014        452819196        452781354   
    452743057        452703689        442898409        442722401       
453331688        453294985      453265597        453228751        453191959     
  453155053        453118051        453081192        453043986        453006686
       452969249        452931827        452894850        452857022       
452819204        452781248        452743065        452703697        442898417   
    442722427        453331696        453294993      453265605        453228769
       453191967        453155061        453118069        453081200       
453043994        453006694        452969256        452931835        452894868   
    452856925        452819212        452781149        452743073       
452703713        442898458        442722500        453331704        453295008   
  453265613        453228777        453191975        453155079        453118077
       453081218        453044000        453006702        452969264       
452931843        452894876        452856818        452819220        452781156   
    452743081        452703721        442898466        442722518       
453331712        453295016      453265621        453228785        453191983     
  453155087        453118085        453081226        453044018        453006710
       452969272        452931850        452894884        452856826       
452819238        452781164        452743099        452703739        442898490   
    442722567        453331720        453295024      453265639        453228793
       453191991        453155095        453118093        453081234       
453043911        453006728        452969280        452931751        452894892   
    452856834        452819246        452781172        452743107       
452703747        442897765        442722583        453331738        453295032   
  453265647        453228801        453192007        453155103        453118101
       453081242        453043812        453006736        452969298       
452931652        452894793        452856842        452819253        452781180   
    452743115        452703754        442897799        442722609       
453331746        453295040      453265654        453228819        453192015     
  453155111        453118002        453081143        453043820        453006744
       452969306        452931660        452894694        452856859       
452819261        452781198        452743123        452703762        442897831   
    442722641        453331647        453295057      453265662        453228827
       453191918        453155004        453117897        453081044       
453043838        453006637        452969314        452931678        452894710   
    452856867        452819279        452781206        452743024       
452703770        442897922        442722674        453331548        453294951   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453265670        453228728        453191819        453154908        453117905   
    453081051        453043846        453006520        452969215       
452931686        452894728        452856875        452819287        452781214   
    452742927        452703671        442897948        442722708       
453331563        453294852      453265571        453228629        453191827     
  453154916        453117921        453081069        453043853        453006538
       452969116        452931694        452894736        452856883       
452819188        452781222        452742935        452703572        442897971   
    442722088        453331571        453294860      453265472        453228637
       453191835        453154932        453117939        453081077       
453043861        453006546        452969124        452931702        452894744   
    452856917        452819089        452781230        452742943       
452703598        442897989        442722179        453331589        453294878   
  453265480        453228645        453191843        453154940        453117954
       453081085        453043879        453006553        452969132       
452931710        452894751        452856800        452819097        452781131   
    452742950        452703606        442898045        442722195       
453331597        453294886      453265498        453228652        453191850     
  453154957        453117962        453081093        453043887        453006561
       452969140        452931736        452894769        452856701       
452819105        452781024        452742976        452703630        442898094   
    442722294        453331605        453294894      453265506        453228660
       453191868        453154965        453117970        453081101       
453043895        453006579        452969157        452931744        452894777   
    452856719        452819113        452781032        452742984       
452703648        442897500        442722385        453331613        453294902   
  453265514        453228678        453191876        453154973        453117988
       453081119        453043804        453006587        452969173       
452931645        452894785        452856727        452819121        452781040   
    452742992        452703655        442897526        442721890       
453331639        453294910      453265522        453228686        453191884     
  453154981        453117996        453081127        453043705        453006595
       452969181        452931546        452894686        452856735       
452819147        452781057        452743008        452703663        442897583   
    442721999        453331530        453294928      453265530        453228694
       453191892        453154999        453117889        453081135       
453043713        453006611        452969199        452931553        452894587   
    452856743        452819154        452781065        452743016       
452703564        442897625        442722039        453331431        453294936   
  453265548        453228702        453191900        453154890        453117780
       453081036        453043721        453006629        452969207       
452931561        452894595        452856750        452819162        452781081   
    452742919        452703465        442897690        442722054       
453331449        453294944      453265555        453228710        453191801     
  453154791        453117798        453080939        453043739        453006512
       452969090        452931579        452894603        452856768       
452819170        452781099        452742810        452703473        442897708   
    442721353        453331456        453294845      453265563        453228611
       453191702        453154809        453117806        453080947       
453043747        453006413        452968993        452931595        452894611   
    452856776        452819071        452781107        452742828       
452703481        442897724        442721494        453331464        453294746   
  453265464        453228512        453191710        453154817        453117814
       453080954        453043754        453006421        452969009       
452931603        452894629        452856784        452818966        452781115   
    452742836        452703499        442897732        442721544       
453331472        453294753      453265365        453228520        453191728     
  453154825        453117822        453080962        453043762        453006439
       452969017        452931611        452894637        452856792       
452818974        452781123        452742844        452703515        442897757   
    442721577        453331480        453294761      453265373        453228538
       453191736        453154833        453117830        453080970       
453043770        453006447        452969025        452931629        452894652   
    452856693        452818982        452781016        452742869       
452703523        442897252        442721585        453331498        453294779   
  453265381        453228546        453191744        453154841        453117848
       453080988        453043788        453006454        452969033       
452931637        452894660        452856594        452818990        452780919   
    452742877        452703531        442897286        442721742       
453331506        453294787      453265399        453228553        453191751     
  453154858        453117855        453080996        453043796        453006462
       452969041        452931538        452894678        452856602       
452819014        452780927        452742885        452703549        442897328   
    442721759        453331514        453294795      453265407        453228561
       453191769        453154866        453117863        453081002       
453043697        453006470        452969058        452931439        452894579   
    452856610        452819022        452780935        452742893       
452703556        442897336        442720835        453331522        453294803   
  453265415        453228579        453191777        453154874        453117871
       453081010        453043598        453006488        452969066       
452931447        452894470        452856628        452819030        452780943   
    452742901        452703457        442897419        442720876       
453331423        453294811      453265423        453228587        453191785     
  453154882        453117772        453081028        453043606        453006496
       452969074        452931454        452894488        452856636       
452819048        452780968        452742802        452703366        442897476   
    442720884        453331324        453294829      453265431        453228595
       453191793        453154783        453117665        453080921       
453043614        453006504        452969082        452931462        452894496   
    452856644        452819055        452780976        452742703       
452703374        442897484        442721049        453331332        453294738   
  453265449        453228603        453191694        453154684        453117673
       453080822        453043622        453006405        452968985       
452931470        452894504        452856651        452819063        452780984   
    452742711        452703382        442897492        442721056       
453331340        453294639      453265456        453228504        453191595     
  453154692        453117681        453080830        453043630        453006306
       452968886        452931488        452894520        452856669       
452818958        452780992        452742729        452703408        442896726   
    442721171        453331357        453294647      453265357        453228405
       453191603        453154700        453117699        453080848       
453043648        453006314        452968894        452931496        452894538   
    452856677        452818859        452781008        452742745       
452703416        442896767        442721213        453331365        453294654   
  453265258        453228413        453191611        453154718        453117707
       453080855        453043655        453006322        452968902       
452931504        452894546        452856685        452818867        452780901   
    452742752        452703424        442896858        442721270       
453331373        453294662      453265266        453228421        453191629     
  453154726        453117715        453080863        453043663        453006330
       452968910        452931512        452894553        452856586       
452818875        452780794        452742760        452703432        442896866   
    442720405        453331381        453294670      453265274        453228439
       453191637        453154734        453117723        453080871       
453043671        453006348        452968928        452931520        452894561   
    452856487        452818883        452780802        452742778       
452703440        442896908        442720421        453331399        453294688   
  453265282        453228447        453191645        453154742        453117731
       453080889        453043689        453006355        452968936       
452931421        452894462        452856495        452818891        452780810   
    452742786        452703341        442897013        442720447       
453331407        453294696      453265290        453228454        453191652     
  453154759        453117749        453080897        453043580        453006363
       452968944        452931322        452894363        452856503       
452818909        452780828        452742794        452703242        442897039   
    442720504        453331415        453294704      453265308        453228462
       453191660        453154767        453117756        453080905       
453043481        453006371        452968951        452931330        452894371   
    452856511        452818917        452780836        452742695       
452703259        442897062        442720587        453331316        453294712   
  453265316        453228470        453191678        453154775        453117657
       453080913        453043499        453006389        452968969       
452931348        452894389        452856529        452818925        452780844   
    452742596        452703267        442896122        442720678       
453331217        453294720      453265324        453228488        453191686     
  453154676        453117558        453080814        453043507        453006397
       452968977        452931355        452894397        452856537       
452818933        452780851        452742604        452703275        442896247   
    442720694        453331225        453294621      453265332        453228496
       453191587        453154577        453117566        453080715       
453043515        453006298        452968878        452931363        452894405   
    452856545        452818941        452780869        452742612       
452703283        442896411        442720785        453331233        453294522   
  453265340        453228397        453191488        453154585        453117574
       453080723        453043523        453006199        452968779       
452931371        452894413        452856552        452818842        452780877   
    452742620        452703291        442896452        442719977       
453331241        453294530      453265241        453228298        453191496     
  453154593        453117582        453080731        453043531        453006207
       452968787        452931389        452894421        452856560       
452818743        452780885        452742638        452703309        442896478   
    442720074        453331258        453294548      453265142        453228306
       453191504        453154601        453117590        453080749       
453043549        453006215        452968795        452931397        452894439   
    452856578        452818750        452780893        452742646       
452703317        442896510        442720108        453331266        453294555   
  453265159        453228314        453191512        453154619        453117608
       453080756        453043556        453006223        452968803       
452931405        452894447        452856479        452818768        452780695   
    452742653        452703325        442896528        442720264       
453331274        453294563      453265167        453228322        453191520     
  453154627        453117616        453080764        453043564        453006231
       452968811        452931413        452894454        452856370       
452818776        452780703        452742661        452703234        442896544   
    442720330        453331282        453294571      453265175        453228330
       453191538        453154635        453117624        453080772       
453043572        453006249        452968829        452931314        452894355   
    452856388        452818784        452780711        452742679       
452703135        442896627        442719746        453331290        453294589   
  453265183        453228348        453191553        453154643        453117632
       453080780        453043473        453006256        452968837       
452931215        452894249        452856396        452818792        452780729   
    452742687        452703150        442896635        442719803       
453331308        453294597      453265191        453228355        453191561     
  453154650        453117640        453080798        453043374        453006264
       452968845        452931223        452894256        452856404       
452818800        452780737        452742588        452703184        442895785   
    442719860        453331209        453294605      453265209        453228363
       453191579        453154668        453117541        453080806       
453043382        453006272        452968852        452931231        452894264   
    452856412        452818818        452780745        452742489       
452703200        442895835        442719902        453331100        453294613   
  453265217        453228371        453191470        453154569        453117442
       453080707        453043390        453006280        452968860       
452931249        452894272        452856420        452818826        452780752   
    452742497        452703127        442895843        442719282       
453331118        453294514      453265225        453228389        453191371     
  453154452        453117459        453080608        453043408        453006181
       452968761        452931256        452894280        452856438       
452818834        452780760        452742505        452703028        442895876   
    442719290        453331126        453294415      453265233        453228280
       453191389        453154460        453117467        453080616       
453043416        453006082        452968662        452931264        452894298   
    452856446        452818735        452780778        452742513       
452703036        442895926        442719332        453331134        453294423   
  453265126        453228181        453191397        453154478        453117475
       453080624        453043424        453006090        452968670       
452931272        452894314        452856453        452818636        452780786   
    452742521        452703044        442895967        442719381       
453331142        453294431      453265027        453228199        453191405     
  453154486        453117483        453080632        453043432        453006108
       452968688        452931280        452894322        452856263       
452818644        452780687        452742539        452703051        442896056   
    442719464        453331159        453294449      453265035        453228207
       453191413        453154502        453117491        453080640       
453043440        453006116        452968696        452931298        452894330   
    452856271        452818651        452780588        452742547       
452703069        442896098        442719472        453331167        453294456   
  453265043        453228215        453191421        453154510        453117509
       453080657        453043457        453006124        452968712       
452931306        452894348        452856289        452818677        452780596   
    452742554        452703077        442895397        442719480       
453331175        453294464      453265050        453228223        453191439     
  453154528        453117517        453080665        453043465        453006132
       452968720        452931207        452894231        452856297       
452818685        452780604        452742562        452703085        442895512   
    442718995        453331183        453294472      453265068        453228231
       453191447        453154536        453117525        453080673       
453043366        453006140        452968738        452931108        452894132   
    452856305        452818693        452780612        452742570       
452703101        442895520        442719001        453331191        453294480   
  453265076        453228249        453191454        453154544        453117533
       453080681        453043267        453006157        452968746       
452931116        452894140        452856313        452818701        452780620   
    452742471        452703010        442895587        442719019       
453331092        453294498      453265084        453228256        453191462     
  453154551        453117434        453080699        453043275        453006165
       452968753        452931132        452894157        452856321       
452818719        452780638        452742372        452702913        442895629   
    442719027        453330987        453294506      453265092        453228264
       453191363        453154445        453117335        453080590       
453043283        453006173        452968654        452931140        452894165   
    452856347        452818727        452780646        452742380       
452702921        442895637        442719035        453330995        453294407   
  453265100        453228272        453191264        453154346        453117343
       453080491        453043291        453006074        452968555       
452931157        452894173        452856354        452818628        452780653   
    452742398        452702939        442895652        442719084       
453331001        453294308      453265118        453228173        453191272     
  453154353        453117350        453080509        453043309        453005977
       452968563        452931165        452894181        452856255       
452818529        452780661        452742406        452702947        442895751   
    442719191        453331019        453294316      453265019        453228074
       453191280        453154361        453117368        453080517       
453043317        453005985        452968571        452931173        452894199   
    452856156        452818537        452780679        452742414       
452702954        442894861        442719266        453331027        453294324   
  453264913        453228082        453191298        453154379        453117376
       453080525        453043325        453005993        452968589       
452931181        452894207        452856164        452818545        452780570   
    452742422        452702962        442894879        442718375       
453331035        453294332      453264921        453228090        453191306     
  453154387        453117384        453080533        453043333        453006009
       452968597        452931199        452894215        452856172       
452818552        452780463        452742430        452702970        442895058   
    442718391        453331043        453294340      453264939        453228108
       453191314        453154395        453117392        453080541       
453043341        453006017        452968605        452931090        452894025   
    452856180        452818560        452780471        452742448       
452702988        442895082        442718433        453331050        453294357   
  453264947        453228116        453191322        453154403        453117400
       453080558        453043358        453006025        452968613       
452930993        452894033        452856198        452818578        452780489   
    452742455        452702996        442895132        442718490       
453331068        453294365      453264954        453228124        453191330     
  453154411        453117418        453080566        453043259        453006033
       452968621        452931009        452894041        452856206       
452818586        452780497        452742364        452703002        442895181   
    442718516        453331076        453294373      453264962        453228132
       453191348        453154429        453117426        453080574       
453043150        453006041        452968639        452931017        452894058   
    452856214        452818594        452780505        452742265       
452702905        442895231        442718649        453330979        453294381   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453264970        453228140        453191355        453154437        453117327   
    453080582        453043168        453006058        452968647       
452931025        452894066        452856222        452818602        452780513   
    452742273        452702806        442895389        442718896       
453331084        453294399      453264988        453228157        453191256     
  453154338        453117228        453080483        453043176        453006066
       452968548        452931033        452894074        452856230       
452818610        452780521        452742281        452702814        442894440   
    442718904        453330870        453294290      453264996        453228165
       453191157        453154239        453117236        453080376       
453043184        453005969        452968449        452931041        452894082   
    452856248        452818511        452780539        452742299       
452702822        442894523        442718086        453330888        453294191   
  453265001        453228066        453191165        453154247        453117244
       453080384        453043192        453005860        452968456       
452931058        452894108        452856149        452818412        452780554   
    452742307        452702830        442894531        442718110       
453330896        453294209      453264905        453227969        453191173     
  453154254        453117269        453080392        453043200        453005878
       452968464        452931066        452894116        452856040       
452818420        452780562        452742315        452702848        442894572   
    442718136        453330904        453294217      453264806        453227977
       453191199        453154262        453117277        453080400       
453043218        453005886        452968472        452931074        452894017   
    452856057        452818438        452780455        452742323       
452702863        442894606        442718169        453330912        453294225   
  453264814        453227985        453191207        453154270        453117285
       453080418        453043226        453005894        452968480       
452931082        452893910        452856065        452818446        452780356   
    452742331        452702889        442894630        442718185       
453330920        453294233      453264822        453227993        453191215     
  453154288        453117293        453080426        453043234        453005902
       452968498        452930985        452893928        452856073       
452818453        452780364        452742356        452702897        442894655   
    442718219        453330938        453294241      453264830        453228009
       453191223        453154296        453117301        453080434       
453043242        453005910        452968506        452930886        452893936   
    452856081        452818461        452780372        452742257       
452702798        442894044        442718227        453330946        453294258   
  453264848        453228025        453191231        453154304        453117319
       453080442        453043143        453005928        452968514       
452930894        452893944        452856099        452818479        452780380   
    452742158        452702681        442894085        442718359       
453330953        453294266      453264855        453228033        453191249     
  453154312        453117210        453080459        453043044        453005936
       452968522        452930902        452893951        452856107       
452818487        452780398        452742166        452702699        442894168   
    442717666        453330961        453294274      453264863        453228041
       453191140        453154320        453117111        453080467       
453043051        453005944        452968530        452930910        452893969   
    452856123        452818495        452780406        452742174       
452702707        442894226        442717674        453330862        453294282   
  453264871        453228058        453191041        453154221        453117129
       453080368        453043069        453005951        452968431       
452930928        452893977        452856131        452818503        452780414   
    452742182        452702715        442894309        442717682       
453330763        453294183      453264889        453227951        453191058     
  453154122        453117137        453080269        453043077        453005852
       452968332        452930936        452893985        452856032       
452818404        452780422        452742190        452702723        442894382   
    442717724        453330771        453294084      453264897        453227852
       453191066        453154130        453117160        453080277       
453043085        453005753        452968340        452930944        452893993   
    452855919        452818297        452780430        452742208       
452702749        442894390        442717922        453330789        453294092   
  453264798        453227860        453191074        453154148        453117178
       453080285        453043093        453005761        452968365       
452930951        452894009        452855950        452818305        452780448   
    452742216        452702756        442894416        442717955       
453330797        453294100      453264699        453227878        453191082     
  453154155        453117186        453080293        453043101        453005779
       452968373        452930969        452893902        452855968       
452818313        452780349        452742224        452702764        442893657   
    442717112        453330805        453294118      453264707        453227886
       453191090        453154163        453117194        453080301       
453043119        453005787        452968381        452930977        452893803   
    452855976        452818321        452780240        452742232       
452702780        442893756        442717138        453330813        453294126   
  453264715        453227894        453191108        453154171        453117202
       453080319        453043127        453005795        452968399       
452930878        452893811        452855984        452818339        452780257   
    452742240        452702673        442893764        442717153       
453330821        453294134      453264723        453227902        453191116     
  453154189        453117103        453080327        453043135        453005803
       452968407        452930779        452893829        452855992       
452818354        452780265        452742141        452702566        442893806   
    442717237        453330839        453294142      453264731        453227910
       453191124        453154197        453117004        453080335       
453043036        453005811        452968415        452930787        452893837   
    452856008        452818362        452780273        452742042       
452702574        442893848        442717450        453330847        453294159   
  453264749        453227928        453191132        453154205        453117012
       453080343        453042921        453005829        452968423       
452930795        452893845        452856016        452818370        452780281   
    452742059        452702582        442893889        442717484       
453330854        453294167      453264756        453227936        453191033     
  453154213        453117020        453080350        453042939        453005837
       452968225        452930803        452893852        452856024       
452818388        452780299        452742067        452702608        442893913   
    442717591        453330755        453294175      453264764        453227944
       453190936        453154114        453117038        453080251       
453042947        453005845        452968233        452930811        452893860   
    452855901        452818396        452780307        452742075       
452702616        442894010        442717658        453330656        453294076   
  453264772        453227845        453190944        453154015        453117046
       453080152        453042954        453005746        452968241       
452930829        452893878        452855802        452818289        452780315   
    452742083        452702624        442893350        442716866       
453330664        453293979      453264780        453227746        453190951     
  453154023        453117053        453080160        453042962        453005647
       452968258        452930837        452893886        452855810       
452818180        452780323        452742091        452702632        442893384   
    442716924        453330672        453293995      453264681        453227753
       453190969        453154031        453117061        453080178       
453042970        453005654        452968266        452930845        452893894   
    452855828        452818198        452780331        452742109       
452702640        442893517        442716957        453330680        453294001   
  453264582        453227761        453190977        453154049        453117079
       453080186        453042988        453005662        452968274       
452930852        452893795        452855836        452818206        452780232   
    452742117        452702657        442893574        442716965       
453330698        453294019      453264590        453227779        453190985     
  453154056        453117087        453080194        453042996        453005670
       452968282        452930860        452893696        452855844       
452818214        452780133        452742125        452702558        442892949   
    442717005        453330706        453294027      453264608        453227787
       453190993        453154064        453117095        453080202       
453043010        453005688        452968290        452930761        452893704   
    452855851        452818222        452780141        452742133       
452702459        442892972        442717039        453330714        453294035   
  453264616        453227795        453191009        453154072        453116998
       453080210        453043028        453005696        452968308       
452930662        452893712        452855869        452818230        452780158   
    452742034        452702467        442892980        442717054       
453330722        453294043      453264624        453227803        453191017     
  453154080        453116899        453080228        453042814        453005704
       452968316        452930670        452893720        452855877       
452818248        452780166        452741937        452702475        442893046   
    442716478        453330730        453294050      453264632        453227829
       453190928        453154098        453116907        453080236       
453042822        453005712        452968217        452930688        452893738   
    452855885        452818255        452780174        452741945       
452702491        442893079        442716544        453330748        453294068   
  453264640        453227837        453190829        453154106        453116915
       453080244        453042830        453005720        452968118       
452930696        452893746        452855893        452818263        452780182   
    452741952        452702509        442893160        442716593       
453330649        453293961      453264657        453227738        453190837     
  453154007        453116923        453080145        453042848        453005738
       452968126        452930704        452893753        452855794       
452818271        452780190        452741960        452702525        442893186   
    442716601        453330540        453293870      453264665        453227639
       453190845        453153900        453116931        453080046       
453042855        453005639        452968134        452930712        452893761   
    452855695        452818172        452780208        452741978       
452702533        442893236        442716684        453330557        453293888   
  453264673        453227647        453190852        453153918        453116949
       453080053        453042863        453005530        452968142       
452930720        452893779        452855703        452818073        452780216   
    452741986        452702541        442892543        442716726       
453330565        453293896      453264574        453227654        453190860     
  453153926        453116956        453080061        453042871        453005548
       452968159        452930738        452893787        452855711       
452818081        452780224        452741994        452702442        442892600   
    442716767        453330573        453293904      453264475        453227662
       453190878        453153934        453116964        453080079       
453042889        453005555        452968175        452930746        452893688   
    452855729        452818099        452780034        452742000       
452702343        442892659        442716791        453330581        453293912   
  453264483        453227670        453190886        453153942        453116972
       453080087        453042897        453005563        452968183       
452930753        452893589        452855737        452818107        452780042   
    452742018        452702350        442892667        442716122       
453330599        453293920      453264491        453227688        453190894     
  453153959        453116980        453080095        453042905        453005571
       452968191        452930654        452893597        452855745       
452818115        452780059        452742026        452702368        442892741   
    442716130        453330607        453293938      453264509        453227696
       453190902        453153967        453116881        453080103       
453042806        453005589        452968209        452930555        452893605   
    452855752        452818123        452780067        452741911       
452702384        442892758        442716205        453330615        453293946   
  453264517        453227704        453190910        453153975        453116774
       453080111        453042707        453005597        452968100       
452930563        452893613        452855760        452818131        452780075   
    452741812        452702400        442892790        442716254       
453330623        453293953      453264525        453227712        453190811     
  453153983        453116782        453080129        453042715        453005605
       452968001        452930571        452893621        452855778       
452818156        452780083        452741820        452702418        442892865   
    442716262        453330631        453293854      453264533        453227720
       453190712        453153991        453116790        453080137       
453042723        453005613        452968019        452930589        452893647   
    452855786        452818164        452780091        452741838       
452702426        442891941        442716395        453330532        453293755   
  453264541        453227621        453190720        453153892        453116808
       453080038        453042731        453005621        452968027       
452930597        452893654        452855687        452818065        452780117   
    452741846        452702335        442892030        442716429       
453330433        453293763      453264558        453227522        453190738     
  453153793        453116816        453079931        453042749        453005423
       452968035        452930605        452893662        452855588       
452817968        452780018        452741853        452702244        442892147   
    442716452        453330441        453293771      453264566        453227530
       453190746        453153801        453116824        453079949       
453042756        453005431        452968043        452930613        452893670   
    452855604        452817976        452779903        452741861       
452702251        442892170        442715678        453330458        453293789   
  453264467        453227548        453190753        453153819        453116832
       453079956        453042764        453005449        452968050       
452930621        452893571        452855612        452817984        452779929   
    452741879        452702269        442892204        442715686       
453330466        453293797      453264368        453227555        453190761     
  453153827        453116857        453079964        453042772        453005456
       452968068        452930639        452893472        452855620       
452817992        452779945        452741887        452702277        442892220   
    442715850        453330474        453293805      453264376        453227563
       453190779        453153835        453116865        453079972       
453042798        453005464        452968076        452930548        452893480   
    452855638        452818008        452779952        452741895       
452702285        442892485        442715934        453330482        453293813   
  453264384        453227571        453190787        453153843        453116873
       453079980        453042699        453005472        452968084       
452930449        452893498        452855646        452818016        452779960   
    452741903        452702293        442892527        442715983       
453330490        453293821      453264392        453227589        453190795     
  453153850        453116766        453079998        453042590        453005480
       452968092        452930456        452893514        452855653       
452818024        452779986        452741804        452702301        442891693   
    442716031        453330508        453293839      453264400        453227597
       453190803        453153868        453116659        453080004       
453042608        453005498        452967995        452930464        452893522   
    452855661        452818032        452779994        452741705       
452702319        442891719        442716049        453330516        453293847   
  453264418        453227605        453190704        453153876        453116667
       453080012        453042616        453005506        452967896       
452930472        452893530        452855679        452818040        452780000   
    452741713        452702327        442891727        442715348       
453330524        453293748      453264426        453227613        453190605     
  453153884        453116675        453080020        453042624        453005514
       452967904        452930480        452893548        452855570       
452818057        452779895        452741721        452702228        442891750   
    442715462        453330425        453293649      453264434        453227514
       453190613        453153785        453116683        453079923       
453042632        453005415        452967912        452930498        452893555   
    452855463        452817950        452779796        452741739       
452702129        442891776        442715496        453330326        453293656   
  453264442        453227415        453190621        453153686        453116709
       453079824        453042640        453005316        452967920       
452930506        452893563        452855471        452817851        452779804   
    452741747        452702137        442891826        442715561       
453330334        453293664      453264459        453227423        453190639     
  453153694        453116717        453079832        453042657        453005324
       452967938        452930514        452893464        452855489       
452817869        452779812        452741754        452702145        442891842   
    442715611        453330342        453293672      453264350        453227431
       453190647        453153702        453116725        453079840       
453042665        453005332        452967946        452930522        452893365   
    452855497        452817877        452779838        452741762       
452702152        442891214        442715637        453330359        453293680   
  453264251        453227449        453190654        453153710        453116733
       453079857        453042673        453005340        452967953       
452930530        452893373        452855505        452817885        452779853   
    452741770        452702160        442891255        442715645       
453330367        453293698      453264269        453227456        453190662     
  453153728        453116741        453079865        453042681        453005357
       452967961        452930431        452893381        452855513       
452817893        452779861        452741788        452702178        442891388   
    442714960        453330375        453293706      453264277        453227464
       453190670        453153736        453116758        453079873       
453042582        453005365        452967979        452930332        452893399   
    452855539        452817901        452779879        452741796       
452702194        442891446        442715033        453330383        453293714   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453264285        453227472        453190688        453153744        453116642   
    453079881        453042483        453005373        452967987       
452930340        452893407        452855547        452817919        452779887   
    452741697        452702202        442891503        442715074       
453330391        453293722      453264293        453227480        453190696     
  453153751        453116543        453079899        453042491        453005381
       452967888        452930357        452893415        452855554       
452817927        452779788        452741598        452702210        442891537   
    442715124        453330409        453293730      453264301        453227498
       453190597        453153769        453116550        453079907       
453042509        453005399        452967789        452930365        452893423   
    452855562        452817935        452779689        452741606       
452702012        442891552        442715140        453330417        453293631   
  453264319        453227506        453190498        453153777        453116568
       453079915        453042517        453005308        452967797       
452930381        452893431        452855455        452817943        452779697   
    452741614        452702020        442891602        442715165       
453330318        453293532      453264327        453227407        453190506     
  453153678        453116576        453079816        453042525        453005209
       452967805        452930399        452893449        452855356       
452817844        452779705        452741622        452702038        442890919   
    442715256        453330219        453293540      453264335        453227308
       453190514        453153579        453116584        453079717       
453042533        453005217        452967813        452930407        452893456   
    452855364        452817745        452779713        452741630       
452702046        442890950        442715322        453330227        453293557   
  453264343        453227316        453190522        453153587        453116592
       453079725        453042541        453005225        452967821       
452930415        452893357        452855372        452817752        452779721   
    452741648        452702053        442890976        442715330       
453330235        453293565      453264244        453227324        453190530     
  453153595        453116600        453079733        453042558        453005233
       452967839        452930423        452893258        452855380       
452817760        452779739        452741663        452702079        442890984   
    442714614        453330243        453293573      453264145        453227332
       453190548        453153603        453116618        453079741       
453042566        453005241        452967847        452930324        452893266   
    452855398        452817778        452779754        452741671       
452702087        442890992        442714762        453330250        453293581   
  453264152        453227340        453190555        453153611        453116626
       453079758        453042574        453005258        452967854       
452930225        452893274        452855406        452817786        452779762   
    452741689        452702095        442891040        442714804       
453330268        453293599      453264160        453227357        453190563     
  453153629        453116634        453079766        453042475        453005266
       452967862        452930233        452893282        452855414       
452817794        452779770        452741580        452702103        442891081   
    442714911        453330276        453293607      453264178        453227365
       453190571        453153637        453116535        453079774       
453042376        453005274        452967870        452930241        452893290   
    452855422        452817802        452779671        452741481       
452702004        442891206        442714374        453330284        453293615   
  453264186        453227373        453190589        453153645        453116436
       453079782        453042384        453005282        452967771       
452930258        452893308        452855430        452817810        452779564   
    452741499        452701907        442890562        442714382       
453330292        453293623      453264194        453227381        453190480     
  453153652        453116444        453079790        453042392        453005290
       452967672        452930266        452893316        452855448       
452817828        452779572        452741507        452701915        442890570   
    442714440        453330300        453293524      453264210        453227399
       453190381        453153660        453116451        453079808       
453042400        453005191        452967680        452930274        452893324   
    452855349        452817836        452779580        452741515       
452701923        442890679        442714481        453330201        453293425   
  453264228        453227290        453190399        453153561        453116469
       453079709        453042418        453005092        452967698       
452930282        452893332        452855240        452817737        452779598   
    452741523        452701949        442890711        442714523       
453330102        453293433      453264236        453227191        453190407     
  453153462        453116477        453079600        453042426        453005100
       452967706        452930290        452893340        452855257       
452817638        452779606        452741531        452701956        442890737   
    442714531        453330110        453293441      453264137        453227209
       453190415        453153470        453116485        453079618       
453042434        453005118        452967714        452930308        452893241   
    452855265        452817646        452779614        452741549       
452701964        442890778        442713863        453330128        453293458   
  453264038        453227217        453190423        453153488        453116493
       453079626        453042442        453005126        452967722       
452930316        452893142        452855273        452817653        452779622   
    452741556        452701972        442890844        442713947       
453330136        453293466      453264046        453227225        453190431     
  453153496        453116501        453079634        453042459        453005142
       452967730        452930217        452893159        452855281       
452817661        452779630        452741564        452701980        442890851   
    442713996        453330144        453293474      453264053        453227233
       453190449        453153504        453116519        453079642       
453042467        453005159        452967748        452930118        452893167   
    452855299        452817679        452779648        452741572       
452701998        442890356        442714077        453330151        453293482   
  453264061        453227241        453190456        453153512        453116527
       453079659        453042368        453005167        452967755       
452930126        452893175        452855307        452817687        452779655   
    452741473        452701899        442890364        442714135       
453330169        453293490      453264079        453227258        453190464     
  453153520        453116428        453079667        453042269        453005175
       452967763        452930142        452893183        452855315       
452817695        452779556        452741374        452701816        442890372   
    442714176        453330177        453293508      453264087        453227266
       453190472        453153538        453116329        453079675       
453042277        453005183        452967664        452930159        452893191   
    452855323        452817703        452779457        452741382       
452701824        442890398        442714184        453330185        453293516   
  453264095        453227274        453190274        453153546        453116337
       453079683        453042285        453005084        452967565       
452930167        452893209        452855331        452817711        452779465   
    452741390        452701832        442890448        442714192       
453330193        453293417      453264103        453227282        453190282     
  453153553        453116345        453079691        453042293        453004988
       452967573        452930175        452893217        452855232       
452817729        452779473        452741408        452701840        442890455   
    442714234        453330094        453293318      453264111        453227183
       453190290        453153454        453116352        453079592       
453042301        453004996        452967581        452930183        452893225   
    452855133        452817620        452779481        452741416       
452701857        442890463        442714242        453329997        453293326   
  453264129        453227084        453190308        453153355        453116360
       453079493        453042319        453005001        452967599       
452930191        452893233        452855141        452817521        452779499   
    452741424        452701873        442890539        442713558       
453330003        453293334      453264020        453227092        453190316     
  453153363        453116378        453079501        453042327        453005019
       452967607        452930209        452893134        452855158       
452817539        452779507        452741440        452701881        442889986   
    442713574        453330011        453293342      453263923        453227100
       453190324        453153371        453116386        453079519       
453042335        453005027        452967615        452930100        452893035   
    452855166        452817547        452779515        452741457       
452701782        442890026        442713657        453330029        453293359   
  453263931        453227118        453190332        453153389        453116394
       453079527        453042343        453005035        452967623       
452930001        452893043        452855174        452817554        452779523   
    452741465        452701683        442890091        442713715       
453330037        453293367      453263949        453227126        453190340     
  453153397        453116402        453079535        453042350        453005043
       452967631        452930019        452893050        452855182       
452817562        452779531        452741366        452701691        442890158   
    442713731        453330045        453293375      453263956        453227134
       453190357        453153405        453116410        453079543       
453042251        453005050        452967649        452930027        452893068   
    452855190        452817570        452779549        452741267       
452701709        442890182        442713749        453330052        453293383   
  453263964        453227142        453190365        453153413        453116311
       453079550        453042152        453005068        452967656       
452930035        452893076        452855208        452817588        452779440   
    452741275        452701717        442890224        442713772       
453330060        453293391      453263972        453227159        453190266     
  453153421        453116204        453079568        453042160        453005076
       452967557        452930043        452893084        452855216       
452817596        452779341        452741283        452701725        442889440   
    442713830        453330078        453293409      453263980        453227167
       453190167        453153439        453116212        453079576       
453042178        453004871        452967458        452930050        452893092   
    452855224        452817604        452779358        452741291       
452701741        442889549        442713848        453330086        453293201   
  453263998        453227175        453190175        453153447        453116238
       453079584        453042186        453004897        452967466       
452930068        452893100        452855125        452817612        452779366   
    452741309        452701766        442889721        442713269       
453329989        453293219      453264004        453227076        453190183     
  453153348        453116246        453079485        453042194        453004905
       452967474        452930076        452893118        452855026       
452817513        452779374        452741317        452701774        442889788   
    442713277        453329880        453293227      453264012        453226979
       453190191        453153249        453116253        453079386       
453042202        453004913        452967482        452930084        452893126   
    452855034        452817414        452779382        452741325       
452701568        442889812        442713293        453329898        453293243   
  453263915        453226987        453190209        453153256        453116261
       453079394        453042210        453004921        452967490       
452930092        452893027        452855042        452817422        452779390   
    452741333        452701576        442889820        442713327       
453329906        453293250      453263816        453226995        453190217     
  453153264        453116279        453079402        453042236        453004939
       452967508        452929995        452892920        452855059       
452817430        452779408        452741341        452701592        442888988   
    442713459        453329914        453293268      453263824        453227001
       453190225        453153272        453116287        453079410       
453042244        453004947        452967524        452929896        452892938   
    452855067        452817448        452779416        452741259       
452701600        442889028        442713517        453329922        453293276   
  453263832        453227019        453190233        453153280        453116295
       453079428        453042145        453004954        452967532       
452929904        452892946        452855075        452817455        452779424   
    452741135        452701618        442889036        442712857       
453329930        453293284      453263840        453227027        453190241     
  453153298        453116303        453079436        453042046        453004962
       452967540        452929912        452892953        452855083       
452817463        452779432        452741143        452701634        442889069   
    442712865        453329948        453293292      453263857        453227035
       453190258        453153306        453116196        453079444       
453042053        453004863        452967441        452929920        452892961   
    452855091        452817471        452779333        452741150       
452701642        442889143        442713046        453329955        453293193   
  453263865        453227043        453190159        453153314        453116097
       453079469        453042061        453004764        452967342       
452929938        452892979        452855109        452817489        452779234   
    452741168        452701667        442889150        442713079       
453329963        453293094      453263873        453227050        453190050     
  453153322        453116105        453079477        453042079        453004772
       452967359        452929946        452892987        452855117       
452817497        452779242        452741176        452701550        442889267   
    442712204        453329971        453293102      453263881        453227068
       453190068        453153330        453116113        453079378       
453042087        453004780        452967367        452929953        452892995   
    452854912        452817505        452779259        452741184       
452701444        442889341        442712378        453329872        453293110   
  453263899        453226961        453190076        453153231        453116121
       453079279        453042095        453004798        452967375       
452929979        452893001        452854920        452817406        452779267   
    452741192        452701469        442888632        442712428       
453329773        453293128      453263907        453226862        453190084     
  453153132        453116139        453079287        453042103        453004806
       452967383        452929987        452893019        452854938       
452817307        452779275        452741218        452701477        442888699   
    442712527        453329781        453293136      453263808        453226870
       453190092        453153140        453116147        453079295       
453042111        453004814        452967391        452929888        452892912   
    452854946        452817315        452779283        452741234       
452701519        442888715        442712600        453329799        453293144   
  453263709        453226888        453190100        453153157        453116154
       453079303        453042129        453004822        452967409       
452929789        452892813        452854953        452817323        452779291   
    452741242        452701527        442888749        442712717       
453329807        453293151      453263717        453226896        453190118     
  453153165        453116162        453079311        453042137        453004830
       452967417        452929797        452892821        452854961       
452817331        452779309        452741127        452701535        442888897   
    442711842        453329815        453293169      453263725        453226904
       453190126        453153173        453116170        453079329       
453042038        453004848        452967425        452929805        452892839   
    452854979        452817349        452779317        452741028       
452701543        442888905        442711891        453329823        453293177   
  453263733        453226912        453190134        453153181        453116188
       453079337        453041931        453004855        452967433       
452929813        452892847        452854987        452817356        452779226   
    452741036        452701436        442888947        442711925       
453329831        453293185      453263741        453226920        453190142     
  453153199        453116089        453079345        453041949        453004756
       452967334        452929821        452892854        452854995       
452817364        452779127        452741044        452701337        442888970   
    442711941        453329849        453293086      453263758        453226938
       453190043        453153207        453115982        453079352       
453041956        453004640        452967235        452929839        452892862   
    452855000        452817372        452779135        452741051       
452701345        442888426        442711982        453329856        453292989   
  453263766        453226946        453189946        453153215        453115990
       453079360        453041964        453004657        452967243       
452929847        452892870        452854904        452817380        452779143   
    452741069        452701352        442888442        442712014       
453329864        453292997      453263774        453226953        453189953     
  453153223        453116006        453079261        453041972        453004665
       452967250        452929854        452892888        452854797       
452817398        452779150        452741077        452701360        442888459   
    442712113        453329765        453293003      453263782        453226854
       453189961        453153124        453116014        453079170       
453041980        453004673        452967268        452929862        452892896   
    452854805        452817299        452779168        452741085       
452701378        442888475        442712139        453329666        453293011   
  453263790        453226755        453189979        453153025        453116022
       453079188        453041998        453004699        452967276       
452929870        452892904        452854813        452817190        452779176   
    452741093        452701386        442888517        442711347       
453329674        453293029      453263691        453226763        453189987     
  453153033        453116030        453079196        453042004        453004707
       452967284        452929771        452892805        452854821       
452817208        452779184        452741101        452701394        442888525   
    442711370        453329682        453293037      453263592        453226771
       453189995        453153041        453116048        453079204       
453042012        453004715        452967300        452929680        452892706   
    452854839        452817216        452779192        452741119       
452701402        442888541        442711503        453329690        453293045   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453263600        453226797        453190001        453153058        453116055   
    453079220        453042020        453004723        452967318       
452929698        452892714        452854847        452817224        452779200   
    452741010        452701410        442888566        442711586       
453329708        453293052      453263618        453226805        453190019     
  453153066        453116063        453079238        453041923        453004731
       452967326        452929706        452892722        452854854       
452817232        452779218        452740913        452701428        442888624   
    442711602        453329716        453293060      453263626        453226813
       453190027        453153074        453116071        453079246       
453041824        453004749        452967227        452929714        452892730   
    452854862        452817240        452779119        452740939       
452701220        442888160        442711610        453329724        453293078   
  453263634        453226821        453190035        453153082        453115974
       453079253        453041832        453004632        452967128       
452929722        452892748        452854870        452817257        452779010   
    452740947        452701238        442888202        442711685       
453329732        453292971      453263642        453226839        453189938     
  453153090        453115875        453079055        453041840        453004533
       452967136        452929730        452892763        452854888       
452817265        452779028        452740954        452701246        442888210   
    442711776        453329740        453292872      453263659        453226847
       453189839        453153108        453115883        453079063       
453041857        453004541        452967144        452929748        452892771   
    452854680        452817281        452779036        452740962       
452701253        442888228        442711008        453329757        453292880   
  453263667        453226748        453189847        453153116        453115891
       453079071        453041865        453004558        452967151       
452929755        452892789        452854698        452817182        452779044   
    452740970        452701261        442888285        442711040       
453329658        453292898      453263675        453226649        453189854     
  453153017        453115909        453079089        453041873        453004566
       452967169        452929763        452892797        452854706       
452817083        452779051        452740988        452701287        442888335   
    442711057        453329559        453292906      453263683        453226656
       453189862        453152910        453115917        453079097       
453041881        453004574        452967177        452929664        452892698   
    452854714        452817091        452779069        452740996       
452701295        442888343        442711065        453329567        453292914   
  453263584        453226664        453189870        453152928        453115925
       453079105        453041899        453004582        452967185       
452929565        452892599        452854722        452817109        452779077   
    452741002        452701303        442888392        442711081       
453329575        453292922      453263485        453226672        453189888     
  453152936        453115933        453079113        453041907        453004590
       452967193        452929573        452892607        452854730       
452817117        452779085        452740905        452701212        442887634   
    442711099        453329583        453292930      453263493        453226680
       453189896        453152951        453115941        453079121       
453041915        453004608        452967201        452929581        452892615   
    452854748        452817125        452779093        452740806       
452701121        442887741        442711172        453329591        453292948   
  453263501        453226698        453189904        453152969        453115958
       453079139        453041717        453004616        452967219       
452929599        452892623        452854755        452817133        452779101   
    452740814        452701139        442887766        442711263       
453329609        453292955      453263519        453226706        453189912     
  453152977        453115966        453079147        453041725        453004525
       452967110        452929607        452892631        452854763       
452817141        452779002        452740822        452701147        442887808   
    442711305        453329617        453292963      453263527        453226714
       453189920        453152985        453115867        453079048       
453041733        453004426        452967011        452929615        452892649   
    452854771        452817158        452778905        452740830       
452701162        442887824        442710687        453329625        453292864   
  453263535        453226722        453189821        453152993        453115768
       453078941        453041741        453004434        452967029       
452929623        452892656        452854672        452817166        452778913   
    452740848        452701170        442887873        442710760       
453329633        453292765      453263543        453226730        453189722     
  453153009        453115776        453078958        453041758        453004442
       452967037        452929631        452892664        452854573       
452817174        452778921        452740855        452701188        442887964   
    442710828        453329641        453292773      453263550        453226631
       453189730        453152902        453115784        453078966       
453041766        453004459        452967045        452929649        452892672   
    452854581        452817075        452778939        452740863       
452701196        442888012        442710844        453329542        453292781   
  453263568        453226532        453189748        453152803        453115792
       453078974        453041774        453004467        452967052       
452929656        452892680        452854599        452816978        452778947   
    452740871        452701204        442887311        442710919       
453329443        453292799      453263576        453226540        453189755     
  453152811        453115800        453078982        453041782        453004475
       452967060        452929557        452892581        452854607       
452816986        452778954        452740889        452701105        442887345   
    442710976        453329450        453292807      453263477        453226557
       453189763        453152829        453115818        453078990       
453041790        453004483        452967078        452929458        452892482   
    452854615        452816994        452778962        452740897       
452701006        442887386        442710117        453329468        453292815   
  453263378        453226565        453189771        453152837        453115826
       453079006        453041808        453004491        452967086       
452929466        452892490        452854623        452817000        452778970   
    452740798        452701014        442887436        442710166       
453329476        453292823      453263386        453226573        453189789     
  453152845        453115834        453079014        453041709        453004509
       452967094        452929474        452892508        452854631       
452817018        452778988        452740707        452701030        442887519   
    442710182        453329484        453292831      453263394        453226581
       453189797        453152852        453115842        453079022       
453041600        453004517        452967102        452929482        452892516   
    452854649        452817026        452778996        452740715       
452701048        442887543        442710232        453329492        453292849   
  453263402        453226599        453189805        453152860        453115859
       453079030        453041618        453004418        452966997       
452929490        452892524        452854656        452817034        452778897   
    452740723        452701055        442887584        442710323       
453329500        453292856      453263410        453226607        453189813     
  453152878        453115750        453078933        453041626        453004319
       452966898        452929508        452892532        452854664       
452817042        452778798        452740731        452701063        442887600   
    442710422        453329518        453292757      453263428        453226615
       453189714        453152886        453115651        453078826       
453041634        453004327        452966906        452929516        452892540   
    452854565        452817059        452778806        452740749       
452701071        442886875        442710588        453329526        453292658   
  453263436        453226623        453189615        453152894        453115669
       453078834        453041642        453004335        452966914       
452929524        452892557        452854466        452817067        452778814   
    452740756        452701089        442886883        442709705       
453329534        453292666      453263444        453226524        453189623     
  453152795        453115677        453078842        453041659        453004343
       452966922        452929532        452892565        452854474       
452816960        452778822        452740764        452701097        442886917   
    442709796        453329435        453292674      453263451        453226425
       453189631        453152696        453115685        453078859       
453041667        453004350        452966930        452929540        452892573   
    452854482        452816861        452778830        452740772       
452700990        442886925        442709812        453329336        453292682   
  453263469        453226433        453189649        453152704        453115693
       453078867        453041675        453004368        452966948       
452929441        452892474        452854490        452816879        452778848   
    452740780        452700891        442887014        442709879       
453329344        453292708      453263360        453226441        453189656     
  453152712        453115701        453078875        453041683        453004376
       452966955        452929342        452892375        452854508       
452816887        452778855        452740681        452700909        442887055   
    442710026        453329351        453292716      453263261        453226458
       453189664        453152720        453115719        453078891       
453041691        453004384        452966963        452929359        452892383   
    452854516        452816895        452778863        452740582       
452700917        442887188        442710059        453329369        453292724   
  453263279        453226466        453189672        453152738        453115727
       453078909        453041592        453004392        452966971       
452929367        452892391        452854524        452816903        452778871   
    452740590        452700925        442886487        442710109       
453329377        453292732      453263287        453226474        453189680     
  453152746        453115735        453078917        453041493        453004400
       452966989        452929375        452892409        452854532       
452816911        452778889        452740608        452700933        442886537   
    442709440        453329385        453292740      453263295        453226482
       453189698        453152753        453115743        453078925       
453041501        453004301        452966880        452929383        452892417   
    452854540        452816929        452778780        452740616       
452700941        442886552        442709473        453329393        453292641   
  453263303        453226490        453189706        453152761        453115545
       453078818        453041519        453004202        452966781       
452929391        452892425        452854557        452816937        452778673   
    452740624        452700958        442886636        442709564       
453329419        453292542      453263311        453226508        453189607     
  453152779        453115552        453078719        453041527        453004210
       452966799        452929409        452892433        452854458       
452816945        452778681        452740632        452700966        442886669   
    442709580        453329427        453292559      453263329        453226516
       453189508        453152787        453115560        453078727       
453041535        453004228        452966807        452929417        452892441   
    452854359        452816952        452778699        452740640       
452700974        442886693        442709648        453329328        453292567   
  453263337        453226417        453189516        453152688        453115578
       453078735        453041543        453004236        452966815       
452929425        452892458        452854367        452816853        452778707   
    452740657        452700982        442886719        442708954       
453329229        453292575      453263345        453226318        453189524     
  453152589        453115586        453078743        453041550        453004244
       452966823        452929433        452892466        452854375       
452816754        452778715        452740665        452700883        442886818   
    442708962        453329237        453292583      453263352        453226326
       453189532        453152597        453115594        453078750       
453041568        453004251        452966831        452929334        452892367   
    452854383        452816762        452778723        452740673       
452700784        442886255        442709028        453329245        453292591   
  453263253        453226334        453189540        453152605        453115602
       453078768        453041576        453004269        452966849       
452929235        452892268        452854391        452816770        452778731   
    452740574        452700792        442886263        442709069       
453329252        453292609      453263154        453226342        453189557     
  453152613        453115610        453078776        453041584        453004277
       452966856        452929243        452892276        452854417       
452816788        452778749        452740475        452700800        442886271   
    442709234        453329260        453292617      453263162        453226359
       453189565        453152621        453115628        453078784       
453041485        453004285        452966864        452929250        452892284   
    452854425        452816796        452778756        452740483       
452700818        442886297        442709275        453329278        453292625   
  453263170        453226367        453189573        453152639        453115636
       453078792        453041378        453004293        452966872       
452929268        452892292        452854433        452816804        452778772   
    452740491        452700826        442886339        442709309       
453329286        453292633      453263188        453226375        453189581     
  453152647        453115537        453078800        453041386        453004194
       452966674        452929276        452892300        452854441       
452816812        452778665        452740509        452700834        442886396   
    442709317        453329294        453292534      453263196        453226383
       453189599        453152654        453115438        453078701       
453041402        453004095        452966682        452929292        452892318   
    452854342        452816820        452778566        452740517       
452700842        442886404        442709325        453329302        453292435   
  453263204        453226391        453189391        453152662        453115446
       453078602        453041410        453004103        452966690       
452929300        452892326        452854243        452816838        452778574   
    452740525        452700859        442886412        442708632       
453329310        453292443      453263212        453226409        453189409     
  453152670        453115453        453078610        453041428        453004111
       452966708        452929318        452892334        452854250       
452816747        452778582        452740533        452700867        442886438   
    442708749        453329211        453292450      453263220        453226300
       453189417        453152571        453115461        453078628       
453041436        453004129        452966724        452929326        452892359   
    452854268        452816648        452778590        452740541       
452700875        442886479        442708780        453329112        453292468   
  453263238        453226201        453189425        453152480        453115479
       453078636        453041444        453004137        452966732       
452929128        452892250        452854276        452816655        452778608   
    452740558        452700776        442885794        442708848       
453329120        453292476      453263246        453226219        453189433     
  453152498        453115487        453078644        453041451        453004145
       452966740        452929136        452892151        452854284       
452816663        452778616        452740566        452700677        442885836   
    442708921        453329138        453292484      453263147        453226227
       453189441        453152506        453115495        453078651       
453041469        453004152        452966757        452929144        452892169   
    452854292        452816671        452778624        452740467       
452700685        442885877        442708947        453329146        453292492   
  453263048        453226235        453189458        453152514        453115503
       453078669        453041477        453004160        452966765       
452929151        452892177        452854300        452816689        452778632   
    452740368        452700693        442885885        442708376       
453329153        453292500      453263055        453226243        453189466     
  453152522        453115511        453078677        453041360        453004178
       452966666        452929169        452892185        452854318       
452816697        452778640        452740376        452700701        442885893   
    442708392        453329161        453292518      453263063        453226250
       453189474        453152530        453115529        453078685       
453041261        453004186        452966567        452929177        452892193   
    452854326        452816705        452778657        452740384       
452700719        442886008        442708475        453329179        453292526   
  453263071        453226268        453189482        453152548        453115420
       453078693        453041279        453004087        452966575       
452929185        452892201        452854334        452816713        452778558   
    452740392        452700743        442886172        442708517       
453329187        453292427      453263089        453226276        453189383     
  453152555        453115321        453078594        453041287        453003980
       452966583        452929193        452892219        452854136       
452816721        452778459        452740400        452700750        442886206   
    442708533        453329195        453292328      453263097        453226284
       453189284        453152563        453115339        453078495       
453041303        453004004        452966591        452929201        452892227   
    452854144        452816739        452778467        452740418       
452700768        442886222        442708566        453329203        453292336   
  453263105        453226292        453189292        453152464        453115347
       453078503        453041311        453004012        452966609       
452929219        452892235        452854151        452816630        452778475   
    452740434        452700669        442885406        442708590       
453329104        453292351      453263113        453226193        453189300     
  453152365        453115354        453078511        453041329        453004020
       452966617        452929110        452892243        452854169       
452816531        452778491        452740442        452700560        442885489   
    442708608        453329005        453292369      453263121        453226094
       453189318        453152373        453115362        453078529       
453041337        453004038        452966625        452929011        452892144   
    452854177        452816549        452778509        452740459       
452700578        442885521        442707824        453329013        453292377   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453263139        453226102        453189326        453152381        453115370   
    453078537        453041345        453004046        452966633       
452929029        452892045        452854185        452816556        452778517   
    452740350        452700586        442885562        442708012       
453329021        453292385      453263030        453226128        453189334     
  453152399        453115388        453078545        453041352        453004053
       452966641        452929037        452892052        452854193       
452816564        452778525        452740244        452700594        442885570   
    442708103        453329039        453292393      453262933        453226136
       453189342        453152407        453115404        453078552       
453041253        453004061        452966658        452929045        452892060   
    452854201        452816572        452778533        452740251       
452700602        442885638        442708129        453329047        453292401   
  453262941        453226144        453189359        453152415        453115412
       453078560        453041154        453004079        452966559       
452929052        452892078        452854219        452816580        452778541   
    452740269        452700610        442885653        442708186       
453329054        453292419      453262958        453226151        453189367     
  453152423        453115313        453078578        453041162        453003972
       452966450        452929060        452892086        452854227       
452816598        452778442        452740277        452700628        442885034   
    442707436        453329062        453292310      453262966        453226169
       453189375        453152431        453115214        453078586       
453041170        453003873        452966468        452929078        452892094   
    452854128        452816606        452778343        452740285       
452700636        442885117        442707527        453329070        453292211   
  453262974        453226177        453189276        453152449        453115222
       453078487        453041188        453003881        452966476       
452929086        452892102        452854029        452816614        452778350   
    452740293        452700644        442885208        442707535       
453329088        453292229      453262982        453226185        453189177     
  453152456        453115230        453078388        453041196        453003899
       452966484        452929094        452892110        452854037       
452816622        452778368        452740301        452700651        442885232   
    442707733        453329096        453292237      453262990        453226078
       453189185        453152357        453115248        453078396       
453041204        453003907        452966492        452929102        452892128   
    452854045        452816523        452778376        452740327       
452700552        442885240        442707808        453328999        453292245   
  453263006        453225971        453189193        453152258        453115255
       453078404        453041212        453003915        452966500       
452929003        452892136        452854052        452816424        452778384   
    452740335        452700453        442885265        442707030       
453328890        453292252      453263014        453225989        453189201     
  453152266        453115263        453078412        453041220        453003923
       452966518        452928906        452892037        452854060       
452816432        452778392        452740343        452700487        442884532   
    442707089        453328908        453292260      453263022        453225997
       453189219        453152274        453115271        453078420       
453041238        453003931        452966526        452928914        452891930   
    452854078        452816440        452778400        452740129       
452700495        442884573        442707147        453328916        453292278   
  453262925        453226003        453189227        453152282        453115289
       453078438        453041246        453003949        452966534       
452928922        452891948        452854086        452816457        452778418   
    452740145        452700503        442884615        442707196       
453328924        453292286      453262826        453226011        453189235     
  453152290        453115297        453078446        453041147        453003956
       452966443        452928930        452891955        452854094       
452816465        452778426        452740152        452700511        442884706   
    442707204        453328932        453292294      453262834        453226029
       453189243        453152308        453115305        453078453       
453041048        453003964        452966344        452928948        452891963   
    452854102        452816473        452778434        452740178       
452700529        442884805        442707287        453328940        453292302   
  453262842        453226037        453189250        453152316        453115206
       453078461        453041055        453003865        452966369       
452928955        452891971        452854110        452816481        452778335   
    452740186        452700537        442884979        442706685       
453328957        453292203      453262859        453226045        453189268     
  453152324        453115107        453078479        453041063        453003766
       452966377        452928963        452891989        452854011       
452816499        452778236        452740194        452700545        442884995   
    442706867        453328965        453292104      453262867        453226052
       453189169        453152332        453115115        453078370       
453041071        453003774        452966385        452928971        452891997   
    452853914        452816507        452778244        452740202       
452700446        442885000        442706875        453328973        453292112   
  453262875        453226060        453189060        453152340        453115123
       453078271        453041089        453003782        452966393       
452928989        452892003        452853922        452816515        452778251   
    452740210        452700347        442884003        442706941       
453328981        453292120      453262883        453225963        453189078     
  453152241        453115131        453078289        453041097        453003790
       452966401        452928997        452892011        452853930       
452816416        452778277        452740228        452700354        442884060   
    442706958        453328882        453292138      453262891        453225864
       453189086        453152142        453115156        453078297       
453041105        453003808        452966419        452928898        452892029   
    452853948        452816317        452778285        452740111       
452700362        442884094        442706230        453328783        453292146   
  453262909        453225872        453189094        453152159        453115164
       453078305        453041113        453003816        452966427       
452928799        452891922        452853955        452816325        452778293   
    452740012        452700370        442884144        442706248       
453328791        453292153      453262917        453225880        453189102     
  453152167        453115172        453078313        453041121        453003824
       452966435        452928807        452891823        452853963       
452816333        452778301        452740020        452700388        442884284   
    442706321        453328809        453292161      453262719        453225898
       453189110        453152175        453115180        453078321       
453041139        453003832        452966336        452928815        452891831   
    452853971        452816341        452778319        452740038       
452700396        442884490        442706404        453328817        453292179   
  453262727        453225906        453189128        453152183        453115198
       453078339        453041030        453003840        452966237       
452928823        452891849        452853989        452816358        452778327   
    452740046        452700404        442884524        442706412       
453328825        453292187      453262735        453225914        453189136     
  453152191        453115099        453078347        453040933        453003857
       452966245        452928831        452891856        452853997       
452816366        452778228        452740053        452700420        442883633   
    442706453        453328833        453292195      453262743        453225922
       453189144        453152209        453114993        453078354       
453040941        453003758        452966252        452928849        452891864   
    452854003        452816374        452778129        452740061       
452700438        442883658        442705612        453328841        453292096   
  453262750        453225930        453189151        453152217        453115008
       453078362        453040958        453003659        452966260       
452928856        452891872        452853906        452816382        452778137   
    452740079        452700339        442883831        442705638       
453328858        453291999      453262768        453225948        453189052     
  453152225        453115016        453078263        453040966        453003667
       452966278        452928864        452891880        452853807       
452816390        452778145        452740087        452700230        442883849   
    442705646        453328866        453292005      453262776        453225955
       453188955        453152233        453115024        453078164       
453040974        453003675        452966286        452928872        452891898   
    452853815        452816408        452778152        452740095       
452700248        442883872        442705778        453328874        453292013   
  453262784        453225856        453188963        453152134        453115040
       453078172        453040982        453003683        452966294       
452928880        452891906        452853823        452816309        452778160   
    452740103        452700255        442883880        442705794       
453328775        453292021      453262792        453225757        453188971     
  453152035        453115057        453078180        453040990        453003691
       452966302        452928781        452891914        452853831       
452816200        452778178        452740004        452700263        442883955   
    442705869        453328676        453292039      453262800        453225765
       453188989        453152043        453115065        453078198       
453041006        453003709        452966310        452928674        452891815   
    452853849        452816218        452778186        452739907       
452700289        442883989        442705984        453328684        453292047   
  453262701        453225773        453188997        453152050        453115073
       453078206        453041014        453003717        452966328       
452928682        452891716        452853856        452816226        452778194   
    452739915        452700297        442883997        442706065       
453328692        453292054      453262602        453225781        453189003     
  453152068        453115081        453078214        453041022        453003725
       452966229        452928690        452891724        452853864       
452816234        452778202        452739923        452700305        442883096   
    442706198        453328700        453292062      453262610        453225799
       453189011        453152076        453114985        453078222       
453040925        453003733        452966120        452928708        452891732   
    452853872        452816242        452778210        452739931       
452700313        442883260        442705315        453328718        453292070   
  453262628        453225807        453189029        453152084        453114886
       453078230        453040826        453003741        452966138       
452928716        452891740        452853880        452816259        452778111   
    452739949        452700321        442883377        442705331       
453328726        453292088      453262636        453225815        453189037     
  453152092        453114894        453078248        453040834        453003642
       452966146        452928724        452891757        452853898       
452816267        452778012        452739964        452700222        442883419   
    442705380        453328734        453291981      453262644        453225823
       453189045        453152100        453114910        453078255       
453040842        453003543        452966153        452928732        452891765   
    452853799        452816275        452778020        452739972       
452700123        442883427        442705398        453328742        453291882   
  453262651        453225831        453188948        453152118        453114928
       453078156        453040859        453003550        452966161       
452928740        452891773        452853690        452816291        452778038   
    452739980        452700149        442883484        442705455       
453328759        453291890      453262669        453225849        453188849     
  453152126        453114936        453078057        453040867        453003568
       452966179        452928757        452891781        452853708       
452816192        452778046        452739998        452700156        442883526   
    442705489        453328767        453291908      453262677        453225740
       453188856        453152027        453114944        453078065       
453040875        453003576        452966187        452928773        452891799   
    452853716        452816093        452778053        452739899       
452700198        442883534        442705497        453328668        453291916   
  453262685        453225641        453188864        453151920        453114951
       453078073        453040883        453003584        452966195       
452928666        452891807        452853724        452816101        452778061   
    452739790        452700206        442883559        442705562       
453328569        453291924      453262693        453225658        453188872     
  453151938        453114969        453078081        453040891        453003592
       452966203        452928567        452891708        452853732       
452816119        452778079        452739808        452700214        442883591   
    442704904        453328577        453291932      453262594        453225666
       453188880        453151946        453114977        453078099       
453040909        453003600        452966211        452928575        452891609   
    452853740        452816127        452778087        452739816       
452700115        442882494        442704946        453328585        453291940   
  453262495        453225674        453188898        453151953        453114878
       453078107        453040917        453003618        452966112       
452928583        452891617        452853757        452816135        452778095   
    452739824        452700016        442882650        442704953       
453328593        453291957      453262503        453225682        453188906     
  453151961        453114779        453078115        453040818        453003626
       452966013        452928591        452891625        452853765       
452816143        452778103        452739832        452700024        442882692   
    442704987        453328601        453291965      453262511        453225690
       453188914        453151979        453114787        453078123       
453040719        453003634        452966021        452928609        452891633   
    452853773        452816150        452778004        452739840       
452700032        442882759        442705026        453328619        453291973   
  453262529        453225708        453188922        453151987        453114795
       453078131        453040727        453003535        452966039       
452928617        452891641        452853781        452816168        452777915   
    452739857        452700065        442882817        442705166       
453328627        453291874      453262537        453225716        453188930     
  453151995        453114803        453078149        453040735        453003436
       452966047        452928625        452891658        452853575       
452816176        452777923        452739865        452700073        442883013   
    442705208        453328635        453291775      453262545        453225724
       453188831        453152001        453114811        453078040       
453040743        453003444        452966054        452928633        452891666   
    452853583        452816184        452777931        452739873       
452700081        442883039        442704631        453328643        453291783   
  453262552        453225732        453188732        453152019        453114829
       453077943        453040750        453003451        452966062       
452928641        452891674        452853591        452816085        452777949   
    452739881        452700107        442883088        442704730       
453328650        453291791      453262560        453225633        453188740     
  453151912        453114837        453077950        453040768        453003469
       452966070        452928658        452891682        452853609       
452815988        452777956        452739782        452700008        442882007   
    442704763        453328551        453291809      453262578        453225534
       453188757        453151813        453114845        453077968       
453040776        453003477        452966088        452928559        452891591   
    452853617        452815996        452777964        452739683       
452699911        442882015        442704839        453328452        453291817   
  453262586        453225542        453188765        453151821        453114852
       453077976        453040784        453003485        452966096       
452928450        452891492        452853633        452816002        452777972   
    452739691        452699929        442882064        442704870       
453328460        453291825      453262487        453225559        453188773     
  453151839        453114860        453077984        453040792        453003493
       452966104        452928468        452891500        452853641       
452816010        452777980        452739709        452699945        442882122   
    442704888        453328478        453291833      453262388        453225567
       453188781        453151847        453114761        453077992       
453040800        453003519        452966005        452928476        452891518   
    452853658        452816028        452777998        452739717       
452699952        442882155        442704896        453328486        453291841   
  453262396        453225575        453188799        453151854        453114662
       453078008        453040701        453003527        452965908       
452928484        452891526        452853666        452816036        452777899   
    452739725        452699960        442882171        442704359       
453328494        453291858      453262404        453225583        453188807     
  453151862        453114670        453078016        453040602        453003428
       452965916        452928492        452891534        452853567       
452816044        452777790        452739733        452699978        442882262   
    442704367        453328502        453291866      453262412        453225591
       453188815        453151870        453114688        453078024       
453040610        453003329        452965924        452928500        452891542   
    452853468        452816051        452777808        452739741       
452699986        442882304        442704409        453328510        453291767   
  453262420        453225609        453188823        453151888        453114696
       453078032        453040628        453003337        452965932       
452928518        452891559        452853484        452816069        452777816   
    452739758        452699994        442882445        442704474       
453328528        453291668      453262438        453225617        453188724     
  453151896        453114704        453077935        453040636        453003345
       452965940        452928526        452891567        452853492       
452816077        452777824        452739766        452699895        442881629   
    442704508        453328536        453291676      453262446        453225625
       453188625        453151904        453114712        453077836       
453040644        453003352        452965957        452928534        452891575   
    452853500        452815970        452777832        452739774       
452699796        442881637        442704557        453328544        453291684   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453262453        453225526        453188633        453151805        453114720   
    453077844        453040669        453003360        452965965       
452928542        452891583        452853518        452815871        452777840   
    452739675        452699804        442881694        442703906       
453328445        453291692      453262461        453225427        453188641     
  453151706        453114738        453077851        453040677        453003378
       452965973        452928443        452891484        452853526       
452815889        452777857        452739576        452699838        442881728   
    442704037        453328346        453291700      453262479        453225435
       453188658        453151714        453114746        453077869       
453040685        453003386        452965981        452928344        452891385   
    452853534        452815897        452777865        452739584       
452699846        442881744        442704052        453328353        453291718   
  453262370        453225443        453188666        453151722        453114753
       453077877        453040693        453003394        452965999       
452928351        452891393        452853542        452815905        452777873   
    452739592        452699861        442881769        442704094       
453328361        453291726      453262271        453225450        453188674     
  453151730        453114654        453077885        453040594        453003402
       452965890        452928369        452891401        452853559       
452815913        452777881        452739600        452699879        442881868   
    442704128        453328379        453291734      453262289        453225468
       453188682        453151748        453114555        453077893       
453040495        453003410        452965791        452928377        452891419   
    452853351        452815921        452777782        452739618       
452699887        442881900        442704151        453328387        453291742   
  453262297        453225476        453188690        453151755        453114563
       453077901        453040503        453003311        452965809       
452928385        452891427        452853369        452815939        452777683   
    452739626        452699788        442881975        442704177       
453328395        453291759      453262305        453225484        453188708     
  453151763        453114571        453077919        453040511        453003212
       452965817        452928393        452891435        452853377       
452815947        452777691        452739634        452699721        442881272   
    442704193        453328403        453291650      453262313        453225492
       453188617        453151771        453114589        453077927       
453040529        453003220        452965825        452928401        452891443   
    452853385        452815954        452777709        452739642       
452699747        442881405        442704268        453328411        453291551   
  453262321        453225500        453188518        453151789        453114597
       453077810        453040537        453003238        452965833       
452928419        452891450        452853393        452815962        452777725   
    452739659        452699762        442881421        442704334       
453328429        453291569      453262339        453225518        453188526     
  453151797        453114613        453077711        453040545        453003246
       452965858        452928427        452891476        452853401       
452815863        452777733        452739667        452699770        442881546   
    442703518        453328437        453291577      453262347        453225419
       453188534        453151698        453114621        453077729       
453040552        453003253        452965866        452928435        452891377   
    452853419        452815756        452777741        452739568       
452693815        442881553        442703575        453328338        453291585   
  453262354        453225310        453188542        453151599        453114639
       453077737        453040560        453003261        452965874       
452928336        452891278        452853427        452815764        452777758   
    452739469        452688054        442881579        442703674       
453328239        453291593      453262362        453225328        453188559     
  453151607        453114647        453077745        453040578        453003279
       452965882        452928237        452891286        452853435       
452815772        452777766        452739477        452684673        442881587   
    442703781        453328247        453291601      453262263        453225336
       453188567        453151615        453114548        453077752       
453040586        453003287        452965783        452928252        452891294   
    452853443        452815780        452777774        452739485       
452673445        442881611        442703799        453328254        453291619   
  453262164        453225344        453188575        453151623        453114449
       453077760        453040487        453003295        452965684       
452928260        452891302        452853344        452815798        452777675   
    452739493        452656317        442880852        442703823       
453328262        453291627      453262172        453225351        453188583     
  453151631        453114456        453077778        453040388        453003303
       452965692        452928278        452891310        452853237       
452815806        452777568        452739501        452656085        442880886   
    442703187        453328270        453291635      453262180        453225369
       453188591        453151649        453114464        453077786       
453040396        453003204        452965700        452928286        452891328   
    452853245        452815814        452777576        452739535       
452653009        442880902        442703195        453328288        453291643   
  453262198        453225377        453188609        453151656        453114472
       453077794        453040404        453003105        452965718       
452928294        452891336        452853252        452815830        452777584   
    452739550        452646334        442880928        442703252       
453328304        453291544      453262206        453225385        453188500     
  453151664        453114480        453077802        453040412        453003113
       452965726        452928302        452891344        452853278       
452815848        452777592        452739451        452646219        442880944   
    442703286        453328312        453291445      453262214        453225393
       453188401        453151672        453114498        453077703       
453040420        453003121        452965734        452928310        452891351   
    452853286        452815855        452777600        452739352       
452642432        442880951        442703294        453328320        453291460   
  453262222        453225401        453188419        453151680        453114506
       453077604        453040438        453003139        452965742       
452928328        452891369        452853294        452815749        452777626   
    452739360        452634835        442880977        442703419       
453328221        453291478      453262230        453225302        453188427     
  453151581        453114514        453077612        453040446        453003147
       452965759        452928229        452891260        452853310       
452815632        452777642        452739378        452633290        442881066   
    442703039        453328122        453291486      453262248        453225203
       453188435        453151482        453114522        453077620       
453040453        453003154        452965767        452928120        452891161   
    452853328        452815640        452777659        452739386       
452630676        442881108        442703096        453328130        453291494   
  453262255        453225211        453188443        453151490        453114530
       453077638        453040461        453003162        452965775       
452928138        452891179        452853336        452815657        452777667   
    452739394        452625965        442880381        442702411       
453328148        453291502      453262156        453225229        453188450     
  453151508        453114431        453077646        453040479        453003170
       452965676        452928146        452891187        452853229       
452815665        452777550        452739402        452618424        442880464   
    442702452        453328155        453291510      453262057        453225237
       453188468        453151516        453114332        453077653       
453040370        453003188        452965569        452928153        452891195   
    452853112        452815681        452777451        452739428       
452618457        442880498        442702460        453328163        453291528   
  453262065        453225245        453188476        453151524        453114340
       453077661        453040263        453003196        452965577       
452928161        452891203        452853120        452815699        452777469   
    452739436        452610025        442880514        442702478       
453328171        453291536      453262073        453225252        453188484     
  453151532        453114357        453077679        453040271        453003097
       452965585        452928179        452891211        452853138       
452815707        452777477        452739444        452605744        442880563   
    442702544        453328189        453291437      453262081        453225260
       453188492        453151540        453114365        453077687       
453040289        453002990        452965593        452928187        452891237   
    452853146        452815715        452777485        452739345       
452595952        442880571        442702577        453328197        453291338   
  453262099        453225278        453188393        453151557        453114373
       453077695        453040297        453003006        452965635       
452928195        452891245        452853153        452815731        452777501   
    452739238        452583073        442880779        442702056       
453328205        453291346      453262107        453225286        453188294     
  453151565        453114381        453077596        453040305        453003014
       452965643        452928203        452891252        452853161       
452815525        452777519        452739246        452569452        442880803   
    442702163        453328213        453291353      453262115        453225294
       453188302        453151573        453114399        453077497       
453040321        453003022        452965650        452928211        452891153   
    452853179        452815533        452777527        452739253       
452555659        442879912        442702197        453328114        453291361   
  453262123        453225195        453188310        453151474        453114407
       453077505        453040339        453003030        452965551       
452928112        452891054        452853195        452815541        452777535   
    452739261        452551567        442879920        442702247       
453328015        453291379      453262131        453225096        453188328     
  453151375        453114415        453077513        453040347        453003048
       452965452        452928013        452891062        452853203       
452815558        452777543        452739279        452547649        442879946   
    442702288        453328023        453291387      453262149        453225104
       453188336        453151383        453114423        453077521       
453040354        453003055        452965460        452928021        452891070   
    452853211        452815566        452777444        452739287       
452541816        442879995        442701454        453328031        453291395   
  453262040        453225112        453188344        453151391        453114324
       453077539        453040362        453003063        452965478       
452928039        452891088        452853104        452815574        452777345   
    452739295        452537251        442880035        442701496       
453328049        453291403      453261943        453225120        453188351     
  453151409        453114225        453077547        453040255        453003071
       452965486        452928047        452891096        452853005       
452815590        452777352        452739311        452530009        442880050   
    442701553        453328056        453291411      453261950        453225138
       453188369        453151417        453114233        453077554       
453040156        453003089        452965494        452928054        452891104   
    452853013        452815608        452777360        452739329       
452521263        442880324        442701777        453328064        453291429   
  453261968        453225146        453188377        453151425        453114241
       453077562        453040164        453002982        452965502       
452928062        452891112        452853021        452815616        452777378   
    452739337        452510399        442880357        442701827       
453328072        453291320      453261976        453225153        453188385     
  453151433        453114258        453077570        453040172        453002883
       452965510        452928070        452891120        452853047       
452815517        452777386        452739220        452507403        442879631   
    442701835        453328080        453291221      453261984        453225161
       453188286        453151441        453114266        453077588       
453040180        453002891        452965528        452928088        452891138   
    452853054        452815418        452777394        452739121       
452506116        442879698        442701843        453328098        453291239   
  453261992        453225179        453188187        453151458        453114274
       453077489        453040198        453002909        452965536       
452928096        452891146        452853062        452815426        452777402   
    452739139        452505332        442879714        442700951       
453328106        453291247      453262008        453225187        453188195     
  453151466        453114282        453077380        453040206        453002917
       452965544        452928104        452891047        452853070       
452815434        452777410        452739147        452498207        442879730   
    442700969        453328007        453291254      453262016        453225088
       453188203        453151367        453114290        453077398       
453040214        453002925        452965445        452928005        452890932   
    452853088        452815442        452777428        452739154       
452497480        442879821        442701082        453327900        453291262   
  453262024        453224982        453188211        453151268        453114308
       453077406        453040230        453002933        452965346       
452927908        452890940        452853096        452815459        452777436   
    452739162        452470388        442879847        442701108       
453327918        453291270      453262032        453224990        453188229     
  453151276        453114316        453077414        453040248        453002941
       452965353        452927916        452890957        452852999       
452815475        452777337        452739170        452462997        442879888   
    442701207        453327926        453291288      453261935        453225005
       453188237        453151284        453114217        453077422       
453040149        453002958        452965361        452927924        452890965   
    452852890        452815483        452777220        452739188       
452459910        442879359        442701256        453327934        453291296   
  453261828        453225013        453188245        453151292        453114118
       453077430        453040040        453002966        452965379       
452927932        452890973        452852908        452815491        452777238   
    452739196        452459589        442879375        442700290       
453327942        453291304      453261836        453225021        453188252     
  453151300        453114126        453077448        453040057        453002974
       452965387        452927940        452890981        452852916       
452815509        452777246        452739204        452458300        442879409   
    442700506        453327959        453291312      453261851        453225039
       453188260        453151318        453114134        453077455       
453040065        453002875        452965395        452927957        452890999   
    452852924        452815400        452777261        452739212       
452453129        442879433        442700514        453327967        453291213   
  453261869        453225047        453188278        453151326        453114159
       453077463        453040073        453002776        452965403       
452927965        452891005        452852940        452815301        452777279   
    452739113        452452501        442879466        442700555       
453327975        453291114      453261877        453225054        453188179     
  453151334        453114167        453077372        453040081        453002784
       452965411        452927973        452891013        452852957       
452815319        452777287        452739014        452450497        442879524   
    442700720        453327983        453291122      453261885        453225062
       453188062        453151342        453114175        453077273       
453040099        453002792        452965429        452927981        452891021   
    452852965        452815327        452777295        452739022       
452447808        442879573        442699898        453327991        453291130   
  453261893        453225070        453188070        453151359        453114183
       453077281        453040107        453002800        452965437       
452927999        452890924        452852973        452815335        452777303   
    452739030        452445117        442879615        442699906       
453327892        453291148      453261901        453224974        453188088     
  453151250        453114191        453077299        453040115        453002818
       452965338        452927890        452890825        452852981       
452815343        452777311        452739048        452438526        442879011   
    442700027        453327793        453291155      453261919        453224867
       453188104        453151151        453114209        453077307       
453040123        453002826        452965239        452927791        452890833   
    452852882        452815350        452777329        452739055       
452434749        442879029        442700043        453327801        453291163   
  453261927        453224875        453188112        453151169        453114100
       453077315        453040131        453002834        452965247       
452927809        452890841        452852783        452815368        452777212   
    452739063        452419989        442879045        442700167       
453327819        453291171      453261810        453224883        453188120     
  453151177        453114001        453077323        453040032        453002842
       452965254        452927817        452890858        452852791       
452815376        452777113        452739071        452418973        442879052   
    442700175        453327827        453291189      453261711        453224891
       453188138        453151185        453114019        453077331       
453039935        453002859        452965262        452927825        452890866   
    452852809        452815384        452777121        452739089       
452413289        442879128        442700217        453327835        453291197   
  453261729        453224909        453188146        453151193        453114027
       453077349        453039943        453002867        452965270       
452927833        452890874        452852817        452815392        452777139   
    452739097        452409691        442879136        442700233       
453327843        453291205      453261737        453224917        453188153     
  453151201        453114035        453077356        453039950        453002768
       452965288        452927841        452890882        452852825       
452815293        452777147        452739105        452408107        442879151   
    442699484        453327850        453291106      453261745        453224925
       453188161        453151219        453114043        453077364       
453039968        453002669        452965296        452927866        452890890   
    452852833        452815186        452777154        452739006       
452401813        442879169        442699567        453327868        453291007   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453261752        453224933        453188054        453151227        453114050   
    453077265        453039976        453002677        452965304       
452927874        452890908        452852841        452815194        452777162   
    452738909        452401730        442879193        442699716       
453327876        453291015      453261760        453224958        453187940     
  453151235        453114068        453077166        453039984        453002685
       452965312        452927882        452890916        452852858       
452815202        452777170        452738917        452399504        442879243   
    442699229        453327884        453291023      453261778        453224966
       453187957        453151243        453114076        453077174       
453039992        453002693        452965320        452927684        452890817   
    452852866        452815210        452777188        452738925       
452399173        442878666        442699294        453327785        453291031   
  453261786        453224859        453187965        453151144        453114084
       453077182        453040008        453002701        452965221       
452927692        452890718        452852874        452815228        452777196   
    452738933        452396328        442878690        442699336       
453327686        453291049      453261794        453224750        453187981     
  453151045        453114092        453077190        453040016        453002719
       452965122        452927700        452890726        452852775       
452815236        452777204        452738941        452394844        442878716   
    442699351        453327694        453291056      453261802        453224768
       453187999        453151052        453113995        453077208       
453040024        453002727        452965130        452927718        452890734   
    452852676        452815244        452777105        452738958       
452389042        442878724        442699401        453327702        453291064   
  453261703        453224776        453188005        453151060        453113896
       453077216        453039927        453002735        452965148       
452927726        452890742        452852684        452815251        452777006   
    452738966        452388150        442878732        442699427       
453327710        453291072      453261604        453224784        453188013     
  453151078        453113904        453077224        453039828        453002743
       452965155        452927734        452890759        452852692       
452815277        452777014        452738974        452387814        442878740   
    442699435        453327728        453291080      453261612        453224792
       453188021        453151086        453113912        453077232       
453039836        453002750        452965163        452927742        452890767   
    452852700        452815285        452777022        452738982       
452382203        442878849        442698783        453327736        453291098   
  453261620        453224800        453188039        453151094        453113920
       453077240        453039844        453002651        452965171       
452927759        452890775        452852718        452815178        452777030   
    452738990        452381783        442878872        442699021       
453327744        453290991      453261638        453224818        453188047     
  453151102        453113938        453077257        453039851        453002552
       452965189        452927767        452890783        452852726       
452815079        452777048        452738891        452375116        442878377   
    442699039        453327751        453290892      453261646        453224826
       453187932        453151110        453113946        453077158       
453039869        453002560        452965197        452927775        452890791   
    452852734        452815087        452777055        452738792       
452372113        442878518        442699088        453327769        453290900   
  453261653        453224834        453187833        453151128        453113953
       453077059        453039877        453002578        452965205       
452927676        452890809        452852742        452815095        452777063   
    452738800        452372097        442878534        442699112       
453327777        453290918      453261661        453224842        453187841     
  453151136        453113961        453077067        453039885        453002586
       452965213        452927577        452890601        452852759       
452815103        452777071        452738818        452371552        442878591   
    442699161        453327678        453290926      453261679        453224743
       453187858        453151037        453113979        453077075       
453039893        453002594        452965114        452927585        452890619   
    452852767        452815111        452777089        452738826       
452371347        442878641        442698171        453327579        453290934   
  453261687        453224644        453187866        453150930        453113987
       453077083        453039901        453002602        452965015       
452927593        452890627        452852668        452815129        452777097   
    452738834        452369887        442878658        442698247       
453327587        453290942      453261695        453224651        453187874     
  453150948        453113888        453077091        453039919        453002610
       452965023        452927601        452890635        452852569       
452815137        452776990        452738842        452369101        442878203   
    442698254        453327595        453290959      453261596        453224669
       453187882        453150955        453113789        453077109       
453039810        453002628        452965031        452927619        452890643   
    452852577        452815145        452776891        452738859       
452365513        442878211        442698486        453327603        453290967   
  453261497        453224685        453187890        453150963        453113797
       453077117        453039711        453002636        452965049       
452927627        452890650        452852585        452815160        452776909   
    452738867        452363658        442878260        442698635       
453327629        453290975      453261505        453224693        453187908     
  453150971        453113805        453077125        453039729        453002644
       452965056        452927635        452890668        452852593       
452815061        452776917        452738875        452361942        442878294   
    442697827        453327637        453290983      453261513        453224701
       453187916        453150989        453113813        453077133       
453039737        453002545        452965064        452927643        452890676   
    452852601        452814965        452776925        452738883       
452360605        442878302        442697876        453327645        453290884   
  453261521        453224719        453187924        453150997        453113821
       453077141        453039745        453002438        452965072       
452927650        452890684        452852619        452814973        452776933   
    452738784        452359805        442878328        442697967       
453327652        453290785      453261539        453224727        453187825     
  453151003        453113839        453077042        453039752        453002446
       452965080        452927668        452890692        452852627       
452814981        452776941        452738685        452359227        442878336   
    442697991        453327660        453290793      453261547        453224735
       453187726        453151011        453113847        453076945       
453039760        453002453        452965098        452927569        452890593   
    452852635        452815004        452776958        452738693       
452356249        442877742        442698031        453327561        453290801   
  453261554        453224636        453187734        453151029        453113854
       453076952        453039778        453002461        452965106       
452927460        452890494        452852643        452815012        452776966   
    452738701        452355696        442877783        442698106       
453327462        453290819      453261562        453224537        453187742     
  453150922        453113862        453076960        453039786        453002479
       452965007        452927478        452890502        452852650       
452815020        452776974        452738719        452349640        442877809   
    442697462        453327470        453290827      453261570        453224545
       453187759        453150823        453113870        453076978       
453039794        453002487        452964901        452927486        452890510   
    452852551        452815038        452776982        452738727       
452345135        442877874        442697538        453327488        453290835   
  453261588        453224552        453187767        453150831        453113771
       453076986        453039802        453002503        452964919       
452927494        452890528        452852452        452815046        452776883   
    452738735        452343213        442877957        442697546       
453327496        453290843      453261489        453224560        453187775     
  453150849        453113672        453076994        453039703        453002511
       452964927        452927502        452890536        452852460       
452815053        452776784        452738743        452342124        442877981   
    442697603        453327504        453290850      453261380        453224578
       453187783        453150856        453113680        453077000       
453039604        453002529        452964935        452927510        452890544   
    452852478        452814957        452776792        452738750       
452334733        442878013        442697637        453327512        453290868   
  453261398        453224586        453187791        453150864        453113698
       453077026        453039612        453002537        452964943       
452927528        452890551        452852486        452814858        452776800   
    452738768        452334659        442878039        442697645       
453327520        453290876      453261406        453224594        453187809     
  453150872        453113706        453077034        453039620        453002420
       452964950        452927536        452890569        452852494       
452814866        452776818        452738776        452332463        442878062   
    442696829        453327538        453290777      453261414        453224602
       453187817        453150880        453113714        453076937       
453039638        453002321        452964968        452927544        452890577   
    452852502        452814874        452776826        452738677       
452330509        442877098        442696894        453327546        453290678   
  453261422        453224628        453187718        453150898        453113722
       453076838        453039646        453002339        452964976       
452927551        452890486        452852510        452814890        452776834   
    452738578        452330541        442877171        442696902       
453327553        453290686      453261430        453224529        453187619     
  453150906        453113730        453076846        453039653        453002347
       452964984        452927452        452890387        452852528       
452814908        452776842        452738586        452328065        442877189   
    442696951        453327454        453290694      453261448        453224420
       453187627        453150914        453113748        453076853       
453039661        453002354        452964992        452927353        452890395   
    452852536        452814916        452776859        452738594       
452325624        442877213        442696985        453327355        453290702   
  453261455        453224438        453187635        453150815        453113763
       453076861        453039679        453002362        452964893       
452927361        452890403        452852544        452814924        452776867   
    452738602        452317860        442877254        442697017       
453327363        453290710      453261463        453224446        453187643     
  453150716        453113664        453076879        453039687        453002370
       452964794        452927379        452890411        452852445       
452814932        452776875        452738610        452316037        442877395   
    442697165        453327371        453290728      453261471        453224453
       453187650        453150724        453113565        453076887       
453039695        453002388        452964828        452927387        452890429   
    452852346        452814940        452776768        452738628       
452314883        442877437        442697298        453327389        453290736   
  453261372        453224461        453187668        453150732        453113573
       453076895        453039596        453002396        452964836       
452927395        452890437        452852353        452814841        452776669   
    452738636        452313893        442877544        442697405       
453327397        453290744      453261273        453224479        453187676     
  453150740        453113581        453076903        453039497        453002404
       452964844        452927403        452890452        452852361       
452814742        452776677        452738644        452311830        442876611   
    442696456        453327405        453290751      453261281        453224487
       453187684        453150757        453113599        453076911       
453039505        453002412        452964851        452927411        452890460   
    452852379        452814759        452776685        452738651       
452309453        442876660        442696555        453327413        453290769   
  453261299        453224495        453187692        453150765        453113607
       453076929        453039513        453002313        452964869       
452927429        452890478        452852387        452814767        452776693   
    452738669        452309115        442876744        442696563       
453327421        453290660      453261307        453224503        453187700     
  453150773        453113615        453076820        453039521        453002214
       452964877        452927437        452890379        452852395       
452814775        452776701        452738560        452308422        442876884   
    442696605        453327439        453290561      453261315        453224511
       453187601        453150781        453113623        453076721       
453039539        453002222        452964885        452927445        452890270   
    452852403        452814783        452776719        452738461       
452304058        442876892        442696795        453327447        453290579   
  453261323        453224412        453187502        453150799        453113631
       453076739        453039547        453002230        452964687       
452927346        452890288        452852411        452814791        452776735   
    452738479        452289051        442877031        442695953       
453327348        453290587      453261331        453224313        453187510     
  453150807        453113649        453076754        453039554        453002248
       452964695        452927247        452890296        452852429       
452814817        452776743        452738487        452279136        442875845   
    442696027        453327249        453290595      453261349        453224321
       453187528        453150708        453113656        453076762       
453039562        453002255        452964703        452927254        452890304   
    452852437        452814825        452776750        452738495       
452271919        442876124        442696035        453327256        453290603   
  453261356        453224339        453187536        453150609        453113557
       453076770        453039570        453002263        452964711       
452927262        452890312        452852338        452814833        452776651   
    452738503        452270820        442876132        442696043       
453327264        453290611      453261364        453224347        453187544     
  453150625        453113458        453076788        453039588        453002271
       452964729        452927270        452890320        452852239       
452814734        452776552        452738511        452263775        442876140   
    442696084        453327272        453290629      453261265        453224354
       453187551        453150633        453113466        453076796       
453039489        453002289        452964737        452927288        452890346   
    452852247        452814635        452776560        452738529       
452260839        442876223        442696100        453327280        453290637   
  453261166        453224362        453187569        453150641        453113474
       453076804        453039380        453002297        452964745       
452927296        452890353        452852254        452814643        452776578   
    452738537        452259039        442876355        442696258       
453327298        453290645      453261174        453224370        453187577     
  453150658        453113482        453076812        453039398        453002305
       452964752        452927304        452890361        452852262       
452814650        452776586        452738545        452250392        442876462   
    442696266        453327306        453290652      453261182        453224388
       453187585        453150666        453113490        453076713       
453039406        453002206        452964760        452927312        452890262   
    452852270        452814668        452776594        452738552       
452250210        442876538        442695748        453327314        453290553   
  453261190        453224396        453187593        453150674        453113508
       453076614        453039414        453002107        452964778       
452927320        452890163        452852296        452814676        452776610   
    452738453        452244528        442875506        442695821       
453327322        453290454      453261208        453224404        453187494     
  453150690        453113516        453076622        453039422        453002115
       452964679        452927338        452890171        452852304       
452814684        452776636        452738354        452243652        442875555   
    442695870        453327330        453290462      453261216        453224305
       453187395        453150591        453113524        453076630       
453039430        453002123        452964570        452927239        452890189   
    452852312        452814692        452776644        452738362       
452243603        442875563        442695888        453327231        453290470   
  453261224        453224206        453187403        453150492        453113532
       453076648        453039448        453002131        452964588       
452927130        452890205        452852320        452814700        452776545   
    452738370        452236672        442875621        442695920       
453327132        453290488      453261232        453224214        453187411     
  453150500        453113540        453076655        453039455        453002149
       452964596        452927148        452890213        452852221       
452814718        452776446        452738388        452230550        442875746   
    442695946        453327140        453290496      453261240        453224222
       453187429        453150518        453113441        453076663       
453039463        453002156        452964604        452927155        452890221   
    452852122        452814726        452776453        452738396       
452213143        442875803        442695425        453327157        453290504   
  453261257        453224230        453187437        453150526        453113342
       453076671        453039471        453002164        452964612       
452927163        452890239        452852130        452814627        452776461   
    452738404        452212400        442875811        442695524       
453327165        453290512      453261158        453224248        453187445     
  453150534        453113359        453076689        453039372        453002172
       452964620        452927171        452890247        452852148       
452814510        452776479        452738412        452208341        442875274   
    442695540        453327173        453290520      453261059        453224255
       453187452        453150542        453113367        453076697       
453039265        453002180        452964646        452927189        452890254   
    452852155        452814528        452776487        452738420       
452193527        442875308        442695219        453327181        453290538   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453261067        453224263        453187460        453150559        453113375   
    453076705        453039273        453002099        452964653       
452927197        452890155        452852171        452814536        452776503   
    452738438        452177611        442875324        442694535       
453327199        453290546      453261075        453224271        453187478     
  453150567        453113383        453076606        453039281        453001992
       452964661        452927205        452890056        452852189       
452814544        452776511        452738446        452174246        442875340   
    442694816        453327207        453290447      453261083        453224289
       453187486        453150575        453113391        453076507       
453039299        453002008        452964562        452927213        452890072   
    452852197        452814551        452776529        452738347       
452153109        442875357        442694865        453327215        453290348   
  453261091        453224297        453187387        453150583        453113409
       453076515        453039307        453002016        452964463       
452927221        452890080        452852205        452814569        452776537   
    452738248        452148299        442875381        442694964       
453327223        453290355      453261109        453224198        453187288     
  453150484        453113417        453076523        453039323        453002024
       452964471        452927122        452890098        452852213       
452814577        452776438        452738255        452142797        442875399   
    442694139        453327124        453290363      453261117        453224099
       453187296        453150385        453113425        453076531       
453039331        453002032        452964489        452927023        452890106   
    452852114        452814593        452776339        452738263       
452136690        442875449        442694204        453327025        453290371   
  453261125        453224107        453187304        453150393        453113433
       453076549        453039349        453002040        452964497       
452927031        452890114        452852015        452814619        452776354   
    452738271        452133739        442875498        442694253       
453327033        453290389      453261133        453224115        453187312     
  453150401        453113334        453076556        453039356        453002057
       452964505        452927049        452890122        452852023       
452814502        452776362        452738289        452133457        442874806   
    442694279        453327041        453290397      453261141        453224123
       453187320        453150419        453113235        453076564       
453039364        453002065        452964513        452927056        452890130   
    452852031        452814403        452776370        452738297       
452132236        442874830        442694295        453327058        453290405   
  453261042        453224131        453187338        453150427        453113243
       453076572        453039257        453002073        452964521       
452927064        452890148        452852049        452814411        452776388   
    452738305        452105117        442874897        442694360       
453327066        453290413      453260945        453224149        453187346     
  453150435        453113250        453076580        453039158        453002081
       452964539        452927080        452890049        452852056       
452814429        452776396        452738313        452104177        442875001   
    442694410        453327074        453290421      453260952        453224156
       453187353        453150443        453113268        453076598       
453039166        453001984        452964547        452927098        452889942   
    452852064        452814437        452776404        452738321       
452100019        442875027        442694493        453327082        453290439   
  453260960        453224164        453187361        453150450        453113276
       453076499        453039174        453001885        452964554       
452927106        452889959        452852072        452814445        452776412   
    452738339        452097819        442875084        442693883       
453327090        453290330      453260978        453224172        453187379     
  453150468        453113284        453076390        453039182        453001893
       452964455        452927114        452889967        452852080       
452814452        452776420        452738230        452096969        442875100   
    442693891        453327108        453290231      453260986        453224180
       453187262        453150476        453113292        453076408       
453039190        453001901        452964356        452927015        452889975   
    452852098        452814460        452776313        452738131       
452094329        442875134        442693925        453327116        453290249   
  453260994        453224081        453187163        453150377        453113300
       453076416        453039208        453001919        452964364       
452926900        452889983        452852106        452814478        452776214   
    452738149        452094188        442874533        442694006       
453327009        453290256      453261000        453223976        453187171     
  453150278        453113318        453076424        453039216        453001927
       452964372        452926918        452889991        452852007       
452814486        452776222        452738164        452093057        442874541   
    442694063        453326902        453290264      453261018        453223984
       453187189        453150286        453113326        453076432       
453039224        453001935        452964380        452926926        452890007   
    452851900        452814494        452776230        452738172       
452086598        442874566        442694113        453326928        453290272   
  453261026        453223992        453187197        453150294        453113227
       453076440        453039232        453001943        452964398       
452926942        452890015        452851918        452814296        452776248   
    452738180        452078686        442874590        442693503       
453326936        453290280      453260937        453224008        453187205     
  453150302        453113128        453076465        453039240        453001950
       452964406        452926959        452890023        452851926       
452814304        452776255        452738198        452078256        442874640   
    442693545        453326944        453290298      453260838        453224016
       453187213        453150310        453113136        453076473       
453039141        453001968        452964414        452926967        452890031   
    452851934        452814320        452776263        452738206       
452077894        442874699        442693628        453326951        453290306   
  453260846        453224024        453187221        453150328        453113144
       453076481        453039042        453001976        452964422       
452926975        452889934        452851942        452814338        452776271   
    452738214        452066343        442874749        442693305       
453326969        453290314      453260853        453224032        453187239     
  453150336        453113151        453076382        453039059        453001877
       452964430        452926983        452889835        452851959       
452814346        452776289        452738222        452065147        442874764   
    442693321        453326977        453290322      453260861        453224040
       453187247        453150344        453113169        453076283       
453039075        453001778        452964448        452926892        452889843   
    452851967        452814353        452776297        452738123       
452061179        442874780        442693339        453326985        453290223   
  453260879        453224057        453187254        453150351        453113177
       453076291        453039083        453001786        452964349       
452926793        452889850        452851975        452814361        452776305   
    452738024        452045917        442874137        442693354       
453326993        453290124      453260887        453224065        453187155     
  453150369        453113185        453076309        453039091        453001794
       452964240        452926801        452889868        452851983       
452814379        452776206        452738032        452037336        442874145   
    442693388        453326894        453290132      453260895        453223968
       453187056        453150260        453113193        453076317       
453039109        453001802        452964257        452926819        452889876   
    452851991        452814387        452776107        452738040       
452035769        442874236        442693396        453326795        453290140   
  453260903        453223869        453187064        453150161        453113201
       453076325        453039117        453001810        452964265       
452926827        452889884        452851892        452814288        452776115   
    452738057        452035355        442874293        442693461       
453326803        453290157      453260911        453223877        453187072     
  453150179        453113219        453076333        453039125        453001828
       452964273        452926835        452889892        452851793       
452814189        452776123        452738065        452030513        442874301   
    442692919        453326811        453290165      453260929        453223885
       453187080        453150187        453113110        453076358       
453039133        453001836        452964281        452926843        452889900   
    452851801        452814197        452776131        452738073       
452027154        442874319        442693032        453326829        453290173   
  453260820        453223893        453187098        453150195        453113011
       453076366        453039034        453001844        452964299       
452926850        452889918        452851819        452814205        452776149   
    452738081        452021983        442874327        442693123       
453326837        453290181      453260721        453223901        453187106     
  453150203        453113029        453076374        453038937        453001851
       452964307        452926868        452889926        452851827       
452814213        452776156        452738099        452017767        442874343   
    442693149        453326845        453290199      453260739        453223919
       453187114        453150211        453113037        453076275       
453038952        453001869        452964315        452926876        452889827   
    452851835        452814221        452776164        452738107       
452016579        442874368        442693164        453326852        453290207   
  453260747        453223927        453187122        453150229        453113045
       453076176        453038960        453001760        452964323       
452926884        452889728        452851843        452814239        452776172   
    452738115        452004716        442874475        442693180       
453326860        453290215      453260754        453223935        453187130     
  453150237        453113052        453076184        453038978        453001661
       452964331        452926785        452889736        452851850       
452814247        452776180        452738016        452001209        442873725   
    442692471        453326878        453290116      453260762        453223943
       453187148        453150245        453113060        453076192       
453038986        453001679        452964232        452926686        452889744   
    452851868        452814254        452776198        452737919       
451997605        442873840        442692604        453326886        453290017   
  453260770        453223950        453187049        453150252        453113078
       453076200        453038994        453001687        452964125       
452926694        452889751        452851876        452814262        452776099   
    452737927        451996094        442873857        442692661       
453326787        453290025      453260788        453223851        453186942     
  453150153        453113086        453076218        453039000        453001695
       452964133        452926702        452889769        452851884       
452814270        452775984        452737935        451992689        442873873   
    442692729        453326688        453290033      453260796        453223752
       453186959        453150054        453113094        453076226       
453039018        453001703        452964141        452926710        452889785   
    452851785        452814171        452775992        452737943       
451985881        442873915        442692737        453326696        453290041   
  453260804        453223760        453186967        453150062        453113102
       453076234        453039026        453001711        452964158       
452926728        452889793        452851686        452814072        452776008   
    452737950        451984868        442873949        442692745       
453326704        453290058      453260812        453223778        453186975     
  453150070        453113003        453076242        453038929        453001729
       452964166        452926736        452889801        452851694       
452814080        452776016        452737968        451980668        442873972   
    442692786        453326712        453290066      453260713        453223786
       453186983        453150088        453112906        453076259       
453038820        453001737        452964174        452926744        452889819   
    452851702        452814098        452776024        452737976       
451979645        442874020        442692075        453326720        453290074   
  453260614        453223794        453186991        453150096        453112914
       453076267        453038838        453001745        452964182       
452926751        452889710        452851710        452814106        452776032   
    452737984        451979298        442873220        442692109       
453326738        453290090      453260622        453223802        453187007     
  453150104        453112922        453076168        453038846        453001752
       452964190        452926769        452889611        452851728       
452814114        452776040        452737992        451975643        442873253   
    442692356        453326746        453290108      453260630        453223810
       453187015        453150112        453112930        453076069       
453038853        453001653        452964208        452926777        452889637   
    452851736        452814122        452776065        452738008       
451972350        442873360        442691754        453326753        453290009   
  453260648        453223828        453187023        453150120        453112955
       453076077        453038861        453001554        452964224       
452926678        452889645        452851744        452814130        452776073   
    452737901        451970701        442873436        442691804       
453326761        453289902      453260655        453223836        453187031     
  453150138        453112963        453076085        453038879        453001562
       452964117        452926579        452889652        452851751       
452814148        452776081        452737802        451970370        442873543   
    442691820        453326779        453289910      453260663        453223844
       453186934        453150146        453112971        453076093       
453038887        453001570        452964018        452926587        452889660   
    452851769        452814155        452775976        452737810       
451968093        442873550        442691838        453326670        453289928   
  453260671        453223745        453186835        453150047        453112989
       453076101        453038895        453001588        452964026       
452926603        452889678        452851777        452814163        452775877   
    452737828        451965727        442873568        442691937       
453326571        453289936      453260689        453223646        453186843     
  453149940        453112997        453076119        453038903        453001596
       452964034        452926611        452889686        452851678       
452814064        452775885        452737836        451960033        442873576   
    442691945        453326589        453289944      453260697        453223653
       453186850        453149957        453112898        453076127       
453038911        453001604        452964042        452926629        452889694   
    452851579        452813967        452775893        452737844       
451955017        442873634        442691101        453326597        453289951   
  453260606        453223661        453186868        453149965        453112799
       453076135        453038812        453001612        452964059       
452926637        452889702        452851587        452813975        452775901   
    452737851        451954879        442872719        442691176       
453326605        453289969      453260507        453223679        453186876     
  453149973        453112807        453076143        453038713        453001620
       452964067        452926645        452889603        452851595       
452813983        452775919        452737869        451954572        442872784   
    442691184        453326613        453289977      453260515        453223687
       453186884        453149981        453112815        453076150       
453038721        453001638        452964075        452926652        452889504   
    452851603        452813991        452775927        452737877       
451951008        442872842        442691259        453326621        453289985   
  453260523        453223695        453186892        453149999        453112823
       453076051        453038739        453001646        452964083       
452926660        452889512        452851611        452814007        452775935   
    452737885        451950273        442872875        442691267       
453326639        453289993      453260531        453223703        453186900     
  453150005        453112831        453075954        453038747        453001547
       452964091        452926561        452889538        452851629       
452814015        452775943        452737893        451949457        442873055   
    442691317        453326647        453289894      453260549        453223711
       453186918        453150013        453112849        453075962       
453038754        453001448        452964109        452926462        452889546   
    452851645        452814023        452775950        452737794       
451947766        442873139        442691457        453326654        453289795   
  453260556        453223729        453186926        453150021        453112856
       453075970        453038762        453001455        452964000       
452926470        452889553        452851652        452814031        452775968   
    452737695        451947576        442873170        442690665       
453326662        453289803      453260564        453223737        453186827     
  453150039        453112864        453075988        453038770        453001463
       452963911        452926488        452889561        452851660       
452814049        452775869        452737703        451944714        442873196   
    442690780        453326563        453289811      453260572        453223638
       453186728        453149932        453112872        453075996       
453038788        453001471        452963929        452926496        452889579   
    452851561        452814056        452775752        452737711       
451944532        442872321        442690863        453326464        453289829   
  453260580        453223539        453186736        453149833        453112880
       453076002        453038796        453001489        452963937       
452926504        452889587        452851454        452813959        452775760   
    452737729        451933741        442872404        442691044       
453326472        453289837      453260598        453223547        453186744     
  453149841        453112781        453076010        453038804        453001497
       452963945        452926512        452889595        452851462       
452813868        452775778        452737737        451928352        442872420   
    442691085        453326480        453289845      453260499        453223554
       453186751        453149858        453112682        453076028       
453038705        453001505        452963952        452926520        452889496   
    452851488        452813876        452775786        452737745       
451927321        442872438        442690186        453326498        453289852   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453260390        453223562        453186769        453149866        453112690   
    453076036        453038606        453001513        452963960       
452926538        452889397        452851496        452813884        452775794   
    452737752        451925465        442872453        442690251       
453326506        453289860      453260408        453223570        453186777     
  453149874        453112708        453076044        453038614        453001521
       452963978        452926546        452889405        452851504       
452813892        452775802        452737760        451923155        442872586   
    442690335        453326514        453289878      453260416        453223588
       453186785        453149882        453112716        453075947       
453038622        453001539        452963986        452926553        452889413   
    452851512        452813900        452775810        452737778       
451922447        442872651        442690400        453326522        453289886   
  453260424        453223596        453186793        453149890        453112724
       453075848        453038630        453001430        452963994       
452926454        452889421        452851520        452813918        452775828   
    452737786        451911903        442871612        442690517       
453326530        453289787      453260432        453223604        453186801     
  453149908        453112732        453075855        453038648        453001323
       452963895        452926355        452889439        452851538       
452813926        452775844        452737687        451908289        442871802   
    442690533        453326548        453289670      453260440        453223612
       453186819        453149916        453112740        453075863       
453038655        453001331        452963796        452926363        452889447   
    452851546        452813934        452775851        452737562       
451902654        442871893        442690574        453326555        453289688   
  453260457        453223620        453186710        453149924        453112757
       453075871        453038663        453001349        452963804       
452926371        452889454        452851553        452813942        452775745   
    452737570        451899488        442871901        442689949       
453326456        453289696      453260465        453223521        453186611     
  453149825        453112765        453075889        453038671        453001356
       452963812        452926389        452889462        452851447       
452813843        452775638        452737588        451896708        442871943   
    442690160        453326340        453289704      453260473        453223422
       453186629        453149726        453112773        453075897       
453038689        453001364        452963820        452926397        452889470   
    452851348        452813736        452775653        452737604       
451892277        442872073        442689444        453326357        453289712   
  453260481        453223448        453186637        453149734        453112674
       453075905        453038697        453001380        452963838       
452926405        452889488        452851355        452813744        452775661   
    452737612        451889018        442872081        442689469       
453326365        453289720      453260382        453223455        453186645     
  453149742        453112575        453075913        453038598        453001398
       452963846        452926413        452889389        452851363       
452813751        452775679        452737620        451880025        442872107   
    442689501        453326373        453289738      453260283        453223463
       453186652        453149759        453112583        453075921       
453038499        453001406        452963853        452926421        452889280   
    452851371        452813769        452775687        452737638       
451879027        442872149        442689543        453326381        453289753   
  453260291        453223471        453186660        453149767        453112591
       453075939        453038507        453001414        452963861       
452926439        452889298        452851389        452813777        452775703   
    452737646        451876486        442871299        442689550       
453326399        453289761      453260309        453223489        453186678     
  453149775        453112609        453075830        453038515        453001422
       452963879        452926447        452889306        452851397       
452813785        452775711        452737653        451873681        442871315   
    442689022        453326407        453289779      453260317        453223497
       453186686        453149783        453112617        453075731       
453038523        453001315        452963887        452926348        452889314   
    452851405        452813793        452775729        452737661       
451871719        442871323        442689055        453326415        453289662   
  453260325        453223505        453186694        453149791        453112625
       453075749        453038531        453001216        452963788       
452926231        452889322        452851413        452813801        452775737   
    452737554        451869259        442871349        442689139       
453326423        453289563      453260333        453223513        453186702     
  453149809        453112633        453075756        453038549        453001224
       452963689        452926249        452889330        452851439       
452813819        452775620        452737463        451860860        442871364   
    442689204        453326431        453289571      453260341        453223414
       453186603        453149817        453112641        453075764       
453038556        453001232        452963697        452926256        452889348   
    452851330        452813827        452775521        452737471       
451857155        442871448        442689212        453326332        453289589   
  453260358        453223315        453186504        453149700        453112658
       453075772        453038564        453001240        452963705       
452926264        452889363        452851231        452813728        452775539   
    452737489        451834600        442871455        442689220       
453326449        453289597      453260366        453223323        453186512     
  453149601        453112666        453075780        453038572        453001257
       452963713        452926272        452889371        452851249       
452813629        452775547        452737497        451819841        442871505   
    442689279        453326233        453289605      453260374        453223331
       453186520        453149619        453112567        453075798       
453038580        453001265        452963721        452926280        452889272   
    452851256        452813637        452775554        452737505       
451817746        442871554        442689303        453326241        453289613   
  453260275        453223349        453186538        453149627        453112468
       453075806        453038481        453001273        452963739       
452926306        452889173        452851264        452813645        452775562   
    452737513        451801898        442870895        442688610       
453326258        453289621      453260176        453223356        453186546     
  453149635        453112476        453075814        453038382        453001281
       452963747        452926314        452889181        452851272       
452813652        452775570        452737521        451798268        442870929   
    442688727        453326266        453289639      453260184        453223364
       453186553        453149643        453112484        453075822       
453038390        453001299        452963754        452926322        452889199   
    452851280        452813660        452775588        452737539       
451795769        442870937        442688768        453326274        453289647   
  453260192        453223372        453186561        453149650        453112492
       453075723        453038408        453001307        452963762       
452926330        452889207        452851298        452813678        452775596   
    452737547        451795058        442871042        442688776       
453326282        453289654      453260200        453223380        453186579     
  453149668        453112500        453075624        453038416        453001208
       452963770        452926223        452889215        452851306       
452813686        452775604        452737448        451794432        442871075   
    442688172        453326290        453289555      453260218        453223398
       453186587        453149676        453112518        453075632       
453038424        453001109        452963671        452926116        452889223   
    452851314        452813694        452775612        452737331       
451792600        442871141        442688263        453326308        453289456   
  453260226        453223406        453186595        453149684        453112526
       453075640        453038432        453001117        452963572       
452926132        452889231        452851322        452813702        452775513   
    452737349        451790802        442871232        442688552       
453326316        453289464      453260234        453223307        453186496     
  453149692        453112534        453075657        453038440        453001125
       452963580        452926140        452889249        452851223       
452813710        452775414        452737356        451786099        442871240   
    442688560        453326324        453289472      453260242        453223208
       453186397        453149593        453112542        453075665       
453038457        453001133        452963598        452926157        452889256   
    452851124        452813611        452775422        452737364       
451784698        442870457        442688578        453326225        453289480   
  453260259        453223216        453186405        453149494        453112559
       453075673        453038465        453001141        452963606       
452926165        452889264        452851132        452813512        452775430   
    452737372        451784268        442870515        442687810       
453326126        453289498      453260267        453223224        453186413     
  453149502        453112450        453075681        453038374        453001158
       452963614        452926173        452889157        452851140       
452813520        452775448        452737380        451778112        442870549   
    442687836        453326134        453289506      453260168        453223232
       453186421        453149510        453112351        453075699       
453038275        453001166        452963622        452926199        452889058   
    452851157        452813538        452775455        452737398       
451777783        442870580        442687869        453326142        453289514   
  453260069        453223240        453186439        453149528        453112369
       453075707        453038283        453001174        452963630       
452926207        452889066        452851165        452813546        452775463   
    452737406        451777726        442870614        442687901       
453326159        453289522      453260077        453223257        453186447     
  453149536        453112377        453075715        453038291        453001182
       452963648        452926215        452889074        452851173       
452813553        452775471        452737414        451776124        442870689   
    442688008        453326167        453289530      453260085        453223265
       453186454        453149544        453112385        453075616       
453038309        453001190        452963655        452926108        452889082   
    452851181        452813561        452775489        452737422       
451752810        442870721        442688164        453326175        453289548   
  453260093        453223273        453186462        453149551        453112393
       453075517        453038317        453001091        452963663       
452926009        452889090        452851199        452813579        452775497   
    452737323        451741946        442870739        442687372       
453326183        453289449      453260101        453223281        453186470     
  453149569        453112401        453075525        453038325        453000994
       452963564        452926017        452889108        452851207       
452813587        452775505        452737224        451731699        442870069   
    442687422        453326191        453289340      453260119        453223299
       453186488        453149577        453112419        453075533       
453038333        453001000        452963465        452926025        452889116   
    452851215        452813595        452775406        452737232       
451718753        442870093        442687547        453326209        453289357   
  453260127        453223190        453186280        453149585        453112427
       453075541        453038341        453001018        452963473       
452926033        452889124        452851116        452813603        452775307   
    452737240        451707137        442870150        442687554       
453326217        453289365      453260135        453223091        453186298     
  453149486        453112435        453075558        453038358        453001026
       452963481        452926041        452889132        452851017       
452813504        452775323        452737257        451707111        442870200   
    442687646        453326118        453289373      453260143        453223109
       453186306        453149387        453112443        453075566       
453038366        453001034        452963499        452926058        452889140   
    452851025        452813405        452775331        452737265       
451695944        442870218        442687745        453326019        453289381   
  453260150        453223117        453186314        453149395        453112245
       453075574        453038267        453001042        452963507       
452926066        452889041        452851033        452813413        452775356   
    452737273        451695423        442870234        442687042       
453326027        453289399      453260051        453223125        453186322     
  453149403        453112252        453075582        453038168        453001059
       452963515        452926074        452888944        452851041       
452813421        452775364        452737281        451694335        442870283   
    442687067        453326035        453289407      453259954        453223133
       453186330        453149411        453112260        453075590       
453038176        453001067        452963523        452926082        452888969   
    452851058        452813439        452775372        452737299       
451685564        442870440        442687117        453326043        453289415   
  453259962        453223141        453186348        453149429        453112278
       453075608        453038184        453001075        452963531       
452926090        452888977        452851066        452813447        452775380   
    452737307        451677132        442869772        442687166       
453326050        453289423      453259970        453223158        453186355     
  453149437        453112286        453075509        453038192        453001083
       452963549        452925993        452888985        452851074       
452813454        452775398        452737315        451673446        442869889   
    442687174        453326068        453289431      453259988        453223166
       453186363        453149445        453112294        453075400       
453038200        453000986        452963556        452925894        452888993   
    452851082        452813462        452775299        452737216       
451643639        442869905        442687224        453326076        453289332   
  453259996        453223174        453186371        453149452        453112302
       453075418        453038226        453000879        452963457       
452925902        452889017        452851090        452813470        452775190   
    452737117        451626311        442869939        442687265       
453326084        453289233      453260002        453223182        453186272     
  453149460        453112310        453075426        453038234        453000887
       452963358        452925910        452889025        452851108       
452813488        452775208        452737125        451614200        442869970   
    442687315        453326092        453289241      453260010        453223083
       453186173        453149478        453112328        453075434       
453038242        453000895        452963366        452925928        452889033   
    452851009        452813496        452775216        452737133       
451611727        442869988        442687331        453326100        453289258   
  453260028        453222986        453186181        453149379        453112336
       453075459        453038259        453000903        452963374       
452925936        452888936        452850902        452813397        452775224   
    452737141        451610588        442870002        442686838       
453326001        453289266      453260036        453222994        453186199     
  453149270        453112237        453075475        453038051        453000911
       452963382        452925944        452888837        452850910       
452813298        452775232        452737158        451606883        442870028   
    442686945        453325904        453289274      453260044        453223000
       453186207        453149288        453112138        453075483       
453038069        453000929        452963390        452925951        452888845   
    452850928        452813306        452775240        452737166       
451606669        442869368        442686986        453325912        453289282   
  453259947        453223018        453186215        453149296        453112146
       453075491        453038077        453000937        452963408       
452925969        452888852        452850936        452813314        452775257   
    452737174        451606552        442869459        442686994       
453325920        453289290      453259848        453223026        453186223     
  453149304        453112153        453075392        453038085        453000952
       452963416        452925977        452888860        452850944       
452813322        452775265        452737182        451603013        442869491   
    442687018        453325938        453289308      453259855        453223034
       453186231        453149312        453112161        453075293       
453038093        453000960        452963424        452925985        452888878   
    452850951        452813330        452775273        452737190       
451600761        442869517        442686267        453325946        453289316   
  453259863        453223042        453186249        453149320        453112179
       453075319        453038101        453000978        452963432       
452925886        452888886        452850969        452813348        452775281   
    452737208        451585764        442869541        442686366       
453325953        453289324      453259871        453223059        453186256     
  453149338        453112187        453075327        453038119        453000762
       452963440        452925779        452888894        452850977       
452813355        452775182        452737109        451584775        442869582   
    442686382        453325961        453289225      453259889        453223067
       453186264        453149346        453112195        453075335       
453038127        453000770        452963341        452925787        452888902   
    452850985        452813363        452775083        452736994       
451584379        442869632        442686598        453325979        453289126   
  453259897        453223075        453186165        453149353        453112203
       453075343        453038135        453000788        452963242       
452925803        452888910        452850993        452813371        452775091   
    452737000        451583140        442869723        442686606       
453325987        453289134      453259905        453222978        453186066     
  453149361        453112211        453075350        453038143        453000796
       452963259        452925811        452888928        452850894       
452813389        452775109        452737026        451580039        442869046   
    442685780        453325995        453289142      453259913        453222879
       453186074        453149262        453112229        453075368       
453038044        453000804        452963267        452925829        452888829   
    452850795        452813280        452775117        452737034       
451579197        442869079        442685848        453325896        453289159   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453259921        453222887        453186082        453149163        453112120   
    453075376        453037939        453000812        452963275       
452925837        452888720        452850803        452813181        452775125   
    452737042        451574529        442869087        442685939       
453325797        453289167      453259939        453222895        453186090     
  453149171        453112021        453075384        453037947        453000820
       452963283        452925845        452888738        452850811       
452813199        452775133        452737059        451574131        442869103   
    442685947        453325805        453289175      453259830        453222903
       453186108        453149189        453112039        453075285       
453037954        453000838        452963291        452925852        452888753   
    452850829        452813207        452775141        452737067       
451565246        442869152        442686069        453325813        453289183   
  453259731        453222911        453186116        453149197        453112047
       453075186        453037962        453000846        452963309       
452925860        452888761        452850837        452813215        452775158   
    452737075        451558183        442869178        442686093       
453325821        453289191      453259749        453222929        453186124     
  453149205        453112054        453075194        453037988        453000853
       452963317        452925878        452888779        452850845       
452813231        452775166        452737083        451557912        442869202   
    442685525        453325839        453289209      453259756        453222937
       453186132        453149213        453112062        453075202       
453037996        453000754        452963325        452925761        452888787   
    452850852        452813249        452775174        452737091       
451554778        442869236        442685558        453325847        453289217   
  453259764        453222945        453186140        453149221        453112070
       453075210        453038002        453000655        452963333       
452925662        452888803        452850860        452813256        452775075   
    452736986        451554232        442869244        442685582       
453325854        453289118      453259772        453222952        453186157     
  453149239        453112088        453075244        453038010        453000663
       452963234        452925670        452888811        452850878       
452813264        452774979        452736887        451552384        442868691   
    442685657        453325862        453289019      453259780        453222960
       453186058        453149247        453112096        453075251       
453038028        453000671        452963135        452925688        452888712   
    452850886        452813272        452774987        452736895       
451551444        442868782        442685707        453325870        453289027   
  453259798        453222861        453185951        453149254        453112104
       453075269        453038036        453000697        452963143       
452925696        452888613        452850787        452813173        452774995   
    452736903        451548515        442868816        442685749       
453325888        453289035      453259806        453222762        453185969     
  453149155        453112112        453075277        453037921        453000705
       452963150        452925704        452888621        452850688       
452813074        452775000        452736911        451545099        442868865   
    442685756        453325789        453289043      453259814        453222770
       453185977        453149064        453112013        453075178       
453037822        453000713        452963168        452925712        452888639   
    452850696        452813082        452775018        452736929       
451544233        442868907        442685210        453325680        453289050   
  453259822        453222788        453185985        453149072        453111916
       453075079        453037830        453000721        452963176       
452925720        452888647        452850704        452813090        452775026   
    452736937        451542401        442868915        442685301       
453325698        453289068      453259723        453222796        453185993     
  453149080        453111924        453075087        453037848        453000739
       452963184        452925738        452888654        452850712       
452813108        452775034        452736945        451541460        442868980   
    442685400        453325706        453289076      453259624        453222804
       453186009        453149098        453111932        453075095       
453037855        453000747        452963192        452925746        452888662   
    452850720        452813116        452775042        452736952       
451537096        442868998        442685426        453325714        453289084   
  453259632        453222812        453186017        453149106        453111940
       453075103        453037863        453000648        452963218       
452925753        452888670        452850746        452813124        452775059   
    452736960        451536163        442868436        442685434       
453325722        453289092      453259640        453222820        453186025     
  453149114        453111957        453075111        453037871        453000531
       452963127        452925654        452888688        452850753       
452813132        452775067        452736978        451533251        442868444   
    442685442        453325730        453289100      453259657        453222838
       453186033        453149130        453111965        453075129       
453037889        453000549        452963028        452925555        452888696   
    452850761        452813140        452774854        452736879       
451532519        442868469        442685483        453325748        453289001   
  453259665        453222846        453186041        453149148        453111973
       453075137        453037897        453000556        452963036       
452925563        452888704        452850779        452813157        452774862   
    452736770        451531313        442868501        442684833       
453325755        453288904      453259673        453222853        453185944     
  453149049        453111981        453075145        453037905        453000564
       452963051        452925571        452888605        452850670       
452813066        452774888        452736788        451529440        442868535   
    442684908        453325763        453288912      453259681        453222754
       453185845        453148959        453111999        453075152       
453037913        453000572        452963069        452925589        452888506   
    452850571        452812977        452774896        452736796       
451524920        442868592        442684940        453325771        453288920   
  453259699        453222655        453185852        453148967        453112005
       453075160        453037814        453000580        452963077       
452925597        452888514        452850589        452812985        452774912   
    452736804        451514913        442868618        442685137       
453325672        453288938      453259707        453222663        453185860     
  453148975        453111908        453075061        453037715        453000598
       452963085        452925605        452888522        452850605       
452812993        452774946        452736812        451514699        442868667   
    442685202        453325573        453288946      453259715        453222671
       453185878        453148983        453111809        453074965       
453037723        453000606        452963093        452925613        452888530   
    452850613        452813009        452774953        452736820       
451509137        442868683        442684536        453325581        453288953   
  453259616        453222689        453185886        453148991        453111817
       453074973        453037731        453000614        452963101       
452925621        452888548        452850621        452813017        452774847   
    452736838        451509178        442868113        442684544       
453325599        453288961      453259517        453222697        453185894     
  453149007        453111825        453074981        453037749        453000630
       452963119        452925639        452888555        452850639       
452813025        452774748        452736846        451508394        442868170   
    442684577        453325607        453288979      453259525        453222705
       453185902        453149015        453111833        453074999       
453037756        453000432        452963010        452925647        452888563   
    452850647        452813033        452774755        452736853       
451508063        442868212        442684718        453325615        453288987   
  453259533        453222713        453185910        453149023        453111841
       453075004        453037764        453000440        452962913       
452925548        452888571        452850654        452813041        452774763   
    452736861        451507180        442868253        442684742       
453325623        453288995      453259541        453222721        453185928     
  453149031        453111858        453075012        453037772        453000457
       452962921        452925449        452888589        452850662       
452813058        452774771        452736762        451504138        442868287   
    442684775        453325631        453288896      453259558        453222739
       453185936        453148934        453111866        453075020       
453037780        453000465        452962939        452925456        452888597   
    452850563        452812951        452774789        452736663       
451501589        442868303        442684825        453325649        453288797   
  453259566        453222747        453185837        453148835        453111874
       453075038        453037798        453000473        452962947       
452925464        452888498        452850464        452812845        452774797   
    452736671        451499008        442868329        442684189       
453325656        453288805      453259574        453222648        453185738     
  453148843        453111882        453075046        453037806        453000481
       452962954        452925472        452888399        452850472       
452812852        452774805        452736689        451498729        442868360   
    442684221        453325664        453288813      453259582        453222549
       453185746        453148850        453111890        453075053       
453037707        453000499        452962962        452925480        452888407   
    452850480        452812860        452774813        452736697       
451489132        442868378        442684320        453325565        453288821   
  453259590        453222556        453185753        453148868        453111791
       453074957        453037608        453000507        452962970       
452925498        452888423        452850498        452812878        452774821   
    452736705        451487912        442867867        442684361       
453325466        453288839      453259608        453222564        453185761     
  453148876        453111692        453074858        453037616        453000515
       452962988        452925506        452888431        452850506       
452812886        452774839        452736713        451479166        442867875   
    442684411        453325474        453288847      453259509        453222572
       453185779        453148884        453111700        453074866       
453037624        453000416        452962996        452925514        452888449   
    452850514        452812894        452774730        452736721       
451478929        442867883        442684452        453325482        453288854   
  453259400        453222580        453185787        453148892        453111718
       453074874        453037632        453000317        452963002       
452925522        452888456        452850522        452812902        452774631   
    452736739        451477046        442867958        442683918       
453325490        453288862      453259418        453222598        453185795     
  453148900        453111726        453074882        453037640        453000325
       452962905        452925530        452888464        452850530       
452812910        452774649        452736747        451473425        442867966   
    442683959        453325508        453288870      453259426        453222606
       453185803        453148918        453111734        453074890       
453037657        453000333        452962806        452925431        452888472   
    452850548        452812928        452774656        452736754       
451471676        442867974        442684007        453325524        453288888   
  453259434        453222614        453185811        453148926        453111742
       453074908        453037665        453000341        452962814       
452925332        452888480        452850555        452812837        452774664   
    452736655        451471411        442868014        442684015       
453325532        453288789      453259442        453222622        453185829     
  453148827        453111759        453074916        453037673        453000358
       452962822        452925340        452888381        452850357       
452812738        452774672        452736556        451471007        442868063   
    442684049        453325540        453288680      453259459        453222630
       453185720        453148710        453111767        453074924       
453037681        453000366        452962830        452925357        452888282   
    452850365        452812746        452774680        452736564       
451467989        442868089        442684072        453325557        453288698   
  453259467        453222531        453185621        453148728        453111775
       453074932        453037699        453000374        452962848       
452925365        452888290        452850373        452812753        452774698   
    452736572        451467823        442867545        442684080       
453325458        453288706      453259475        453222432        453185639     
  453148736        453111783        453074940        453037590        453000382
       452962855        452925373        452888308        452850381       
452812761        452774706        452736580        451465983        442867560   
    442683512        453325359        453288714      453259483        453222440
       453185647        453148744        453111684        453074841       
453037491        453000390        452962863        452925381        452888316   
    452850407        452812779        452774714        452736598       
451465496        442867578        442683629        453325367        453288722   
  453259491        453222457        453185654        453148751        453111585
       453074742        453037509        453000408        452962871       
452925399        452888324        452850415        452812787        452774722   
    452736606        451460729        442867644        442683702       
453325375        453288730      453259392        453222465        453185662     
  453148769        453111593        453074759        453037517        453000309
       452962889        452925407        452888332        452850423       
452812795        452774623        452736614        451460471        442867651   
    442683736        453325383        453288748      453259293        453222473
       453185670        453148785        453111601        453074767       
453037525        453000200        452962897        452925415        452888340   
    452850431        452812803        452774524        452736622       
451458913        442867677        442683876        453325391        453288755   
  453259301        453222481        453185688        453148793        453111619
       453074775        453037533        453000218        452962798       
452925423        452888357        452850449        452812811        452774532   
    452736630        451449086        442867222        442683132       
453325409        453288763      453259319        453222499        453185696     
  453148801        453111627        453074783        453037541        453000226
       452962699        452925324        452888365        452850340       
452812829        452774540        452736648        451448112        442867230   
    442683157        453325417        453288771      453259327        453222507
       453185704        453148819        453111635        453074791       
453037558        453000234        452962707        452925225        452888373   
    452850241        452812720        452774557        452736549       
451440481        442867263        442683207        453325425        453288672   
  453259335        453222515        453185712        453148702        453111643
       453074809        453037566        453000242        452962715       
452925233        452888274        452850258        452812621        452774565   
    452736440        451435010        442867289        442683322       
453325433        453288573      453259343        453222523        453185613     
  453148603        453111650        453074817        453037574        453000259
       452962723        452925241        452888175        452850266       
452812639        452774573        452736457        451431928        442867347   
    442683355        453325441        453288581      453259350        453222424
       453185514        453148629        453111668        453074825       
453037582        453000267        452962731        452925258        452888183   
    452850274        452812647        452774581        452736465       
451425920        442867370        442683488        453325342        453288599   
  453259368        453222325        453185522        453148637        453111676
       453074833        453037483        453000275        452962749       
452925266        452888191        452850282        452812654        452774599   
    452736481        451425649        442867388        442682738       
453325243        453288607      453259376        453222333        453185530     
  453148645        453111577        453074734        453037384        453000283
       452962756        452925274        452888209        452850290       
452812662        452774607        452736499        451420152        442867461   
    442682878        453325250        453288615      453259384        453222341
       453185548        453148652        453111460        453074627       
453037392        453000291        452962764        452925282        452888217   
    452850308        452812670        452774615        452736507       
451419634        442867495        442682886        453325268        453288623   
  453259285        453222358        453185555        453148660        453111486
       453074635        453037400        453000192        452962772       
452925290        452888225        452850316        452812688        452774516   
    452736515        451418255        442866570        442682944       
453325276        453288631      453259186        453222366        453185563     
  453148678        453111494        453074643        453037418        453000093
       452962780        452925308        452888233        452850324       
452812696        452774417        452736523        451416242        442866638   
    442682225        453325284        453288649      453259194        453222374
       453185571        453148686        453111502        453074668       
453037426        453000119        452962681        452925316        452888241   
    452850332        452812704        452774425        452736531       
451415038        442866646        442682274        453325292        453288656   
  453259202        453222382        453185589        453148694        453111510
       453074676        453037434        453000127        452962582       
452925217        452888258        452850233        452812712        452774433   
    452736424        451413124        442866703        442682308       
453325300        453288664      453259210        453222390        453185597     
  453148595        453111528        453074684        453037459        453000135
       452962590        452925118        452888266        452850134       
452812613        452774441        452736325        451411409        442866729   
    442682373        453325318        453288565      453259228        453222408
       453185605        453148496        453111536        453074692       
453037467        453000143        452962608        452925126        452888167   
    452850142        452812514        452774458        452736333       
451409809        442866760        442682480        453325326        453288466   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453259236        453222416        453185498        453148504        453111544   
    453074700        453037475        453000150        452962616       
452925134        452888068        452850159        452812522        452774466   
    452736341        451408363        442866943        442682506       
453325334        453288474      453259244        453222317        453185399     
  453148512        453111551        453074718        453037376        453000168
       452962624        452925142        452888076        452850167       
452812530        452774474        452736358        451407142        442866968   
    442682019        453325235        453288482      453259251        453222218
       453185407        453148520        453111569        453074726       
453037277        453000176        452962632        452925159        452888084   
    452850175        452812548        452774482        452736366       
451405906        442867016        442682134        453325136        453288490   
  453259269        453222226        453185415        453148538        453111452
       453074619        453037285        453000184        452962640       
452925167        452888092        452850191        452812555        452774490   
    452736374        451401574        442867081        442682142       
453325144        453288508      453259277        453222234        453185423     
  453148546        453111353        453074510        453037293        453000085
       452962657        452925175        452888100        452850209       
452812563        452774508        452736382        451401418        442867131   
    442681284        453325151        453288516      453259178        453222242
       453185431        453148553        453111361        453074528       
453037301        452999980        452962665        452925183        452888118   
    452850217        452812571        452774409        452736390       
451374508        442866000        442681441        453325169        453288524   
  453259079        453222259        453185449        453148561        453111379
       453074536        453037319        452999998        452962673       
452925191        452888134        452850225        452812589        452774300   
    452736408        451354831        442866166        442681532       
453325177        453288532      453259087        453222267        453185456     
  453148579        453111387        453074544        453037327        453000002
       452962574        452925209        452888142        452850118       
452812597        452774318        452736416        451329684        442866208   
    442681607        453325185        453288540      453259095        453222275
       453185464        453148587        453111395        453074551       
453037335        453000010        452962475        452925100        452888159   
    452850019        452812605        452774326        452736317       
451301006        442866299        442681730        453325193        453288557   
  453259103        453222283        453185472        453148488        453111403
       453074569        453037343        453000028        452962483       
452925001        452888050        452850027        452812506        452774334   
    452736218        451299721        442866380        442680757       
453325201        453288458      453259111        453222291        453185480     
  453148371        453111411        453074577        453037350        453000036
       452962491        452925019        452887953        452850035       
452812407        452774342        452736226        451280549        442866422   
    442680831        453325219        453288359      453259129        453222309
       453185381        453148389        453111429        453074585       
453037368        453000044        452962509        452925027        452887961   
    452850043        452812415        452774359        452736234       
451279079        442866513        442680914        453325227        453288367   
  453259137        453222200        453185282        453148397        453111437
       453074593        453037269        453000051        452962517       
452925035        452887979        452850050        452812423        452774367   
    452736242        451270185        442866521        442680948       
453325128        453288375      453259145        453222101        453185290     
  453148413        453111445        453074601        453037160        453000069
       452962525        452925043        452887987        452850068       
452812431        452774375        452736259        451254775        442865721   
    442680963        453325029        453288383      453259152        453222119
       453185308        453148421        453111346        453074494       
453037178        453000077        452962533        452925050        452887995   
    452850076        452812449        452774383        452736267       
451247084        442865762        442680971        453325037        453288391   
  453259160        453222127        453185316        453148439        453111247
       453074395        453037186        452999972        452962541       
452925068        452888001        452850084        452812456        452774391   
    452736275        451245690        442865788        442681128       
453325045        453288409      453259061        453222135        453185324     
  453148447        453111254        453074403        453037194        452999873
       452962558        452925076        452888019        452850092       
452812464        452774292        452736283        451240295        442865812   
    442680328        453325052        453288417      453258964        453222143
       453185332        453148454        453111262        453074411       
453037202        452999881        452962566        452925084        452888027   
    452850100        452812472        452774193        452736291       
451237952        442865820        442680369        453325060        453288425   
  453258972        453222150        453185340        453148462        453111270
       453074429        453037210        452999899        452962467       
452925092        452888035        452850001        452812480        452774201   
    452736309        451235097        442865838        442680468       
453325078        453288433      453258980        453222168        453185357     
  453148470        453111288        453074437        453037228        452999907
       452962368        452924996        452888043        452849888       
452812498        452774227        452736200        451230825        442865861   
    442680526        453325086        453288441      453258998        453222176
       453185365        453148363        453111296        453074445       
453037236        452999915        452962376        452924897        452887946   
    452849896        452812399        452774235        452736101       
451230569        442865879        442680542        453325094        453288342   
  453259004        453222184        453185373        453148264        453111304
       453074452        453037244        452999923        452962384       
452924905        452887847        452849904        452812290        452774243   
    452736119        451221188        442865903        442680591       
453325102        453288243      453259012        453222192        453185274     
  453148272        453111312        453074460        453037251        452999931
       452962392        452924913        452887862        452849912       
452812308        452774250        452736127        451220883        442865218   
    442679908        453325110        453288250      453259020        453222093
       453185175        453148280        453111320        453074478       
453037152        452999949        452962400        452924921        452887870   
    452849920        452812316        452774268        452736135       
451212104        442865366        442679940        453325011        453288268   
  453259038        453221996        453185183        453148298        453111338
       453074486        453037053        452999956        452962418       
452924939        452887888        452849953        452812324        452774276   
    452736143        451211908        442865416        442679957       
453324915        453288276      453259046        453222002        453185191     
  453148306        453111239        453074387        453037061        452999964
       452962426        452924947        452887896        452849979       
452812332        452774284        452736150        451210991        442865465   
    442680211        453324923        453288284      453259053        453222010
       453185209        453148314        453111130        453074288       
453037079        452999865        452962434        452924954        452887904   
    452849987        452812340        452774185        452736168       
451204523        442865481        442679585        453324931        453288292   
  453258956        453222028        453185217        453148322        453111148
       453074296        453037087        452999766        452962442       
452924962        452887912        452849995        452812357        452774086   
    452736176        451201149        442865507        442679593       
453324949        453288300      453258857        453222036        453185225     
  453148330        453111155        453074304        453037095        452999774
       452962459        452924970        452887920        452849870       
452812365        452774094        452736184        451200422        442865515   
    442679601        453324956        453288318      453258865        453222044
       453185233        453148348        453111163        453074312       
453037103        452999782        452962350        452924988        452887938   
    452849771        452812373        452774102        452736192       
451200216        442865580        442679718        453324964        453288326   
  453258873        453222051        453185241        453148355        453111171
       453074320        453037111        452999790        452962251       
452924889        452887839        452849789        452812381        452774110   
    452736093        451199095        442864906        442679759       
453324972        453288334      453258881        453222069        453185258     
  453148256        453111189        453074338        453037129        452999808
       452962269        452924780        452887730        452849797       
452812282        452774128        452735988        451197503        442864955   
    442679866        453324980        453288235      453258899        453222077
       453185266        453148157        453111197        453074346       
453037137        452999816        452962277        452924798        452887748   
    452849805        452812183        452774136        452735996       
451194690        442864997        442679171        453324998        453288136   
  453258907        453222085        453185167        453148165        453111205
       453074353        453037145        452999824        452962285       
452924806        452887755        452849813        452812191        452774144   
    452736002        451193932        442865101        442679247       
453325003        453288144      453258915        453221988        453185068     
  453148173        453111213        453074361        453037046        452999832
       452962293        452924814        452887763        452849821       
452812209        452774151        452736010        451193957        442865127   
    442679346        453324907        453288151      453258923        453221897
       453185076        453148181        453111221        453074379       
453036949        452999840        452962301        452924822        452887771   
    452849839        452812217        452774169        452736028       
451193833        442865168        442679387        453324808        453288169   
  453258931        453221905        453185084        453148199        453111122
       453074270        453036956        452999857        452962319       
452924830        452887789        452849847        452812225        452774177   
    452736036        451193353        442865176        442679494       
453324816        453288177      453258949        453221913        453185092     
  453148207        453111023        453074171        453036964        452999758
       452962327        452924848        452887797        452849854       
452812233        452774078        452736051        451185193        442864492   
    442679502        453324824        453288185      453258840        453221921
       453185100        453148215        453111031        453074189       
453036972        452999659        452962335        452924855        452887805   
    452849862        452812241        452773963        452736069       
451174890        442864500        442679536        453324832        453288193   
  453258741        453221939        453185118        453148223        453111049
       453074197        453036980        452999667        452962343       
452924863        452887813        452849763        452812258        452773971   
    452736077        451166714        442864518        442678876       
453324840        453288201      453258758        453221947        453185126     
  453148231        453111056        453074205        453037004        452999683
       452962244        452924871        452887821        452849664       
452812266        452773989        452736085        451155162        442864526   
    442678983        453324857        453288219      453258766        453221954
       453185134        453148249        453111064        453074213       
453037012        452999691        452962145        452924772        452887722   
    452849672        452812274        452773997        452735970       
451154660        442864534        442678991        453324865        453288227   
  453258774        453221962        453185142        453148140        453111072
       453074221        453037020        452999709        452962152       
452924673        452887623        452849680        452812175        452774003   
    452735871        451148654        442864567        442679056       
453324873        453288128      453258782        453221970        453185159     
  453148041        453111080        453074239        453037038        452999717
       452962160        452924681        452887631        452849698       
452812050        452774011        452735889        451147425        442864583   
    442679080        453324881        453288029      453258790        453221871
       453185050        453148058        453111098        453074247       
453036931        452999725        452962178        452924699        452887649   
    452849706        452812076        452774029        452735897       
451137046        442864690        442678496        453324899        453288037   
  453258808        453221764        453184954        453148066        453111106
       453074254        453036824        452999733        452962186       
452924707        452887656        452849714        452812092        452774037   
    452735905        451135958        442864740        442678595       
453324790        453288045      453258816        453221772        453184962     
  453148074        453111114        453074262        453036832        452999741
       452962194        452924715        452887664        452849730       
452812100        452774052        452735913        451126924        442864112   
    442678629        453324691        453288052      453258824        453221780
       453184970        453148082        453111015        453074163       
453036840        452999642        452962202        452924723        452887672   
    452849748        452812118        452774060        452735921       
451118343        442864229        442678637        453324709        453288060   
  453258832        453221798        453184988        453148090        453110918
       453074056        453036857        452999543        452962210       
452924731        452887680        452849755        452812126        452773955   
    452735939        451115752        442864237        442678744       
453324717        453288078      453258733        453221814        453184996     
  453148108        453110926        453074064        453036865        452999550
       452962228        452924749        452887698        452849656       
452812134        452773856        452735947        451103790        442864286   
    442678801        453324725        453288086      453258634        453221822
       453185001        453148116        453110934        453074072       
453036873        452999568        452962236        452924756        452887706   
    452849557        452812142        452773864        452735954       
451098735        442864336        442678850        453324733        453288094   
  453258642        453221830        453185019        453148124        453110942
       453074080        453036881        452999576        452962137       
452924764        452887714        452849565        452812159        452773872   
    452735962        451095954        442864369        442677993       
453324741        453288102      453258659        453221848        453185027     
  453148132        453110959        453074098        453036899        452999584
       452962038        452924665        452887615        452849573       
452812167        452773880        452735863        451084008        442864401   
    442678082        453324758        453288110      453258667        453221855
       453185035        453148033        453110967        453074106       
453036907        452999592        452962046        452924566        452887516   
    452849581        452812035        452773898        452735772       
451059240        442864435        442678223        453324766        453288011   
  453258675        453221863        453185043        453147936        453110975
       453074114        453036915        452999600        452962053       
452924574        452887524        452849599        452811920        452773906   
    452735780        451052443        442863619        442678371       
453324774        453287914      453258683        453221756        453184947     
  453147944        453110983        453074122        453036816        452999618
       452962061        452924582        452887532        452849607       
452811938        452773914        452735798        451047088        442863742   
    442677654        453324782        453287922      453258691        453221657
       453184848        453147951        453110991        453074130       
453036709        452999626        452962079        452924590        452887540   
    452849615        452811946        452773922        452735806       
451027270        442863775        442677795        453324683        453287930   
  453258709        453221665        453184855        453147969        453111007
       453074148        453036725        452999634        452962087       
452924608        452887565        452849623        452811953        452773930   
    452735814        451009609        442863825        442677936       
453324584        453287948      453258717        453221673        453184863     
  453147977        453110900        453074049        453036733        452999535
       452962095        452924616        452887573        452849631       
452811961        452773948        452735822        450996889        442863858   
    442677951        453324592        453287955      453258725        453221681
       453184871        453147985        453110801        453073942       
453036758        452999436        452962103        452924624        452887581   
    452849649        452811979        452773849        452735830       
450991500        442863874        442677985        453324600        453287963   
  453258626        453221699        453184889        453147993        453110819
       453073959        453036766        452999444        452962111       
452924632        452887599        452849540        452811987        452773740   
    452735848        450986781        442863924        442677324       
453324618        453287971      453258527        453221707        453184897     
  453148009        453110827        453073967        453036774        452999451
       452962129        452924640        452887607        452849433       
452811995        452773757        452735855        450984505        442864013   
    442677365        453324626        453287989      453258535        453221715
       453184905        453148017        453110835        453073975       
453036782        452999477        452962020        452924657        452887508   
    452849441        452812019        452773765        452735756       
450980669        442863213        442677431        453324634        453287997   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453258543        453221723        453184913        453148025        453110843   
    453073983        453036790        452999485        452961923       
452924558        452887409        452849458        452812027        452773773   
    452735657        450976774        442863320        442677472       
453324642        453288003      453258550        453221731        453184921     
  453147928        453110850        453073991        453036808        452999493
       452961931        452924459        452887417        452849474       
452811912        452773781        452735665        450972617        442863338   
    442676813        453324659        453287906      453258568        453221749
       453184939        453147829        453110868        453074007       
453036592        452999501        452961949        452924467        452887425   
    452849482        452811805        452773799        452735673       
450967831        442863361        442676847        453324667        453287799   
  453258576        453221640        453184830        453147837        453110876
       453074015        453036600        452999519        452961956       
452924475        452887433        452849490        452811813        452773807   
    452735681        450965793        442863445        442676896       
453324675        453287807      453258584        453221541        453184731     
  453147845        453110884        453074023        453036618        452999527
       452961964        452924483        452887441        452849508       
452811821        452773815        452735699        450931282        442863510   
    442676961        453324576        453287815      453258592        453221558
       453184749        453147852        453110892        453074031       
453036626        452999428        452961972        452924491        452887458   
    452849516        452811839        452773823        452735707       
450904289        442863536        442677068        453324477        453287831   
  453258600        453221566        453184756        453147860        453110793
       453073934        453036634        452999329        452961980       
452924509        452887474        452849524        452811847        452773831   
    452735715        450888128        442863569        442677100       
453324485        453287849      453258618        453221574        453184764     
  453147878        453110694        453073835        453036642        452999337
       452961998        452924517        452887482        452849532       
452811854        452773732        452735723        450882402        442862744   
    442676490        453324493        453287856      453258519        453221582
       453184772        453147886        453110702        453073843       
453036659        452999345        452962004        452924525        452887490   
    452849425        452811862        452773633        452735731       
450880141        442862868        442676623        453324501        453287864   
  453258410        453221590        453184780        453147894        453110710
       453073850        453036667        452999352        452962012       
452924533        452887391        452849326        452811870        452773641   
    452735749        450873658        442862942        442676680       
453324519        453287872      453258428        453221608        453184798     
  453147902        453110728        453073868        453036675        452999360
       452961915        452924541        452887292        452849334       
452811896        452773658        452735640        450867395        442863130   
    442676789        453324527        453287880      453258436        453221616
       453184806        453147910        453110736        453073876       
453036683        452999378        452961816        452924442        452887300   
    452849342        452811904        452773666        452735541       
450867270        442863205        442675997        453324535        453287898   
  453258444        453221624        453184814        453147811        453110744
       453073884        453036584        452999386        452961824       
452924335        452887318        452849375        452811797        452773674   
    452735558        450851530        442862389        442676078       
453324543        453287781      453258451        453221632        453184822     
  453147712        453110751        453073892        453036485        452999394
       452961832        452924343        452887326        452849383       
452811698        452773682        452735566        450816350        442862405   
    442676128        453324550        453287682      453258469        453221533
       453184723        453147720        453110769        453073900       
453036493        452999402        452961840        452924350        452887334   
    452849391        452811706        452773690        452735574       
450809405        442862488        442676292        453324568        453287690   
  453258477        453221434        453184624        453147738        453110777
       453073918        453036501        452999410        452961857       
452924368        452887342        452849409        452811714        452773708   
    452735582        450798889        442862496        442676417       
453324469        453287708      453258485        453221442        453184632     
  453147746        453110785        453073926        453036519        452999311
       452961865        452924384        452887359        452849318       
452811722        452773716        452735590        450795091        442862512   
    442676458        453324360        453287716      453258493        453221459
       453184640        453147753        453110686        453073827       
453036527        452999212        452961873        452924392        452887367   
    452849219        452811730        452773724        452735608       
450792320        442862561        442675484        453324378        453287724   
  453258501        453221467        453184657        453147761        453110587
       453073728        453036535        452999220        452961881       
452924400        452887375        452849227        452811748        452773625   
    452735616        450791926        442862595        442675542       
453324386        453287732      453258402        453221475        453184665     
  453147779        453110595        453073736        453036543        452999238
       452961899        452924418        452887383        452849235       
452811755        452773526        452735624        450786595        442862678   
    442675708        453324394        453287757      453258303        453221483
       453184673        453147787        453110603        453073744       
453036550        452999246        452961907        452924426        452887284   
    452849243        452811763        452773534        452735632       
450782701        442862686        442675815        453324402        453287765   
  453258311        453221491        453184681        453147795        453110611
       453073751        453036568        452999253        452961808       
452924434        452887185        452849250        452811771        452773542   
    452735533        450779905        442861936        442675096       
453324410        453287773      453258329        453221509        453184699     
  453147803        453110629        453073769        453036576        452999261
       452961709        452924327        452887193        452849268       
452811789        452773559        452735434        450768833        442862025   
    442675245        453324428        453287674      453258337        453221517
       453184707        453147704        453110637        453073777       
453036477        452999279        452961717        452924228        452887201   
    452849276        452811680        452773567        452735442       
450745211        442862108        442675252        453324436        453287575   
  453258345        453221525        453184715        453147605        453110645
       453073785        453036378        452999287        452961725       
452924236        452887219        452849284        452811581        452773575   
    452735459        450744594        442862215        442675286       
453324444        453287583      453258352        453221426        453184616     
  453147613        453110652        453073793        453036386        452999295
       452961733        452924244        452887227        452849292       
452811599        452773583        452735475        450724364        442862314   
    442675468        453324451        453287591      453258360        453221327
       453184517        453147621        453110660        453073801       
453036394        452999303        452961741        452924251        452887235   
    452849300        452811607        452773591        452735483       
450717335        442862348        442675476        453324352        453287609   
  453258378        453221335        453184525        453147639        453110678
       453073819        453036402        452999204        452961758       
452924269        452887243        452849201        452811615        452773609   
    452735491        450713557        442861589        442674768       
453324253        453287617      453258386        453221343        453184533     
  453147647        453110579        453073710        453036410        452999105
       452961766        452924277        452887250        452849102       
452811623        452773617        452735509        450708722        442861605   
    442674784        453324261        453287625      453258394        453221350
       453184541        453147654        453110470        453073611       
453036428        452999113        452961774        452924285        452887268   
    452849110        452811631        452773518        452735517       
450702923        442861654        442674875        453324279        453287633   
  453258295        453221368        453184558        453147662        453110488
       453073629        453036436        452999139        452961782       
452924293        452887177        452849128        452811649        452773419   
    452735525        450695036        442861696        442674891       
453324287        453287641      453258196        453221376        453184566     
  453147670        453110496        453073637        453036444        452999154
       452961790        452924301        452887078        452849136       
452811656        452773427        452735426        450691985        442861803   
    442674941        453324295        453287658      453258204        453221384
       453184574        453147688        453110504        453073645       
453036451        452999162        452961691        452924319        452887086   
    452849144        452811672        452773435        452735327       
450675293        442861928        442674958        453324303        453287666   
  453258212        453221392        453184582        453147696        453110512
       453073652        453036469        452999170        452961592       
452924210        452887094        452849151        452811573        452773443   
    452735335        450668272        442861084        442674982       
453324311        453287567      453258220        453221400        453184590     
  453147597        453110520        453073660        453036360        452999188
       452961600        452924111        452887102        452849169       
452811474        452773450        452735343        450634738        442861092   
    442675070        453324329        453287468      453258238        453221418
       453184608        453147498        453110538        453073678       
453036261        452999196        452961618        452924129        452887110   
    452849177        452811482        452773468        452735350       
450633714        442861100        442674412        453324337        453287476   
  453258246        453221319        453184509        453147506        453110546
       453073686        453036279        452999097        452961626       
452924137        452887136        452849185        452811490        452773476   
    452735368        450633375        442861126        442674487       
453324345        453287484      453258253        453221210        453184400     
  453147514        453110553        453073694        453036287        452998990
       452961634        452924145        452887144        452849193       
452811508        452773484        452735376        450625231        442861191   
    442674495        453324246        453287492      453258261        453221228
       453184418        453147530        453110561        453073702       
453036295        452999006        452961642        452924152        452887151   
    452849094        452811516        452773492        452735384       
450618921        442861282        442674511        453324147        453287500   
  453258279        453221236        453184426        453147548        453110462
       453073603        453036311        452999014        452961659       
452924160        452887169        452848997        452811524        452773401   
    452735392        450599717        442861308        442674537       
453324154        453287518      453258287        453221244        453184434     
  453147555        453110363        453073504        453036329        452999022
       452961667        452924178        452887060        452849003       
452811532        452773302        452735400        450595806        442861365   
    442674610        453324162        453287526      453258188        453221251
       453184442        453147563        453110371        453073512       
453036337        452999030        452961675        452924186        452886963   
    452849011        452811557        452773310        452735418       
450592092        442861449        442674693        453324170        453287534   
  453258089        453221269        453184459        453147571        453110389
       453073520        453036345        452999048        452961683       
452924194        452886971        452849029        452811565        452773328   
    452735319        450548797        442861472        442674719       
453324188        453287542      453258097        453221277        453184467     
  453147589        453110397        453073538        453036352        452999055
       452961584        452924202        452886989        452849037       
452811466        452773336        452735210        450542766        442860722   
    442674040        453324196        453287559      453258105        453221285
       453184475        453147480        453110405        453073546       
453036253        452999063        452961485        452924103        452886997   
    452849045        452811367        452773344        452735228       
450533484        442860763        442674065        453324204        453287450   
  453258113        453221293        453184483        453147381        453110413
       453073553        453036154        452999071        452961493       
452923980        452887003        452849052        452811375        452773351   
    452735236        450526611        442860813        442674131       
453324212        453287351      453258121        453221301        453184491     
  453147399        453110421        453073561        453036162        452998982
       452961501        452923998        452887011        452849060       
452811383        452773369        452735244        450512397        442860821   
    442674156        453324220        453287369      453258139        453221202
       453184392        453147407        453110439        453073579       
453036170        452998883        452961519        452924004        452887029   
    452849078        452811391        452773385        452735251       
450424288        442860854        442674263        453324238        453287377   
  453258147        453221103        453184293        453147415        453110447
       453073587        453036188        452998891        452961527       
452924012        452887037        452848989        452811409        452773393   
    452735269        450421672        442860920        442674354       
453324139        453287393      453258154        453221111        453184301     
  453147423        453110454        453073595        453036196        452998909
       452961535        452924020        452887045        452848880       
452811417        452773294        452735277        450291844        442860995   
    442673653        453324030        453287401      453258162        453221129
       453184319        453147431        453110355        453073496       
453036204        452998917        452961543        452924038        452887052   
    452848898        452811425        452773195        452735285       
450074067        442861050        442673695        453324048        453287419   
  453258170        453221137        453184327        453147449        453110256
       453073397        453036212        452998925        452961550       
452924046        452886955        452848906        452811433        452773203   
    452735293        450046685        442861068        442673703       
453324063        453287427      453258071        453221145        453184335     
  453147456        453110264        453073405        453036220        452998933
       452961568        452924053        452886856        452848914       
452811441        452773211        452735301        450019013        442860201   
    442673729        453324071        453287435      453257974        453221152
       453184350        453147464        453110272        453073413       
453036238        452998941        452961576        452924061        452886864   
    452848922        452811458        452773229        452735202       
449999648        442860268        442673745        453324089        453287443   
  453257982        453221160        453184368        453147472        453110280
       453073421        453036246        452998958        452961477       
452924087        452886872        452848930        452811359        452773237   
    452735103        449931559        442860276        442673810       
453324097        453287344      453257990        453221178        453184376     
  453147373        453110298        453073439        453036147        452998966
       452961378        452923972        452886880        452848948       
452811250        452773245        452735111        449891639        442860300   
    442673844        453324105        453287245      453258006        453221186
       453184384        453147274        453110306        453073447       
453036048        452998974        452961386        452923873        452886898   
    452848955        452811268        452773252        452735129       
449882075        442860318        442673851        453324113        453287252   
  453258014        453221194        453184285        453147308        453110314
       453073454        453036055        452998875        452961394       
452923881        452886906        452848963        452811276        452773260   
    452735137        449873785        442860391        442673968       
453324121        453287260      453258022        453221095        453184186     
  453147316        453110322        453073462        453036063        452998776
       452961402        452923899        452886914        452848971       
452811284        452773278        452735145        449835263        442860466   
    442673497        453324022        453287278      453258030        453220998
       453184194        453147324        453110330        453073470       
453036071        452998784        452961410        452923907        452886922   
    452848872        452811292        452773286        452735152       
449728740        442860524        442673547        453323925        453287286   
  453258048        453221004        453184202        453147332        453110348
       453073488        453036089        452998792        452961428       
452923915        452886930        452848773        452811300        452773187   
    452735160        449706407        442860599        442673562       
453323933        453287294      453258055        453221012        453184210     
  453147340        453110249        453073389        453036097        452998800
       452961436        452923923        452886948        452848781       
452811318        452773088        452735178        449650043        442860623   
    442673596        453323941        453287302      453258063        453221020
       453184228        453147357        453110140        453073280       
453036105        452998818        452961444        452923931        452886849   
    452848799        452811326        452773096        452735186       
449649235        442859914        442673042        453323958        453287310   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453257966        453221038        453184236        453147365        453110157   
    453073298        453036113        452998826        452961451       
452923949        452886740        452848807        452811334        452773104   
    452735194        449619246        442859955        442673083       
453323966        453287328      453257875        453221046        453184244     
  453147266        453110165        453073306        453036121        452998834
       452961469        452923956        452886757        452848815       
452811342        452773112        452735095        449595099        442860086   
    442673158        453323974        453287336      453257883        453221053
       453184251        453147167        453110181        453073314       
453036139        452998842        452961360        452923964        452886765   
    452848823        452811243        452773120        452734999       
449594621        442860094        442672606        453323982        453287237   
  453257891        453221061        453184269        453147175        453110199
       453073322        453036030        452998859        452961261       
452923865        452886773        452848831        452811144        452773138   
    452735004        449579473        442860110        442672697       
453323990        453287138      453257909        453221079        453184277     
  453147183        453110207        453073330        453035933        452998867
       452961279        452923766        452886781        452848849       
452811151        452773146        452735012        449574771        442860185   
    442672796        453324006        453287146      453257917        453221087
       453184178        453147191        453110215        453073348       
453035941        452998768        452961287        452923774        452886799   
    452848856        452811169        452773153        452735020       
449555481        442859666        442672804        453324014        453287153   
  453257925        453220980        453184079        453147209        453110223
       453073355        453035966        452998669        452961295       
452923782        452886807        452848864        452811177        452773161   
    452735038        449492156        442859716        442672978       
453323917        453287161      453257933        453220881        453184095     
  453147217        453110231        453073363        453035974        452998677
       452961303        452923790        452886815        452848765       
452811185        452773179        452735046        449484898        442859757   
    442673018        453323818        453287179      453257941        453220899
       453184103        453147225        453110132        453073371       
453035982        452998685        452961311        452923816        452886823   
    452848666        452811193        452773070        452735053       
449471135        442859773        442672135        453323826        453287187   
  453257958        453220907        453184111        453147233        453110033
       453073272        453035990        452998693        452961329       
452923824        452886831        452848674        452811201        452772973   
    452735061        449471044        442859807        442672226       
453323834        453287195      453257859        453220915        453184129     
  453147241        453110041        453073173        453036006        452998701
       452961337        452923832        452886732        452848682       
452811219        452772981        452735079        449462910        442859864   
    442672416        453323859        453287203      453257750        453220923
       453184137        453147258        453110058        453073181       
453036014        452998719        452961345        452923840        452886633   
    452848690        452811227        452772999        452735087       
449461086        442859898        442672465        453323867        453287211   
  453257768        453220931        453184145        453147159        453110066
       453073199        453036022        452998727        452961352       
452923857        452886641        452848708        452811235        452773005   
    452734973        447969767        442859906        442672556       
453323875        453287229      453257776        453220949        453184152     
  453147068        453110074        453073207        453035925        452998735
       452961253        452923758        452886658        452848716       
452811136        452773013        452734874        447947839        442859278   
    442672580        453323883        453287120      453257784        453220956
       453184160        453147076        453110082        453073215       
453035826        452998743        452961154        452923642        452886666   
    452848724        452811037        452773021        452734882       
447737438        442859286        442672598        453323891        453287021   
  453257792        453220964        453184061        453147084        453110090
       453073223        453035834        452998750        452961162       
452923659        452886674        452848732        452811045        452773039   
    452734890        447530858        442859369        442671707       
453323909        453287039      453257800        453220972        453183964     
  453147092        453110108        453073231        453035842        452998651
       452961170        452923667        452886682        452848740       
452811052        452773047        452734908        447296344        442859427   
    442671731        453323800        453287054      453257818        453220873
       453183972        453147100        453110116        453073249       
453035859        452998552        452961188        452923675        452886690   
    452848757        452811060        452773054        452734916       
447134388        442859468        442671798        453323701        453287062   
  453257834        453220774        453183980        453147118        453110124
       453073256        453035867        452998560        452961196       
452923683        452886708        452848658        452811078        452773062   
    452734924        447082892        442859500        442671947       
453323719        453287070      453257842        453220782        453183998     
  453147126        453110025        453073264        453035875        452998578
       452961204        452923691        452886716        452848559       
452811086        452772965        452734932        443031091        442859591   
    442671962        453323727        453287088      453257743        453220790
       453184004        453147134        453109910        453073165       
453035883        452998586        452961212        452923709        452886724   
    452848567        452811094        452772858        452734940       
443031109        442859609        442671988        453323735        453287096   
  453257644        453220808        453184012        453147142        453109928
       453073066        453035891        452998594        452961220       
452923717        452886625        452848575        452811102        452772866   
    452734957        443030929        442859633        442672119       
453323743        453287104      453257651        453220816        453184020     
  453147043        453109944        453073074        453035909        452998602
       452961238        452923725        452886526        452848583       
452811110        452772874        452734965        443030960        442859021   
    442671228        453323750        453287112      453257669        453220824
       453184038        453146946        453109951        453073082       
453035917        452998610        452961246        452923733        452886542   
    452848591        452811128        452772890        452734866       
443030671        442859039        442671269        453323768        453287013   
  453257677        453220832        453184046        453146953        453109969
       453073090        453035818        452998628        452961147       
452923634        452886567        452848609        452811029        452772908   
    452734767        443030754        442859054        442671319       
453323776        453286916      453257685        453220840        453184053     
  453146961        453109977        453073108        453035719        452998636
       452961048        452923535        452886575        452848617       
452810922        452772916        452734775        443030077        442859096   
    442671335        453323784        453286924      453257693        453220857
       453183956        453146979        453109985        453073116       
453035727        452998644        452961055        452923543        452886583   
    452848625        452810930        452772924        452734783       
443029970        442859104        442671475        453323792        453286932   
  453257701        453220865        453183857        453146987        453109993
       453073124        453035735        452998545        452961063       
452923550        452886609        452848633        452810948        452772932   
    452734791        443029780        442859153        442671491       
453323693        453286940      453257719        453220766        453183865     
  453146995        453110009        453073132        453035743        452998446
       452961071        452923568        452886617        452848641       
452810955        452772940        452734809        443029319        442859179   
    442671657        453323594        453286957      453257727        453220667
       453183873        453147001        453110017        453073140       
453035750        452998453        452961089        452923576        452886518   
    452848542        452810963        452772957        452734817       
443029335        442858551        442670709        453323602        453286965   
  453257735        453220675        453183881        453147019        453109902
       453073157        453035768        452998461        452961097       
452923584        452886419        452848443        452810971        452772841   
    452734825        443029426        442858601        442670782       
453323610        453286973      453257636        453220683        453183899     
  453147027        453109803        453073058        453035776        452998479
       452961105        452923592        452886427        452848450       
452810989        452772742        452734833        443029186        442858676   
    442671095        453323677        453286981      453257537        453220691
       453183907        453147035        453109811        453072951       
453035784        452998487        452961113        452923600        452886435   
    452848468        452810997        452772759        452734841       
443028717        442858692        442670253        453323685        453286999   
  453257545        453220709        453183915        453146938        453109829
       453072969        453035792        452998503        452961121       
452923618        452886443        452848476        452811003        452772767   
    452734858        443028790        442858783        442670295       
453323586        453287005      453257552        453220717        453183923     
  453146839        453109837        453072977        453035800        452998511
       452961139        452923626        452886450        452848484       
452811011        452772775        452734759        443028634        442858833   
    442670410        453323487        453286908      453257560        453220725
       453183931        453146847        453109845        453072985       
453035701        452998529        452961030        452923527        452886468   
    452848492        452810914        452772783        452734650       
443028642        442858973        442670428        453323495        453286809   
  453257578        453220733        453183949        453146854        453109852
       453072993        453035602        452998537        452960933       
452923428        452886476        452848500        452810815        452772791   
    452734668        443028691        442858312        442670527       
453323503        453286817      453257586        453220741        453183840     
  453146862        453109860        453073009        453035610        452998438
       452960941        452923436        452886484        452848518       
452810823        452772809        452734676        443028428        442858403   
    442669925        453323511        453286825      453257594        453220758
       453183741        453146870        453109878        453073017       
453035628        452998339        452960958        452923444        452886492   
    452848526        452810831        452772817        452734684       
443028261        442858445        442669941        453323529        453286833   
  453257602        453220659        453183758        453146888        453109886
       453073025        453035636        452998347        452960966       
452923451        452886500        452848534        452810849        452772825   
    452734692        443027875        442858452        442670014       
453323537        453286841      453257610        453220550        453183766     
  453146896        453109894        453073033        453035644        452998354
       452960974        452923469        452886401        452848435       
452810856        452772833        452734700        443027560        442858460   
    442670030        453323545        453286858      453257628        453220568
       453183774        453146904        453109795        453073041       
453035651        452998362        452960982        452923477        452886302   
    452848336        452810864        452772734        452734718       
443027370        442858486        442670055        453323552        453286866   
  453257529        453220576        453183782        453146912        453109696
       453072944        453035669        452998370        452960990       
452923485        452886310        452848344        452810872        452772643   
    452734726        443026893        442858510        442670121       
453323560        453286874      453257420        453220584        453183790     
  453146920        453109704        453072845        453035677        452998388
       452961006        452923493        452886328        452848351       
452810880        452772650        452734734        443026968        442857959   
    442670238        453323578        453286882      453257438        453220592
       453183808        453146821        453109712        453072852       
453035685        452998396        452961014        452923501        452886336   
    452848369        452810898        452772668        452734742       
443026711        442857991        442669503        453323479        453286890   
  453257446        453220600        453183816        453146722        453109720
       453072860        453035693        452998404        452961022       
452923519        452886344        452848377        452810906        452772684   
    452734643        443026406        442858023        442669529       
453323370        453286791      453257453        453220618        453183824     
  453146730        453109738        453072878        453035594        452998412
       452960925        452923410        452886351        452848385       
452810807        452772692        452734544        443026414        442858064   
    442669651        453323628        453286692      453257461        453220626
       453183832        453146748        453109753        453072886       
453035495        452998420        452960818        452923311        452886369   
    452848393        452810708        452772700        452734551       
443026455        442858130        442669792        453323636        453286700   
  453257479        453220634        453183634        453146755        453109761
       453072894        453035503        452998321        452960826       
452923329        452886377        452848401        452810716        452772718   
    452734569        443025812        442858254        442669859       
453323644        453286718      453257487        453220642        453183642     
  453146763        453109779        453072902        453035511        452998222
       452960834        452923337        452886385        452848419       
452810724        452772619        452734577        443025853        442858296   
    442669214        453323651        453286726      453257495        453220543
       453183659        453146771        453109787        453072910       
453035529        452998230        452960842        452923345        452886393   
    452848427        452810732        452772510        452734585       
443025879        442857439        442669297        453323669        453286734   
  453257503        453220444        453183667        453146789        453109688
       453072928        453035537        452998248        452960867       
452923352        452886195        452848328        452810740        452772528   
    452734593        443025937        442857504        442669347       
453323388        453286742      453257511        453220451        453183675     
  453146797        453109589        453072936        453035545        452998255
       452960875        452923360        452886203        452848229       
452810757        452772536        452734601        443025952        442857538   
    442668968        453323396        453286759      453257412        453220469
       453183683        453146805        453109597        453072837       
453035552        452998263        452960883        452923378        452886211   
    452848237        452810765        452772544        452734619       
443025978        442857587        442669057        453323404        453286767   
  453257313        453220477        453183691        453146813        453109605
       453072738        453035560        452998271        452960891       
452923386        452886229        452848245        452810773        452772551   
    452734627        443026208        442857595        442669164       
453323412        453286775      453257321        453220485        453183709     
  453146714        453109613        453072746        453035578        452998289
       452960909        452923394        452886237        452848252       
452810781        452772569        452734635        443026240        442857728   
    442668737        453323420        453286783      453257339        453220493
       453183717        453146615        453109621        453072753       
453035586        452998297        452960917        452923402        452886245   
    452848260        452810799        452772577        452734437       
443026323        442857744        442668794        453323438        453286684   
  453257354        453220501        453183725        453146623        453109639
       453072761        453035487        452998305        452960800       
452923303        452886252        452848278        452810591        452772585   
    452734445        443025234        442857777        442668802       
453323446        453286585      453257362        453220519        453183626     
  453146631        453109647        453072779        453035388        452998313
       452960701        452923204        452886260        452848286       
452810609        452772593        452734460        443025267        442856985   
    442668877        453323453        453286593      453257370        453220527
       453183527        453146649        453109654        453072787       
453035396        452998214        452960719        452923212        452886278   
    452848294        452810617        452772601        452734478       
443025473        442857108        442668885        453323461        453286601   
  453257388        453220535        453183535        453146656        453109662
       453072795        453035404        452998115        452960727       
452923220        452886286        452848302        452810633        452772502   
    452734486        443025598        442857124        442668265       
453323362        453286619      453257396        453220436        453183543     
  453146664        453109670        453072803        453035412        452998123
       452960735        452923238        452886187        452848310       
452810641        452772411        452734494        443025622        442857199   
    442667796        453323263        453286627      453257404        453220337
       453183550        453146672        453109571        453072811       
453035420        452998131        452960743        452923246        452886088   
    452848211        452810658        452772429        452734502       
443025697        442857223        442667903        453323271        453286635   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453257305        453220345        453183568        453146680        453109472   
    453072720        453035438        452998149        452960750       
452923253        452886096        452848112        452810666        452772437   
    452734510        443025739        442857298        442668075       
453323289        453286643      453257206        453220352        453183576     
  453146698        453109480        453072621        453035446        452998156
       452960768        452923261        452886104        452848120       
452810674        452772445        452734528        443024963        442857314   
    442668190        453323297        453286650      453257214        453220360
       453183584        453146706        453109498        453072639       
453035453        452998164        452960776        452923279        452886112   
    452848138        452810682        452772452        452734429       
443025002        442857355        442667416        453323305        453286668   
  453257222        453220378        453183592        453146607        453109506
       453072647        453035461        452998172        452960784       
452923287        452886120        452848146        452810583        452772460   
    452734320        443025051        442857371        442667424       
453323313        453286676      453257230        453220386        453183600     
  453146508        453109514        453072654        453035479        452998180
       452960792        452923295        452886138        452848153       
452810484        452772478        452734338        443025069        442857421   
    442667549        453323321        453286577      453257248        453220394
       453183618        453146516        453109522        453072662       
453035370        452998198        452960693        452923196        452886146   
    452848161        452810492        452772486        452734346       
443025135        442856688        442667556        453323339        453286478   
  453257255        453220402        453183519        453146524        453109530
       453072670        453035271        452998206        452960594       
452923097        452886153        452848179        452810500        452772494   
    452734353        443025143        442856720        442667622       
453323347        453286486      453257263        453220410        453183410     
  453146532        453109548        453072688        453035289        452998107
       452960602        452923105        452886161        452848187       
452810518        452772387        452734361        443025176        442856746   
    442667069        453323354        453286494      453257271        453220428
       453183428        453146540        453109555        453072696       
453035297        452998008        452960610        452923113        452886179   
    452848195        452810526        452772288        452734379       
443025218        442856761        442667267        453323255        453286502   
  453257289        453220329        453183436        453146557        453109563
       453072704        453035305        452998016        452960628       
452923121        452886070        452848203        452810534        452772296   
    452734387        443025226        442856787        442667283       
453323156        453286510      453257297        453220220        453183444     
  453146565        453109365        453072712        453035313        452998024
       452960636        452923139        452885973        452848104       
452810542        452772304        452734395        443024690        442856852   
    442667374        453323164        453286528      453257198        453220238
       453183451        453146573        453109373        453072613       
453035321        452998032        452960644        452923147        452885981   
    452848005        452810559        452772312        452734403       
443024716        442856910        442667382        453323172        453286536   
  453257099        453220246        453183469        453146581        453109381
       453072514        453035339        452998040        452960651       
452923154        452885999        452848013        452810567        452772320   
    452734411        443024740        442856928        442666749       
453323180        453286544      453257107        453220253        453183477     
  453146599        453109399        453072522        453035347        452998057
       452960669        452923162        452886005        452848021       
452810575        452772338        452734312        443024815        442856308   
    442666871        453323198        453286551      453257115        453220261
       453183485        453146490        453109407        453072530       
453035354        452998065        452960677        452923170        452886013   
    452848039        452810476        452772346        452734213       
443024823        442856316        442666939        453323206        453286569   
  453257123        453220279        453183493        453146391        453109415
       453072548        453035362        452998073        452960685       
452923188        452886021        452848047        452810377        452772353   
    452734221        443024849        442856340        442666988       
453323214        453286460      453257131        453220287        453183501     
  453146417        453109423        453072555        453035263        452998081
       452960586        452923089        452886039        452848054       
452810385        452772361        452734239        443024864        442856373   
    442666285        453323222        453286361      453257149        453220295
       453183402        453146425        453109431        453072563       
453035164        452998099        452960461        452922982        452886047   
    452848062        452810393        452772379        452734247       
443024872        442856381        442666350        453323230        453286379   
  453257156        453220303        453183303        453146433        453109449
       453072571        453035172        452997992        452960479       
452922990        452886054        452848070        452810401        452772270   
    452734254        443024245        442856431        442666624       
453323248        453286387      453257164        453220311        453183311     
  453146441        453109456        453072589        453035180        452997893
       452960487        452923014        452886062        452848088       
452810419        452772171        452734262        443024328        442856464   
    442666657        453323149        453286395      453257172        453220212
       453183329        453146466        453109357        453072597       
453035198        452997901        452960495        452923022        452885965   
    452848096        452810427        452772189        452734270       
443024344        442856472        442666012        453323040        453286403   
  453257180        453220113        453183345        453146474        453109258
       453072605        453035206        452997919        452960503       
452923030        452885866        452847999        452810435        452772197   
    452734288        443024377        442856662        442666046       
453323057        453286411      453257081        453220121        453183352     
  453146482        453109266        453072506        453035214        452997927
       452960511        452923048        452885874        452847890       
452810443        452772205        452734296        443024419        442855946   
    442666129        453323065        453286429      453256984        453220139
       453183360        453146383        453109274        453072407       
453035222        452997935        452960537        452923055        452885882   
    452847908        452810450        452772213        452734304       
443024443        442856076        442666152        453323073        453286437   
  453256992        453220147        453183378        453146284        453109282
       453072415        453035230        452997943        452960552       
452923063        452885890        452847916        452810468        452772221   
    452734205        443024492        442856092        442666210       
453323081        453286445      453257008        453220154        453183386     
  453146292        453109290        453072423        453035248        452997950
       452960560        452923071        452885908        452847924       
452810369        452772239        452734106        443024500        442856142   
    442666269        453323099        453286452      453257016        453220162
       453183394        453146300        453109308        453072431       
453035255        452997968        452960578        452922974        452885916   
    452847940        452810260        452772247        452734114       
443023890        442856175        442665774        453323107        453286353   
  453257024        453220170        453183295        453146318        453109316
       453072449        453035156        452997976        452960453       
452922875        452885924        452847957        452810286        452772254   
    452734122        443023916        442856209        442665824       
453323115        453286254      453257032        453220188        453183196     
  453146326        453109324        453072456        453035057        452997984
       452960354        452922883        452885932        452847965       
452810294        452772262        452734130        443023932        442856258   
    442665907        453323123        453286262      453257040        453220196
       453183204        453146334        453109332        453072464       
453035065        452997885        452960362        452922891        452885940   
    452847973        452810302        452772163        452734148       
443023965        442856274        442665394        453323131        453286270   
  453257057        453220204        453183212        453146342        453109340
       453072472        453035073        452997786        452960370       
452922909        452885957        452847981        452810310        452772064   
    452734155        443024013        442855490        442665642       
453323032        453286288      453257065        453220105        453183220     
  453146359        453109241        453072480        453035081        452997794
       452960388        452922917        452885858        452847882       
452810328        452772072        452734163        443024047        442855540   
    442664926        453322935        453286296      453257073        453220006
       453183238        453146367        453109142        453072498       
453035099        452997802        452960396        452922925        452885759   
    452847783        452810336        452772080        452734171       
443024054        442855573        442664967        453322943        453286304   
  453256976        453220014        453183246        453146375        453109159
       453072290        453035107        452997810        452960404       
452922933        452885767        452847791        452810344        452772098   
    452734189        443024096        442855748        442665113       
453322950        453286312      453256877        453220022        453183253     
  453146276        453109167        453072308        453035115        452997828
       452960412        452922941        452885775        452847809       
452810351        452772106        452734197        443024112        442855912   
    442664751        453322968        453286320      453256885        453220030
       453183261        453146177        453109175        453072316       
453035123        452997836        452960420        452922958        452885783   
    452847817        452810252        452772114        452734098       
443024195        442855920        442664801        453322976        453286338   
  453256893        453220048        453183279        453146185        453109183
       453072324        453035131        452997844        452960438       
452922966        452885791        452847825        452810153        452772122   
    452733991        443023437        442855938        442664843       
453322984        453286346      453256901        453220055        453183188     
  453146193        453109191        453072332        453035149        452997851
       452960446        452922867        452885809        452847833       
452810161        452772130        452734007        443023528        442855151   
    442664850        453322992        453286247      453256919        453220063
       453183089        453146201        453109209        453072340       
453035040        452997869        452960347        452922768        452885817   
    452847841        452810179        452772148        452734015       
443023536        442855177        442664876        453323008        453286148   
  453256927        453220071        453183097        453146219        453109217
       453072357        453034944        452997877        452960230       
452922776        452885825        452847858        452810187        452772155   
    452734023        443023593        442855219        442664884       
453323016        453286155      453256935        453220089        453183105     
  453146227        453109225        453072365        453034951        452997778
       452960248        452922784        452885833        452847866       
452810195        452772056        452734031        443023650        442855227   
    442664272        453323024        453286163      453256943        453220097
       453183113        453146235        453109233        453072373       
453034969        452997679        452960255        452922792        452885841   
    452847874        452810203        452771942        452734049       
443023676        442855326        442664314        453322927        453286171   
  453256950        453219990        453183121        453146243        453109134
       453072381        453034977        452997687        452960263       
452922800        452885742        452847775        452810211        452771959   
    452734056        443023692        442855334        442664348       
453322828        453286189      453256968        453219891        453183139     
  453146250        453109035        453072282        453034985        452997695
       452960271        452922818        452885643        452847676       
452810229        452771975        452734064        443023759        442855375   
    442664439        453322836        453286197      453256869        453219909
       453183147        453146268        453109043        453072183       
453034993        452997703        452960297        452922826        452885650   
    452847684        452810237        452771983        452734072       
443023809        442855391        442664488        453322844        453286205   
  453256760        453219917        453183154        453146169        453109050
       453072191        453035008        452997711        452960305       
452922834        452885668        452847692        452810245        452771991   
    452734080        443023882        442854865        442664553       
453322851        453286213      453256778        453219925        453183162     
  453146060        453109068        453072209        453035016        452997729
       452960313        452922842        452885676        452847700       
452810146        452772007        452733983        443023007        442854873   
    442664595        453322869        453286221      453256786        453219933
       453183170        453146078        453109076        453072217       
453035024        452997737        452960321        452922859        452885684   
    452847718        452810047        452772023        452733884       
443023023        442854881        442663787        453322877        453286239   
  453256794        453219941        453183071        453146086        453109084
       453072225        453035032        452997745        452960339       
452922750        452885692        452847726        452810054        452772031   
    452733892        443023056        442854931        442664058       
453322885        453286130      453256802        453219958        453182974     
  453146094        453109092        453072233        453034936        452997752
       452960222        452922651        452885700        452847734       
452810062        452772049        452733900        443023189        442854980   
    442664082        453322893        453286031      453256810        453219966
       453182982        453146102        453109100        453072241       
453034837        452997760        452960123        452922669        452885718   
    452847742        452810070        452771934        452733918       
443023304        442855094        442664132        453322901        453286049   
  453256828        453219974        453182990        453146110        453109118
       453072258        453034845        452997661        452960131       
452922677        452885726        452847759        452810088        452771835   
    452733926        443023320        442855102        442664157       
453322919        453286056      453256836        453219982        453183006     
  453146128        453109126        453072266        453034852        452997562
       452960149        452922685        452885734        452847767       
452810096        452771843        452733942        443023361        442855128   
    442663605        453322810        453286064      453256851        453219883
       453183014        453146136        453109027        453072274       
453034860        452997570        452960156        452922693        452885635   
    452847668        452810104        452771850        452733959       
443023395        442854337        442663613        453322711        453286072   
  453256752        453219784        453183022        453146144        453108920
       453072175        453034878        452997588        452960164       
452922701        452885528        452847569        452810112        452771868   
    452733967        443023429        442854469        442663704       
453322729        453286080      453256653        453219792        453183030     
  453146151        453108938        453072076        453034886        452997596
       452960172        452922719        452885536        452847577       
452810120        452771876        452733975        443022736        442854592   
    442663225        453322737        453286098      453256661        453219800
       453183048        453146052        453108946        453072084       
453034894        452997604        452960180        452922727        452885544   
    452847585        452810138        452771884        452733876       
443022827        442854634        442663233        453322745        453286106   
  453256679        453219818        453183055        453145955        453108953
       453072092        453034902        452997612        452960198       
452922735        452885551        452847593        452810039        452771892   
    452733769        443022868        442854659        442663092       
453322752        453286114      453256687        453219826        453183063     
  453145963        453108961        453072100        453034910        452997620
       452960206        452922743        452885577        452847601       
452809932        452771900        452733777        443022884        442854766   
    442663100        453322760        453286122      453256695        453219834
       453182966        453145971        453108979        453072118       
453034928        452997638        452960214        452922644        452885585   
    452847619        452809940        452771918        452733785       
443022892        442854774        442662532        453322778        453286023   
  453256703        453219842        453182867        453145989        453108987
       453072126        453034829        452997646        452960115       
452922545        452885601        452847627        452809957        452771926   
    452733793        443022934        442853883        442662664       
453322786        453285926      453256711        453219859        453182875     
  453145997        453108995        453072134        453034720        452997653
       452960016        452922552        452885619        452847635       
452809973        452771827        452733819        443022470        442853982   
    442662805        453322794        453285934      453256729        453219867
       453182883        453146003        453109001        453072142       
453034738        452997554        452960024        452922560        452885627   
    452847643        452809981        452771728        452733827       
443022488        442853990        442662458        453322802        453285942   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453256737        453219875        453182891        453146011        453109019   
    453072159        453034746        452997455        452960032       
452922578        452885510        452847650        452809999        452771736   
    452733835        443022496        442854006        442661963       
453322703        453285959      453256745        453219776        453182909     
  453146029        453108912        453072167        453034753        452997463
       452960040        452922586        452885411        452847551       
452810005        452771744        452733843        443022504        442854089   
    442661583        453322596        453285967      453256646        453219677
       453182925        453146037        453108813        453072068       
453034761        452997471        452960057        452922594        452885429   
    452847452        452810013        452771751        452733868       
443022512        442854139        442661617        453322604        453285975   
  453256547        453219685        453182933        453146045        453108821
       453071953        453034779        452997489        452960065       
452922602        452885437        452847460        452810021        452771769   
    452733751        443022553        442854147        442661138       
453322612        453285983      453256554        453219693        453182941     
  453145948        453108839        453071979        453034787        452997497
       452960073        452922610        452885445        452847478       
452809924        452771777        452733652        443022587        442854261   
    442661427        453322620        453285991      453256562        453219701
       453182958        453145849        453108847        453071987       
453034795        452997505        452960081        452922628        452885452   
    452847486        452809825        452771785        452733660       
443022595        442854295        442661443        453322638        453286007   
  453256570        453219719        453182859        453145856        453108854
       453071995        453034803        452997513        452960099       
452922636        452885460        452847494        452809833        452771793   
    452733678        443022603        442853537        442660817       
453322646        453286015      453256588        453219727        453182750     
  453145864        453108862        453072001        453034811        452997521
       452960107        452922537        452885478        452847502       
452809841        452771801        452733686        443022660        442853602   
    442660825        453322679        453285918      453256596        453219735
       453182768        453145872        453108870        453072019       
453034712        452997539        452960008        452922438        452885486   
    452847510        452809858        452771819        452733694       
443022678        442853628        442660973        453322687        453285819   
  453256604        453219743        453182776        453145880        453108888
       453072027        453034613        452997547        452959901       
452922446        452885494        452847528        452809866        452771710   
    452733702        443022140        442853636        442661039       
453322695        453285827      453256612        453219750        453182784     
  453145898        453108896        453072035        453034621        452997448
       452959919        452922461        452885502        452847536       
452809874        452771603        452733710        443022157        442853669   
    442661062        453322588        453285835      453256620        453219768
       453182792        453145906        453108904        453072043       
453034639        452997349        452959927        452922479        452885403   
    452847544        452809882        452771611        452733728       
443022280        442853727        442660627        453322489        453285843   
  453256638        453219669        453182800        453145914        453108805
       453072050        453034647        452997356        452959935       
452922487        452885304        452847445        452809890        452771637   
    452733736        443022355        442853776        442660650       
453322497        453285850      453256539        453219560        453182818     
  453145922        453108706        453071946        453034654        452997364
       452959943        452922495        452885312        452847346       
452809908        452771645        452733744        443022363        442853792   
    442660684        453322505        453285868      453256430        453219578
       453182826        453145930        453108714        453071847       
453034662        452997372        452959950        452922503        452885320   
    452847353        452809916        452771652        452733645       
443022421        442853842        442660759        453322513        453285876   
  453256448        453219586        453182834        453145831        453108722
       453071854        453034670        452997380        452959968       
452922511        452885338        452847361        452809817        452771660   
    452733546        443022439        442853248        442660775       
453322521        453285884      453256455        453219594        453182842     
  453145732        453108730        453071862        453034688        452997398
       452959976        452922529        452885346        452847379       
452809700        452771678        452733553        443022462        442853263   
    442660791        453322539        453285892      453256463        453219602
       453182743        453145740        453108748        453071870       
453034696        452997406        452959984        452922420        452885353   
    452847395        452809718        452771686        452733561       
443021670        442853321        442660809        453322547        453285900   
  453256471        453219610        453182644        453145765        453108755
       453071888        453034704        452997414        452959992       
452922321        452885361        452847411        452809726        452771694   
    452733579        443021696        442853396        442660395       
453322554        453285801      453256489        453219628        453182651     
  453145773        453108763        453071896        453034605        452997422
       452959893        452922339        452885379        452847429       
452809734        452771702        452733587        443021860        442853412   
    442660528        453322562        453285702      453256497        453219636
       453182669        453145781        453108771        453071904       
453034506        452997430        452959786        452922347        452885387   
    452847437        452809742        452771595        452733595       
443021928        442853503        442659868        453322570        453285710   
  453256505        453219644        453182677        453145799        453108789
       453071912        453034514        452997331        452959794       
452922354        452885395        452847338        452809759        452771496   
    452733603        443021944        442853040        442660213       
453322471        453285728      453256513        453219651        453182685     
  453145807        453108797        453071920        453034522        452997232
       452959802        452922362        452885296        452847239       
452809767        452771504        452733611        443021969        442853073   
    442659470        453322372        453285736      453256521        453219552
       453182693        453145815        453108698        453071938       
453034530        452997240        452959810        452922370        452885197   
    452847247        452809775        452771512        452733629       
443021985        442853081        442659520        453322380        453285744   
  453256422        453219453        453182701        453145823        453108599
       453071839        453034548        452997257        452959836       
452922388        452885205        452847254        452809783        452771520   
    452733637        443021993        442853149        442659637       
453322406        453285751      453256323        453219461        453182719     
  453145724        453108607        453071730        453034555        452997265
       452959844        452922396        452885213        452847262       
452809791        452771538        452733538        443022033        442853172   
    442659645        453322414        453285769      453256331        453219479
       453182727        453145625        453108615        453071748       
453034563        452997273        452959851        452922404        452885221   
    452847270        452809692        452771546        452733439       
443021274        442853222        442659140        453322422        453285777   
  453256349        453219487        453182735        453145633        453108623
       453071755        453034571        452997281        452959877       
452922412        452885239        452847288        452809593        452771553   
    452733447        443021357        442852455        442659157       
453322430        453285785      453256356        453219495        453182636     
  453145641        453108631        453071763        453034589        452997299
       452959885        452922313        452885254        452847296       
452809601        452771561        452733454        443021373        442852471   
    442659223        453322448        453285793      453256364        453219503
       453182537        453145658        453108649        453071771       
453034597        452997307        452959778        452922214        452885270   
    452847304        452809619        452771579        452733462       
443021415        442852596        442659231        453322455        453285694   
  453256372        453219511        453182545        453145666        453108656
       453071789        453034498        452997315        452959679       
452922222        452885288        452847312        452809635        452771587   
    452733470        443021548        442852778        442659371       
453322463        453285595      453256380        453219529        453182552     
  453145674        453108664        453071797        453034399        452997323
       452959687        452922230        452885189        452847320       
452809643        452771488        452733488        443021597        442852810   
    442659405        453322364        453285603      453256398        453219537
       453182578        453145682        453108672        453071805       
453034407        452997224        452959695        452922248        452885080   
    452847221        452809650        452771389        452733496       
443021621        442852844        442658878        453322265        453285611   
  453256406        453219545        453182586        453145690        453108680
       453071813        453034415        452997125        452959703       
452922255        452885098        452847122        452809668        452771397   
    452733504        443020847        442852851        442658928       
453322273        453285629      453256414        453219446        453182594     
  453145708        453108581        453071821        453034423        452997133
       452959711        452922263        452885106        452847130       
452809676        452771405        452733512        443020888        442852935   
    442658985        453322281        453285637      453256315        453219347
       453182602        453145716        453108482        453071722       
453034431        452997141        452959729        452922271        452885114   
    452847148        452809684        452771413        452733520       
443020946        442852117        442659108        453322299        453285645   
  453256216        453219354        453182610        453145617        453108490
       453071623        453034449        452997158        452959737       
452922289        452885122        452847155        452809585        452771421   
    452733421        443021043        442852133        442658506       
453322307        453285652      453256224        453219362        453182628     
  453145518        453108508        453071631        453034456        452997166
       452959745        452922297        452885130        452847163       
452809486        452771439        452733322        443021084        442852166   
    442658233        453322315        453285660      453256232        453219370
       453182529        453145526        453108516        453071649       
453034464        452997174        452959752        452922305        452885148   
    452847171        452809494        452771447        452733348       
443021159        442852299        442657854        453322323        453285678   
  453256240        453219388        453182420        453145534        453108524
       453071656        453034472        452997182        452959760       
452922206        452885155        452847189        452809502        452771454   
    452733355        443021167        442852331        442657870       
453322331        453285686      453256257        453219396        453182438     
  453145542        453108532        453071664        453034480        452997190
       452959661        452922107        452885163        452847197       
452809510        452771462        452733363        443021266        442852356   
    442658050        453322349        453285587      453256265        453219404
       453182446        453145559        453108540        453071672       
453034381        452997208        452959562        452922115        452885171   
    452847205        452809528        452771470        452733371       
443020441        442852364        442657607        453322356        453285488   
  453256273        453219412        453182453        453145567        453108557
       453071680        453034282        452997216        452959570       
452922123        452885072        452847213        452809536        452771371   
    452733389        443020490        442852380        442657318       
453322257        453285496      453256281        453219420        453182461     
  453145575        453108565        453071698        453034290        452997117
       452959588        452922131        452884976        452847114       
452809544        452771272        452733397        443020532        442852398   
    442656906        453322158        453285504      453256299        453219438
       453182479        453145583        453108573        453071706       
453034308        452997018        452959596        452922149        452884984   
    452847015        452809551        452771280        452733405       
443020581        442851879        442656443        453322166        453285512   
  453256307        453219339        453182487        453145591        453108474
       453071714        453034316        452997026        452959604       
452922156        452884992        452847023        452809569        452771298   
    452733413        443020672        442851887        442656567       
453322174        453285520      453256208        453219248        453182495     
  453145609        453108375        453071615        453034324        452997034
       452959612        452922164        452885007        452847031       
452809577        452771306        452733314        443020730        442851945   
    442656690        453322182        453285538      453256109        453219255
       453182503        453145500        453108383        453071516       
453034332        452997059        452959620        452922172        452885015   
    452847049        452809478        452771314        452733215       
443020789        442851994        442656724        453322190        453285546   
  453256117        453219263        453182511        453145401        453108391
       453071524        453034340        452997067        452959638       
449424381        452885023        452847056        452809379        452771322   
    452733223        443019971        442852000        442656187       
453322208        453285553      453256125        453219271        453182412     
  453145419        453108409        453071532        453034357        452997075
       452959646        449415199        452885031        452847064       
452809387        452771330        452733231        443019989        442852018   
    442655957        453322216        453285579      453256133        453219289
       453182313        453145427        453108417        453071565       
453034365        452997083        452959653        449415041        452885056   
    452847072        452809395        452771348        452733249       
443020011        442852034        442655700        453322224        453285470   
  453256141        453219297        453182321        453145435        453108425
       453071573        453034373        452997091        452959554       
449407857        452885064        452847080        452809403        452771355   
    452733256        443020193        442852083        442655536       
453322232        453285371      453256158        453219305        453182339     
  453145443        453108433        453071581        453034274        452997109
       452959448        449377134        452884968        452847106       
452809411        452771363        452733264        443020235        442852091   
    442654877        453322240        453285389      453256166        453219313
       453182347        453145450        453108441        453071599       
453034183        452997000        452959455        449377043        452884869   
    452847007        452809429        452771264        452733272       
443020243        442852109        442654562        453322141        453285397   
  453256174        453219222        453182354        453145468        453108458
       453071607        453034191        452996903        452959471       
449370204        452884877        452846900        452809437        452771157   
    452733280        443020250        442851507        442653945       
453322042        453285405      453256182        453219123        453182362     
  453145476        453108466        453071508        453034209        452996911
       452959489        449358167        452884885        452846918       
452809445        452771165        452733298        443020318        442851531   
    442652723        453322059        453285413      453256190        453219131
       453182370        453145484        453108367        453071409       
453034217        452996929        452959497        449357342        452884893   
    452846926        452809452        452771173        452733306       
443020375        442851655        442652277        453322067        453285421   
  453256091        453219149        453182388        453145492        453108268
       453071417        453034225        452996937        452959505       
449357045        452884901        452846934        452809460        452771181   
    452733207        443019633        442851671        442652335       
453322075        453285439      453255994        453219156        453182396     
  453145393        453108276        453071425        453034233        452996945
       452959513        449348416        452884919        452846942       
452809361        452771199        452733116        443019724        442851697   
    442651238        453322083        453285447      453256000        453219164
       453182404        453145294        453108284        453071433       
453034241        452996952        452959521        449320936        452884927   
    452846959        452809262        452771223        452733124       
443019773        442851713        442650800        453322091        453285454   
  453256018        453219172        453182305        453145302        453108292
       453071441        453034258        452996960        452959539       
449316215        452884935        452846967        452809270        452771231   
    452733132        443019799        442851739        442650875       
453322109        453285462      453256026        453219180        453182206     
  453145310        453108300        453071458        453034266        452996978
       452959547        449240894        452884943        452846975       
452809288        452771249        452733140        443019849        442851002   
    442650198        453322117        453285363      453256034        453219198
       453182214        453145328        453108318        453071466       
453034167        452996986        452959430        449227693        452884950   
    452846983        452809296        452771256        452733157       
443019864        442851077        442649992        453322125        453285264   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453256042        453219206        453182222        453145336        453108326   
    453071474        453034068        452996994        452959331       
449226042        452884851        452846991        452809304        452771140   
    452733165        443019872        442851093        442649802       
453322133        453285272      453256059        453219214        453182230     
  453145344        453108334        453071482        453034076        452996895
       452959349        449219351        452884745        452846892       
452809312        452771041        452733173        443019104        442851135   
    442649190        453322034        453285280      453256067        453219115
       453182248        453145351        453108342        453071490       
453034084        452996796        452959356        449212877        452884752   
    452846793        452809320        452771058        452733181       
443019211        442851291        442648762        453321937        453285298   
  453256075        453219016        453182255        453145369        453108359
       453071391        453034092        452996804        452959364       
449201953        452884760        452846801        452809338        452771066   
    452733199        443019252        442851317        442648804       
453321945        453285306      453256083        453219024        453182263     
  453145377        453108250        453071292        453034100        452996812
       452959372        449172279        452884786        452846819       
452809346        452771074        452733090        443019278        442851325   
    442648697        453321952        453285314      453255986        453219032
       453182271        453145385        453108136        453071300       
453034118        452996820        452959380        449172055        452884794   
    452846827        452809353        452771082        452732993       
443019377        442851333        442647541        453321960        453285322   
  453255887        453219040        453182289        453145286        453108169
       453071318        453034126        452996838        452959398       
449150317        452884802        452846835        452809254        452771090   
    452733009        443019435        442850566        442646758       
453321978        453285330      453255895        453219057        453182297     
  453145195        453108177        453071326        453034134        452996846
       452959406        449133354        452884810        452846843       
452809155        452771116        452733017        443019476        442850574   
    442646618        453321986        453285348      453255903        453219065
       453182198        453145203        453108193        453071334       
453034142        452996853        452959414        449119023        452884828   
    452846850        452809163        452771124        452733025       
443019484        442850582        442645800        453321994        453285355   
  453255911        453219081        453182099        453145211        453108201
       453071342        453034159        452996861        452959422       
449118421        452884844        452846868        452809171        452771132   
    452733033        443018692        442850616        442643722       
453322000        453285256      453255929        453219099        453182107     
  453145229        453108219        453071359        453034050        452996887
       452959323        449086305        452884737        452846876       
452809189        452771033        452733041        443018700        442850764   
    442643748        453322018        453285157      453255937        453219107
       453182115        453145237        453108227        453071367       
453033953        452996788        452959224        449079805        452884638   
    452846884        452809197        452770936        452733058       
443018916        442850780        442643854        453322026        453285165   
  453255945        453219008        453182123        453145245        453108235
       453071375        453033961        452996689        452959232       
449062090        452884646        452846785        452809205        452770944   
    452733066        443018932        442850798        442643243       
453321929        453285173      453255952        453218901        453182131     
  453145252        453108243        453071383        453033979        452996697
       452959240        449028968        452884653        452846686       
452809213        452770951        452733074        443018940        442850921   
    442643615        453321838        453285181      453255960        453218919
       453182149        453145260        453108128        453071284       
453033987        452996705        452959257        448998419        452884661   
    452846694        452809221        452770969        452733082       
443018973        442850244        442643219        453321846        453285199   
  453255978        453218927        453182156        453145278        453108029
       453071185        453033995        452996713        452959265       
448994111        452884679        452846702        452809239        452770977   
    452732985        443018999        442850277        442642542       
453321853        453285207      453255879        453218935        453182164     
  453145179        453108037        453071193        453034001        452996721
       452959273        448816231        452884687        452846710       
452809247        452770985        452732886        443019070        442850285   
    442642575        453321861        453285215      453255770        453218943
       453182172        453145070        453108045        453071201       
453034019        452996739        452959281        448677120        452884695   
    452846728        452809148        452770993        452732894       
443018221        442850301        442642583        453321879        453285223   
  453255788        453218950        453182180        453145088        453108052
       453071219        453034027        452996747        452959299       
448654798        452884703        452846736        452809049        452771009   
    452732902        443018247        442850327        442642666       
453321887        453285231      453255796        453218968        453182081     
  453145096        453108060        453071227        453034035        452996754
       452959307        448604504        452884711        452846744       
452809056        452771017        452732910        443018254        442850335   
    442642286        453321895        453285249      453255804        453218976
       453181984        453145104        453108078        453071235       
453034043        452996762        452959315        448423715        452884729   
    452846751        452809064        452771025        452732928       
443018338        442850533        442641874        453321903        453285140   
  453255812        453218984        453181992        453145112        453108086
       453071243        453033946        452996770        452959216       
448356410        452884620        452846769        452809072        452770928   
    452732936        443018353        442850541        442641916       
453321911        453285041      453255820        453218992        453182008     
  453145120        453108094        453071250        453033847        452996671
       452959117        448345017        452884521        452846777       
452809080        452770829        452732944        443017835        442850558   
    442641635        453321812        453285058      453255838        453218893
       453182016        453145138        453108102        453071268       
453033854        452996572        452959125        448327213        452884539   
    452846678        452809098        452770837        452732951       
443017934        442849915        442641338        453321713        453285066   
  453255846        453218794        453182024        453145146        453108110
       453071276        453033862        452996580        452959133       
448242032        452884547        452846579        452809106        452770845   
    452732969        443017942        442849956        442641429       
453321721        453285074      453255853        453218802        453182032     
  453145062        453108011        453071177        453033870        452996598
       452959141        448228015        452884554        452846587       
452809114        452770852        452732977        443017983        442849964   
    442641502        453321739        453285082      453255861        453218810
       453182040        453144966        453107914        453071078       
453033888        452996606        452959158        448209361        452884562   
    452846595        452809122        452770860        452732878       
443017991        442850012        442640744        453321747        453285090   
  453255762        453218828        453182057        453144974        453107922
       453071086        453033896        452996614        452959166       
448191163        452884570        452846603        452809130        452770878   
    452732779        443018015        442850020        442640751       
453321754        453285108      453255663        453218836        453182065     
  453144982        453107930        453071094        453033904        452996622
       452959174        448182204        452884588        452846611       
452809031        452770886        452732787        443018098        442850046   
    442640546        453321762        453285116      453255671        453218844
       453182073        453144990        453107948        453071102       
453033912        452996630        452959182        448132027        452884596   
    452846629        452808934        452770894        452732795       
443018189        442850053        442640181        453321770        453285124   
  453255689        453218851        453181976        453145005        453107955
       453071110        453033920        452996648        452959190       
448127381        452884604        452846637        452808942        452770902   
    452732803        443018197        442850087        442639936       
453321788        453284937      453255697        453218869        453181877     
  453145013        453107963        453071128        453033938        452996655
       452959208        448032797        452884612        452846645       
452808959        452770910        452732811        443017546        442849337   
    442639605        453321796        453284945      453255705        453218877
       453181885        453145021        453107971        453071136       
453033839        452996663        452959109        448026559        452884513   
    452846652        452808967        452770811        452732829       
443017561        442849576        442639621        453321804        453284952   
  453255713        453218885        453181893        453145039        453107989
       453071144        453033730        452996564        452959000       
440923365        452884414        452846660        452808975        452770712   
    452732837        443017587        442849600        442639688       
453321705        453284960      453255721        453218786        453181901     
  453145047        453107997        453071151        453033748        452996465
       452959018        440888345        452884422        452846561       
452808983        452770720        452732845        443017603        442849709   
    442639308        453321606        453284978      453255739        453218687
       453181919        453145054        453108003        453071169       
453033755        452996473        452959034        440730000        452884430   
    452846462        452808991        452770738        452732852       
443017736        442849725        442637856        453321614        453284986   
  453255747        453218695        453181927        453144958        453107906
       453071060        453033763        452996481        452959042       
440704070        452884448        452846470        452809007        452770746   
    452732860        443017769        442849105        442637898       
453321622        453284994      453255754        453218703        453181935     
  453144842        453107807        453070963        453033771        452996499
       452959059        437135072        452884455        452846488       
452809015        452770753        452732761        443017793        442849113   
    442637765        453321630        453285009      453255655        453218711
       453181943        453144859        453107815        453070971       
453033789        452996507        452959067        437121486        452884463   
    452846496        452809023        452770761        452732662       
443017801        442849121        442637534        453321648        453285017   
  453255556        453218729        453181950        453144867        453107823
       453070989        453033797        452996515        452959075       
437031552        452884471        452846504        452808926        452770779   
    452732670        443017025        442849154        442637286       
453321655        453285025      453255564        453218737        453181968     
  453144883        453107831        453070997        453033805        452996523
       452959083        436988356        452884489        452846512       
452808827        452770787        452732688        443017033        442849220   
    442636866        453321671        453284929      453255572        453218745
       453181869        453144909        453107849        453071003       
453033813        452996549        452959091        436945380        452884497   
    452846520        452808835        452770795        452732696       
443017090        442849238        442636064        453321689        453284812   
  453255580        453218752        453181760        453144917        453107856
       453071011        453033821        452996556        452958994       
436870356        452884505        452846538        452808843        452770803   
    452732704        443017116        442849246        442636213       
453321697        453284820      453255598        453218760        453181778     
  453144925        453107864        453071029        453033722        452996457
       452958895        436824205        452884406        452846546       
452808850        452770704        452732712        443017322        442849261   
    442635850        453321598        453284838      453255606        453218778
       453181786        453144933        453107872        453071037       
453033623        452996358        452958903        436823058        452884299   
    452846553        452808868        452770605        452732720       
443017462        442849279        442635637        453321499        453284846   
  453255614        453218679        453181794        453144941        453107880
       453071045        453033631        452996366        452958911       
436790141        452884307        452846454        452808876        452770613   
    452732738        443017470        442848834        442634481       
453321507        453284853      453255622        453218570        453181802     
  453144834        453107898        453071052        453033649        452996374
       452958929        436608848        452884315        452846355       
452808884        452770621        452732746        443017488        442848842   
    442633806        453321515        453284861      453255630        453218588
       453181810        453144735        453107799        453070955       
453033656        452996382        452958937        436530364        452884323   
    452846363        452808892        452770639        452732753       
443017496        442848867        442633368        453321523        453284879   
  453255648        453218596        453181828        453144743        453107690
       453070856        453033664        452996390        452958945       
452922198        452884331        452846371        452808900        452770647   
    452732654        443016712        442848891        442632873       
453321531        453284903      453255549        453218604        453181836     
  453144750        453107708        453070864        453033672        452996408
       452958952        452922099        452884349        452846389       
452808918        452770654        452732555        443016738        442848958   
    442632543        453321549        453284911      453255440        453218612
       453181844        453144768        453107716        453070872       
453033680        452996416        452958960        452921992        452884364   
    452846397        452808819        452770662        452732563       
443016753        442849022        442632121        453321556        453284804   
  453255457        453218620        453181851        453144776        453107724
       453070880        453033698        452996424        452958978       
452922008        452884372        452846405        452808710        452770670   
    452732571        443016845        442849030        442632360       
453321564        453284705      453255465        453218638        453181752     
  453144784        453107732        453070898        453033706        452996432
       452958986        452922016        452884380        452846413       
452808728        452770688        452732589        443016860        442849097   
    442632444        453321572        453284713      453255473        453218646
       453181653        453144792        453107740        453070906       
453033714        452996440        452958887        452922024        452884398   
    452846421        452808736        452770696        452732597       
443016910        442848636        442632048        453321580        453284721   
  453255481        453218653        453181661        453144800        453107757
       453070914        453033615        452996341        452958788       
452922032        452884281        452846439        452808744        452770597   
    452732613        443016977        442848651        442629937       
453321481        453284739      453255499        453218661        453181679     
  453144818        453107765        453070922        453033516        452996242
       452958796        452922040        452884182        452846447       
452808751        452770498        452732621        443016258        442848719   
    442630034        453321382        453284747      453255507        453218562
       453181687        453144826        453107773        453070930       
453033524        452996259        452958804        452922057        452884190   
    452846348        452808769        452770506        452732639       
443016266        442848727        442629093        453321390        453284754   
  453255515        453218463        453181695        453144727        453107781
       453070849        453033532        452996267        452958812       
452922065        452884208        452846249        452808777        452770514   
    452732647        443016316        442848735        442628533       
453321408        453284762      453255523        453218471        453181703     
  453144628        453107682        453070732        453033540        452996275
       452958820        452922073        452884216        452846256       
452808785        452770522        452732548        443016324        442848750   
    442627980        453321416        453284770      453255531        453218489
       453181711        453144644        453107583        453070740       
453033557        452996283        452958838        452922081        452884224   
    452846264        452808793        452770530        452732449       
443016423        442848768        442627782        453321424        453284788   
  453255432        453218497        453181729        453144651        453107591
       453070757        453033565        452996291        452958846       
452921984        452884232        452846272        452808801        452770548   
    452732456        443016548        442848321        442627899       
453321432        453284796      453255333        453218505        453181737     
  453144669        453107609        453070765        453033573        452996309
       452958853        452921885        452884240        452846280       
452808702        452770555        452732464        443016571        442848537   
    442627501        453321440        453284697      453255341        453218513
       453181745        453144677        453107617        453070773       
453033581        452996317        452958861        452921893        452884265   
    452846298        452808603        452770571        452732472       
443016639        442848545        442627360        453321457        453284598   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453255358        453218521        453181646        453144685        453107625   
    453070781        453033599        452996325        452958879       
452921901        452884273        452846306        452808611        452770589   
    452732480        443015789        442848560        442626925       
453321465        453284606      453255366        453218539        453181547     
  453144693        453107633        453070799        453033607        452996333
       452958770        452921919        452884174        452846314       
452808629        452770480        452732498        443015870        442847737   
    442626644        453321473        453284614      453255374        453218547
       453181554        453144701        453107641        453070807       
453033508        452996234        452958671        452921927        452884067   
    452846322        452808637        452770373        452732506       
443015896        442847802        442626875        453321374        453284622   
  453255382        453218554        453181562        453144719        453107658
       453070823        453033409        452996135        452958689       
452921935        452884075        452846330        452808645        452770399   
    452732514        443016076        442847836        442625752       
453321275        453284630      453255390        453218455        453181570     
  453144610        453107666        453070831        453033417        452996143
       452958697        452921943        452884083        452846231       
452808678        452770407        452732522        443016100        442847893   
    442625513        453321283        453284648      453255408        453218356
       453181588        453144503        453107674        453070724       
453033425        452996150        452958705        452921968        452884091   
    452846132        452808686        452770415        452732530       
443016142        442847935        442625539        453321291        453284655   
  453255416        453218364        453181596        453144511        453107575
       453070625        453033433        452996168        452958713       
452921976        452884109        452846140        452808595        452770431   
    452732431        443016183        442848149        442624995       
453321309        453284663      453255424        453218372        453181604     
  453144529        453107476        453070633        453033441        452996176
       452958721        452921877        452884117        452846157       
452808488        452770449        452732332        443016233        442848172   
    442624664        453321317        453284671      453255226        453218380
       453181612        453144545        453107484        453070641       
453033458        452996184        452958739        452921778        452884125   
    452846165        452808496        452770464        452732340       
443015367        442848180        442624474        453321325        453284689   
  453255234        453218398        453181620        453144552        453107492
       453070658        453033466        452996192        452958747       
452921786        452884133        452846173        452808504        452770472   
    452732357        443015409        442848305        442624177       
453321333        453284580      453255242        453218406        453181638     
  453144560        453107500        453070666        453033474        452996200
       452958754        452921794        452884141        452846181       
452808512        452770365        452732365        443015425        442847349   
    442623823        453321341        453284481      453255259        453218414
       453181539        453144578        453107518        453070674       
453033482        452996218        452958762        452921802        452884166   
    452846199        452808520        452770266        452732373       
443015458        442847356        442623831        453321358        453284499   
  453255267        453218422        453181430        453144586        453107526
       453070682        453033490        452996226        452958663       
452921810        452884059        452846207        452808546        452770274   
    452732381        443015466        442847380        442622775       
453321366        453284507      453255275        453218430        453181448     
  453144594        453107534        453070690        453033391        452996127
       452958564        452921828        452883952        452846215       
452808553        452770282        452732399        443015532        442847406   
    442621280        453321267        453284515      453255283        453218448
       453181455        453144602        453107542        453070708       
453033292        452996028        452958572        452921836        452883960   
    452846223        452808561        452770290        452732407       
443015656        442847422        442621298        453321168        453284523   
  453255291        453218349        453181463        453144495        453107559
       453070716        453033300        452996044        452958580       
452921844        452883978        452846124        452808579        452770308   
    452732415        443015664        442847430        442620902       
453321176        453284531      453255309        453218240        453181471     
  453144396        453107468        453070617        453033318        452996051
       452958598        452921851        452883986        452846025       
452808587        452770316        452732423        443015771        442847489   
    442621009        453321184        453284549      453255317        453218257
       453181489        453144404        453107369        453070518       
453033326        452996069        452958606        452921869        452883994   
    452846033        452808470        452770324        452732324       
443014964        442847547        442620381        453321192        453284556   
  453255218        453218265        453181497        453144412        453107377
       453070526        453033334        452996077        452958614       
452921760        452884000        452846041        452808371        452770332   
    452732225        443015003        442847570        442620324       
453321200        453284564      453255119        453218273        453181505     
  453144420        453107385        453070534        453033342        452996085
       452958622        452921661        452884018        452846058       
452808389        452770340        452732233        443015086        442847604   
    442619615        453321218        453284572      453255127        453218281
       453181513        453144438        453107401        453070542       
453033359        452996093        452958630        452921679        452884026   
    452846066        452808397        452770357        452732241       
443015102        442847661        442619664        453321226        453284473   
  453255135        453218299        453181521        453144446        453107419
       453070559        453033367        452996101        452958648       
452921687        452884034        452846074        452808405        452770258   
    452732258        443015151        442846929        442617734       
453321234        453284374      453255143        453218307        453181422     
  453144453        453107427        453070567        453033375        452996119
       452958655        452921695        452884042        452846082       
452808413        452770159        452732266        443015169        442846986   
    442617692        453321242        453284382      453255150        453218315
       453181323        453144461        453107435        453070575       
453033383        452996010        452958556        452921703        452883945   
    452846090        452808421        452770167        452732274       
443015250        442847018        442617312        453321259        453284390   
  453255168        453218323        453181331        453144479        453107443
       453070583        453033284        452995913        452958457       
452921711        452883846        452846108        452808439        452770175   
    452732282        443015300        442847026        442617189       
453321150        453284408      453255176        453218331        453181349     
  453144487        453107450        453070591        453033185        452995921
       452958465        452921729        452883853        452846116       
452808447        452770183        452732290        443014642        442847075   
    442616462        453321051        453284416      453255184        453218232
       453181356        453144388        453107351        453070609       
453033193        452995947        452958473        452921737        452883861   
    452846017        452808454        452770191        452732308       
443014717        442847182        442615118        453321069        453284424   
  453255192        453218133        453181364        453144289        453107252
       453070500        453033201        452995954        452958481       
452921745        452883879        452845910        452808462        452770209   
    452732316        443014824        442847257        442615308       
453321077        453284432      453255200        453218141        453181372     
  453144297        453107260        453070401        453033219        452995970
       452958499        452921752        452883887        452845928       
452808363        452770217        452732217        443014832        442847323   
    442615340        453321085        453284440      453255101        453218158
       453181380        453144305        453107278        453070419       
453033227        452995988        452958507        452921653        452883895   
    452845936        452808264        452770225        452732092       
443014857        442846663        442614889        453321093        453284457   
  453255002        453218166        453181398        453144313        453107286
       453070427        453033235        452995996        452958515       
452921554        452883903        452845944        452808272        452770233   
    452732100        443014865        442846697        442614574       
453321101        453284465      453255010        453218174        453181406     
  453144321        453107294        453070435        453033243        452996002
       452958523        452921562        452883911        452845951       
452808280        452770241        452732118        443014873        442846705   
    442614392        453321119        453284366      453255028        453218182
       453181414        453144339        453107302        453070443       
453033250        452995905        452958531        452921570        452883929   
    452845969        452808298        452770142        452732126       
443014899        442846762        442614467        453321127        453284267   
  453255036        453218190        453181315        453144347        453107310
       453070450        453033268        452995806        452958549       
452921588        452883937        452845977        452808306        452770035   
    452732134        443014220        442846796        442614475       
453321135        453284275      453255044        453218208        453181216     
  453144354        453107328        453070468        453033276        452995814
       452958440        452921596        452883838        452845985       
452808314        452770043        452732142        443014238        442846895   
    442612073        453321143        453284291      453255051        453218216
       453181224        453144362        453107336        453070476       
453033177        452995822        452958341        452921604        452883739   
    452845993        452808322        452770050        452732159       
443014378        442846903        442611083        453321044        453284309   
  453255069        453218224        453181232        453144370        453107344
       453070484        453033078        452995830        452958358       
452921612        452883747        452846009        452808330        452770068   
    452732167        443014394        442846333        442610655       
453320947        453284317      453255077        453218125        453181240     
  453144271        453107245        453070492        453033086        452995848
       452958366        452921620        452883754        452845902       
452808348        452770076        452732175        443014402        442846366   
    442610515        453320954        453284325      453255085        453218000
       453181257        453144172        453107146        453070393       
453033094        452995855        452958374        452921638        452883762   
    452845795        452808355        452770084        452732183       
443014428        442846374        442610333        453320962        453284333   
  453255093        453218026        453181265        453144180        453107153
       453070294        453033102        452995863        452958382       
452921646        452883770        452845803        452808256        452770092   
    452732084        443014436        442846382        442610408       
453320970        453284341      453254997        453218034        453181273     
  453144198        453107161        453070302        453033110        452995871
       452958390        452921547        452883788        452845811       
452808157        452770100        452731979        443014444        442846408   
    442609566        453320988        453284358      453254898        453218042
       453181281        453144206        453107179        453070310       
453033128        452995889        452958408        452921448        452883796   
    452845829        452808165        452770118        452731987       
443014576        442846564        442609616        453320996        453284259   
  453254906        453218059        453181299        453144214        453107187
       453070328        453033136        452995897        452958416       
452921455        452883804        452845845        452808173        452770134   
    452731995        443014584        442846572        442609384       
453321002        453284150      453254914        453218067        453181307     
  453144222        453107195        453070336        453033144        452995798
       452958424        452921463        452883812        452845852       
452808181        452770027        452732001        443013941        442846655   
    442609046        453321010        453284168      453254922        453218075
       453181208        453144230        453107203        453070344       
453033151        452995699        452958432        452921471        452883820   
    452845860        452808199        452769920        452732019       
443013982        442845913        442608881        453321028        453284176   
  453254930        453218083        453181109        453144248        453107211
       453070351        453033169        452995707        452958333       
452921489        452883721        452845878        452808207        452769938   
    452732027        443013990        442845962        442607347       
453321036        453284184      453254948        453218091        453181117     
  453144255        453107229        453070369        453033060        452995715
       452958234        452921497        452883622        452845886       
452808215        452769946        452732035        443014048        442846010   
    442607206        453320939        453284192      453254955        453217994
       453181125        453144263        453107237        453070377       
453032963        452995723        452958242        452921505        452883630   
    452845894        452808223        452769953        452732043       
443014055        442846044        442605812        453320830        453284200   
  453254963        453218117        453181133        453144164        453107138
       453070385        453032971        452995731        452958259       
452921513        452883648        452845787        452808231        452769961   
    452732050        443014097        442846077        442605820       
453320848        453284218      453254971        453217895        453181141     
  453144065        453107039        453070286        453032989        452995749
       452958267        452921521        452883655        452845688       
452808249        452769979        452732068        443014105        442846101   
    442605879        453320855        453284226      453254989        453217903
       453181158        453144073        453107047        453070187       
453032997        452995756        452958275        452921539        452883663   
    452845696        452808041        452769987        452731961       
443014121        442846119        442605325        453320863        453284234   
  453254880        453217911        453181166        453144081        453107054
       453070195        453033003        452995764        452958283       
452921430        452883671        452845704        452808058        452769995   
    452731862        443013669        442846135        442605069       
453320871        453284242      453254781        453217929        453181174     
  453144099        453107062        453070203        453033011        452995772
       452958291        452921331        452883689        452845712       
452808066        452770001        452731870        443013727        442846143   
    442604302        453320889        453284143      453254799        453217937
       453181182        453144107        453107070        453070211       
453033029        452995780        452958309        452921349        452883697   
    452845720        452808074        452770019        452731888       
443013735        442846168        442603684        453320897        453284036   
  453254807        453217945        453181190        453144123        453107088
       453070229        453033037        452995681        452958317       
452921356        452883705        452845738        452808082        452769912   
    452731896        443013743        442846226        442603445       
453320905        453284044      453254815        453217952        453181091     
  453144131        453107096        453070237        453033045        452995582
       452958226        452921364        452883713        452845746       
452808090        452769813        452731904        443013826        442845541   
    442603478        453320913        453284051      453254823        453217960
       453180994        453144149        453107104        453070245       
453033052        452995590        452958119        452921372        452883614   
    452845753        452808108        452769821        452731912       
443013834        442845608        442603239        453320921        453284069   
  453254831        453217978        453181000        453144156        453107112
       453070252        453032955        452995608        452958135       
452921380        452883523        452845761        452808116        452769839   
    452731920        443013842        442845624        442603288       
453320822        453284077      453254849        453217986        453181018     
  453144057        453107120        453070260        453032856        452995616
       452958143        452921398        452883531        452845779       
452808124        452769847        452731938        443013859        442845731   
    442602694        453320723        453284085      453254856        453217887
       453181026        453143950        453107021        453070278       
453032872        452995624        452958150        452921406        452883549   
    452845670        452808132        452769854        452731946       
443013354        442845780        442601266        453320731        453284101   
  453254864        453217788        453181034        453143968        453106916
       453070179        453032880        452995632        452958168       
452921414        452883556        452845571        452808033        452769862   
    452731953        443013420        442845822        442601001       
453320749        453284119      453254872        453217796        453181042     
  453143976        453106924        453070070        453032898        452995640
       452958176        452921422        452883564        452845589       
452807928        452769870        452731854        443013438        442845830   
    442601167        453320756        453284127      453254773        453217804
       453181059        453143984        453106932        453070088       
453032906        452995657        452958184        452921323        452883572   
    452845597        452807936        452769888        452731755       
443013461        442845871        442600763        453320764        453284135   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453254674        453217812        453181067        453143992        453106957   
    453070096        453032914        452995665        452958192       
452921224        452883580        452845605        452807944        452769896   
    452731763        443013479        442845889        442600821       
453320780        453284028      453254682        453217820        453181075     
  453144008        453106965        453070104        453032922        452995673
       452958200        452921232        452883598        452845613       
452807951        452769904        452731771        443013487        442845897   
    442600235        453320798        453283921      453254690        453217838
       453181083        453144016        453106973        453070120       
453032930        452995574        452958218        452921240        452883606   
    452845621        452807985        452769805        452731789       
443013495        442844908        442599775        453320806        453283939   
  453254716        453217846        453180986        453144024        453106981
       453070138        453032948        452995475        452958002       
452921257        452883507        452845639        452807993        452769698   
    452731797        443013529        442844965        442599833       
453320814        453283947      453254724        453217853        453180887     
  453144032        453106999        453070146        453032849        452995483
       452958010        452921265        452883408        452845654       
452808009        452769714        452731805        443013586        442844981   
    442599593        453320715        453283954      453254732        453217861
       453180895        453144040        453107005        453070153       
453032732        452995491        452958028        452921273        452883416   
    452845662        452808017        452769722        452731813       
443013610        442845004        442599650        453320616        453283962   
  453254740        453217879        453180903        453143943        453107013
       453070161        453032740        452995509        452958036       
452921281        452883424        452845563        452808025        452769730   
    452731821        443013636        442845129        442598157       
453320624        453283970      453254757        453217770        453180911     
  453143844        453106908        453070062        453032765        452995517
       452958044        452921307        452883432        452845464       
452807910        452769748        452731839        443012992        442845160   
    442597597        453320632        453283988      453254765        453217671
       453180929        453143851        453106809        453069957       
453032773        452995525        452958051        452921315        452883440   
    452845472        452807811        452769755        452731748       
443013040        442845210        442597043        453320640        453283996   
  453254666        453217689        453180937        453143877        453106817
       453069973        453032781        452995533        452958069       
452921216        452883457        452845480        452807829        452769763   
    452731649        443013081        442845236        442596722       
453320657        453284002      453254567        453217697        453180945     
  453143885        453106825        453069981        453032799        452995541
       452958077        452921109        452883465        452845498       
452807837        452769771        452731656        443013131        442845319   
    442595930        453320665        453284010      453254575        453217705
       453180952        453143893        453106833        453069999       
453032815        452995558        452958085        452921117        452883473   
    452845506        452807845        452769789        452731664       
443013222        442844304        442595005        453320673        453283913   
  453254583        453217713        453180960        453143901        453106841
       453070005        453032823        452995566        452958093       
452921125        452883481        452845514        452807852        452769797   
    452731672        443013347        442844478        442595054       
453320681        453283814      453254591        453217721        453180879     
  453143919        453106858        453070013        453032831        452995467
       452957996        452921141        452883499        452845522       
452807860        452769680        452731680        443012554        442844569   
    442595070        453320699        453283822      453254609        453217739
       453180770        453143927        453106866        453070021       
453032724        452995368        452957897        452921158        452883390   
    452845530        452807878        452769581        452731706       
443012570        442844593        442594701        453320707        453283830   
  453254617        453217747        453180788        453143935        453106874
       453070039        453032625        452995376        452957905       
452921166        452883291        452845548        452807886        452769599   
    452731714        443012604        442844684        442594255       
453320608        453283848      453254625        453217754        453180796     
  453143836        453106882        453070047        453032633        452995384
       452957913        452921174        452883309        452845555       
452807894        452769607        452731722        443012778        442844791   
    442591145        453320509        453283855      453254633        453217762
       453180804        453143737        453106890        453070054       
453032641        452995392        452957921        452921182        452883317   
    452845456        452807902        452769615        452731730       
443012802        442844825        442590022        453320517        453283863   
  453254641        453217663        453180812        453143745        453106791
       453069940        453032658        452995400        452957939       
452921190        452883325        452845357        452807803        452769623   
    452731631        443012828        442844833        442589503       
453320525        453283871      453254559        453217564        453180820     
  453143752        453106692        453069841        453032666        452995418
       452957947        452921208        452883333        452845365       
452807704        452769631        452731532        443012844        442844890   
    442589289        453320533        453283889      453254450        453217572
       453180838        453143760        453106700        453069858       
453032674        452995426        452957962        452921091        452883341   
    452845373        452807712        452769649        452731540       
443012976        442843967        442589073        453320541        453283897   
  453254468        453217580        453180846        453143778        453106718
       453069866        453032682        452995434        452957970       
452920994        452883358        452845381        452807720        452769656   
    452731557        443012216        442844007        442588653       
453320558        453283905      453254476        453217598        453180853     
  453143786        453106726        453069874        453032690        452995442
       452957988        452921000        452883366        452845399       
452807738        452769664        452731565        443012257        442844023   
    442586400        453320566        453283806      453254484        453217606
       453180861        453143794        453106734        453069882       
453032708        452995459        452957889        452921018        452883374   
    452845407        452807746        452769672        452731573       
443012273        442844031        442585717        453320574        453283707   
  453254492        453217614        453180762        453143802        453106742
       453069890        453032716        452995350        452957780       
452921026        452883382        452845415        452807753        452769573   
    452731581        443012315        442844064        442578621       
453320582        453283715      453254500        453217622        453180663     
  453143810        453106759        453069908        453032617        452995244
       452957798        452921034        452883283        452845423       
452807761        452769474        452731599        443012356        442844114   
    442575411        453320590        453283723      453254518        453217630
       453180671        453143828        453106767        453069916       
453032518        452995251        452957806        452921042        452883176   
    452845431        452807779        452769482        452731607       
443012406        442844130        442575163        453320491        453283731   
  453254526        453217648        453180689        453143729        453106775
       453069924        453032526        452995277        452957814       
452921059        452883184        452845449        452807787        452769490   
    452731623        443012430        442844155        442569554       
453320392        453283749      453254534        453217655        453180697     
  453143620        453106783        453069932        453032534        452995285
       452957822        452921067        452883192        452845340       
452807795        452769508        452731524        443012539        442844171   
    442566618        453320400        453283756      453254542        453217556
       453180705        453143638        453106684        453069833       
453032542        452995293        452957830        452921075        452883200   
    452845241        452807696        452769516        452731417       
443012547        442844247        442563714        453320418        453283764   
  453254443        453217457        453180713        453143646        453106585
       453069734        453032559        452995301        452957848       
452921083        452883218        452845258        452807597        452769524   
    452731425        443011887        442843538        442556148       
453320426        453283772      453254344        453217465        453180721     
  453143653        453106593        453069742        453032567        452995319
       452957855        452920986        452883226        452845266       
452807605        452769532        452731433        443011945        442843553   
    442540837        453320434        453283780      453254351        453217473
       453180739        453143661        453106601        453069759       
453032575        452995327        452957863        452920887        452883234   
    452845274        452807613        452769540        452731441       
443011952        442843611        442526174        453320442        453283798   
  453254369        453217481        453180747        453143679        453106619
       453069767        453032583        452995343        452957871       
452920895        452883242        452845282        452807639        452769557   
    452731466        443011986        442843637        442521746       
453320459        453283699      453254377        453217499        453180754     
  453143687        453106627        453069775        453032591        452995236
       452957772        452920903        452883267        452845290       
452807647        452769565        452731474        443012018        442843694   
    442514212        453320467        453283590      453254385        453217507
       453180655        453143695        453106635        453069783       
453032609        452995137        452957673        452920911        452883275   
    452845308        452807654        452769466        452731482       
443012067        442843744        442501318        453320475        453283608   
  453254393        453217515        453180556        453143703        453106643
       453069791        453032500        452995145        452957681       
452920929        452883168        452845316        452807662        452769359   
    452731508        443012117        442843827        442478509       
453320483        453283616      453254401        453217523        453180564     
  453143711        453106650        453069809        453032401        452995152
       452957699        452920937        452883051        452845324       
452807670        452769367        452731516        443012190        442843850   
    442476586        453320384        453283624      453254427        453217531
       453180572        453143612        453106668        453069817       
453032419        452995160        452957707        452920945        452883069   
    452845332        452807688        452769375        452731409       
443011440        442843934        442469268        453320293        453283632   
  453254435        453217549        453180580        453143513        453106676
       453069825        453032427        452995178        452957715       
452920952        452883077        452845233        452807589        452769391   
    452731300        443011655        442843199        442461372       
453320301        453283640      453254336        453217440        453180598     
  453143521        453106577        453069726        453032435        452995186
       452957723        452920960        452883085        452845126       
452807480        452769409        452731318        443011671        442843231   
    442451076        453320319        453283657      453254237        453217341
       453180606        453143539        453106478        453069627       
453032443        452995194        452957731        452920978        452883093   
    452845134        452807498        452769417        452731334       
443011754        442843306        442441622        453320327        453283665   
  453254245        453217358        453180614        453143547        453106486
       453069635        453032450        452995202        452957749       
452920879        452883101        452845142        452807506        452769425   
    452731342        443011762        442843355        442440491       
453320335        453283673      453254252        453217366        453180622     
  453143554        453106494        453069643        453032468        452995210
       452957756        452920762        452883119        452845159       
452807514        452769433        452731359        443011812        442843488   
    442437307        453320343        453283681      453254260        453217374
       453180630        453143562        453106502        453069650       
453032476        452995228        452957764        452920770        452883127   
    452845167        452807522        452769441        452731367       
443011820        442843496        442427654        453320350        453283582   
  453254278        453217382        453180648        453143570        453106510
       453069668        453032484        452995129        452957665       
452920788        452883135        452845175        452807530        452769458   
    452731375        443011838        442843504        442425559       
453320368        453283483      453254286        453217390        453180549     
  453143588        453106528        453069676        453032492        452995004
       452957566        452920796        452883143        452845183       
452807548        452769342        452731383        443011044        442843512   
    442422028        453320376        453283491      453254294        453217408
       453180440        453143596        453106536        453069684       
453032393        452995012        452957574        452920804        452883044   
    452845191        452807555        452769243        452731391       
443011143        442842845        442418588        453320277        453283509   
  453254302        453217416        453180457        453143604        453106544
       453069692        453032294        452995020        452957582       
452920812        452882947        452845217        452807563        452769250   
    452731292        443011200        442842852        442410734       
453320178        453283517      453254310        453217424        453180465     
  453143505        453106551        453069700        453032302        452995038
       452957590        452920820        452882954        452845225       
452807571        452769268        452731193        443011242        442842910   
    442406831        453320186        453283525      453254328        453217432
       453180473        453143406        453106569        453069718       
453032310        452995046        452957608        452920838        452882962   
    452845118        452807472        452769284        452731201       
443011283        442842977        442404687        453320194        453283533   
  453254229        453217333        453180481        453143414        453106460
       453069619        453032328        452995061        452957616       
452920846        452882970        452845019        452807373        452769292   
    452731227        443011416        442843041        442400727       
453320202        453283541      453254120        453217234        453180499     
  453143422        453106361        453069502        453032336        452995079
       452957624        452920861        452882988        452845027       
452807381        452769300        452731235        443010574        442843058   
    442398111        453320210        453283558      453254138        453217242
       453180507        453143430        453106379        453069510       
453032344        452995087        452957632        452920747        452882996   
    452845035        452807399        452769318        452731243       
443010608        442842613        442394219        453320228        453283566   
  453254146        453217259        453180515        453143448        453106387
       453069528        453032369        452995095        452957640       
452920648        452883002        452845043        452807407        452769326   
    452731086        443010616        442842654        442392072       
453320236        453283574      453254153        453217267        453180523     
  453143455        453106395        453069536        453032377        452995111
       452957657        452920655        452883010        452845050       
452807415        452769334        452731094        443010632        442842662   
    442392106        453320244        453283475      453254161        453217275
       453180531        453143463        453106403        453069551       
453032385        452994999        452957558        452920663        452883028   
    452845068        452807423        452769235        452731102       
443010673        442842696        442390522        453320251        453283376   
  453254179        453217283        453180432        453143471        453106411
       453069569        453032286        452994890        452957459       
452920671        452883036        452845076        452807431        452769136   
    452731110        443010814        442842712        442382271       
453320269        453283384      453254187        453217291        453180333     
  453143489        453106429        453069577        453032187        452994908
       452957467        452920689        452882939        452845084       
452807449        452769144        452731128        443010855        442842720   
    442376125        453320160        453283392      453254195        453217309
       453180341        453143497        453106437        453069585       
453032195        452994916        452957475        452920697        452882830   
    452845092        452807456        452769151        452731136       
443010897        442842738        442373668        453320061        453283400   
  453254203        453217317        453180358        453143398        453106445
       453069593        453032203        452994924        452957483       
452920713        452882848        452845100        452807464        452769169   
    452731144        443010905        442842829        442368726       
453320079        453283418      453254211        453217325        453180366     
  453143299        453106452        453069601        453032211        452994932
       452957491        452920721        452882855        452845001       
452807365        452769177        452731151        443010921        442842837   
    442361069        453320087        453283426      453254112        453217226
       453180374        453143307        453106353        453069494       
453032229        452994940        452957509        452920739        452882863   
    452844905        452807266        452769185        452731169       
443010939        442842050        442359410        453320095        453283434   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453254013        453217127        453180382        453143315        453106254   
    453069395        453032237        452994957        452957517       
452920630        452882871        452844913        452807274        452769193   
    452731177        443010210        442842274        442353157       
453320103        453283442      453254021        453217135        453180390     
  453143323        453106262        453069403        453032245        452994965
       452957525        452920523        452882889        452844921       
452807282        452769201        452731078        443010236        442842290   
    442350005        453320111        453283459      453254039        453217143
       453180408        453143331        453106270        453069411       
453032252        452994973        452957533        452920531        452882897   
    452844939        452807290        452769219        452730971       
443010285        442842381        442345146        453320129        453283467   
  453254047        453217150        453180416        453143349        453106288
       453069429        453032260        452994981        452957541       
452920549        452882905        452844947        452807308        452769227   
    452730989        443010319        442842449        442333423       
453320137        453283368      453254054        453217168        453180424     
  453143356        453106296        453069437        453032278        452994882
       452957442        452920564        452882913        452844954       
452807316        452769128        452730997        443010327        442842498   
    442331989        453320145        453283269      453254062        453217184
       453180325        453143364        453106304        453069445       
453032179        452994783        452957343        452920572        452882921   
    452844962        452807324        452769029        452731003       
443010392        442842514        442325742        453320152        453283277   
  453254070        453217192        453180226        453143372        453106312
       453069452        453032070        452994791        452957350       
452920598        452882822        452844970        452807332        452769037   
    452731011        443010459        442841672        442324935       
453320053        453283285      453254088        453217200        453180234     
  453143380        453106320        453069460        453032088        452994809
       452957368        452920606        452882723        452844988       
452807340        452769045        452731029        443010509        442841748   
    442323770        453319956        453283293      453254096        453217218
       453180242        453143281        453106338        453069478       
453032096        452994817        452957376        452920614        452882731   
    452844996        452807357        452769052        452731037       
443010525        442841755        442323861        453319964        453283301   
  453254104        453217119        453180259        453143182        453106346
       453069486        453032104        452994825        452957384       
452920622        452882749        452844897        452807258        452769060   
    452731045        443010541        442841771        442322822       
453319972        453283319      453254005        453217010        453180267     
  453143190        453106247        453069387        453032112        452994833
       452957392        452920515        452882756        452844798       
452807142        452769078        452731052        443009808        442841797   
    442319497        453319980        453283327      453253908        453217028
       453180275        453143208        453106148        453069288       
453032120        452994841        452957400        452920416        452882764   
    452844806        452807159        452769086        452731060       
443009881        442841870        442318853        453319998        453283335   
  453253916        453217036        453180283        453143216        453106155
       453069296        453032138        452994858        452957418       
452920424        452882772        452844814        452807167        452769094   
    452730963        443009972        442841912        442317723       
453320004        453283343      453253924        453217044        453180291     
  453143224        453106163        453069304        453032146        452994866
       452957426        452920440        452882780        452844822       
452807175        452769102        452730864        443009980        442841946   
    442315255        453320012        453283350      453253932        453217051
       453180309        453143232        453106171        453069312       
453032161        452994874        452957434        452920465        452882798   
    452844848        452807183        452769110        452730872       
443010004        442841169        442315370        453320020        453283251   
  453253940        453217069        453180317        453143240        453106189
       453069320        453032062        452994775        452957335       
452920473        452882806        452844855        452807209        452769011   
    452730880        443009485        442841185        442314845       
453320038        453283152      453253957        453217077        453180218     
  453143257        453106197        453069338        453031965        452994676
       452957236        452920481        452882814        452844863       
452807225        452768914        452731250        443009493        442841219   
    442306262        453320046        453283160      453253965        453217085
       453180119        453143265        453106205        453069346       
453031973        452994684        452957244        452920499        452882616   
    452844871        452807233        452768922        452731268       
443009501        442841318        442303723        453319949        453283178   
  453253973        453217093        453180127        453143273        453106213
       453069353        453031981        452994692        452957251       
452920507        452882624        452844889        452807241        452768930   
    452731276        443009543        442841524        442303608       
453319840        453283186      453253981        453217101        453180135     
  453143174        453106221        453069361        453031999        452994700
       452957269        452920408        452882632        452844780       
452807134        452768948        452731284        443009584        442841599   
    442294849        453319857        453283194      453253999        453217002
       453180143        453143075        453106239        453069379       
453032005        452994718        452957277        452920309        452882640   
    452844681        452807035        452768955        452731185       
443009618        442841623        442294591        453319865        453283202   
  453253890        453216905        453180150        453143083        453106130
       453069270        453032013        452994726        452957285       
452920317        452882657        452844699        452807043        452768963   
    452730898        443009642        442841649        442292959       
453319873        453283210      453253791        453216913        453180168     
  453143091        453106031        453069171        453032021        452994734
       452957293        452920325        452882665        452844707       
452807050        452768971        452730906        443009667        442841656   
    442289914        453319881        453283228      453253809        453216921
       453180176        453143109        453106049        453069189       
453032039        452994742        452957301        452920333        452882673   
    452844715        452807068        452768989        452730914       
443009725        442840724        442281812        453319899        453283236   
  453253817        453216939        453180184        453143117        453106056
       453069197        453032047        452994759        452957319       
452920341        452882681        452844723        452807076        452768997   
    452730922        443009741        442840740        442279345       
453319907        453283244      453253825        453216947        453180192     
  453143125        453106064        453069205        453032054        452994767
       452957327        452920358        452882699        452844731       
452807084        452769003        452730930        443009758        442840799   
    442277729        453319915        453283145      453253833        453216954
       453180200        453143133        453106072        453069213       
453031957        452994668        452957210        452920366        452882707   
    452844749        452807092        452768906        452730948       
443009113        442840807        442276440        453319923        453283046   
  453253841        453216962        453180101        453143141        453106080
       453069221        453031858        452994569        452957129       
452920374        452882608        452844756        452807100        452768807   
    452730955        443009139        442840864        442271573       
453319931        453283053      453253858        453216970        453180002     
  453143158        453106098        453069239        453031866        452994577
       452957137        452920382        452882509        452844764       
452807118        452768815        452730856        443009287        442840880   
    442258430        453319832        453283061      453253866        453216988
       453180010        453143166        453106106        453069247       
453031874        452994585        452957145        452920390        452882517   
    452844673        452807126        452768823        452730757       
443009311        442840971        442256566        453319733        453283079   
  453253874        453216996        453180028        453143067        453106114
       453069254        453031882        452994593        452957152       
452920291        452882525        452844574        452807027        452768831   
    452730765        443009329        442841045        442254025       
453319741        453283087      453253882        453216897        453180036     
  453142960        453106122        453069262        453031890        452994601
       452957160        452920192        452882533        452844582       
452806920        452768849        452730773        443009386        442841060   
    442252862        453319758        453283095      453253783        453216798
       453180044        453142978        453106023        453069163       
453031908        452994619        452957178        452920200        452882541   
    452844590        452806938        452768856        452730781       
443009428        442841078        442251294        453319766        453283103   
  453253684        453216806        453180051        453142986        453105926
       453069064        453031916        452994627        452957186       
452920218        452882558        452844608        452806946        452768864   
    452730799        443009451        442840294        442251047       
453319774        453283111      453253692        453216814        453180069     
  453142994        453105934        453069072        453031924        452994635
       452957194        452920226        452882566        452844616       
452806953        452768880        452730807        443009469        442840336   
    442248795        453319782        453283129      453253700        453216822
       453180077        453143000        453105942        453069080       
453031932        452994643        452957202        452920234        452882574   
    452844624        452806961        452768898        452730815       
443008701        442840393        442247151        453319790        453283137   
  453253718        453216830        453180085        453143018        453105959
       453069098        453031940        452994650        452957103       
452920242        452882582        452844632        452806979        452768799   
    452730823        443008735        442840401        442247235       
453319808        453283038      453253726        453216848        453180093     
  453143026        453105967        453069106        453031734        452994551
       452956998        452920259        452882590        452844640       
452806987        452768690        452730831        443008800        442840427   
    442247326        453319816        453282931      453253734        453216855
       453179996        453143034        453105975        453069114       
453031742        452994452        452957004        452920267        452882491   
    452844657        452806995        452768708        452730849       
443008842        442840435        442246708        453319824        453282949   
  453253742        453216863        453179897        453143042        453105983
       453069122        453031775        452994460        452957020       
452920275        452882392        452844665        452807001        452768716   
    452730740        443008891        442840575        442237129       
453319725        453282956      453253759        453216871        453179905     
  453143059        453105991        453069130        453031783        452994478
       452957038        452920283        452882400        452844566       
452807019        452768724        452730641        443008917        442840658   
    442230991        453319626        453282964      453253767        453216889
       453179921        453142952        453106007        453069148       
453031791        452994486        452957046        452920184        452882418   
    452844467        452806912        452768732        452730658       
443008941        442840666        442227112        453319634        453282972   
  453253775        453216780        453179939        453142853        453106015
       453069155        453031809        452994494        452957053       
452920085        452882434        452844475        452806813        452768740   
    452730666        443008966        442840716        442222147       
453319642        453282980      453253676        453216681        453179947     
  453142861        453105819        453069056        453031817        452994502
       452957061        452920093        452882442        452844483       
452806821        452768757        452730674        443009055        442839940   
    442221735        453319659        453282998      453253577        453216699
       453179954        453142879        453105827        453068959       
453031825        452994510        452957079        452920101        452882459   
    452844491        452806839        452768765        452730682       
443009063        442839965        442216008        453319667        453283004   
  453253585        453216707        453179962        453142887        453105835
       453068967        453031726        452994528        452957087       
452920119        452882467        452844509        452806847        452768773   
    452730690        443008339        442839999        442216016       
453319675        453283012      453253593        453216715        453179970     
  453142895        453105843        453068975        453031627        452994536
       452957095        452920127        452882475        452844517       
452806862        452768781        452730708        443008347        442840013   
    442214086        453319683        453283020      453253601        453216723
       453179988        453142903        453105850        453068983       
453031635        452994544        452956980        452920135        452882483   
    452844525        452806870        452768682        452730724       
443008370        442840054        442211736        453319691        453282923   
  453253619        453216731        453179889        453142911        453105868
       453068991        453031643        452994445        452956881       
452920143        452882384        452844533        452806888        452768583   
    452730732        443008388        442840088        442202081       
453319709        453282824      453253627        453216749        453179780     
  453142929        453105876        453069007        453031650        452994346
       452956899        452920150        452882285        452844541       
452806896        452768591        452730633        443008412        442840112   
    442201018        453319717        453282832      453253635        453216756
       453179798        453142937        453105884        453069015       
453031668        452994353        452956907        452920168        452882293   
    452844558        452806904        452768609        452730534       
443008529        442840161        442199055        453319618        453282840   
  453253643        453216764        453179806        453142945        453105892
       453069023        453031676        452994361        452956915       
452920176        452882301        452844459        452806805        452768617   
    452730542        443008560        442839510        442198818       
453319519        453282857      453253650        453216772        453179814     
  453142846        453105900        453069031        453031684        452994379
       452956923        452920077        452882319        452844350       
452806706        452768625        452730559        443008677        442839528   
    442192357        453319527        453282865      453253668        453216673
       453179822        453142747        453105801        453069049       
453031692        452994387        452956931        452919970        452882327   
    452844368        452806722        452768633        452730567       
443008065        442839551        442189239        453319535        453282873   
  453253569        453216574        453179830        453142754        453105702
       453068942        453031700        452994395        452956949       
452919988        452882335        452844376        452806730        452768641   
    452730575        443008073        442839619        442182689       
453319543        453282881      453253460        453216582        453179848     
  453142762        453105710        453068843        453031718        452994403
       452956956        452919996        452882343        452844384       
452806748        452768666        452730591        443008107        442839643   
    442181277        453319550        453282907      453253478        453216590
       453179855        453142770        453105728        453068850       
453031619        452994411        452956964        452920002        452882368   
    452844392        452806755        452768674        452730609       
443008123        442839692        442176681        453319568        453282915   
  453253486        453216608        453179863        453142788        453105736
       453068868        453031510        452994429        452956972       
452920010        452882376        452844400        452806763        452768575   
    452730617        443008156        442839718        442174629       
453319576        453282816      453253494        453216616        453179871     
  453142796        453105744        453068884        453031528        452994437
       452956873        452920028        452882277        452844418       
452806771        452768476        452730625        443008230        442839809   
    442173670        453319584        453282717      453253502        453216624
       453179772        453142804        453105751        453068892       
453031536        452994338        452956774        452920036        452882178   
    452844426        452806797        452768484        452730526       
443008248        442839841        442173068        453319592        453282725   
  453253510        453216632        453179673        453142812        453105769
       453068900        453031544        452994239        452956782       
452920044        452882186        452844434        452806698        452768492   
    452730427        443008255        442839155        442171302       
453319600        453282733      453253528        453216640        453179681     
  453142820        453105777        453068918        453031551        452994247
       452956790        452920051        452882194        452844442       
452806599        452768500        452730435        443008263        442839353   
    442169892        453319501        453282741      453253536        453216657
       453179699        453142838        453105785        453068926       
453031569        452994254        452956808        452920069        452882202   
    452844343        452806607        452768526        452730443       
443007661        442839437        442169322        453319402        453282758   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453253551        453216665        453179707        453142739        453105793   
    453068934        453031577        452994262        452956816       
452919962        452882210        452844244        452806615        452768534   
    452730450        443007687        442839452        442168670       
453319410        453282766      453253452        453216566        453179715     
  453142630        453105694        453068835        453031585        452994270
       452956824        452919855        452882228        452844251       
452806623        452768542        452730468        443007752        442839460   
    442167813        453319428        453282774      453253353        453216467
       453179723        453142648        453105595        453068736       
453031593        452994288        452956832        452919863        452882236   
    452844269        452806631        452768559        452730476       
443007786        442838678        442165114        453319436        453282782   
  453253361        453216475        453179731        453142655        453105603
       453068744        453031601        452994296        452956840       
452919871        452882244        452844277        452806649        452768567   
    452730484        443007844        442838694        442163812       
453319444        453282790      453253379        453216483        453179749     
  453142663        453105611        453068751        453031502        452994304
       452956857        452919897        452882251        452844285       
452806656        452768468        452730492        443007919        442838744   
    442163424        453319451        453282808      453253387        453216491
       453179756        453142671        453105629        453068769       
453031403        452994312        452956865        452919905        452882269   
    452844293        452806672        452768369        452730500       
443007976        442838801        442162756        453319469        453282709   
  453253395        453216509        453179764        453142689        453105637
       453068777        453031411        452994320        452956766       
452919913        452882160        452844301        452806680        452768377   
    452730518        443008040        442838827        442162244       
453319477        453282600      453253403        453216517        453179665     
  453142697        453105645        453068785        453031429        452994221
       452956667        452919921        452882061        452844319       
452806581        452768385        452730419        443007372        442838868   
    442160644        453319485        453282618      453253411        453216533
       453179574        453142705        453105652        453068793       
453031437        452994114        452956675        452919939        452882079   
    452844327        452806482        452768393        452730310       
443007380        442838967        442160149        453319493        453282626   
  453253429        453216541        453179582        453142713        453105660
       453068801        453031445        452994122        452956683       
452919947        452882087        452844335        452806490        452768401   
    452730328        443007398        442839007        442158663       
453319394        453282634      453253437        453216558        453179590     
  453142721        453105678        453068819        453031452        452994130
       452956691        452919954        452882095        452844236       
452806508        452768419        452730336        443007430        442839114   
    442158226        453319295        453282642      453253445        453216459
       453179608        453142622        453105686        453068827       
453031460        452994148        452956709        452919848        452882103   
    452844137        452806516        452768427        452730344       
443007448        442838256        442158499        453319303        453282659   
  453253346        453216350        453179616        453142523        453105587
       453068728        453031478        452994155        452956717       
452919731        452882111        452844145        452806524        452768435   
    452730351        443007489        442838272        442158200       
453319311        453282667      453253247        453216368        453179624     
  453142531        453105488        453068629        453031486        452994163
       452956725        452919749        452882129        452844152       
452806532        452768443        452730369        443007521        442838348   
    442156949        453319329        453282675      453253254        453216384
       453179632        453142549        453105496        453068637       
453031494        452994189        452956733        452919764        452882137   
    452844160        452806540        452768450        452730377       
443007653        442838454        442152831        453319337        453282683   
  453253262        453216392        453179640        453142556        453105504
       453068645        453031395        452994197        452956741       
452919772        452882145        452844178        452806557        452768351   
    452730385        443007018        442838462        442152138       
453319345        453282691      453253270        453216400        453179657     
  453142564        453105512        453068652        453031296        452994205
       452956758        452919780        452882152        452844186       
452806565        452768252        452730393        443007026        442838546   
    442149696        453319352        453282592      453253288        453216418
       453179558        453142572        453105520        453068660       
453031304        452994213        452956659        452919798        452882053   
    452844194        452806573        452768260        452730401       
443007091        442838553        442142279        453319360        453282493   
  453253296        453216426        453179459        453142580        453105538
       453068678        453031312        452994106        452956550       
452919806        452881964        452844202        452806474        452768278   
    452730302        443007125        442838587        442142311       
453319378        453282501      453253304        453216434        453179467     
  453142598        453105546        453068686        453031320        452994007
       452956568        452919814        452881972        452844210       
452806375        452768286        452730203        443007166        442837902   
    442141636        453319386        453282519      453253312        453216442
       453179475        453142606        453105553        453068694       
453031338        452994015        452956576        452919822        452881980   
    452844228        452806383        452768294        452730211       
443007174        442837910        442134854        453319287        453282527   
  453253320        453216343        453179483        453142614        453105561
       453068702        453031346        452994023        452956584       
452919830        452881998        452844129        452806391        452768302   
    452730237        443007224        442837951        442128989       
453319188        453282535      453253338        453216244        453179491     
  453142515        453105579        453068710        453031353        452994031
       452956592        452919723        452882004        452844012       
452806409        452768310        452730245        443007232        442837969   
    442116315        453319196        453282543      453253239        453216251
       453179509        453142416        453105470        453068611       
453031361        452994049        452956600        452919624        452882012   
    452844020        452806417        452768328        452730252       
443007299        442838108        442109260        453319204        453282550   
  453253130        453216269        453179517        453142424        453105371
       453068512        453031379        452994056        452956618       
452919632        452882020        452844038        452806425        452768344   
    452730260        443007356        442838132        442107553       
453319212        453282568      453253148        453216277        453179525     
  453142432        453105389        453068520        453031387        452994064
       452956626        452919640        452882046        452844046       
452806433        452768245        452730278        443006671        442838215   
    442105433        453319220        453282576      453253155        453216285
       453179533        453142440        453105397        453068538       
453031288        452994072        452956634        452919657        452881949   
    452844053        452806441        452768146        452730286       
443006762        442838249        442104691        453319238        453282584   
  453253163        453216293        453179541        453142457        453105405
       453068546        453031171        452994080        452956642       
452919665        452881840        452844061        452806458        452768153   
    452730294        443006770        442837340        442100053       
453319246        453282485      453253171        453216301        453179442     
  453142465        453105413        453068553        453031189        452994098
       452956543        452919673        452881857        452844079       
452806466        452768161        452730195        443006788        442837456   
    442097275        453319253        453282386      453253189        453216319
       453179343        453142473        453105421        453068561       
453031197        452993983        452956444        452919681        452881865   
    452844087        452806367        452768179        452730096       
443006812        442837472        442092623        453319261        453282394   
  453253197        453216327        453179350        453142481        453105439
       453068587        453031205        452993876        452956451       
452919699        452881873        452844095        452806268        452768187   
    452730104        443006846        442837522        442086369       
453319170        453282402      453253205        453216335        453179368     
  453142499        453105447        453068595        453031213        452993884
       452956469        452919707        452881881        452844111       
452806276        452768195        452730112        443006879        442837571   
    442084497        453319071        453282410      453253213        453216236
       453179376        453142507        453105454        453068603       
453031239        452993900        452956477        452919715        452881899   
    452844004        452806284        452768203        452730120       
443006903        442837621        442083606        453319089        453282428   
  453253221        453216137        453179384        453142408        453105462
       453068504        453031247        452993918        452956485       
452919616        452881907        452843899        452806292        452768211   
    452730138        443006952        442837753        442082145       
453319097        453282436      453253122        453216145        453179392     
  453142309        453105363        453068405        453031254        452993926
       452956493        452919517        452881915        452843907       
452806300        452768229        452730146        443006259        442837787   
    442048153        453319105        453282444      453253031        453216152
       453179400        453142317        453105264        453068413       
453031262        452993934        452956501        452919525        452881923   
    452843923        452806318        452768237        452730153       
443006267        442837811        442044574        453319113        453282451   
  453253049        453216160        453179418        453142325        453105272
       453068421        453031270        452993942        452956519       
452919533        452881931        452843931        452806326        452768138   
    452730161        443006366        442836904        442022315       
453319121        453282469      453253056        453216178        453179426     
  453142333        453105280        453068439        453031163        452993959
       452956527        452919541        452881832        452843949       
452806334        452768039        452730179        443006374        442836912   
    442020566        453319139        453282477      453253064        453216186
       453179434        453142341        453105298        453068447       
453031064        452993967        452956535        452919558        452881733   
    452843956        452806342        452768047        452730187       
443006390        442836995        442015731        453319147        453282378   
  453253072        453216194        453179335        453142358        453105306
       453068454        453031072        452993975        452956436       
452919566        452881741        452843964        452806359        452768054   
    452730088        443006531        442837019        442013710       
453319154        453282279      453253080        453216202        453179236     
  453142366        453105314        453068462        453031080        452993868
       452956337        452919574        452881758        452843972       
452806250        452768062        452729965        443006556        442837126   
    442009668        453319162        453282287      453253098        453216210
       453179244        453142374        453105322        453068470       
453031098        452993769        452956345        452919582        452881766   
    452843980        452806151        452768070        452729973       
443006614        442837266        442006458        453319063        453282295   
  453253106        453216228        453179251        453142382        453105330
       453068488        453031106        452993777        452956352       
452919590        452881774        452843998        452806169        452768088   
    452729981        443006622        442837316        441995602       
453318958        453282303      453253114        453216129        453179269     
  453142390        453105348        453068496        453031114        452993785
       452956360        452919608        452881782        452843881       
452806177        452768096        452729999        443006630        442837332   
    441991155        453318966        453282311      453253015        453216020
       453179277        453142291        453105355        453068397       
453031122        452993793        452956378        452919509        452881790   
    452843782        452806185        452768104        452730005       
443005863        442836474        441990173        453318974        453282329   
  453252918        453216038        453179293        453142192        453105256
       453068298        453031130        452993801        452956386       
452919400        452881808        452843790        452806193        452768112   
    452730013        443005871        442836490        441988649       
453318982        453282337      453252926        453216046        453179301     
  453142200        453105157        453068306        453031148        452993819
       452956394        452919418        452881816        452843808       
452806201        452768120        452730021        443005947        442836524   
    441981461        453318990        453282345      453252934        453216053
       453179319        453142218        453105165        453068314       
453031155        452993827        452956402        452919426        452881824   
    452843816        452806219        452768021        452730039       
443005996        442836557        441974607        453319006        453282352   
  453252942        453216061        453179327        453142226        453105173
       453068322        453031056        452993835        452956410       
452919434        452881725        452843824        452806227        452767908   
    452730062        443006010        442836623        441973724       
453319014        453282360      453252959        453216079        453179228     
  453142234        453105181        453068330        453030959        452993843
       452956428        452919442        452881626        452843832       
452806235        452767916        452730070        443006028        442836631   
    441967668        453319030        453282261      453252967        453216087
       453179129        453142242        453105199        453068348       
453030967        452993850        452956329        452919459        452881634   
    452843840        452806243        452767924        452729858       
443006051        442836664        441959152        453319048        453282162   
  453252975        453216095        453179137        453142259        453105207
       453068355        453030975        452993751        452956220       
452919467        452881642        452843857        452806144        452767932   
    452729866        443006069        442836748        441954427       
453319055        453282170      453252983        453216103        453179145     
  453142267        453105215        453068363        453030983        452993652
       452956238        452919475        452881659        452843865       
452806037        452767940        452729874        443006119        442836763   
    441952488        453318941        453282188      453252991        453216111
       453179152        453142275        453105223        453068371       
453030991        452993660        452956246        452919483        452881667   
    452843774        452806045        452767957        452729882       
443006168        442836797        441945938        453318842        453282196   
  453253007        453216012        453179160        453142283        453105231
       453068389        453031007        452993678        452956253       
452919491        452881675        452843675        452806052        452767981   
    452729890        443005319        442836847        441939055       
453318859        453282204      453252900        453215907        453179178     
  453142184        453105249        453068280        453031015        452993686
       452956261        452919392        452881683        452843683       
452806060        452767999        452729908        443005368        442836334   
    441938453        453318867        453282212      453252801        453215915
       453179186        453142085        453105140        453068173       
453031023        452993702        452956279        452919293        452881691   
    452843691        452806078        452768005        452729916       
443005426        442836359        441932431        453318875        453282220   
  453252819        453215923        453179194        453142101        453105041
       453068199        453031031        452993710        452956287       
452919301        452881618        452843709        452806094        452767890   
    452729924        443005459        442836375        441924537       
453318883        453282238      453252827        453215931        453179202     
  453142127        453105058        453068207        453031049        452993728
       452956295        452919319        452881519        452843717       
452806102        452767791        452729932        443005483        442836383   
    441917531        453318891        453282246      453252835        453215949
       453179210        453142135        453105066        453068215       
453030942        452993736        452956303        452919327        452881527   
    452843725        452806110        452767809        452729940       
443005491        442836409        441913910        453318909        453282253   
  453252843        453215956        453179111        453142143        453105074
       453068223        453030843        452993744        452956311       
452919335        452881535        452843733        452806128        452767817   
    452729841        443005566        442835872        441911013       
453318917        453282154      453252850        453215964        453179012     
  453142150        453105082        453068231        453030850        452993645
       452956212        452919343        452881543        452843741       
452806136        452767825        452729742        443005632        442835880   
    441906880        453318925        453282055      453252868        453215972
       453179020        453142168        453105090        453068249       
453030868        452993553        452956113        452919350        452881550   
    452843758        452806029        452767833        452729759       
443005699        442835906        441891439        453318933        453282063   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453252876        453215980        453179038        453142176        453105108   
    453068256        453030876        452993561        452956121       
452919376        452881568        452843766        452805922        452767841   
    452729767        443005723        442835955        441887668       
453318834        453282071      453252884        453215998        453179046     
  453142077        453105116        453068264        453030884        452993579
       452956139        452919384        452881576        452843667       
452805930        452767858        452729775        443005830        442835963   
    441883758        453318735        453282089      453252892        453215899
       453179053        453141970        453105124        453068272       
453030892        452993587        452956147        452919285        452881584   
    452843576        452805948        452767866        452729783       
443004957        442835989        441873759        453318743        453282097   
  453252793        453216004        453179061        453141988        453105132
       453068165        453030900        452993595        452956154       
452919186        452881592        452843584        452805955        452767874   
    452729791        443005079        442836052        441868551       
453318750        453282105      453252694        453215790        453179079     
  453141996        453105033        453068066        453030918        452993603
       452956162        452919194        452881600        452843592       
452805963        452767882        452729809        443005103        442836086   
    441867140        453318768        453282113      453252702        453215808
       453179087        453142002        453104937        453068074       
453030926        452993611        452956170        452919202        452881501   
    452843600        452805971        452767783        452729825       
443005145        442836094        441865888        453318776        453282121   
  453252710        453215816        453179095        453142010        453104945
       453068082        453030934        452993629        452956188       
452919210        452881402        452843618        452805989        452767676   
    452729833        443005194        442835419        441864691       
453318784        453282139      453252728        453215824        453179103     
  453142028        453104952        453068090        453030835        452993637
       452956196        452919228        452881410        452843626       
452805997        452767684        452729734        443005228        442835484   
    441849304        453318792        453282147      453252736        453215832
       453179004        453142036        453104960        453068108       
453030736        452993538        452956204        452919236        452881428   
    452843634        452806003        452767700        452729635       
443005236        442835567        441842853        453318800        453282048   
  453252744        453215840        453178907        453142044        453104978
       453068116        453030744        452993439        452956105       
452919244        452881436        452843642        452806011        452767718   
    452729643        443005244        442835617        441829603       
453318818        453281941      453252751        453215857        453178915     
  453142051        453104986        453068124        453030751        452993447
       452956006        452919251        452881444        452843659       
452805914        452767726        452729650        443005251        442835674   
    441829058        453318826        453281958      453252769        453215865
       453178923        453142069        453104994        453068132       
453030769        452993454        452956014        452919269        452881451   
    452843550        452805807        452767734        452729668       
443005269        442835682        441821428        453318727        453281966   
  453252777        453215873        453178931        453141962        453105009
       453068140        453030777        452993462        452956022       
452919277        452881469        452843451        452805815        452767742   
    452729676        443004502        442835716        441821501       
453318628        453281974      453252785        453215881        453178949     
  453141863        453105017        453068157        453030785        452993470
       452956030        452919178        452881485        452843469       
452805823        452767759        452729684        443004528        442835740   
    441821220        453318636        453281982      453252686        453215782
       453178956        453141871        453105025        453068058       
453030793        452993488        452956048        452919079        452881493   
    452843477        452805831        452767767        452729692       
443004627        442835799        441821329        453318644        453281990   
  453252587        453215683        453178964        453141889        453104929
       453067951        453030801        452993496        452956055       
452919087        452881394        452843485        452805849        452767775   
    452729700        443004650        442835807        441817905       
453318651        453282006      453252595        453215691        453178972     
  453141897        453104820        453067969        453030819        452993504
       452956063        452919095        452881295        452843493       
452805856        452767668        452729718        443004692        442835823   
    441813946        453318669        453282014      453252603        453215709
       453178980        453141905        453104838        453067977       
453030827        452993520        452956071        452919129        452881311   
    452843501        452805864        452767569        452729726       
443004833        442835096        441803913        453318677        453282022   
  453252611        453215717        453178998        453141913        453104846
       453067985        453030728        452993421        452956089       
452919137        452881329        452843519        452805880        452767577   
    452729627        443004841        442835153        441801032       
453318685        453282030      453252629        453215725        453178899     
  453141921        453104853        453067993        453030611        452993322
       452956097        452919145        452881337        452843527       
452805898        452767585        452729528        443004874        442835161   
    441799376        453318693        453281933      453252637        453215733
       453178790        453141939        453104861        453068009       
453030629        452993330        452955990        452919152        452881345   
    452843535        452805906        452767593        452729536       
443004932        442835237        441798915        453318701        453281834   
  453252645        453215741        453178808        453141954        453104879
       453068017        453030637        452993348        452955891       
452919160        452881352        452843543        452805799        452767601   
    452729544        443004015        442835260        441789880       
453318719        453281842      453252652        453215758        453178816     
  453141855        453104887        453068025        453030645        452993355
       452955909        452919061        452881360        452843444       
452805690        452767619        452729551        443004056        442835302   
    441786746        453318610        453281859      453252660        453215766
       453178824        453141756        453104895        453068033       
453030652        452993363        452955917        452918964        452881378   
    452843345        452805708        452767627        452729569       
443004122        442835310        441782216        453318511        453281867   
  453252678        453215774        453178832        453141764        453104903
       453068041        453030660        452993389        452955925       
452918972        452881386        452843352        452805716        452767635   
    452729577        443004189        442834735        441778842       
453318529        453281875      453252579        453215675        453178840     
  453141772        453104911        453067944        453030678        452993397
       452955933        452918980        452881287        452843360       
452805724        452767643        452729585        443004304        442834750   
    441770369        453318537        453281883      453252470        453215576
       453178857        453141780        453104812        453067837       
453030686        452993405        452955941        452918998        452881188   
    452843378        452805732        452767650        452729593       
443004320        442834800        441766888        453318545        453281891   
  453252488        453215584        453178865        453141798        453104713
       453067845        453030702        452993413        452955958       
452919004        452881196        452843386        452805740        452767551   
    452729601        443004403        442834834        441767381       
453318552        453281909      453252496        453215592        453178873     
  453141806        453104721        453067852        453030710        452993215
       452955966        452919012        452881204        452843394       
452805757        452767452        452729619        443004437        442834842   
    441742681        453318560        453281917      453252504        453215600
       453178881        453141814        453104739        453067860       
453030603        452993223        452955974        452919020        452881212   
    452843402        452805765        452767460        452729510       
443003777        442834867        441730801        453318578        453281925   
  453252512        453215618        453178782        453141822        453104747
       453067878        453030504        452993231        452955982       
452919038        452881220        452843410        452805773        452767478   
    452729411        443003785        442834875        441729852       
453318586        453281826      453252520        453215626        453178683     
  453141830        453104754        453067886        453030512        452993249
       452955883        452919046        452881246        452843428       
452805781        452767486        452729429        443003819        442834891   
    441724960        453318594        453281727      453252538        453215634
       453178691        453141848        453104762        453067902       
453030520        452993256        452955784        452919053        452881253   
    452843436        452805682        452767494        452729437       
443003827        442834974        441717840        453318602        453281735   
  453252546        453215642        453178709        453141749        453104770
       453067910        453030538        452993264        452955792       
452918956        452881279        452843337        452805583        452767502   
    452729445        443003843        442834446        441717055       
453318503        453281743      453252553        453215659        453178717     
  453141640        453104788        453067928        453030546        452993272
       452955800        452918857        452881170        452843246       
452805591        452767510        452729452        443003850        442834479   
    441691581        453318404        453281750      453252561        453215667
       453178725        453141657        453104796        453067936       
453030553        452993280        452955818        452918865        452881071   
    452843253        452805609        452767528        452729460       
443003876        442834552        441690526        453318412        453281768   
  453252462        453215568        453178733        453141665        453104804
       453067829        453030561        452993298        452955826       
452918873        452881089        452843261        452805617        452767536   
    452729478        443003918        442834602        441667904       
453318420        453281776      453252363        453215469        453178741     
  453141673        453104705        453067720        453030579        452993306
       452955834        452918881        452881097        452843279       
452805625        452767544        452729486        443003959        442834636   
    441662822        453318438        453281784      453252371        453215477
       453178758        453141681        453104606        453067738       
453030587        452993207        452955842        452918899        452881105   
    452843287        452805633        452767445        452729494       
443003967        442834669        441660024        453318446        453281792   
  453252389        453215485        453178766        453141699        453104614
       453067746        453030595        452993108        452955859       
452918907        452881113        452843295        452805641        452767346   
    452729502        443003983        442834693        441634573       
453318453        453281800      453252397        453215501        453178675     
  453141707        453104622        453067753        453030496        452993116
       452955867        452918915        452881121        452843303       
452805658        452767353        452729403        443003546        442834719   
    441632890        453318461        453281818      453252405        453215519
       453178576        453141715        453104630        453067761       
453030397        452993124        452955875        452918923        452881139   
    452843311        452805666        452767361        452729304       
443003553        442834065        441624111        453318479        453281719   
  453252413        453215527        453178584        453141723        453104648
       453067779        453030405        452993132        452955776       
452918931        452881147        452843329        452805674        452767379   
    452729312        443003595        442834131        441623576       
453318487        453281610      453252421        453215535        453178592     
  453141731        453104655        453067787        453030413        452993140
       452955669        452918949        452881154        452843220       
452805575        452767387        452729338        443003629        442834222   
    441622016        453318495        453281628      453252439        453215543
       453178600        453141632        453104663        453067795       
453030421        452993157        452955677        452918840        452881162   
    452843139        452805476        452767395        452729346       
443003694        442834248        441622065        453318396        453281636   
  453252447        453215550        453178618        453141533        453104671
       453067803        453030439        452993165        452955685       
452918733        452881063        452843147        452805484        452767403   
    452729353        443003702        442833695        441621703       
453318297        453281644      453252454        453215451        453178626     
  453141541        453104689        453067811        453030447        452993173
       452955693        452918741        452880966        452843154       
452805492        452767411        452729361        443003710        442833836   
    441615358        453318305        453281651      453252355        453215352
       453178634        453141558        453104697        453067712       
453030454        452993181        452955701        452918758        452880974   
    452843162        452805500        452767429        452729379       
443003132        442833851        441600335        453318313        453281685   
  453252256        453215360        453178642        453141566        453104598
       453067605        453030462        452993199        452955719       
452918766        452880982        452843170        452805518        452767437   
    452729387        443003173        442833869        441594900       
453318321        453281693      453252264        453215378        453178659     
  453141574        453104499        453067613        453030470        452993090
       452955735        452918774        452880990        452843188       
452805526        452767239        452729395        443003199        442833935   
    441589165        453318339        453281701      453252272        453215394
       453178667        453141582        453104507        453067621       
453030488        452992993        452955743        452918782        452881006   
    452843196        452805534        452767247        452729296       
443003231        442833943        441578481        453318347        453281602   
  453252280        453215402        453178568        453141590        453104515
       453067639        453030389        452993009        452955750       
452918790        452881014        452843204        452805559        452767254   
    452729197        443003272        442833968        441571510       
453318354        453281495      453252298        453215410        453178469     
  453141616        453104523        453067647        453030280        452993017
       452955651        452918808        452881022        452843113       
452805567        452767262        452729205        443003298        442833984   
    441569902        453318362        453281503      453252306        453215428
       453178477        453141624        453104531        453067654       
453030298        452993025        452955560        452918816        452881030   
    452843014        452805468        452767288        452729213       
443003389        442834024        441530979        453318370        453281511   
  453252314        453215436        453178485        453141525        453104549
       453067662        453030306        452993033        452955578       
452918832        452881048        452843022        452805369        452767296   
    452729221        443003413        442833174        441529930       
453318388        453281529      453252322        453215444        453178493     
  453141426        453104556        453067670        453030314        452993041
       452955586        452918725        452881055        452843030       
452805377        452767304        452729247        443003454        442833265   
    441526241        453318289        453281537      453252330        453215345
       453178501        453141434        453104564        453067688       
453030322        452993058        452955594        452918618        452880958   
    452843048        452805385        452767312        452729254       
443002902        442833349        441526100        453318180        453281545   
  453252348        453215246        453178519        453141442        453104572
       453067696        453030330        452993066        452955602       
452918626        452880859        452843055        452805393        452767320   
    452729262        443002910        442833356        441523065       
453318198        453281552      453252249        453215253        453178527     
  453141459        453104580        453067597        453030348        452993074
       452955610        452918634        452880867        452843063       
452805401        452767221        452729270        443002936        442833463   
    441520509        453318206        453281578      453252140        453215261
       453178535        453141467        453104481        453067506       
453030355        452993082        452955628        452918642        452880875   
    452843071        452805419        452767122        452729288       
443002951        442833612        441504248        453318214        453281586   
  453252165        453215279        453178543        453141475        453104382
       453067514        453030363        452992985        452955636       
452918659        452880883        452843089        452805427        452767130   
    452729189        443002969        442833638        441486396       
453318222        453281594      453252173        453215287        453178550     
  453141483        453104390        453067522        453030371        452992886
       452955644        452918667        452880891        452843097       
452805435        452767148        452729080        443002977        442832648   
    441482924        453318230        453281487      453252181        453215295
       453178451        453141491        453104408        453067530       
453030272        452992894        452955545        452918675        452880909   
    452843006        452805443        452767155        452729098       
443003066        442832655        441477536        453318248        453281388   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453252199        453215303        453178345        453141509        453104416   
    453067548        453030173        452992902        452955446       
452918683        452880917        452842909        452805450        452767163   
    452729106        443003074        442832713        441456415       
453318255        453281396      453252207        453215311        453178352     
  453141517        453104424        453067555        453030181        452992910
       452955453        452918691        452880925        452842917       
452805351        452767171        452729114        443003108        442832812   
    441446374        453318263        453281404      453252215        453215329
       453178378        453141418        453104432        453067563       
453030199        452992928        452955461        452918709        452880933   
    452842925        452805252        452767189        452729122       
443002589        442832838        441441755        453318271        453281412   
  453252223        453215337        453178386        453141319        453104440
       453067571        453030207        452992936        452955487       
452918600        452880941        452842933        452805260        452767197   
    452729130        443002597        442832911        441440203       
453318172        453281420      453252231        453215238        453178394     
  453141327        453104457        453067589        453030215        452992944
       452955495        452918501        452880842        452842941       
452805278        452767205        452729148        443002662        442832952   
    441439197        453318073        453281438      453252132        453215121
       453178402        453141335        453104465        453067480       
453030223        452992951        452955503        452918519        452880743   
    452842958        452805286        452767213        452729155       
443002712        442833075        441428968        453318081        453281446   
  453252025        453215139        453178428        453141343        453104473
       453067381        453030231        452992969        452955511       
452918527        452880750        452842966        452805294        452767114   
    452729163        443002720        442832283        441411840       
453318099        453281453      453252033        453215147        453178436     
  453141350        453104374        453067399        453030249        452992977
       452955529        452918535        452880768        452842974       
452805302        452767015        452729171        443002753        442832291   
    441400884        453318107        453281461      453252041        453215154
       453178444        453141368        453104275        453067407       
453030256        452992878        452955537        452918543        452880776   
    452842982        452805310        452767023        452729072       
443002795        442832333        441389210        453318115        453281479   
  453252058        453215162        453178337        453141376        453104283
       453067415        453030264        452992779        452955438       
452918550        452880784        452842990        452805328        452767031   
    452728975        443002803        442832382        441273562       
453318123        453281370      453252066        453215170        453178238     
  453141384        453104291        453067423        453030165        452992787
       452955339        452918568        452880792        452842891       
452805344        452767049        452728991        443002860        442832408   
    441256658        453318131        453281271      453252074        453215188
       453178246        453141392        453104309        453067431       
453030066        452992795        452955347        452918576        452880800   
    452842792        452805245        452767056        452729007       
443002217        442832440        441228673        453318149        453281289   
  453252082        453215196        453178253        453141400        453104317
       453067449        453030074        452992803        452955354       
452918584        452880818        452842800        452805146        452767064   
    452729015        443002282        442832457        441216256       
453318156        453281297      453252090        453215204        453178261     
  453141301        453104325        453067456        453030082        452992811
       452955370        452918592        452880826        452842818       
452805153        452767072        452729023        443002332        442832473   
    441178829        453318164        453281305      453252108        453215212
       453178279        453141202        453104333        453067464       
453030090        452992829        452955388        452918493        452880834   
    452842826        452805161        452767080        452729031       
443002381        442832499        441174174        453318065        453281313   
  453252116        453215113        453178287        453141210        453104341
       453067472        453030108        452992837        452955396       
452918394        452880735        452842834        452805179        452767098   
    452729049        443002407        442832556        441157914       
453317968        453281321      453252017        453215014        453178295     
  453141228        453104358        453067373        453030116        452992845
       452955404        452918402        452880636        452842842       
452805187        452767106        452729056        443002415        442832572   
    453356693        453317976        453281339      453251910        453215022
       453178303        453141236        453104366        453067266       
453030124        452992852        452955412        452918410        452880644   
    452842859        452805195        452767007        452729064       
443002431        442831871        453356701        453317984        453281347   
  453251928        453215030        453178311        453141244        453104267
       453067274        453030132        452992860        452955420       
452918428        452880651        452842867        452805203        452766900   
    452728967        443002449        442831970        453356719       
453317992        453281354      453251936        453215048        453178329     
  453141251        453104168        453067282        453030140        452992761
       452955321        452918436        452880669        452842875       
452805211        452766918        452728868        443002506        442831988   
    453356727        453318008        453281362      453251944        453215055
       453178220        453141269        453104176        453067290       
453030157        452992662        452955222        452918444        452880677   
    452842784        452805229        452766926        452728876       
443001599        442832002        453356735        453318016        453281263   
  453251951        453215063        453178121        453141277        453104184
       453067308        453030058        452992670        452955230       
452918451        452880685        452842685        452805237        452766934   
    452728884        443001607        442832028        453356669       
453318024        453281164      453251969        453215071        453178139     
  453141285        453104192        453067316        453029951        452992688
       452955248        452918469        452880693        452842693       
452805138        452766942        452728892        443001722        442832051   
    453356552        453318032        453281172      453251977        453215089
       453178147        453141293        453104200        453067324       
453029969        452992696        452955255        452918477        452880701   
    452842701        452805039        452766967        452728900       
443001748        442832069        453356560        453318040        453281180   
  453251985        453215097        453178154        453141194        453104218
       453067332        453029977        452992704        452955263       
452918485        452880719        452842719        452805047        452766975   
    452728918        443001805        442832200        453356578       
453318057        453281198      453251993        453215105        453178162     
  453141095        453104226        453067340        453029985        452992712
       452955271        452918386        452880727        452842727       
452805062        452766983        452728926        443001839        442832218   
    453356586        453317950        453281206      453252009        453215006
       453178170        453141103        453104234        453067365       
453029993        452992720        452955289        452918295        452880628   
    452842735        452805070        452766991        452728934       
443001888        442832275        453356602        453317851        453281214   
  453251902        453214900        453178188        453141111        453104242
       453067258        453030009        452992738        452955297       
452918303        452880529        452842743        452805088        452766892   
    452728942        443001961        442831137        453356610       
453317869        453281222      453251803        453214918        453178196     
  453141129        453104259        453067159        453030017        452992746
       452955305        452918311        452880537        452842768       
452805096        452766793        452728959        443002001        442831293   
    453356628        453317877        453281230      453251811        453214926
       453178204        453141137        453104150        453067167       
453030025        452992753        452955313        452918329        452880545   
    452842776        452805104        452766801        452728850       
443002167        442831384        453356636        453317885        453281248   
  453251829        453214934        453178212        453141145        453104044
       453067175        453030033        452992654        452955214       
452918337        452880552        452842677        452805112        452766819   
    452728751        443001250        442831400        453356644       
453317893        453281255      453251837        453214942        453178113     
  453141152        453104051        453067183        453030041        452992548
       452955107        452918345        452880560        452842578       
452805120        452766827        452728769        443001409        442831566   
    453356545        453317901        453281156      453251845        453214959
       453178014        453141160        453104069        453067191       
453029944        452992555        452955115        452918352        452880578   
    452842586        452805021        452766835        452728777       
443001441        442831715        453356651        453317919        453281057   
  453251852        453214967        453178022        453141178        453104077
       453067209        453029845        452992563        452955123       
452918360        452880586        452842594        452804925        452766843   
    452728785        443001524        442831814        453356446       
453317927        453281065      453251860        453214975        453178030     
  453141186        453104085        453067217        453029852        452992571
       452955131        452918378        452880594        452842602       
452804941        452766850        452728793        443001581        442831855   
    453356461        453317935        453281073      453251878        453214983
       453178048        453141087        453104093        453067225       
453029860        452992589        452955156        452918279        452880602   
    452842610        452804966        452766868        452728801       
443000849        442830790        453356479        453317943        453281081   
  453251886        453214991        453178055        453140980        453104101
       453067233        453029878        452992597        452955164       
452918170        452880610        452842628        452804974        452766876   
    452728819        443000880        442830816        453356503       
453317844        453281099      453251894        453214892        453178063     
  453140998        453104119        453067241        453029886        452992605
       452955172        452918188        452880511        452842636       
452804982        452766884        452728827        443000971        442830907   
    453356511        453317745        453281107      453251795        453214793
       453178071        453141004        453104127        453067142       
453029894        452992613        452955180        452918196        452880412   
    452842644        452804990        452766785        452728835       
443001136        442830923        453356529        453317752        453281115   
  453251696        453214801        453178089        453141012        453104135
       453067043        453029902        452992621        452955198       
452918204        452880420        452842651        452805005        452766686   
    452728843        443001201        442830998        453356420       
453317760        453281123      453251712        453214819        453178097     
  453141020        453104036        453067050        453029910        452992639
       452955206        452918212        452880438        452842669       
452805013        452766694        452728744        443001227        442830022   
    453356313        453317778        453281131      453251720        453214827
       453178105        453141038        453103939        453067068       
453029928        452992530        452955099        452918220        452880446   
    452842560        452804818        452766702        452728645       
443001243        442830113        453356339        453317786        453281149   
  453251738        453214835        453178006        453141046        453103947
       453067076        453029936        452992431        452954993       
452918238        452880453        452842461        452804826        452766710   
    452728652        443000278        442830246        453356347       
453317794        453281040      453251746        453214843        453177909     
  453141053        453103954        453067084        453029837        452992449
       452955008        452918246        452880461        452842479       
452804834        452766728        452728660        443000385        442830253   
    453356354        453317802        453280943      453251753        453214850
       453177917        453141061        453103962        453067092       
453029738        452992456        452955016        452918253        452880479   
    452842487        452804842        452766736        452728678       
443000393        442830261        453356362        453317810        453280950   
  453251761        453214868        453177925        453140972        453103970
       453067100        453029746        452992464        452955024       
452918261        452880487        452842495        452804859        452766744   
    452728686        443000450        442830287        453356370       
453317828        453280968      453251779        453214876        453177933     
  453140873        453103988        453067118        453029753        452992472
       452955032        452918162        452880495        452842503       
452804867        452766751        452728694        443000492        442830303   
    453356388        453317836        453280976      453251787        453214884
       453177941        453140881        453103996        453067126       
453029761        452992480        452955040        452918063        452880503   
    452842511        452804875        452766769        452728702       
443000500        442830345        453356396        453317737        453280984   
  453251688        453214785        453177958        453140899        453104002
       453067134        453029779        452992498        452955057       
452918071        452880404        452842529        452804883        452766777   
    452728710        443000526        442830402        453356404       
453317638        453280992      453251589        453214686        453177966     
  453140907        453104010        453067035        453029787        452992506
       452955065        452918089        452880305        452842537       
452804891        452766678        452728728        443000534        442830444   
    453356305        453317646        453281008      453251597        453214694
       453177974        453140915        453104028        453066938       
453029795        452992514        452955073        452918097        452880313   
    452842545        452804909        452766579        452728736       
443000617        442830576        453356206        453317653        453281016   
  453251605        453214702        453177982        453140923        453103921
       453066946        453029803        452992522        452955081       
452918105        452880321        452842552        452804800        452766587   
    452728637        442999900        442829768        453356214       
453317661        453281024      453251613        453214710        453177990     
  453140931        453103814        453066953        453029811        452992423
       452954886        452918113        452880339        452842453       
452804701        452766595        452728538        442999918        442829776   
    453356222        453317679        453281032      453251621        453214728
       453177891        453140949        453103822        453066961       
453029829        452992324        452954894        452918121        452880347   
    452842354        452804719        452766603        452728546       
442999934        442829826        453356230        453317687        453280935   
  453251639        453214736        453177792        453140956        453103830
       453066979        453029720        452992332        452954902       
452918139        452880354        452842362        452804727        452766611   
    452728553        442999975        442829875        453356248       
453317695        453280836      453251647        453214744        453177800     
  453140964        453103848        453066987        453029621        452992340
       452954910        452918147        452880362        452842388       
452804735        452766629        452728561        442999991        442829909   
    453356255        453317703        453280844      453251654        453214751
       453177818        453140865        453103855        453066995       
453029639        452992357        452954928        452918154        452880370   
    452842396        452804750        452766637        452728579       
443000047        442829966        453356867        453317711        453280851   
  453251662        453214769        453177834        453140766        453103863
       453067001        453029647        452992365        452954936       
452918055        452880388        452842404        452804768        452766645   
    452728587        443000062        442829982        453356875       
453317729        453280869      453251670        453214777        453177842     
  453140774        453103889        453067019        453029654        452992373
       452954944        452917958        452880396        452842412       
452804776        452766652        452728595        443000070        442829990   
    453356776        453317620        453280877      453251571        453214678
       453177859        453140782        453103905        453067027       
453029662        452992381        452954951        452917966        452880297   
    452842420        452804784        452766660        452728603       
443000138        442829438        453356677        453317521        453280885   
  453251472        453214561        453177867        453140790        453103913
       453066920        453029670        452992399        452954969       
452917974        452880198        452842438        452804792        452766561   
    452728611        443000179        442829503        453356685       
453317539        453280893      453251480        453214579        453177875     
  453140808        453103806        453066821        453029696        452992407
       452954977        452917982        452880206        452842446       
452804693        452766462        452728629        442999611        442829537   
    453356271        453317547        453280901      453251498        453214587
       453177883        453140816        453103707        453066839       
453029704        452992415        452954878        452917990        452880214   
    452842347        452804594        452766470        452728520       
442999637        442829594        453356289        453317554        453280919   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453251506        453214595        453177784        453140824        453103715   
    453066847        453029712        452992316        452954779       
452918006        452880222        452842248        452804610        452766488   
    452728421        442999645        442829602        453356198       
453317562        453280927      453251514        453214603        453177685     
  453140832        453103723        453066854        453029613        452992217
       452954787        452918014        452880230        452842255       
452804628        452766496        452728439        442999660        442829693   
    453356099        453317570        453280828      453251522        453214629
       453177693        453140840        453103731        453066862       
453029514        452992225        452954795        452918022        452880255   
    452842263        452804636        452766504        452728447       
442999702        442829719        453356115        453317588        453280729   
  453251530        453214637        453177701        453140857        453103749
       453066870        453029522        452992233        452954803       
452918030        452880263        452842271        452804644        452766512   
    452728454        442999801        442829057        453356123       
453317596        453280737      453251548        453214645        453177719     
  453140758        453103756        453066888        453029530        452992241
       452954811        452918048        452880271        452842289       
452804651        452766520        452728462        442999843        442829073   
    453356131        453317604        453280745      453251555        453214652
       453177727        453140659        453103764        453066896       
453029548        452992258        452954829        452917941        452880180   
    452842297        452804669        452766538        452728470       
442999868        442829214        453356149        453317612        453280752   
  453251563        453214660        453177735        453140667        453103772
       453066904        453029555        452992266        452954837       
452917842        452880081        452842305        452804677        452766546   
    452728488        442999884        442829230        453356164       
453317513        453280760      453251464        453214553        453177743     
  453140675        453103780        453066912        453029563        452992274
       452954845        452917867        452880099        452842321       
452804685        452766553        452728496        442998985        442829248   
    453356172        453317406        453280778      453251365        453214454
       453177750        453140683        453103798        453066813       
453029571        452992282        452954852        452917875        452880107   
    452842230        452804586        452766454        452728504       
442998993        442829255        453356180        453317414        453280786   
  453251373        453214462        453177768        453140691        453103699
       453066714        453029589        452992290        452954860       
452917883        452880115        452842131        452804487        452766355   
    452728512        442999066        442829305        453355992       
453317422        453280794      453251381        453214470        453177776     
  453140709        453103590        453066722        453029597        452992308
       452954761        452917891        452880131        452842149       
452804495        452766371        452728413        442999108        442829313   
    453356008        453317430        453280802      453251399        453214488
       453177677        453140717        453103608        453066730       
453029605        452992209        452954662        452917909        452880149   
    452842156        452804503        452766389        452728314       
442999207        442829321        453356016        453317455        453280810   
  453251407        453214496        453177578        453140725        453103616
       453066748        453029506        452992100        452954670       
452917917        452880156        452842164        452804511        452766397   
    452728322        442999348        442829370        453356024       
453317463        453280711      453251415        453214504        453177586     
  453140733        453103624        453066755        453029407        452992118
       452954688        452917925        452880164        452842180       
452804529        452766405        452728330        442999520        442828646   
    453356032        453317471        453280612      453251423        453214512
       453177594        453140741        453103632        453066763       
453029415        452992126        452954696        452917933        452880172   
    452842198        452804537        452766413        452728348       
442999579        442828711        453356057        453317489        453280620   
  453251431        453214520        453177602        453140642        453103640
       453066771        453029423        452992134        452954704       
452917834        452880073        452842206        452804545        452766421   
    452728355        442998670        442828737        453355976       
453317497        453280638      453251449        453214538        453177610     
  453140543        453103657        453066789        453029431        452992142
       452954712        452917735        452879976        452842214       
452804552        452766439        452728363        442998829        442828745   
    453355877        453317505        453280646      453251456        453214546
       453177628        453140550        453103665        453066797       
453029449        452992159        452954720        452917743        452879984   
    452842222        452804560        452766447        452728371       
442998837        442828851        453355885        453317398        453280653   
  453251357        453214447        453177636        453140568        453103673
       453066805        453029456        452992167        452954738       
452917750        452880008        452842123        452804578        452766348   
    452728389        442998845        442828893        453355943       
453317299        453280661      453251258        453214348        453177644     
  453140576        453103681        453066706        453029464        452992175
       452954746        452917768        452880016        452842024       
452804479        452766249        452728397        442998852        442828901   
    453355950        453317307        453280679      453251266        453214363
       453177651        453140592        453103582        453066607       
453029472        452992183        452954753        452917776        452880024   
    452842032        452804370        452766256        452728405       
442998910        442828935        453355968        453317315        453280687   
  453251274        453214371        453177669        453140600        453103483
       453066615        453029480        452992191        452954555       
452917784        452880032        452842040        452804388        452766264   
    452728306        442998951        442829016        453355760       
453317323        453280695      453251282        453214389        453177560     
  453140618        453103491        453066623        453029498        452992092
       452954563        452917792        452880040        452842057       
452804396        452766272        452728207        442998977        442828000   
    453355778        453317331        453280703      453251290        453214397
       453177461        453140626        453103509        453066631       
453029399        452991995        452954571        452917800        452880057   
    452842065        452804404        452766280        452728215       
442998159        442828182        453355893        453317349        453280604   
  453251308        453214405        453177479        453140634        453103517
       453066649        453029290        452992001        452954589       
452917818        452880065        452842073        452804412        452766298   
    452728223        442998233        442828208        453355901       
453317356        453280505      453251316        453214413        453177487     
  453140535        453103525        453066656        453029308        452992019
       452954597        452917826        452879968        452842081       
452804420        452766306        452728231        442998316        442828299   
    453355919        453317364        453280513      453251324        453214421
       453177495        453140436        453103533        453066664       
453029316        452992027        452954605        452917727        452879869   
    452842099        452804438        452766314        452728249       
442998357        442828372        453355927        453317372        453280521   
  453251332        453214439        453177503        453140444        453103541
       453066672        453029324        452992035        452954613       
452917636        452879877        452842107        452804446        452766322   
    452728256        442998407        442828455        453355935       
453317380        453280539      453251340        453214330        453177511     
  453140451        453103558        453066680        453029332        452992043
       452954621        452917644        452879885        452842115       
452804453        452766330        452728264        442998498        442828604   
    453355786        453317281        453280547      453251241        453214231
       453177529        453140469        453103566        453066698       
453029340        452992050        452954639        452917651        452879893   
    452842016        452804461        452766132        452728272       
442997482        442827440        453355794        453317182        453280554   
  453251142        453214249        453177537        453140477        453103574
       453066599        453029357        452992068        452954647       
452917677        452879901        452841919        452804362        452766140   
    452728280        442997615        442827580        453355828       
453317190        453280562      453251159        453214256        453177545     
  453140485        453103475        453066490        453029365        452992076
       452954548        452917685        452879919        452841927       
452804263        452766157        452728298        442997656        442827614   
    453355752        453317208        453280570      453251167        453214264
       453177552        453140493        453103376        453066508       
453029373        452992084        452954449        452917693        452879927   
    452841935        452804271        452766165        452728199       
442997680        442827762        453355653        453317224        453280588   
  453251175        453214272        453177453        453140501        453103384
       453066516        453029381        452991987        452954456       
452917701        452879935        452841943        452804289        452766173   
    452728090        442997839        442827812        453355737       
453317232        453280596      453251183        453214280        453177354     
  453140519        453103392        453066524        453029282        452991888
       452954464        452917719        452879943        452841950       
452804297        452766181        452728108        442997904        442827838   
    453355570        453317240        453280497      453251191        453214298
       453177362        453140527        453103400        453066532       
453029183        452991896        452954472        452917610        452879950   
    452841968        452804313        452766124        452728116       
442997979        442827879        453355588        453317257        453280398   
  453251209        453214306        453177370        453140428        453103418
       453066540        453029191        452991904        452954480       
452917511        452879851        452841976        452804321        452766025   
    452728124        442998076        442827911        453355604       
453317265        453280406      453251217        453214314        453177388     
  453140329        453103426        453066557        453029209        452991912
       452954498        452917529        452879752        452841984       
452804339        452766033        452728132        442998100        442827929   
    453355620        453317273        453280414      453251225        453214322
       453177396        453140337        453103434        453066565       
453029217        452991920        452954506        452917537        452879760   
    452841992        452804347        452766041        452728140       
442997037        442827937        453355448        453317174        453280422   
  453251233        453214223        453177404        453140345        453103442
       453066573        453029225        452991938        452954514       
452917545        452879778        452842008        452804255        452766058   
    452728157        442997078        442827184        453355455       
453317075        453280430      453251134        453214124        453177412     
  453140352        453103459        453066581        453029233        452991946
       452954522        452917552        452879786        452841901       
452804156        452766066        452728165        442997235        442827218   
    453355463        453317083        453280448      453251035        453214132
       453177420        453140360        453103467        453066482       
453029241        452991953        452954530        452917560        452879794   
    452841802        452804164        452766074        452728173       
442997284        442827259        453355471        453317091        453280455   
  453251043        453214140        453177438        453140378        453103368
       453066383        453029258        452991961        452954431       
452917578        452879810        452841810        452804172        452766082   
    452728181        442997300        442827309        453355497       
453317109        453280463      453251050        453214157        453177446     
  453140386        453103269        453066391        453029266        452991979
       452954332        452917586        452879828        452841828       
452804180        452766090        452728082        442997342        442827341   
    453355513        453317117        453280471      453251068        453214165
       453177347        453140394        453103277        453066409       
453029274        452991870        452954340        452917594        452879836   
    452841836        452804198        452766108        452727985       
442997409        442827382        453355521        453317125        453280489   
  453251076        453214173        453177248        453140402        453103285
       453066417        453029175        452991771        452954357       
452917602        452879844        452841844        452804214        452766116   
    452727993        442997425        442827432        453355422       
453317133        453280380      453251092        453214181        453177255     
  453140410        453103293        453066425        453029076        452991789
       452954365        452917503        452879745        452841851       
452804222        452766017        452728009        442996666        442826913   
    453355331        453317141        453280281      453251100        453214199
       453177263        453140311        453103301        453066433       
453029084        452991797        452954373        452917404        452879638   
    452841869        452804230        452765910        452728017       
442996690        442826921        453355356        453317158        453280299   
  453251118        453214207        453177271        453140212        453103319
       453066441        453029092        452991805        452954381       
452917412        452879646        452841877        452804248        452765928   
    452728025        442996724        442826988        453355364       
453317166        453280307      453251126        453214215        453177289     
  453140220        453103327        453066458        453029118        452991813
       452954399        452917420        452879653        452841885       
452804149        452765936        452728033        442996740        442826996   
    453355380        453317067        453280315      453251027        453214116
       453177297        453140238        453103335        453066466       
453029126        452991821        452954407        452917438        452879661   
    452841893        452804040        452765944        452728041       
442996849        442827028        453355398        453316960        453280323   
  453250920        453214017        453177305        453140246        453103343
       453066474        453029134        452991839        452954415       
452917446        452879679        452841794        452804057        452765977   
    452728058        442996872        442827044        453355406       
453316978        453280331      453250938        453214025        453177313     
  453140253        453103350        453066375        453029142        452991847
       452954423        452917453        452879687        452841695       
452804065        452765985        452728066        442996930        442826566   
    453355315        453316986        453280349      453250946        453214033
       453177321        453140261        453103251        453066276       
453029159        452991854        452954225        452917461        452879695   
    452841703        452804073        452765993        452728074       
442996989        442826582        453355216        453316994        453280356   
  453250953        453214041        453177339        453140279        453103152
       453066284        453029167        452991862        452954233       
452917479        452879703        452841711        452804081        452766009   
    452727977        442996237        442826590        453355232       
453317000        453280364      453250961        453214058        453177230     
  453140287        453103160        453066292        453029068        452991763
       452954241        452917487        452879729        452841729       
452804099        452765902        452727860        442996260        442826632   
    453355240        453317018        453280372      453250979        453214066
       453177131        453140295        453103178        453066300       
453028961        452991656        452954258        452917495        452879737   
    452841737        452804107        452765829        452727878       
442996286        442826715        453355257        453317026        453280273   
  453250987        453214074        453177149        453140303        453103186
       453066318        453028979        452991664        452954266       
452917396        452879620        452841745        452804115        452765837   
    452727886        442996294        442826723        453355281       
453317034        453280174      453250995        453214082        453177156     
  453140204        453103194        453066326        453028987        452991672
       452954274        452917297        452879521        452841752       
452804131        452765845        452727894        442996369        442826806   
    453355661        453317042        453280182      453251001        453214090
       453177164        453140105        453103202        453066334       
453028995        452991680        452954282        452917305        452879539   
    452841760        452804032        452765860        452727910       
442996385        442826244        453355679        453317059        453280190   
  453251019        453214108        453177172        453140113        453103210
       453066342        453029001        452991698        452954290       
452917313        452879547        452841778        452803935        452765878   
    452727928        442996435        442826343        453355703       
453316952        453280208      453250912        453214009        453177180     
  453140121        453103228        453066359        453029019        452991706
       452954308        452917321        452879554        452841786       
452803943        452765886        452727936        442996476        442826418   
    453355711        453316853        453280216      453250813        453213902
       453177198        453140139        453103236        453066367       
453029027        452991714        452954316        452917339        452879562   
    452841687        452803950        452765894        452727944       
442996500        442826442        453355729        453316861        453280224   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453250821        453213910        453177206        453140147        453103244   
    453066268        453029035        452991730        452954217       
452917347        452879570        452841570        452803968        452765795   
    452727951        442996542        442826483        453355307       
453316879        453280232      453250839        453213928        453177214     
  453140154        453103145        453066169        453029043        452991748
       452954100        452917354        452879588        452841588       
452803976        452765696        452727969        442995866        442826509   
    453355208        453316887        453280240      453250847        453213936
       453177222        453140162        453103046        453066177       
453029050        452991755        452954118        452917362        452879596   
    452841596        452803984        452765704        452727852       
442995916        442826558        453355109        453316895        453280257   
  453250854        453213944        453177123        453140170        453103053
       453066185        453028953        452991649        452954134       
452917370        452879604        452841604        452803992        452765712   
    452727753        442996088        442825980        453355117       
453316903        453280265      453250862        453213951        453177024     
  453140188        453103061        453066193        453028854        452991540
       452954142        452917388        452879612        452841612       
452804008        452765720        452727761        442996112        442826046   
    453355125        453316911        453280166      453250870        453213969
       453177040        453140196        453103079        453066201       
453028862        452991557        452954159        452917289        452879513   
    452841620        452804016        452765738        452727779       
442996146        442826061        453355141        453316929        453280067   
  453250888        453213977        453177057        453140097        453103087
       453066219        453028870        452991565        452954167       
452917180        452879414        452841638        452804024        452765746   
    452727787        442996195        442826079        453355158       
453316937        453280075      453250896        453213985        453177065     
  453139990        453103095        453066227        453028888        452991573
       452954175        452917198        452879422        452841646       
452803927        452765753        452727795        442996203        442826087   
    453355174        453316945        453280083      453250904        453213993
       453177073        453140006        453103103        453066235       
453028896        452991581        452954183        452917206        452879430   
    452841661        452803828        452765779        452727803       
442995429        442826095        453355182        453316846        453280091   
  453250805        453213894        453177081        453140014        453103111
       453066243        453028904        452991599        452954191       
452917214        452879448        452841679        452803836        452765787   
    452727811        442995445        442826129        453355190       
453316747        453280109      453250706        453213795        453177099     
  453140022        453103129        453066151        453028920        452991607
       452954209        452917222        452879455        452841562       
452803851        452765688        452727829        442995478        442826137   
    453354995        453316754        453280117      453250714        453213803
       453177107        453140030        453103137        453066052       
453028938        452991615        452954092        452917230        452879463   
    452841463        452803869        452765571        452727837       
442995486        442826152        453355000        453316762        453280125   
  453250722        453213811        453177115        453140048        453103038
       453066060        453028946        452991623        452954001       
452917248        452879471        452841471        452803877        452765597   
    452727845        442995528        442826178        453355018       
453316796        453280133      453250730        453213829        453176919     
  453140055        453102931        453066086        453028847        452991631
       452954019        452917255        452879489        452841489       
452803885        452765605        452727746        442995585        442825386   
    453355026        453316804        453280141      453250748        453213837
       453176927        453140063        453102949        453066094       
453028748        452991532        452954027        452917263        452879497   
    452841497        452803893        452765613        452727647       
442995650        442825402        453355034        453316812        453280158   
  453250763        453213845        453176935        453140071        453102956
       453066102        453028755        452991433        452954035       
452917271        452879505        452841505        452803901        452765621   
    452727654        442995684        442825519        453355042       
453316820        453280059      453250771        453213852        453176943     
  453140089        453102964        453066110        453028763        452991441
       452954043        452917172        452879406        452841513       
452803919        452765639        452727662        442995718        442825543   
    453355059        453316838        453279952      453250789        453213860
       453176950        453139982        453102972        453066128       
453028771        452991458        452954050        452917073        452879307   
    452841521        452803810        452765647        452727670       
442995726        442825568        453355067        453316739        453279960   
  453250797        453213878        453176968        453139883        453102980
       453066136        453028789        452991466        452954068       
452917099        452879315        452841539        452803711        452765654   
    452727688        442995130        442825626        453355075       
453316630        453279978      453250698        453213886        453176976     
  453139891        453102998        453066144        453028797        452991474
       452954076        452917107        452879323        452841547       
452803729        452765662        452727696        442995155        442825774   
    453355083        453316648        453279986      453250599        453213787
       453176984        453139909        453103004        453066045       
453028805        452991482        452954084        452917115        452879349   
    452841554        452803745        452765670        452727704       
442995163        442825782        453354987        453316655        453279994   
  453250607        453213688        453176992        453139917        453103012
       453065948        453028813        452991490        452953987       
452917123        452879356        452841455        452803752        452765563   
    452727712        442995189        442825790        453354888       
453316663        453280000      453250615        453213696        453177008     
  453139925        453103020        453065955        453028821        452991508
       452953888        452917131        452879364        452841356       
452803760        452765464        452727720        442995197        442825030   
    453354896        453316671        453280018      453250623        453213704
       453176901        453139933        453102923        453065963       
453028839        452991516        452953896        452917149        452879372   
    452841364        452803778        452765472        452727738       
442995205        442825048        453354904        453316689        453280026   
  453250631        453213712        453176802        453139941        453102824
       453065971        453028730        452991425        452953912       
452917156        452879380        452841372        452803786        452765480   
    452727639        442995270        442825055        453354912       
453316697        453280034      453250649        453213720        453176810     
  453139958        453102832        453065989        453028631        452991326
       452953938        452917164        452879398        452841380       
452803794        452765498        452727522        442995379        442825071   
    453354946        453316705        453280042      453250656        453213738
       453176828        453139966        453102840        453065997       
453028649        452991334        452953946        452917065        452879299   
    452841398        452803802        452765506        452727530       
442995387        442825097        453354953        453316713        453279945   
  453250664        453213746        453176836        453139974        453102857
       453066003        453028656        452991342        452953953       
452916943        452879190        452841406        452803703        452765514   
    452727555        442995411        442825147        453354979       
453316721        453279846      453250672        453213753        453176844     
  453139875        453102865        453066011        453028664        452991359
       452953961        452916950        452879208        452841414       
452803604        452765522        452727563        442994869        442825162   
    453354771        453316622        453279853      453250680        453213761
       453176851        453139776        453102873        453066029       
453028672        452991367        452953979        452916968        452879216   
    452841422        452803612        452765530        452727571       
442994901        442825295        453354789        453316531        453279861   
  453250581        453213779        453176869        453139784        453102881
       453065930        453028680        452991375        452953870       
452916992        452879224        452841430        452803620        452765548   
    452727589        442994935        442824611        453354797       
453316549        453279879      453250482        453213670        453176877     
  453139792        453102899        453065831        453028698        452991383
       452953763        452917008        452879232        452841349       
452803638        452765555        452727597        442994943        442824645   
    453354813        453316556        453279887      453250490        453213571
       453176885        453139800        453102907        453065849       
453028706        452991391        452953771        452917016        452879240   
    452841240        452803646        452765456        452727605       
442994976        442824702        453354839        453316564        453279895   
  453250508        453213589        453176893        453139818        453102915
       453065856        453028714        452991409        452953789       
452917024        452879257        452841257        452803653        452765357   
    452727613        442995072        442824744        453354847       
453316572        453279903      453250516        453213597        453176794     
  453139826        453102816        453065864        453028722        452991417
       452953797        452917032        452879265        452841265       
452803661        452765365        452727621        442995106        442824751   
    453354672        453316580        453279911      453250524        453213605
       453176695        453139834        453102717        453065872       
453028623        452991318        452953813        452917040        452879273   
    452841273        452803679        452765373        452727514       
442994562        442824884        453354680        453316598        453279929   
  453250532        453213613        453176703        453139842        453102725
       453065880        453028516        452991219        452953821       
452916935        452879281        452841281        452803687        452765381   
    452727415        442994588        442824892        453354714       
453316606        453279937      453250540        453213621        453176711     
  453139859        453102733        453065898        453028524        452991227
       452953839        452916836        452879182        452841299       
452803695        452765399        452727423        442994646        442824934   
    453354730        453316614        453279838      453250557        453213639
       453176729        453139867        453102741        453065906       
453028532        452991235        452953847        452916844        452879083   
    452841307        452803588        452765407        452727431       
442994687        442824967        453354755        453316515        453279739   
  453250565        453213647        453176745        453139768        453102758
       453065914        453028557        452991243        452953854       
452916851        452879091        452841315        452803489        452765415   
    452727449        442994729        442824280        453354565       
453316416        453279747      453250573        453213654        453176752     
  453139669        453102774        453065922        453028599        452991250
       452953862        452916869        452879109        452841323       
452803497        452765423        452727456        442994737        442824314   
    453354581        453316424        453279754      453250474        453213662
       453176760        453139677        453102782        453065823       
453028607        452991268        452953755        452916877        452879117   
    452841331        452803505        452765431        452727464       
442994810        442824322        453354599        453316432        453279762   
  453250375        453213563        453176778        453139685        453102790
       453065724        453028615        452991276        452953656       
452916885        452879125        452841232        452803513        452765449   
    452727472        442994836        442824397        453354607       
453316440        453279770      453250383        453213464        453176687     
  453139693        453102808        453065732        453028508        452991284
       452953664        452916893        452879133        452841125       
452803521        452765340        452727480        442994059        442824413   
    453354615        453316457        453279788      453250391        453213472
       453176588        453139701        453102709        453065740       
453028409        452991292        452953672        452916901        452879141   
    452841133        452803539        452765241        452727498       
442994067        442824439        453354623        453316465        453279796   
  453250409        453213480        453176596        453139719        453102600
       453065757        453028417        452991300        452953680       
452916919        452879158        452841141        452803547        452765258   
    452727506        442994117        442824447        453354649       
453316473        453279804      453250417        453213498        453176604     
  453139727        453102618        453065765        453028425        452991201
       452953698        452916927        452879166        452841158       
452803554        452765266        452727407        442994166        442824546   
    453354540        453316481        453279812      453250425        453213506
       453176612        453139735        453102626        453065773       
453028433        452991102        452953706        452916828        452879174   
    452841166        452803562        452765274        452727308       
442994307        442824579        453354441        453316499        453279820   
  453250433        453213514        453176620        453139743        453102634
       453065781        453028441        452991110        452953714       
452916729        452879075        452841174        452803570        452765282   
    452727316        442993523        442823845        453354458       
453316507        453279721      453250441        453213522        453176646     
  453139750        453102642        453065799        453028458        452991128
       452953722        452916737        452878978        452841182       
452803471        452765290        452727324        442993572        442824025   
    453354474        453316408        453279622      453250458        453213530
       453176653        453139651        453102659        453065807       
453028466        452991136        452953730        452916745        452879000   
    452841190        452803372        452765308        452727332       
442993655        442824033        453354482        453316309        453279630   
  453250466        453213548        453176661        453139552        453102667
       453065815        453028474        452991144        452953748       
452916752        452879018        452841208        452803380        452765316   
    452727340        442993754        442824116        453354490       
453316317        453279648      453250367        453213555        453176679     
  453139560        453102675        453065716        453028482        452991151
       452953649        452916760        452879026        452841216       
452803398        452765324        452727357        442993770        442824181   
    453354508        453316325        453279655      453250268        453213456
       453176570        453139578        453102683        453065617       
453028490        452991169        452953540        452916778        452879034   
    452841224        452803406        452765332        452727365       
442993812        442823332        453354516        453316333        453279663   
  453250276        453213357        453176471        453139586        453102691
       453065625        453028391        452991177        452953557       
452916786        452879042        452841026        452803414        452765233   
    452727373        442993853        442823431        453354433       
453316341        453279671      453250284        453213365        453176489     
  453139594        453102592        453065633        453028292        452991185
       452953565        452916794        452879059        452841034       
452803422        452765134        452727381        442993895        442823449   
    453354334        453316358        453279689      453250292        453213373
       453176497        453139602        453102485        453065641       
453028300        452991193        452953573        452916802        452879067   
    452841042        452803430        452765142        452727399       
442993952        442823522        453354342        453316366        453279697   
  453250300        453213381        453176505        453139610        453102493
       453065658        453028318        452991094        452953581       
452916810        452878960        452841059        452803448        452765159   
    452727290        442993077        442823530        453354367       
453316374        453279705      453250318        453213399        453176513     
  453139628        453102501        453065666        453028326        452990997
       452953599        452916711        452878861        452841067       
452803455        452765167        452727191        442993101        442823563   
    453354375        453316382        453279713      453250326        453213407
       453176521        453139636        453102519        453065674       
453028334        452991003        452953607        452916612        452878879   
    452841075        452803463        452765175        452727209       
442993135        442823621        453354383        453316390        453279614   
  453250334        453213415        453176539        453139644        453102527
       453065682        453028342        452991011        452953615       
452916620        452878887        452841083        452803364        452765183   
    452727217        442993192        442823738        453354409       
453316291        453279515      453250342        453213423        453176547     
  453139545        453102535        453065690        453028359        452991029
       452953623        452916638        452878895        452841091       
452803265        452765191        452727225        442993226        442823779   
    453354417        453316192        453279523      453250359        453213431
       453176554        453139446        453102543        453065708       
453028367        452991037        452953631        452916646        452878903   
    452841109        452803273        452765209        452727233       
442993291        442822979        453354326        453316200        453279531   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453250250        453213449        453176562        453139453        453102568   
    453065609        453028375        452991045        452953532       
452916653        452878911        452841117        452803281        452765217   
    452727241        442993416        442823050        453354243       
453316218        453279549      453250151        453213340        453176463     
  453139461        453102576        453065500        453028383        452991052
       452953433        452916661        452878929        452841018       
452803299        452765225        452727258        442993457        442823068   
    453354250        453316226        453279556      453250169        453213241
       453176364        453139479        453102584        453065518       
453028284        452991060        452953441        452916679        452878937   
    452840911        452803307        452765126        452727266       
442993515        442823126        453354268        453316234        453279564   
  453250177        453213258        453176372        453139487        453102360
       453065526        453028185        452991078        452953458       
452916687        452878945        452840929        452803315        452765027   
    452727274        442992657        442823142        453354284       
453316242        453279572      453250185        453213266        453176380     
  453139495        453102378        453065534        453028193        452991086
       452953466        452916695        452878952        452840937       
452803323        452765043        452727282        442992699        442823217   
    453354292        453316259        453279580      453250193        453213274
       453176398        453139503        453102386        453065542       
453028201        452990989        452953474        452916703        452878853   
    452840945        452803331        452765050        452727183       
442992780        442823258        453354318        453316267        453279598   
  453250201        453213282        453176406        453139511        453102402
       453065559        453028219        452990880        452953482       
452916604        452878754        452840952        452803349        452765068   
    452727084        442992814        442823274        453354110       
453316275        453279606      453250219        453213290        453176414     
  453139529        453102410        453065567        453028227        452990898
       452953490        452916505        452878762        452840960       
452803356        452765076        452727092        442992822        442823316   
    453354128        453316283        453279507      453250227        453213308
       453176422        453139537        453102428        453065575       
453028235        452990906        452953508        452916513        452878770   
    452840978        452803257        452765084        452727100       
442992830        442822763        453354136        453316184        453279408   
  453250235        453213316        453176430        453139438        453102436
       453065583        453028243        452990914        452953516       
452916521        452878788        452840986        452803141        452765092   
    452727118        442992855        442822797        453354144       
453316085        453279416      453250243        453213324        453176448     
  453139339        453102444        453065591        453028250        452990922
       452953524        452916539        452878796        452840994       
452803166        452765100        452727126        442992863        442822805   
    453354169        453316093        453279424      453250144        453213332
       453176455        453139347        453102451        453065492       
453028268        452990930        452953425        452916547        452878804   
    452841000        452803174        452765118        452727134       
442992921        442822813        453354177        453316101        453279432   
  453250045        453213233        453176356        453139354        453102469
       453065393        453028276        452990948        452953326       
452916554        452878812        452840903        452803182        452765019   
    452727142        442993036        442822821        453354185       
453316119        453279440      453250052        453213134        453176257     
  453139362        453102352        453065401        453028177        452990955
       452953334        452916562        452878820        452840804       
452803190        452764897        452727159        442992228        442822839   
    453354201        453316127        453279457      453250060        453213142
       453176265        453139370        453102253        453065419       
453028060        452990963        452953342        452916570        452878838   
    452840812        452803208        452764913        452727167       
442992335        442822961        453354102        453316143        453279465   
  453250078        453213159        453176273        453139388        453102261
       453065427        453028078        452990971        452953359       
452916588        452878846        452840820        452803216        452764921   
    452727175        442992350        442822227        453354003       
453316150        453279473      453250086        453213167        453176281     
  453139396        453102279        453065435        453028086        452990872
       452953367        452916596        452878747        452840838       
452803224        452764939        452727076        442992376        442822326   
    453354011        453316168        453279481      453250094        453213175
       453176299        453139404        453102287        453065443       
453028102        452990773        452953375        452916497        452878648   
    452840846        452803232        452764947        452726979       
442992400        442822359        453354029        453316176        453279499   
  453250102        453213183        453176307        453139412        453102295
       453065450        453028110        452990781        452953383       
452916398        452878655        452840853        452803240        452764954   
    452726987        442992533        442822391        453354037       
453316077        453279390      453250110        453213191        453176315     
  453139420        453102303        453065468        453028128        452990799
       452953391        452916406        452878663        452840861       
452803133        452764962        452726995        442992558        442822557   
    453354045        453315970        453279291      453250128        453213209
       453176323        453139321        453102311        453065476       
453028136        452990807        452953409        452916414        452878671   
    452840879        452803034        452764970        452727001       
442992590        442822565        453354052        453315988        453279309   
  453250136        453213217        453176331        453139222        453102329
       453065484        453028144        452990815        452953417       
452916422        452878697        452840887        452803042        452764988   
    452727019        442992616        442822649        453354060       
453315996        453279317      453250037        453213225        453176349     
  453139230        453102337        453065385        453028151        452990823
       452953318        452916430        452878705        452840895       
452803059        452765001        452727027        442991642        442821575   
    453354078        453316002        453279325      453249930        453213126
       453176240        453139248        453102345        453065286       
453028169        452990831        452953219        452916448        452878713   
    452840796        452803067        452764889        452727035       
442991667        442821583        453354086        453316010        453279333   
  453249948        453213027        453176141        453139255        453102246
       453065294        453028052        452990849        452953227       
452916455        452878721        452840697        452803075        452764780   
    452727043        442991717        442821773        453354094       
453316028        453279341      453249955        453213035        453176158     
  453139263        453102147        453065302        453027955        452990856
       452953235        452916463        452878739        452840705       
452803083        452764798        452727050        442991790        442821781   
    453353997        453316036        453279358      453249963        453213043
       453176166        453139271        453102154        453065310       
453027963        452990864        452953243        452916471        452878630   
    452840713        452803091        452764806        452727068       
442991816        442821849        453353898        453316044        453279366   
  453249971        453213050        453176174        453139289        453102162
       453065328        453027971        452990765        452953250       
452916380        452878531        452840721        452803109        452764814   
    452726961        442991956        442821898        453353906       
453316051        453279374      453249989        453213068        453176182     
  453139297        453102170        453065336        453027989        452990666
       452953268        452916281        452878549        452840739       
452803117        452764822        452726862        442991980        442821039   
    453353914        453316069        453279382      453249997        453213076
       453176190        453139305        453102188        453065344       
453027997        452990674        452953276        452916299        452878556   
    452840747        452803125        452764830        452726870       
442992020        442821062        453353922        453315962        453279283   
  453250003        453213084        453176208        453139313        453102196
       453065351        453028003        452990682        452953284       
452916307        452878564        452840754        452803026        452764848   
    452726888        442992087        442821096        453353948       
453315863        453279184      453250011        453213092        453176216     
  453139214        453102204        453065369        453028011        452990690
       452953292        452916315        452878572        452840762       
452802929        452764855        452726896        442992129        442821104   
    453353963        453315871        453279192      453250029        453213100
       453176224        453139115        453102212        453065377       
453028029        452990708        452953300        452916323        452878580   
    452840770        452802937        452764863        452726912       
442991295        442821120        453353971        453315889        453279200   
  453249922        453213118        453176232        453139123        453102220
       453065278        453028037        452990724        452953201       
452916331        452878598        452840788        452802945        452764871   
    452726920        442991303        442821336        453353989       
453315897        453279218      453249823        453213019        453176133     
  453139131        453102238        453065179        453028045        452990732
       452953102        452916349        452878606        452840689       
452802952        452764772        452726938        442991337        442821450   
    453353880        453315905        453279226      453249831        453212912
       453176034        453139149        453102139        453065187       
453027948        452990740        452953110        452916356        452878614   
    452840580        452802960        452764673        452726946       
442991345        442821518        453353781        453315913        453279234   
  453249849        453212920        453176042        453139156        453102030
       453065195        453027849        452990757        452953128       
452916364        452878622        452840598        452802978        452764681   
    452726953        442991360        442820718        453353799       
453315921        453279242      453249856        453212938        453176059     
  453139164        453102048        453065203        453027856        452990559
       452953136        452916372        452878523        452840606       
452802986        452764699        452726854        442991428        442820726   
    453353815        453315939        453279259      453249864        453212946
       453176067        453139172        453102055        453065211       
453027864        452990567        452953144        452916273        452878432   
    452840614        452802994        452764707        452726755       
442991469        442820759        453353823        453315947        453279267   
  453249872        453212953        453176075        453139180        453102063
       453065229        453027872        452990575        452953151       
452916174        452878440        452840622        452803000        452764715   
    452726763        442991519        442820783        453353849       
453315954        453279275      453249880        453212961        453176083     
  453139198        453102071        453065237        453027880        452990583
       452953169        452916182        452878465        452840630       
452803018        452764723        452726771        442991550        442820791   
    453353856        453315855        453279176      453249898        453212979
       453176091        453139206        453102089        453065245       
453027898        452990591        452953177        452916190        452878481   
    452840648        452802911        452764731        452726789       
442991584        442820817        453353773        453315756        453279077   
  453249906        453212987        453176109        453139107        453102097
       453065260        453027906        452990609        452953185       
452916208        452878499        452840655        452802812        452764749   
    452726797        442990883        442820882        453353682       
453315764        453279093      453249914        453212995        453176117     
  453139008        453102105        453065161        453027914        452990617
       452953193        452916216        452878507        452840663       
452802820        452764756        452726805        442990909        442820940   
    453353690        453315772        453279101      453249815        453213001
       453176125        453139016        453102113        453065062       
453027922        452990625        452953094        452916224        452878416   
    452840671        452802838        452764764        452726813       
442990917        442821005        453353708        453315780        453279119   
  453249716        453212904        453176026        453139024        453102121
       453065070        453027930        452990633        452952997       
452916232        452878317        452840572        452802846        452764665   
    452726821        442990933        442821013        453353732       
453315798        453279127      453249724        453212805        453175929     
  453139032        453102022        453065088        453027831        452990641
       452953003        452916240        452878325        452840473       
452802853        452764558        452726847        442991014        442820064   
    453353765        453315806        453279135      453249732        453212813
       453175937        453139040        453101925        453065096       
453027732        452990542        452953011        452916257        452878333   
    452840481        452802861        452764566        452726748       
442991022        442820098        453353567        453315814        453279143   
  453249740        453212821        453175945        453139057        453101933
       453065104        453027757        452990443        452953029       
452916265        452878341        452840499        452802879        452764574   
    452726649        442991055        442820114        453353583       
453315822        453279150      453249757        453212839        453175952     
  453139065        453101941        453065112        453027765        452990468
       452953037        452916166        452878358        452840507       
452802887        452764582        452726656        442991139        442820288   
    453353609        453315830        453279168      453249765        453212847
       453175960        453139073        453101958        453065120       
453027773        452990476        452953045        452916067        452878366   
    452840515        452802895        452764590        452726664       
442991147        442820304        453353625        453315848        453279069   
  453249773        453212854        453175978        453139081        453101966
       453065138        453027781        452990484        452953052       
452916075        452878374        452840523        452802903        452764608   
    452726672        442991287        442820353        453353633       
453315749        453278962      453249781        453212862        453175986     
  453139099        453101974        453065146        453027799        452990492
       452953060        452916083        452878382        452840531       
452802804        452764616        452726680        442990388        442820445   
    453353641        453315640        453278970      453249799        453212870
       453175994        453138992        453101982        453065153       
453027807        452990500        452953078        452916091        452878390   
    452840556        452802705        452764624        452726698       
442990396        442820593        453353658        453315657        453278988   
  453249807        453212888        453176000        453138893        453101990
       453065054        453027815        452990518        452953086       
452916109        452878408        452840564        452802713        452764632   
    452726706        442990487        442820668        453353559       
453315665        453278996      453249708        453212896        453176018     
  453138901        453102006        453064958        453027823        452990526
       452952989        452916117        452878309        452840465       
452802721        452764640        452726714        442990537        442820676   
    453353450        453315673        453279002      453249609        453212797
       453175911        453138919        453102014        453064966       
453027724        452990534        452952880        452916125        452878200   
    452840366        452802739        452764541        452726722       
442990636        442819561        453353468        453315681        453279010   
  453249617        453212698        453175812        453138927        453101917
       453064974        453027625        452990336        452952898       
452916133        452878218        452840382        452802747        452764442   
    452726730        442990685        442819595        453353484       
453315699        453279028      453249625        453212706        453175820     
  453138935        453101818        453064982        453027633        452990344
       452952906        452916141        452878226        452840390       
452802754        452764459        452726631        442990719        442819710   
    453353492        453315707        453279036      453249633        453212714
       453175838        453138943        453101826        453064990       
453027641        452990351        452952914        452916158        452878234   
    452840408        452802762        452764467        452726532       
442990800        442819819        453353500        453315715        453279044   
  453249641        453212722        453175846        453138950        453101834
       453065005        453027658        452990369        452952922       
452916059        452878242        452840416        452802770        452764475   
    452726540        442990149        442819827        453353518       
453315723        453279051      453249658        453212730        453175853     
  453138968        453101842        453065013        453027666        452990377
       452952930        452915952        452878259        452840424       
452802788        452764483        452726557        442990156        442819835   
    453353526        453315731        453278954      453249666        453212748
       453175861        453138976        453101859        453065021       
453027674        452990385        452952955        452915960        452878267   
    452840432        452802796        452764491        452726565       
442990164        442819959        453353534        453315632        453278848   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453249674        453212755        453175879        453138984        453101867   
    453065039        453027682        452990393        452952963       
452915978        452878275        452840440        452802697        452764509   
    452726573        442990206        442820031        453353542       
453315533        453278855      453249682        453212763        453175887     
  453138885        453101875        453065047        453027690        452990401
       452952971        452915994        452878283        452840457       
452802598        452764525        452726581        442990214        442819298   
    453353443        453315541        453278871      453249690        453212771
       453175895        453138786        453101883        453064941       
453027708        452990419        452952872        452916018        452878192   
    452840358        452802606        452764533        452726599       
442990263        442819397        453353344        453315558        453278889   
  453249591        453212789        453175903        453138794        453101891
       453064834        453027716        452990427        452952773       
452916026        452878093        452840259        452802614        452764434   
    452726607        442990271        442819421        453353369       
453315566        453278897      453249484        453212680        453175804     
  453138802        453101909        453064859        453027617        452990328
       452952781        452916034        452878101        452840267       
452802622        452764335        452726615        442990313        442819439   
    453353377        453315574        453278905      453249492        453212581
       453175705        453138810        453101800        453064867       
453027518        452990229        452952799        452916042        452878119   
    452840275        452802630        452764343        452726623       
442989786        442819504        453353385        453315582        453278913   
  453249500        453212599        453175721        453138828        453101693
       453064875        453027526        452990237        452952807       
452915937        452878127        452840283        452802648        452764350   
    452726524        442989851        442819512        453353393       
453315590        453278921      453249518        453212607        453175739     
  453138836        453101701        453064883        453027534        452990245
       452952815        452915838        452878135        452840291       
452802655        452764368        452726425        442989869        442819538   
    453353401        453315608        453278939      453249526        453212615
       453175747        453138844        453101719        453064891       
453027542        452990252        452952823        452915846        452878143   
    452840309        452802663        452764376        452726433       
442989950        442819546        453353427        453315616        453278947   
  453249534        453212623        453175754        453138851        453101727
       453064909        453027559        452990260        452952831       
452915853        452878150        452840317        452802671        452764384   
    452726441        442990016        442818852        453353435       
453315624        453278830      453249559        453212631        453175762     
  453138869        453101735        453064917        453027567        452990278
       452952849        452915861        452878168        452840325       
452802689        452764400        452726458        442990024        442818860   
    453353336        453315525        453278731      453249567        453212649
       453175770        453138877        453101743        453064925       
453027575        452990286        452952864        452915879        452878176   
    452840333        452802580        452764418        452726466       
442990081        442818902        453353245        453315426        453278749   
  453249575        453212664        453175788        453138778        453101750
       453064933        453027583        452990294        452952765       
452915887        452878184        452840341        452802473        452764426   
    452726474        442990099        442819025        453353252       
453315434        453278756      453249583        453212672        453175796     
  453138679        453101768        453064826        453027591        452990302
       452952666        452915895        452878085        452840242       
452802499        452764327        452726490        442989513        442819108   
    453353260        453315442        453278764      453249476        453212573
       453175697        453138687        453101776        453064727       
453027609        452990310        452952674        452915903        452877988   
    452840143        452802515        452764228        452726508       
442989596        442819124        453353278        453315459        453278772   
  453249377        453212474        453175598        453138695        453101792
       453064735        453027500        452990211        452952682       
452915911        452877996        452840150        452802523        452764236   
    452726516        442989604        442819157        453353286       
453315467        453278780      453249385        453212482        453175606     
  453138703        453101685        453064743        453027401        452990112
       452952708        452915929        452878002        452840168       
452802531        452764244        452726417        442989646        442818605   
    453353294        453315475        453278798      453249393        453212490
       453175614        453138711        453101586        453064750       
453027419        452990120        452952716        452915721        452878010   
    452840176        452802549        452764251        452726318       
442989679        442818670        453353310        453315483        453278806   
  453249401        453212508        453175622        453138729        453101594
       453064768        453027427        452990138        452952724       
452915739        452878028        452840184        452802556        452764269   
    452726326        442989729        442818720        453353328       
453315491        453278814      453249419        453212516        453175630     
  453138737        453101602        453064776        453027435        452990146
       452952732        452915747        452878036        452840192       
452802564        452764285        452726334        442989737        442818746   
    453353229        453315509        453278723      453249427        453212524
       453175648        453138745        453101610        453064784       
453027443        452990153        452952740        452915754        452878044   
    452840200        452802572        452764293        452726342       
442989075        442818795        453353120        453315517        453278624   
  453249435        453212532        453175655        453138752        453101628
       453064792        453027450        452990161        452952757       
452915762        452878051        452840218        452802465        452764301   
    452726359        442989091        442818803        453353138       
453315418        453278632      453249443        453212540        453175663     
  453138760        453101636        453064800        453027468        452990179
       452952658        452915770        452878069        452840226       
452802366        452764319        452726367        442989141        442818845   
    453353146        453315319        453278640      453249450        453212557
       453175671        453138661        453101644        453064818       
453027476        452990187        452952542        452915788        452878077   
    452840234        452802374        452764210        452726375       
442989224        442818209        453353153        453315327        453278657   
  453249468        453212565        453175689        453138570        453101651
       453064719        453027484        452990195        452952567       
452915804        452877970        452840135        452802382        452764103   
    452726383        442989281        442818225        453353161       
453315335        453278665      453249369        453212466        453175580     
  453138588        453101669        453064610        453027492        452990203
       452952575        452915812        452877871        452840036       
452802390        452764111        452726391        442989299        442818274   
    453353179        453315343        453278673      453249260        453212367
       453175481        453138596        453101677        453064628       
453027393        452990104        452952583        452915713        452877889   
    452840044        452802408        452764129        452726409       
442989307        442818308        453353187        453315350        453278681   
  453249278        453212375        453175499        453138604        453101578
       453064636        453027294        452990005        452952591       
452915614        452877897        452840051        452802416        452764137   
    452726300        442989398        442818316        453353203       
453315368        453278699      453249286        453212383        453175507     
  453138612        453101479        453064644        453027302        452990013
       452952609        452915622        452877905        452840069       
452802424        452764145        452726193        442989448        442818324   
    453353112        453315376        453278707      453249294        453212391
       453175515        453138620        453101487        453064651       
453027310        452990021        452952617        452915630        452877913   
    452840077        452802432        452764152        452726201       
442988721        442818365        453353013        453315384        453278715   
  453249302        453212409        453175523        453138638        453101495
       453064669        453027328        452990039        452952625       
452915648        452877921        452840085        452802440        452764160   
    452726219        442988754        442818431        453353021       
453315392        453278616      453249310        453212417        453175531     
  453138646        453101503        453064677        453027336        452990047
       452952633        452915655        452877939        452840093       
452802457        452764178        452726227        442988762        442818480   
    453353039        453315400        453278517      453249328        453212425
       453175549        453138653        453101511        453064685       
453027344        452990054        452952641        452915663        452877954   
    452840101        452802358        452764186        452726235       
442988770        442818498        453353054        453315301        453278525   
  453249336        453212433        453175556        453138554        453101529
       453064693        453027369        452990062        452952534       
452915671        452877962        452840119        452802259        452764194   
    452726243        442988853        442817748        453353062       
453315202        453278533      453249344        453212441        453175564     
  453138455        453101537        453064701        453027377        452990070
       452952435        452915689        452877863        452840127       
452802267        452764095        452726250        442988937        442817771   
    453353070        453315210        453278541      453249351        453212458
       453175572        453138463        453101545        453064602       
453027385        452990088        452952443        452915697        452877764   
    452840028        452802275        452763998        452726268       
442988960        442817821        453353088        453315228        453278558   
  453249252        453212359        453175473        453138471        453101552
       453064503        453027278        452990096        452952450       
452915705        452877772        452839921        452802283        452764004   
    452726284        442988978        442817870        453353096       
453315236        453278566      453249153        453212250        453175374     
  453138489        453101560        453064511        453027179        452989999
       452952468        452915606        452877780        452839939       
452802291        452764012        452726177        442988986        442817961   
    453353005        453315244        453278574      453249161        453212268
       453175382        453138497        453101461        453064529       
453027187        452989890        452952476        452915507        452877798   
    452839947        452802309        452764020        452726078       
442989026        442818035        453352908        453315251        453278582   
  453249179        453212276        453175390        453138505        453101362
       453064537        453027195        452989908        452952484       
452915515        452877806        452839954        452802317        452764038   
    452726086        442988408        442818076        453352932       
453315269        453278590      453249187        453212284        453175408     
  453138513        453101370        453064545        453027203        452989916
       452952500        452915523        452877814        452839962       
452802325        452764046        452726094        442988473        442818084   
    453352940        453315277        453278608      453249195        453212292
       453175416        453138521        453101388        453064552       
453027229        452989924        452952518        452915531        452877822   
    452839970        452802333        452764053        452726102       
442988481        442818100        453352957        453315285        453278509   
  453249203        453212300        453175424        453138539        453101396
       453064560        453027237        452989932        452952526       
452915549        452877830        452839988        452802341        452764061   
    452726110        442988549        442817383        453352965       
453315293        453278400      453249211        453212318        453175432     
  453138547        453101404        453064578        453027245        452989940
       452952427        452915556        452877848        452839996       
452802242        452764079        452726128        442988655        442817524   
    453352973        453315194        453278418      453249229        453212326
       453175457        453138448        453101412        453064586       
453027260        452989957        452952310        452915564        452877855   
    452840002        452802143        452764087        452726136       
442988713        442817540        453352981        453315095        453278426   
  453249237        453212334        453175465        453138349        453101420
       453064594        453027161        452989965        452952328       
452915572        452877756        452840010        452802150        452763980   
    452726144        442988143        442817581        453352999       
453315103        453278434      453249245        453212342        453175366     
  453138356        453101438        453064495        453027054        452989973
       452952336        452915598        452877657        452839913       
452802168        452763881        452726151        442988150        442817607   
    453352890        453315111        453278442      453249146        453212243
       453175267        453138364        453101446        453064396       
453027062        452989981        452952344        452915499        452877665   
    452839814        452802176        452763899        452726169       
442988242        442817631        453352791        453315129        453278459   
  453249047        453212144        453175275        453138372        453101453
       453064404        453027070        452989882        452952351       
452915390        452877673        452839822        452802184        452763907   
    452726060        442988283        442817680        453352809       
453315137        453278467      453249054        453212151        453175283     
  453138380        453101354        453064412        453027088        452989783
       452952369        452915408        452877681        452839830       
452802192        452763915        452725963        442988341        442817714   
    453352833        453315145        453278475      453249062        453212169
       453175291        453138398        453101255        453064420       
453027096        452989791        452952377        452915416        452877699   
    452839848        452802200        452763923        452725971       
442988358        442816971        453352841        453315152        453278483   
  453249070        453212177        453175309        453138406        453101263
       453064438        453027112        452989809        452952385       
452915424        452877707        452839855        452802218        452763931   
    452725989        442987855        442817060        453352858       
453315160        453278491      453249088        453212185        453175317     
  453138414        453101271        453064446        453027120        452989817
       452952401        452915432        452877715        452839863       
452802226        452763949        452725997        442987863        442817086   
    453352866        453315178        453278392      453249096        453212193
       453175325        453138422        453101289        453064453       
453027138        452989825        452952419        452915440        452877723   
    452839871        452802234        452763956        452726003       
442987897        442817144        453352882        453315186        453278293   
  453249104        453212201        453175333        453138430        453101297
       453064461        453027146        452989833        452952302       
452915457        452877731        452839889        452802135        452763964   
    452726011        442987913        442817227        453352783       
453315087        453278301      453249112        453212219        453175341     
  453138331        453101305        453064479        453027153        452989841
       452952203        452915465        452877749        452839897       
452802036        452763972        452726029        442987921        442817250   
    453352684        453314973        453278319      453249120        453212227
       453175358        453138281        453101313        453064487       
453027047        452989858        452952211        452915473        452877640   
    452839905        452802044        452763873        452726037       
442987996        442817300        453352692        453314981        453278327   
  453249138        453212235        453175259        453138299        453101321
       453064388        453026940        452989866        452952229       
452915481        452877541        452839806        452802051        452763766   
    452726052        442988028        442817334        453352700       
453314999        453278335      453249039        453212136        453175150     
  453138307        453101339        453064289        453026957        452989874
       452952237        452915382        452877558        452839707       
452802069        452763774        452725955        442988036        442817359   
    453352718        453315004        453278343      453248932        453212037
       453175168        453138315        453101347        453064297       
453026965        452989775        452952245        452915283        452877582   
    452839715        452802077        452763782        452725856       
442988051        442816682        453352726        453315012        453278350   
  453248940        453212045        453175176        453138323        453101248
       453064305        453026973        452989676        452952252       
452915291        452877590        452839723        452802085        452763790   
    452725864        442987558        442816708        453352734       
453315020        453278368      453248957        453212052        453175184     
  453138224        453101149        453064313        453026981        452989684
       452952260        452915309        452877608        452839731       
452802093        452763816        452725872        442987590        442816773   
    453352742        453315038        453278376      453248965        453212060
       453175192        453138125        453101156        453064321       
453026999        452989692        452952278        452915317        452877624   
    452839749        452802101        452763824        452725880       
442987673        442816864        453352759        453315046        453278384   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453248973        453212078        453175200        453138133        453101164   
    453064339        453027005        452989700        452952286       
452915325        452877632        452839756        452802119        452763832   
    452725898        442987699        442816872        453352767       
453315053        453278285      453248981        453212086        453175218     
  453138141        453101172        453064347        453027013        452989718
       452952294        452915333        452877434        452839764       
452802127        452763840        452725906        442987707        442816930   
    453352676        453315061        453278186      453248999        453212094
       453175226        453138158        453101180        453064354       
453027021        452989726        452952195        452915341        452877442   
    452839772        452802028        452763857        452725922       
442987806        442816310        453352577        453314965        453278194   
  453249005        453212102        453175234        453138232        453101198
       453064362        453027039        452989734        452952096       
452915358        452877459        452839780        452801939        452763865   
    452725930        442987814        442816377        453352585       
453315079        453278202      453249013        453212110        453175242     
  453138240        453101206        453064370        453026932        452989742
       452952104        452915366        452877467        452839798       
452801954        452763758        452725823        442987822        442816419   
    453352593        453314866        453278210      453249021        453212128
       453175143        453138257        453101214        453064271       
453026833        452989759        452952112        452915374        452877475   
    452839699        452801962        452763659        452725724       
442987160        442816435        453352601        453314874        453278228   
  453248924        453212029        453175044        453138265        453101222
       453064172        453026841        452989767        452952120       
452915275        452877483        452839582        452801970        452763667   
    452725732        442987285        442816450        453352643       
453314882        453278236      453248825        453211922        453175051     
  453138273        453101230        453064180        453026858        452989668
       452952138        452915168        452877491        452839590       
452801988        452763675        452725740        442987293        442816518   
    453352650        453314890        453278244      453248833        453211930
       453175069        453138166        453101131        453064198       
453026866        452989569        452952146        452915176        452877509   
    452839608        452801996        452763683        452725757       
442987301        442816526        453352668        453314908        453278251   
  453248841        453211948        453175077        453138174        453101032
       453064206        453026874        452989577        452952153       
452915184        452877517        452839616        452802002        452763709   
    452725765        442987327        442816534        453352486       
453314916        453278269      453248858        453211955        453175085     
  453138182        453101040        453064214        453026882        452989585
       452952161        452915192        452877525        452839624       
452802010        452763717        452725773        442987335        442816575   
    453352494        453314924        453278277      453248866        453211963
       453175093        453138190        453101057        453064222       
453026890        452989593        452952179        452915200        452877426   
    452839632        452801913        452763725        452725781       
442987368        442815791        453352502        453314932        453278178   
  453248874        453211971        453175101        453138208        453101065
       453064230        453026908        452989601        452952187       
452915218        452877327        452839640        452801814        452763741   
    452725799        442987384        442815841        453352528       
453314940        453278061      453248882        453211989        453175119     
  453138216        453101073        453064248        453026916        452989619
       452952088        452915234        452877335        452839657       
452801822        452763642        452725807        442987459        442815908   
    453352536        453314957        453278079      453248890        453211997
       453175127        453138117        453101081        453064255       
453026924        452989627        452951981        452915242        452877343   
    452839665        452801830        452763543        452725815       
442987467        442815965        453352544        453314858        453278095   
  453248908        453212003        453175135        453138018        453101099
       453064263        453026825        452989635        452951999       
452915259        452877350        452839673        452801848        452763550   
    452725716        442986949        442815999        453352551       
453314759        453278103      453248916        453212011        453175036     
  453138026        453101115        453064164        453026726        452989643
       452952005        452915267        452877368        452839574       
452801855        452763568        452725617        442986956        442816120   
    453352452        453314767        453278111      453248817        453211914
       453174930        453138034        453101123        453064065       
453026734        452989650        452952013        452915150        452877376   
    452839475        452801863        452763576        452725625       
442986980        442816179        453352379        453314775        453278129   
  453248718        453211815        453174948        453138042        453101024
       453064073        453026742        452989551        452952021       
452915051        452877384        452839483        452801871        452763584   
    452725633        442986998        442816195        453352395       
453314783        453278137      453248726        453211823        453174955     
  453138059        453100927        453064081        453026759        452989452
       452952039        452915069        452877392        452839491       
452801889        452763592        452725641        442987012        442816211   
    453352403        453314791        453278145      453248734        453211831
       453174963        453138067        453100935        453064099       
453026767        452989460        452952054        452915077        452877400   
    452839509        452801897        452763600        452725658       
442987095        442816245        453352429        453314809        453278152   
  453248742        453211849        453174971        453138075        453100943
       453064107        453026775        452989478        452952062       
452915085        452877418        452839517        452801905        452763618   
    452725666        442987111        442816294        453352437       
453314817        453278160      453248759        453211856        453174989     
  453138083        453100950        453064115        453026783        452989486
       452952070        452915093        452877319        452839525       
452801806        452763626        452725674        442987129        442815288   
    453352445        453314825        453278053      453248767        453211864
       453174997        453138091        453100968        453064123       
453026791        452989494        452951973        452915101        452877210   
    452839533        452801707        452763634        452725682       
442987152        442815353        453352346        453314833        453277956   
  453248775        453211872        453175002        453138109        453100976
       453064131        453026809        452989502        452951874       
452915119        452877228        452839541        452801715        452763535   
    452725690        442986519        442815452        453352247       
453314841        453277964      453248783        453211880        453175010     
  453138000        453100984        453064149        453026817        452989510
       452951882        452915127        452877236        452839558       
452801723        452763436        452725609        442986550        442815601   
    453352254        453314742        453277980      453248791        453211898
       453175028        453137895        453100992        453064156       
453026718        452989528        452951890        452915135        452877244   
    452839566        452801731        452763451        452725500       
442986626        442815619        453352262        453314643        453277998   
  453248809        453211906        453174922        453137903        453101008
       453064057        453026619        452989536        452951908       
452915143        452877251        452839467        452801749        452763469   
    452725518        442986675        442815627        453352288       
453314650        453278004      453248700        453211807        453174823     
  453137911        453100919        453063950        453026627        452989544
       452951916        452915044        452877269        452839368       
452801756        452763477        452725526        442986683        442815676   
    453352296        453314668        453278012      453248601        453211708
       453174831        453137929        453100810        453063968       
453026635        452989445        452951924        452914948        452877277   
    452839376        452801764        452763485        452725534       
442986865        442815767        453352304        453314676        453278020   
  453248619        453211716        453174849        453137937        453100828
       453063976        453026643        452989346        452951932       
452914955        452877285        452839384        452801772        452763493   
    452725542        442986196        442815072        453352312       
453314684        453278038      453248627        453211724        453174856     
  453137945        453100836        453063984        453026650        452989353
       452951940        452914963        452877293        452839392       
452801780        452763501        452725559        442986220        442815080   
    453352320        453314692        453278046      453248635        453211732
       453174864        453137952        453100844        453064008       
453026668        452989361        452951957        452914971        452877301   
    452839400        452801798        452763519        452725567       
442986261        442815098        453352338        453314700        453277949   
  453248643        453211740        453174872        453137960        453100851
       453064016        453026676        452989379        452951965       
452914989        452877202        452839418        452801699        452763428   
    452725575        442986287        442815114        453352239       
453314718        453277840      453248650        453211757        453174880     
  453137986        453100869        453064024        453026684        452989387
       452951866        452914997        452877103        452839426       
452801590        452763311        452725583        442986386        442815163   
    453352130        453314726        453277857      453248668        453211765
       453174898        453137994        453100877        453064032       
453026692        452989395        452951767        452915002        452877111   
    452839434        452801608        452763329        452725591       
442986410        442815197        453352155        453314734        453277865   
  453248676        453211773        453174906        453137887        453100885
       453064040        453026700        452989403        452951775       
452915010        452877129        452839442        452801616        452763337   
    452725492        442986436        442815213        453352171       
453314635        453277873      453248684        453211781        453174914     
  453137788        453100893        453063943        453026601        452989411
       452951783        452915028        452877137        452839459       
452801624        452763345        452725401        442986485        442815247   
    453352189        453314536        453277881      453248692        453211799
       453174815        453137796        453100901        453063836       
453026510        452989429        452951791        452915036        452877145   
    452839350        452801632        452763352        452725419       
442985818        442815254        453352197        453314544        453277899   
  453248593        453211690        453174716        453137804        453100802
       453063844        453026528        452989338        452951809       
452914930        452877152        452839251        452801640        452763360   
    452725427        442985867        442814588        453352213       
453314551        453277907      453248494        453211591        453174732     
  453137812        453100703        453063851        453026536        452989239
       452951817        452914831        452877160        452839285       
452801657        452763378        452725435        442985933        442814653   
    453352221        453314569        453277915      453248502        453211609
       453174740        453137820        453100711        453063869       
453026544        452989247        452951825        452914849        452877178   
    452839293        452801665        452763394        452725443       
442986089        442814687        453352023        453314577        453277923   
  453248510        453211617        453174757        453137838        453100729
       453063877        453026551        452989254        452951833       
452914856        452877186        452839301        452801673        452763402   
    452725468        442986105        442814786        453352031       
453314585        453277931      453248528        453211625        453174765     
  453137846        453100737        453063885        453026569        452989262
       452951841        452914864        452877194        452839327       
452801681        452763410        452725476        442986139        442814844   
    453352049        453314593        453277832      453248536        453211633
       453174773        453137853        453100745        453063893       
453026577        452989270        452951858        452914872        452877095   
    452839335        452801582        452763303        452725484       
442986147        442814893        453352056        453314601        453277733   
  453248544        453211641        453174781        453137861        453100752
       453063901        453026585        452989288        452951759       
452914880        452876998        452839343        452801483        452763204   
    452725385        442986188        442814901        453352064       
453314619        453277741      453248551        453211658        453174799     
  453137879        453100760        453063927        453026593        452989296
       452951650        452914898        452877004        452839244       
452801491        452763212        452725286        442985313        442814919   
    453352072        453314627        453277758      453248569        453211666
       453174807        453137770        453100778        453063935       
453026494        452989304        452951668        452914906        452877012   
    452839145        452801509        452763220        452725294       
442985339        442814927        453352080        453314528        453277766   
  453248577        453211674        453174708        453137671        453100786
       453063828        453026395        452989312        452951676       
452914914        452877020        452839152        452801517        452763238   
    452725302        442985347        442815007        453352106       
453314429        453277774      453248585        453211682        453174609     
  453137689        453100794        453063711        453026403        452989320
       452951684        452914922        452877046        452839160       
452801525        452763246        452725310        442985354        442814240   
    453352114        453314437        453277782      453248486        453211583
       453174617        453137697        453100695        453063729       
453026411        452989221        452951692        452914823        452877053   
    452839178        452801533        452763253        452725328       
442985404        442814273        453351918        453314445        453277790   
  453248387        453211484        453174625        453137705        453100596
       453063737        453026429        452989122        452951700       
452914724        452877061        452839186        452801541        452763261   
    452725336        442985586        442814315        453351926       
453314452        453277808      453248395        453211492        453174633     
  453137713        453100604        453063752        453026437        452989130
       452951718        452914732        452877079        452839194       
452801558        452763279        452725344        442985602        442814323   
    453351934        453314460        453277816      453248403        453211500
       453174641        453137721        453100612        453063760       
453026445        452989148        452951726        452914740        452877087   
    452839202        452801566        452763287        452725351       
442985677        442814331        453351942        453314478        453277824   
  453248411        453211518        453174658        453137739        453100620
       453063778        453026452        452989155        452951734       
452914757        452876980        452839210        452801574        452763196   
    452725369        442985743        442814356        453351959       
453314486        453277725      453248429        453211526        453174666     
  453137747        453100638        453063786        453026460        452989163
       452951742        452914765        452876881        452839228       
452801475        452763097        452725377        442984696        442814414   
    453351967        453314494        453277626      453248445        453211534
       453174674        453137754        453100646        453063794       
453026478        452989171        452951635        452914773        452876899   
    452839236        452801368        452763105        452725278       
442984811        442814471        453351975        453314502        453277634   
  453248452        453211542        453174682        453137762        453100653
       453063802        453026486        452989189        452951536       
452914781        452876907        452839137        452801376        452763113   
    452725179        442984845        442814489        453351983       
453314510        453277642      453248460        453211559        453174690     
  453137663        453100661        453063810        453026387        452989197
       452951544        452914799        452876915        452839038       
452801384        452763121        452725187        442984878        442814521   
    453352007        453314411        453277659      453248478        453211567
       453174591        453137564        453100679        453063703       
453026288        452989205        452951551        452914807        452876923   
    452839046        452801392        452763139        452725195       
442984928        442813838        453351801        453314312        453277667   
  453248379        453211575        453174492        453137580        453100687
       453063604        453026296        452989213        452951569       
452914815        452876931        452839053        452801400        452763147   
    452725203        442984977        442813960        453351835       
453314320        453277675      453248270        453211476        453174500     
  453137598        453100588        453063612        453026304        452989114
       452951577        452914716        452876949        452839061       
452801418        452763154        452725211        442985255        442814000   
    453351843        453314338        453277683      453248288        453211377
       453174518        453137606        453100489        453063620       
453026312        452989015        452951585        452914617        452876956   
    452839079        452801434        452763162        452725229       
442985297        442814067        453351850        453314346        453277691   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453248296        453211385        453174526        453137614        453100497   
    453063638        453026320        452989023        452951593       
452914625        452876964        452839087        452801442        452763170   
    452725237        442984290        442814075        453351868       
453314353        453277709      453248304        453211393        453174534     
  453137622        453100505        453063646        453026338        452989031
       452951601        452914633        452876972        452839095       
452801459        452763188        452725245        442984332        442814109   
    453351884        453314361        453277717      453248312        453211401
       453174542        453137630        453100513        453063653       
453026346        452989049        452951619        452914641        452876873   
    452839103        452801467        452763089        452725252       
442984407        442814141        453351892        453314379        453277618   
  453248320        453211419        453174559        453137648        453100521
       453063661        453026353        452989056        452951627       
452914666        452876774        452839111        452801350        452762982   
    452725260        442984530        442814166        453351793       
453314387        453277501      453248338        453211427        453174567     
  453137655        453100539        453063679        453026361        452989064
       452951528        452914674        452876782        452839129       
452801251        452762990        452725062        442984555        442813408   
    453351694        453314395        453277519      453248346        453211435
       453174575        453137556        453100547        453063687       
453026379        452989072        452951411        452914682        452876808   
    452839020        452801269        452763006        452725070       
442984589        442813457        453351736        453314403        453277527   
  453248361        453211443        453174583        453137457        453100554
       453063695        453026270        452989098        452951429       
452914690        452876816        452838915        452801277        452763014   
    452725088        442984597        442813499        453351744       
453314304        453277535      453248262        453211450        453174484     
  453137465        453100562        453063596        453026171        452989106
       452951437        452914708        452876824        452838923       
452801285        452763022        452725096        442984613        442813507   
    453351751        453314205        453277543      453248163        453211468
       453174385        453137473        453100570        453063497       
453026189        452989007        452951445        452914609        452876832   
    452838931        452801293        452763030        452725104       
442984662        442813556        453351769        453314213        453277550   
  453248171        453211369        453174393        453137481        453100471
       453063505        453026197        452988900        452951452       
452914500        452876840        452838956        452801301        452763048   
    452725112        442983888        442813580        453351595       
453314221        453277568      453248189        453211260        453174401     
  453137499        453100372        453063513        453026205        452988918
       452951460        452914518        452876857        452838964       
452801319        452763055        452725120        442983896        442813812   
    453351603        453314239        453277576      453248197        453211278
       453174419        453137507        453100380        453063521       
453026213        452988926        452951478        452914526        452876865   
    452838972        452801335        452763063        452725138       
442983979        442813044        453351611        453314247        453277584   
  453248205        453211286        453174427        453137523        453100398
       453063539        453026221        452988934        452951486       
452914534        452876766        452838980        452801343        452763071   
    452725146        442984027        442813093        453351629       
453314254        453277600      453248213        453211294        453174443     
  453137531        453100406        453063547        453026239        452988942
       452951494        452914542        452876667        452838998       
452801244        452762974        452725153        442984035        442813150   
    453351637        453314262        453277493      453248221        453211302
       453174450        453137549        453100414        453063554       
453026247        452988959        452951502        452914559        452876675   
    452839004        452801145        452762867        452725054       
442984084        442813226        453351652        453314270        453277394   
  453248239        453211310        453174468        453137440        453100422
       453063562        453026254        452988967        452951304       
452914567        452876683        452839012        452801152        452762875   
    452724958        442984159        442813259        453351678       
453314288        453277402      453248247        453211328        453174476     
  453137341        453100430        453063570        453026262        452988975
       452951312        452914575        452876691        452838907       
452801160        452762883        452724966        442984167        442813283   
    453351496        453314296        453277410      453248254        453211336
       453174377        453137358        453100448        453063588       
453026163        452988983        452951320        452914583        452876709   
    452838808        452801178        452762909        452724974       
442984225        442813341        453351504        453314197        453277428   
  453248155        453211344        453174278        453137366        453100455
       453063489        453026064        452988991        452951338       
452914591        452876717        452838816        452801194        452762917   
    452724982        442983516        442813366        453351512       
453314098        453277436      453248056        453211351        453174286     
  453137374        453100463        453063380        453026072        452988892
       452951346        452914492        452876725        452838824       
452801202        452762925        452724990        442983524        442812756   
    453351538        453314106        453277444      453248064        453211252
       453174294        453137382        453100364        453063398       
453026080        452988793        452951353        452914393        452876733   
    452838832        452801210        452762933        452725005       
442983672        442812772        453351546        453314114        453277451   
  453248072        453211153        453174302        453137390        453100265
       453063406        453026098        452988801        452951361       
452914401        452876741        452838840        452801228        452762941   
    452725013        442983680        442812798        453351553       
453314122        453277469      453248080        453211161        453174310     
  453137408        453100273        453063414        453026106        452988819
       452951379        452914419        452876758        452838857       
452801236        452762958        452725021        442983714        442812822   
    453351561        453314130        453277477      453248098        453211179
       453174328        453137416        453100281        453063422       
453026114        452988827        452951387        452914427        452876659   
    452838865        452801137        452762966        452725039       
442983771        442812848        453351462        453314148        453277485   
  453248106        453211187        453174336        453137424        453100299
       453063430        453026122        452988835        452951395       
452914435        452876550        452838873        452801046        452762859   
    452725047        442983854        442812897        453351363       
453314155        453277386      453248114        453211195        453174344     
  453137432        453100307        453063448        453026130        452988843
       452951296        452914443        452876568        452838881       
452801053        452762750        452724941        442983862        442812905   
    453351389        453314163        453277287      453248122        453211203
       453174351        453137333        453100315        453063455       
453026148        452988868        452951197        452914450        452876576   
    452838899        452801061        452762776        452724842       
442983128        442812939        453351397        453314171        453277295   
  453248130        453211211        453174369        453137234        453100323
       453063463        453026155        452988884        452951205       
452914468        452876584        452838790        452801079        452762784   
    452724859        442983169        442813028        453351405       
453314189        453277303      453248148        453211229        453174260     
  453137242        453100331        453063471        453026056        452988785
       452951213        452914476        452876592        452838691       
452801087        452762792        452724867        442983185        442812228   
    453351413        453314080        453277311      453248049        453211237
       453174161        453137259        453100349        453063372       
453025959        452988686        452951221        452914484        452876600   
    452838709        452801095        452762800        452724875       
442983193        442812301        453351421        453313983        453277329   
  453247942        453211245        453174179        453137267        453100356
       453063273        453025967        452988694        452951239       
452914385        452876618        452838717        452801103        452762818   
    452724883        442983268        442812335        453351439       
453313991        453277337      453247959        453211146        453174187     
  453137275        453100257        453063281        453025975        452988702
       452951247        452914286        452876626        452838725       
452801111        452762826        452724891        442983391        442812418   
    453351447        453314007        453277345      453247967        453211039
       453174195        453137283        453100158        453063299       
453025983        452988710        452951254        452914294        452876634   
    452838733        452801129        452762834        452724909       
442983425        442812475        453351454        453314015        453277352   
  453247975        453211047        453174203        453137291        453100166
       453063307        453025991        452988728        452951262       
452914302        452876642        452838741        452801020        452762842   
    452724917        442982591        442812525        453351355       
453314023        453277360      453247983        453211054        453174211     
  453137309        453100174        453063315        453026007        452988736
       452951270        452914310        452876543        452838758       
452800907        452762743        452724925        442982658        442812574   
    453351256        453314031        453277378      453247991        453211062
       453174229        453137317        453100182        453063323       
453026015        452988744        452951288        452914328        452876444   
    452838766        452800915        452762644        452724933       
442982666        442812582        453351272        453314049        453277279   
  453248007        453211070        453174237        453137325        453100190
       453063331        453026023        452988751        452951080       
452914336        452876451        452838774        452800923        452762651   
    452724834        442982724        442812665        453351280       
453314056        453277170      453248015        453211088        453174245     
  453137226        453100208        453063349        453026031        452988769
       452951098        452914344        452876469        452838782       
452800931        452762669        452724735        442982823        442811873   
    453351298        453314064        453277188      453248023        453211104
       453174252        453137127        453100216        453063356       
453026049        452988777        452951106        452914351        452876477   
    452838683        452800949        452762677        452724743       
442982831        442811881        453351306        453314072        453277196   
  453248031        453211112        453174153        453137135        453100224
       453063364        453025942        452988678        452951114       
452914369        452876485        452838576        452800972        452762685   
    452724750        442982880        442811899        453351314       
453313975        453277204      453247934        453211120        453174054     
  453137143        453100232        453063265        453025843        452988579
       452951122        452914377        452876493        452838592       
452800980        452762693        452724768        442983029        442812061   
    453351330        453313876        453277212      453247835        453211138
       453174062        453137150        453100240        453063166       
453025850        452988587        452951130        452914278        452876501   
    452838600        452800998        452762701        452724776       
442983060        442812095        453351348        453313884        453277220   
  453247843        453211021        453174070        453137168        453100141
       453063174        453025868        452988595        452951148       
452914187        452876519        452838618        452801004        452762719   
    452724792        442982252        442812103        453351140       
453313892        453277246      453247850        453210924        453174088     
  453137176        453100042        453063182        453025876        452988603
       452951155        452914195        452876527        452838626       
452801012        452762727        452724800        442982278        442812129   
    453351157        453313900        453277253      453247868        453210932
       453174096        453137184        453100059        453063190       
453025884        452988611        452951163        452914203        452876535   
    452838634        452800899        452762735        452724818       
442982294        442812137        453351165        453313918        453277261   
  453247876        453210940        453174104        453137192        453100067
       453063208        453025892        452988629        452951171       
452914211        452876436        452838659        452800782        452762636   
    452724826        442982377        442812178        453351173       
453313926        453277162      453247884        453210957        453174112     
  453137200        453100075        453063216        453025900        452988637
       452951072        452914229        452876337        452838667       
452800790        452762537        452724719        442982427        442811519   
    453351181        453313934        453277063      453247892        453210965
       453174120        453137218        453100083        453063224       
453025918        452988645        452950975        452914237        452876345   
    452838675        452800808        452762545        452724610       
442982468        442811527        453351199        453313942        453277071   
  453247900        453210973        453174138        453137119        453100091
       453063232        453025926        452988652        452950983       
452914245        452876352        452838568        452800816        452762552   
    452724628        442982518        442811576        453351207       
453313959        453277089      453247918        453210981        453174146     
  453137010        453100109        453063240        453025934        452988660
       452950991        452914252        452876360        452838469       
452800824        452762560        452724636        442982534        442811584   
    453351215        453313967        453277097      453247926        453210999
       453174047        453137028        453100117        453063257       
453025835        452988561        452951007        452914260        452876378   
    452838477        452800832        452762578        452724644       
442982583        442811618        453351223        453313868        453277105   
  453247827        453211005        453173940        453137036        453100125
       453063158        453025736        452988462        452951015       
452914161        452876386        452838485        452800840        452762594   
    452724651        442981841        442811659        453351231       
453313751        453277113      453247728        453211013        453173957     
  453137044        453100133        453063059        453025744        452988470
       452951023        452914062        452876394        452838493       
452800865        452762602        452724669        442981866        442811675   
    453351132        453313769        453277121      453247736        453210916
       453173965        453137051        453100034        453063067       
453025751        452988488        452951031        452914070        452876402   
    452838501        452800873        452762610        452724677       
442981882        442811725        453351033        453313777        453277139   
  453247744        453210817        453173973        453137069        453099939
       453063075        453025769        452988496        452951049       
452914088        452876410        452838519        452800774        452762628   
    452724685        442981916        442811790        453351041       
453313785        453277147      453247751        453210825        453173981     
  453137077        453099947        453063083        453025777        452988504
       452951056        452914096        452876428        452838527       
452800667        452762529        452724693        442981940        442811816   
    453351058        453313793        453277154      453247769        453210833
       453173999        453137085        453099954        453063091       
453025785        452988512        452951064        452914104        452876329   
    452838535        452800675        452762420        452724701       
442982005        442811865        453351066        453313801        453277055   
  453247777        453210841        453174005        453137093        453099962
       453063109        453025793        452988520        452950967       
452914112        452876212        452838543        452800683        452762438   
    452724602        442982021        442811113        453351074       
453313819        453276958      453247785        453210858        453174013     
  453137101        453099970        453063117        453025801        452988538
       452950843        452914120        452876220        452838550       
452800691        452762446        452724503        442982039        442811154   
    453351082        453313827        453276966      453247793        453210866
       453174021        453137002        453099988        453063125       
453025819        452988546        452950868        452914138        452876238   
    452838451        452800709        452762453        452724511       
442982096        442811170        453351090        453313835        453276974   
  453247819        453210874        453174039        453136905        453099996
       453063133        453025827        452988553        452950876       
452914146        452876246        452838345        452800725        452762461   
    452724529        442982112        442811279        453351116       
453313843        453277006      453247710        453210882        453173932     
  453136913        453100000        453063141        453025728        452988454
       452950884        452914153        452876253        452838352       
452800733        452762479        452724537        442981528        442811295   
    453351124        453313744        453277014      453247611        453210890
       453173833        453136921        453100018        453063042       
453025629        452988355        452950900        452914054        452876279   
    452838360        452800741        452762487        452724545       
442981593        442811402        453351025        453313850        453277022   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453247629        453210908        453173841        453136939        453100026   
    453062945        453025637        452988363        452950918       
452913957        452876287        452838378        452800758        452762495   
    452724552        442981619        442811485        453350928       
453313645        453277030      453247637        453210809        453173858     
  453136947        453099921        453062952        453025645        452988371
       452950926        452913965        452876303        452838394       
452800766        452762503        452724560        442981627        442810818   
    453350936        453313652        453277048      453247645        453210700
       453173866        453136954        453099822        453062960       
453025652        452988389        452950942        452913973        452876311   
    452838402        452800659        452762511        452724578       
442981635        442810909        453350944        453313660        453276941   
  453247652        453210718        453173874        453136962        453099830
       453062978        453025660        452988397        452950959       
452913981        452876204        452838410        452800550        452762412   
    452724586        442981700        442810982        453350969       
453313678        453276842      453247660        453210726        453173882     
  453136970        453099848        453062986        453025678        452988405
       452950835        452913999        452876105        452838428       
452800568        452762313        452724594        442981775        442811006   
    453350977        453313686        453276859      453247678        453210734
       453173890        453136988        453099855        453062994       
453025686        452988413        452950736        452914005        452876113   
    452838436        452800576        452762321        452724495       
442981791        442811071        453350985        453313702        453276867   
  453247686        453210742        453173908        453136996        453099863
       453063000        453025694        452988421        452950744       
452914013        452876121        452838444        452800584        452762339   
    452724396        442981809        442810164        453350993       
453313710        453276875      453247694        453210759        453173916     
  453136897        453099871        453063018        453025702        452988439
       452950751        452914021        452876139        452838337       
452800592        452762347        452724404        442981817        442810180   
    453351009        453313728        453276883      453247702        453210767
       453173924        453136798        453099889        453063026       
453025710        452988447        452950769        452914039        452876147   
    452838238        452800600        452762354        452724412       
442981262        442810479        453351017        453313736        453276891   
  453247603        453210775        453173825        453136806        453099905
       453063034        453025611        452988348        452950777       
452914047        452876154        452838246        452800618        452762362   
    452724420        442981270        442810487        453350910       
453313637        453276909      453247504        453210783        453173726     
  453136814        453099913        453062937        453025512        452988231
       452950785        452913940        452876162        452838253       
452800626        452762370        452724438        442981346        442810594   
    453350829        453313538        453276917      453247512        453210791
       453173734        453136822        453099814        453062838       
453025520        452988264        452950793        452913841        452876170   
    452838261        452800634        452762388        452724446       
442981361        442810669        453350837        453313546        453276925   
  453247520        453210692        453173742        453136830        453099715
       453062846        453025538        452988272        452950801       
452913858        452876188        452838279        452800642        452762396   
    452724453        442981429        442810685        453350845       
453313553        453276933      453247538        453210593        453173759     
  453136848        453099723        453062853        453025546        452988280
       452950819        452913866        452876196        452838287       
452800543        452762404        452724461        442981494        442809836   
    453350852        453313561        453276834      453247546        453210601
       453173767        453136855        453099731        453062861       
453025553        452988306        452950827        452913874        452875990   
    452838295        452800444        452762305        452724479       
442981502        442809869        453350860        453313579        453276735   
  453247553        453210619        453173775        453136863        453099749
       453062879        453025561        452988314        452950728       
452913882        452876006        452838303        452800451        452762214   
    452724487        442981510        442809893        453350878       
453313587        453276743      453247561        453210627        453173783     
  453136871        453099756        453062887        453025579        452988322
       452950629        452913908        452876014        452838311       
452800469        452762222        452724388        442980975        442809968   
    453350886        453313595        453276750      453247579        453210635
       453173791        453136889        453099764        453062895       
453025587        452988330        452950637        452913916        452876022   
    452838329        452800477        452762230        452724289       
442981064        442809976        453350894        453313603        453276768   
  453247587        453210643        453173809        453136780        453099772
       453062903        453025595        452988223        452950645       
452913924        452876030        452838220        452800485        452762248   
    452724297        442981080        442809992        453350902       
453313611        453276776      453247595        453210650        453173817     
  453136681        453099780        453062911        453025603        452988124
       452950652        452913932        452876048        452838121       
452800493        452762255        452724305        442981098        442810040   
    453350803        453313629        453276784      453247496        453210668
       453173718        453136699        453099798        453062929       
453025504        452988132        452950660        452913833        452876055   
    452838139        452800501        452762263        452724313       
442981254        442810131        453350720        453313520        453276800   
  453247397        453210676        453173619        453136707        453099806
       453062820        453025405        452988140        452950678       
452913734        452876063        452838147        452800519        452762271   
    452724321        442980710        442809596        453350738       
453313421        453276818      453247405        453210684        453173627     
  453136715        453099707        453062721        453025413        452988157
       452950686        452913742        452876071        452838154       
452800527        452762289        452724339        442980736        442809661   
    453350761        453313439        453276826      453247413        453210585
       453173635        453136723        453099608        453062739       
453025421        452988165        452950694        452913759        452876089   
    452838162        452800535        452762297        452724347       
442980744        442809679        453350787        453313447        453276727   
  453247421        453210486        453173643        453136731        453099616
       453062747        453025439        452988173        452950702       
452913767        452875982        452838170        452800436        452762198   
    452724354        442980827        442809687        453350795       
453313454        453276628      453247439        453210494        453173650     
  453136749        453099624        453062754        453025447        452988181
       452950710        452913775        452875875        452838188       
452800337        452762099        452724362        442980876        442809729   
    453350597        453313462        453276636      453247447        453210502
       453173668        453136756        453099632        453062762       
453025454        452988199        452950611        452913783        452875891   
    452838196        452800345        452762107        452724370       
442980942        442809752        453350613        453313470        453276644   
  453247454        453210510        453173676        453136764        453099640
       453062770        453025462        452988207        452950504       
452913791        452875909        452838204        452800360        452762115   
    452724271        442980959        442809760        453350621       
453313488        453276651      453247462        453210528        453173684     
  453136772        453099657        453062788        453025470        452988215
       452950512        452913809        452875917        452838212       
452800378        452762123        452724172        442980272        442809794   
    453350639        453313496        453276669      453247470        453210536
       453173692        453136673        453099665        453062796       
453025488        452988116        452950520        452913817        452875925   
    452838113        452800394        452762131        452724180       
442980298        442809109        453350662        453313504        453276677   
  453247488        453210544        453173700        453136574        453099673
       453062804        453025496        452988025        452950538       
452913825        452875933        452838014        452800402        452762149   
    452724198        442980306        442809224        453350688       
453313512        453276685      453247389        453210551        453173601     
  453136582        453099681        453062812        453025397        452988033
       452950546        452913726        452875941        452838022       
452800410        452762156        452724206        442980371        442809257   
    453350589        453313413        453276693      453247272        453210569
       453173502        453136590        453099699        453062713       
453025298        452988041        452950561        452913627        452875958   
    452838030        452800428        452762164        452724214       
442980397        442809307        453350480        453313314        453276701   
  453247298        453210577        453173510        453136608        453099590
       453062614        453025306        452988058        452950579       
452913635        452875966        452838048        452800329        452762172   
    452724222        442980405        442809349        453350514       
453313322        453276719      453247306        453210478        453173528     
  453136616        453099491        453062622        453025314        452988066
       452950587        452913643        452875974        452838055       
452800204        452762180        452724230        442980470        442809372   
    453350522        453313330        453276610      453247314        453210379
       453173536        453136624        453099509        453062630       
453025322        452988074        452950595        452913650        452875867   
    452838063        452800212        452762081        452724248       
442980496        442809448        453350530        453313348        453276511   
  453247322        453210387        453173551        453136632        453099517
       453062648        453025330        452988082        452950603       
452913668        452875768        452838071        452800220        452761984   
    452724255        442980538        442809455        453350548       
453313355        453276529      453247330        453210395        453173569     
  453136640        453099525        453062655        453025348        452988090
       452950496        452913676        452875776        452838089       
452800253        452762008        452724263        442980561        442809505   
    453350555        453313363        453276537      453247348        453210403
       453173577        453136657        453099533        453062663       
453025355        452988108        452950397        452913684        452875784   
    452838097        452800261        452762016        452724164       
442979860        442809513        453350571        453313371        453276545   
  453247355        453210411        453173585        453136665        453099541
       453062671        453025363        452988009        452950405       
452913692        452875792        452838105        452800279        452762024   
    452724065        442979944        442808713        453350472       
453313389        453276552      453247363        453210429        453173593     
  453136566        453099558        453062689        453025371        452987902
       452950413        452913700        452875800        452838006       
452800287        452762032        452724073        442980017        442808721   
    453350373        453313397        453276560      453247371        453210437
       453173494        453136467        453099566        453062697       
453025389        452987910        452950421        452913718        452875818   
    452837909        452800295        452762040        452724081       
442980041        442808770        453350381        453313405        453276578   
  453247264        453210445        453173395        453136475        453099574
       453062705        453025280        452987928        452950439       
452913619        452875826        452837917        452800303        452762057   
    452724099        442980066        442808804        453350407       
453313306        453276586      453247165        453210452        453173403     
  453136483        453099582        453062606        453025181        452987936
       452950447        452913510        452875834        452837925       
452800311        452762065        452724107        442980074        442808820   
    453350415        453313199        453276594      453247173        453210460
       453173411        453136491        453099483        453062507       
453025199        452987944        452950454        452913528        452875842   
    452837933        452800196        452762073        452724115       
442980124        442808853        453350423        453313207        453276602   
  453247181        453210361        453173429        453136509        453099384
       453062515        453025207        452987951        452950462       
452913536        452875859        452837941        452800097        452761976   
    452724123        442980157        442809034        453350431       
453313215        453276503      453247199        453210262        453173437     
  453136517        453099392        453062523        453025215        452987969
       452950470        452913544        452875750        452837958       
452800105        452761869        452724131        442980165        442808408   
    453350266        453313223        453276404      453247207        453210270
       453173445        453136525        453099400        453062531       
453025231        452987977        452950488        452913551        452875651   
    452837966        452800113        452761877        452724149       
442980199        442808457        453350274        453313231        453276412   
  453247215        453210288        453173452        453136533        453099418
       453062549        453025249        452987985        452950389       
452913569        452875669        452837974        452800121        452761885   
    452724156        442980223        442808515        453350290       
453313249        453276420      453247223        453210296        453173460     
  453136541        453099426        453062556        453025256        452987993
       452950280        452913577        452875677        452837982       
452800139        452761893        452724057        442979522        442808556   
    453350308        453313256        453276438      453247231        453210304
       453173478        453136558        453099434        453062564       
453025264        452987795        452950298        452913585        452875685   
    452837990        452800147        452761901        452723950       
442979571        442808564        453350316        453313264        453276446   
  453247249        453210320        453173486        453136459        453099442
       453062572        453025272        452987803        452950306       
452913593        452875693        452837891        452800154        452761919   
    452723968        442979597        442808580        453350324       
453313272        453276453      453247256        453210338        453173387     
  453136350        453099459        453062580        453025173        452987811
       452950314        452913601        452875701        452837792       
452800162        452761927        452723976        442979639        442808663   
    453350332        453313280        453276461      453247157        453210346
       453173288        453136368        453099467        453062598       
453025074        452987829        452950322        452913502        452875719   
    452837800        452800170        452761943        452723984       
442979696        442808085        453350340        453313181        453276479   
  453247058        453210353        453173296        453136376        453099475
       453062499        453025082        452987837        452950330       
452913411        452875727        452837818        452800188        452761950   
    452723992        442979712        442808093        453350258       
453313298        453276487      453247066        453210254        453173304     
  453136384        453099376        453062390        453025090        452987845
       452950348        452913429        452875735        452837826       
452800089        452761968        452724008        442979746        442808119   
    453350175        453313082        453276495      453247074        453210155
       453173312        453136392        453099277        453062408       
453025108        452987852        452950355        452913437        452875743   
    452837834        452799984        452761851        452724016       
442979779        442808143        453350209        453313090        453276396   
  453247082        453210163        453173320        453136400        453099285
       453062416        453025116        452987860        452950363       
452913445        452875644        452837842        452799992        452761752   
    452724024        442979217        442808168        453350217       
453313108        453276297      453247090        453210171        453173338     
  453136418        453099293        453062424        453025124        452987878
       452950371        452913452        452875545        452837859       
452800006        452761760        452724032        442979225        442808259   
    453350225        453313116        453276305      453247108        453210189
       453173346        453136426        453099301        453062432       
453025132        452987886        452950272        452913460        452875552   
    452837867        452800014        452761778        452724040       
442979258        442808309        453350233        453313124        453276313   
  453247116        453210197        453173353        453136434        453099319
       453062440        453025140        452987787        452950173       
452913478        452875560        452837875        452800022        452761786   
    452723943        442979282        442808358        453350142       
453313132        453276321      453247124        453210205        453173361     
  453136442        453099327        453062457        453025157        452987688
       452950181        452913494        452875578        452837883       
452800030        452761794        452723844        442979332        442807715   
    453350043        453313140        453276339      453247132        453210213
       453173379        453136343        453099335        453062465       
453025165        452987696        452950199        452913395        452875586   
    452837784        452800048        452761802        452723851       
442979340        442807764        453350050        453313157        453276347   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453247140        453210221        453173270        453136244        453099343   
    453062473        453025066        452987704        452950207       
452913296        452875594        452837685        452800055        452761810   
    452723869        442979381        442807863        453350068       
453313165        453276354      453247041        453210239        453173171     
  453136251        453099350        453062481        453024960        452987712
       452950215        452913304        452875602        452837693       
452800063        452761828        452723877        442979506        442807947   
    453350076        453313173        453276362      453246944        453210247
       453173189        453136269        453099368        453062382       
453024978        452987720        452950223        452913312        452875610   
    452837701        452800071        452761836        452723885       
442978888        442807970        453350092        453313074        453276370   
  453246951        453210148        453173197        453136277        453099269
       453062283        453024986        452987738        452950231       
452913320        452875628        452837719        452799976        452761844   
    452723893        442978904        442807988        453350100       
453312977        453276388      453246969        453210031        453173205     
  453136285        453099152        453062291        453024994        452987746
       452950249        452913338        452875636        452837727       
452799877        452761745        452723901        442978920        442807996   
    453350126        453312985        453276289      453246977        453210049
       453173213        453136293        453099160        453062309       
453025009        452987753        452950256        452913346        452875537   
    452837735        452799885        452761646        452723919       
442978946        442808077        453350035        453312993        453276180   
  453246985        453210056        453173221        453136301        453099178
       453062317        453025017        452987761        452950264       
452913353        452875438        452837743        452799893        452761653   
    452723927        442978953        442807384        453349938       
453313009        453276198      453246993        453210064        453173239     
  453136319        453099186        453062325        453025025        452987779
       452950165        452913361        452875446        452837750       
452799901        452761661        452723935        442978979        442807491   
    453349946        453313017        453276206      453247009        453210072
       453173247        453136327        453099194        453062333       
453025033        452987670        452950066        452913379        452875453   
    452837768        452799919        452761679        452723836       
442979001        442807509        453349953        453313025        453276214   
  453247017        453210080        453173254        453136335        453099202
       453062341        453025041        452987571        452950074       
452913387        452875461        452837776        452799927        452761687   
    452723737        442979027        442807517        453349961       
453313033        453276222      453247025        453210098        453173262     
  453136236        453099210        453062358        453025058        452987589
       452950082        452913288        452875479        452837677       
452799943        452761695        452723745        442979043        442807525   
    453349979        453313041        453276230      453247033        453210106
       453173163        453136137        453099228        453062366       
453024952        452987597        452950090        452913189        452875487   
    452837578        452799950        452761703        452723752       
442979068        442807533        453349987        453313058        453276248   
  453246936        453210122        453173064        453136145        453099236
       453062374        453024846        452987605        452950108       
452913197        452875495        452837586        452799968        452761711   
    452723760        442979134        442807558        453349995       
453313066        453276255      453246837        453210130        453173072     
  453136152        453099244        453062275        453024861        452987613
       452950116        452913205        452875503        452837594       
452799869        452761729        452723778        442978540        442807566   
    453350019        453312969        453276263      453246845        453210023
       453173080        453136160        453099145        453062176       
453024879        452987621        452950124        452913213        452875511   
    452837602        452799752        452761737        452723786       
442978581        442807616        453350027        453312860        453276271   
  453246852        453209926        453173098        453136178        453099046
       453062184        453024887        452987639        452950132       
452913221        452875529        452837610        452799760        452761638   
    452723794        442978607        442807137        453349920       
453312878        453276172      453246860        453209934        453173106     
  453136186        453099053        453062192        453024895        452987647
       452950140        452913239        452875420        452837628       
452799778        452761539        452723802        442978706        442807160   
    453349821        453312886        453276073      453246878        453209942
       453173114        453136194        453099061        453062200       
453024903        452987654        452950157        452913247        452875313   
    452837636        452799786        452761547        452723810       
442978714        442807210        453349839        453312894        453276081   
  453246886        453209959        453173122        453136202        453099079
       453062218        453024911        452987662        452950058       
452913254        452875321        452837644        452799794        452761554   
    452723828        442978763        442807228        453349847       
453312902        453276099      453246894        453209967        453173130     
  453136210        453099087        453062226        453024929        452987563
       452949951        452913262        452875347        452837651       
452799810        452761562        452723729        442978805        442807269   
    453349854        453312910        453276107      453246902        453209975
       453173148        453136228        453099095        453062234       
453024937        452987464        452949969        452913270        452875354   
    452837669        452799828        452761570        452723620       
442978821        442807285        453349862        453312928        453276115   
  453246910        453209983        453173155        453136129        453099103
       453062242        453024945        452987472        452949977       
452913171        452875362        452837560        452799836        452761596   
    452723638        442978839        442807301        453349870       
453312936        453276123      453246928        453210007        453173056     
  453136012        453099111        453062259        453024838        452987480
       452949985        452913072        452875370        452837461       
452799844        452761604        452723646        442978862        442807368   
    453349888        453312944        453276131      453246829        453210015
       453172959        453136020        453099129        453062267       
453024739        452987498        452949993        452913080        452875388   
    452837479        452799851        452761612        452723653       
442978151        442807376        453349904        453312951        453276149   
  453246720        453209918        453172967        453136038        453099137
       453062168        453024747        452987506        452950009       
452913098        452875396        452837487        452799745        452761620   
    452723679        442978219        442806840        453349714       
453312852        453276156      453246738        453209819        453172975     
  453136046        453099038        453062069        453024754        452987514
       452950017        452913106        452875404        452837495       
452799638        452761521        452723687        442978227        442806899   
    453349722        453312753        453276164      453246746        453209827
       453172983        453136053        453098931        453062077       
453024762        452987522        452950025        452913114        452875412   
    452837503        452799653        452761422        452723695       
442978359        442806915        453349748        453312761        453276065   
  453246753        453209835        453172991        453136061        453098949
       453062085        453024770        452987530        452950033       
452913122        452875305        452837511        452799661        452761430   
    452723703        442978367        442806956        453349755       
453312779        453275968      453246761        453209843        453173007     
  453136079        453098956        453062093        453024788        452987548
       452950041        452913130        452875206        452837529       
452799679        452761448        452723711        442978383        442806964   
    453349763        453312787        453275976      453246779        453209850
       453173015        453136095        453098964        453062101       
453024796        452987555        452949944        452913148        452875214   
    452837537        452799695        452761455        452723612       
442978409        442806972        453349771        453312795        453275992   
  453246787        453209868        453173023        453136103        453098972
       453062119        453024804        452987456        452949837       
452913155        452875222        452837545        452799703        452761463   
    452723497        442978417        442807046        453349789       
453312803        453276008      453246795        453209876        453173031     
  453136111        453098980        453062127        453024812        452987357
       452949845        452913163        452875230        452837552       
452799711        452761471        452723513        442977716        442807079   
    453349797        453312811        453276016      453246803        453209884
       453173049        453136004        453098998        453062135       
453024820        452987365        452949852        452913064        452875248   
    452837453        452799729        452761489        452723521       
442977732        442806568        453349805        453312829        453276024   
  453246811        453209892        453172942        453135907        453099004
       453062143        453024721        452987373        452949860       
452912967        452875255        452837347        452799737        452761497   
    452723539        442977757        442806576        453349706       
453312837        453276032      453246712        453209900        453172843     
  453135923        453099012        453062150        453024622        452987381
       452949886        452912975        452875263        452837362       
452799521        452761505        452723547        442977807        442806584   
    453349607        453312845        453276040      453246613        453209801
       453172850        453135931        453099020        453062051       
453024630        452987399        452949894        452912983        452875271   
    452837370        452799539        452761513        452723554       
442977823        442806592        453349623        453312746        453276057   
  453246621        453209702        453172868        453135949        453098923
       453061947        453024648        452987407        452949902       
452912991        452875289        452837388        452799547        452761414   
    452723570        442977856        442806626        453349631       
453312647        453275950      453246639        453209710        453172876     
  453135956        453098824        453061954        453024655        452987415
       452949910        452913007        452875297        452837396       
452799554        452761315        452723588        442977872        442806642   
    453349656        453312654        453275851      453246647        453209728
       453172884        453135964        453098832        453061962       
453024663        452987423        452949928        452913015        452875198   
    452837404        452799562        452761323        452723596       
442977930        442806667        453349664        453312662        453275869   
  453246654        453209736        453172892        453135972        453098840
       453061970        453024671        452987431        452949936       
452913023        452875107        452837412        452799570        452761331   
    452723604        442978029        442806717        453349672       
453312670        453275877      453246662        453209744        453172900     
  453135980        453098857        453061996        453024689        452987449
       452949829        452913031        452875115        452837420       
452799588        452761349        452723489        442977369        442806782   
    453349680        453312688        453275885      453246670        453209751
       453172918        453135998        453098865        453062002       
453024697        452987340        452949720        452913049        452875123   
    452837438        452799596        452761356        452723380       
442977377        442806790        453349698        453312696        453275893   
  453246688        453209769        453172926        453135899        453098873
       453062010        453024705        452987241        452949738       
452913056        452875131        452837446        452799604        452761364   
    452723398        442977435        442806279        453349490       
453312704        453275901      453246696        453209777        453172934     
  453135790        453098881        453062028        453024713        452987258
       452949746        452912850        452875149        452837339       
452799612        452761372        452723406        442977468        442806311   
    453349508        453312712        453275919      453246704        453209785
       453172835        453135808        453098899        453062036       
453024614        452987266        452949753        452912868        452875156   
    452837230        452799513        452761380        452723414       
442977484        442806337        453349516        453312720        453275927   
  453246605        453209793        453172736        453135816        453098907
       453062044        453024515        452987274        452949761       
452912876        452875164        452837248        452799422        452761406   
    452723422        442977518        442806428        453349524       
453312738        453275935      453246506        453209694        453172744     
  453135824        453098915        453061939        453024523        452987282
       452949779        452912884        452875172        452837255       
452799430        452761307        452723430        442977658        442806501   
    453349532        453312639        453275943      453246514        453209595
       453172751        453135832        453098816        453061830       
453024531        452987290        452949787        452912892        452875180   
    452837263        452799448        452761208        452723448       
442977666        442806550        453349540        453312530        453275844   
  453246522        453209603        453172769        453135840        453098717
       453061848        453024549        452987308        452949795       
452912900        452875081        452837271        452799455        452761216   
    452723455        442977674        442805826        453349557       
453312548        453275745      453246530        453209611        453172777     
  453135857        453098725        453061855        453024556        452987316
       452949803        452912918        452874985        452837289       
452799463        452761224        452723463        442977682        442805834   
    453349565        453312555        453275752      453246548        453209629
       453172785        453135865        453098733        453061863       
453024564        452987324        452949811        452912926        452874993   
    452837297        452799471        452761232        452723471       
442977021        442805859        453349573        453312563        453275760   
  453246555        453209637        453172793        453135873        453098741
       453061871        453024572        452987332        452949712       
452912934        452875008        452837305        452799489        452761240   
    452723372        442977062        442805941        453349581       
453312571        453275778      453246563        453209645        453172801     
  453135881        453098758        453061889        453024580        452987233
       452949613        452912942        452875016        452837313       
452799497        452761257        452723273        442977146        442805990   
    453349383        453312589        453275786      453246571        453209652
       453172819        453135782        453098766        453061897       
453024598        452987134        452949621        452912843        452875024   
    452837321        452799505        452761265        452723281       
442977161        442806196        453349417        453312597        453275794   
  453246589        453209660        453172827        453135683        453098774
       453061905        453024606        452987142        452949639       
452912736        452875032        452837222        452799406        452761273   
    452723299        442977245        442806204        453349433       
453312605        453275802      453246597        453209678        453172728     
  453135691        453098782        453061913        453024507        452987159
       452949647        452912744        452875040        452837123       
452799307        452761281        452723307        442977286        442806212   
    453349441        453312613        453275810      453246498        453209686
       453172629        453135709        453098790        453061921       
453024408        452987167        452949654        452912751        452875057   
    452837131        452799315        452761299        452723315       
442977302        442805446        453349458        453312621        453275828   
  453246399        453209587        453172637        453135717        453098808
       453061822        453024424        452987175        452949662       
452912769        452875065        452837149        452799323        452761190   
    452723323        442977336        442805495        453349466       
453312522        453275836      453246407        453209488        453172645     
  453135725        453098709        453061723        453024432        452987183
       452949670        452912785        452875073        452837156       
452799331        452761091        452723331        442976833        442805511   
    453349474        453312423        453275737      453246415        453209496
       453172652        453135733        453098600        453061731       
453024440        452987191        452949688        452912793        452874977   
    452837164        452799349        452761109        452723349       
442976866        442805537        453349276        453312431        453275638   
  453246423        453209504        453172660        453135741        453098618
       453061749        453024457        452987209        452949696       
452912801        452874878        452837180        452799356        452761117   
    452723356        442976908        442805545        453349284       
453312449        453275646      453246431        453209512        453172678     
  453135758        453098626        453061756        453024465        452987217
       452949704        452912819        452874886        452837198       
452799364        452761125        452723364        442976924        442805743   
    453349292        453312464        453275653      453246449        453209520
       453172686        453135766        453098634        453061764       
453024473        452987225        452949605        452912827        452874894   
    452837206        452799372        452761133        452723265       
442976932        442805768        453349300        453312472        453275661   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453246456        453209538        453172694        453135774        453098642   
    453061772        453024481        452987126        452949506       
452912835        452874902        452837214        452799380        452761141   
    452723166        442976957        442805107        453349326       
453312480        453275679      453246464        453209546        453172702     
  453135675        453098659        453061780        453024499        452987027
       452949514        452912728        452874910        452837115       
452799398        452761158        452723174        442976973        442805123   
    453349334        453312498        453275687      453246472        453209553
       453172710        453135576        453098667        453061798       
453024390        452987035        452949522        452912629        452874928   
    452837016        452799299        452761166        452723182       
442976981        442805164        453349342        453312506        453275695   
  453246480        453209561        453172611        453135584        453098675
       453061806        453024291        452987043        452949530       
452912637        452874936        452837024        452799190        452761174   
    452723190        442977005        442805180        453349367       
453312415        453275703      453246381        453209579        453172512     
  453135592        453098683        453061814        453024309        452987050
       452949548        452912645        452874944        452837032       
452799208        452761182        452723208        442976452        442805198   
    453349268        453312316        453275711      453246282        453209371
       453172520        453135600        453098691        453061715       
453024317        452987068        452949555        452912652        452874951   
    452837040        452799216        452761083        452723216       
442976528        442805230        453349169        453312324        453275729   
  453246290        453209389        453172538        453135618        453098592
       453061616        453024325        452987076        452949563       
452912660        452874969        452837057        452799224        452760986   
    452723224        442976551        442805255        453349177       
453312332        453275620      453246308        453209397        453172546     
  453135626        453098493        453061624        453024333        452987084
       452949571        452912678        452874860        452837065       
452799232        452760994        452723232        442976585        442805313   
    453349201        453312340        453275513      453246316        453209405
       453172553        453135634        453098501        453061632       
453024341        452987092        452949589        452912686        452874779   
    452837073        452799240        452761000        452723240       
442976627        442804639        453349227        453312357        453275521   
  453246324        453209413        453172561        453135642        453098519
       453061640        453024358        452987100        452949597       
452912694        452874787        452837081        452799257        452761018   
    452723158        442976676        442804803        453349235       
453312365        453275539      453246332        453209421        453172579     
  453135659        453098527        453061657        453024366        452987118
       452949498        452912702        452874795        452837099       
452799265        452761026        452723059        442976817        442804837   
    453349243        453312373        453275547      453246340        453209439
       453172587        453135667        453098535        453061665       
453024374        452987019        452949399        452912710        452874803   
    452837107        452799273        452761034        452723067       
442976825        442804860        453349250        453312381        453275562   
  453246357        453209447        453172595        453135568        453098543
       453061673        453024382        452986912        452949407       
452912611        452874811        452837008        452799281        452761042   
    452723075        442976106        442804894        453349151       
453312399        453275570      453246365        453209454        453172603     
  453135477        453098550        453061681        453024283        452986920
       452949415        452912512        452874829        452836901       
452799182        452761059        452723083        442976122        442804944   
    453349060        453312407        453275588      453246373        453209462
       453172504        453135485        453098568        453061699       
453024184        452986938        452949423        452912520        452874837   
    452836919        452799083        452761067        452723091       
442976148        442804969        453349078        453312308        453275596   
  453246274        453209363        453172405        453135493        453098576
       453061707        453024192        452986946        452949431       
452912538        452874845        452836927        452799091        452761075   
    452723117        442976189        442804977        453349094       
453312209        453275604      453246175        453209264        453172413     
  453135501        453098584        453061608        453024200        452986953
       452949449        452912546        452874852        452836935       
452799109        452760978        452723125        442976239        442805008   
    453349102        453312217        453275612      453246183        453209272
       453172421        453135519        453098485        453061509       
453024218        452986961        452949456        452912553        452874753   
    452836943        452799117        452760879        452723141       
442976247        442805073        453349136        453312225        453275505   
  453246191        453209280        453172439        453135527        453098386
       453061517        453024226        452986979        452949464       
452912561        452874654        452836950        452799125        452760887   
    452723042        442976296        442804266        453349045       
453312233        453275406      453246209        453209298        453172447     
  453135535        453098394        453061525        453024234        452986987
       452949472        452912579        452874662        452836968       
452799133        452760895        452722945        442976353        442804365   
    453348948        453312241        453275414      453246217        453209306
       453172454        453135543        453098402        453061533       
453024242        452986995        452949480        452912587        452874670   
    452836976        452799141        452760903        452722960       
442976387        442804399        453348955        453312258        453275422   
  453246225        453209314        453172462        453135550        453098410
       453061541        453024259        452987001        452949381       
452912595        452874688        452836984        452799158        452760911   
    452722978        442975835        442804480        453348971       
453312266        453275430      453246233        453209322        453172470     
  453135451        453098428        453061558        453024267        452986904
       452949282        452912603        452874696        452836992       
452799166        452760929        452722986        442975918        442804514   
    453348989        453312274        453275448      453246241        453209330
       453172488        453135352        453098436        453061566       
453024275        452986805        452949290        452912504        452874704   
    452836893        452799174        452760937        452722994       
442975959        442804522        453348997        453312282        453275455   
  453246258        453209348        453172496        453135360        453098444
       453061574        453024176        452986813        452949308       
452912405        452874712        452836794        452799075        452760945   
    452723000        442975967        442804571        453349003       
453312290        453275463      453246266        453209355        453172397     
  453135378        453098469        453061582        453024077        452986821
       452949316        452912413        452874720        452836802       
452798978        452760952        452723018        442976015        442804589   
    453349011        453312191        453275471      453246167        453209256
       453172280        453135386        453098477        453061590       
453024085        452986839        452949324        452912421        452874746   
    452836810        452798986        452760960        452723026       
442976023        442804605        453349029        453312092        453275489   
  453246068        453209157        453172298        453135394        453098378
       453061491        453024093        452986847        452949332       
452912439        452874647        452836828        452798994        452760861   
    452723034        442976031        442803896        453349037       
453312100        453275497      453246076        453209165        453172306     
  453135402        453098279        453061392        453024101        452986854
       452949340        452912447        452874548        452836836       
452799000        452760754        452722937        442976064        442803912   
    453348831        453312118        453275398      453246084        453209173
       453172322        453135410        453098287        453061400       
453024119        452986862        452949357        452912454        452874555   
    452836844        452799018        452760762        452722838       
442976080        442803946        453348864        453312126        453275299   
  453246092        453209181        453172330        453135428        453098295
       453061418        453024127        452986870        452949365       
452912462        452874563        452836851        452799026        452760770   
    452722846        442975355        442803953        453348880       
453312134        453275315      453246100        453209199        453172348     
  453135436        453098303        453061426        453024135        452986888
       452949373        452912470        452874571        452836869       
452799034        452760788        452722853        442975397        442803995   
    453348898        453312142        453275323      453246118        453209207
       453172355        453135444        453098311        453061434       
453024143        452986896        452949274        452912488        452874589   
    452836877        452799042        452760796        452722879       
442975447        442804134        453348906        453312159        453275331   
  453246126        453209215        453172363        453135345        453098329
       453061442        453024150        452986797        452949175       
452912496        452874597        452836885        452799059        452760804   
    452722887        442975462        442804167        453348914       
453312167        453275349      453246134        453209223        453172371     
  453135246        453098337        453061459        453024168        452986698
       452949183        452912397        452874605        452836786       
452799067        452760812        452722895        442975611        442804183   
    453348823        453312175        453275356      453246142        453209231
       453172389        453135253        453098345        453061467       
453024069        452986706        452949209        452912306        452874613   
    452836687        452798960        452760820        452722903       
442975637        442804217        453348724        453312183        453275364   
  453246159        453209249        453172272        453135261        453098352
       453061475        453023962        452986714        452949217       
452912314        452874621        452836695        452798879        452760838   
    452722911        442975785        442803433        453348732       
453312084        453275372      453246050        453209140        453172173     
  453135279        453098360        453061483        453023970        452986722
       452949225        452912322        452874639        452836703       
452798887        452760846        452722929        442974887        442803458   
    453348740        453311987        453275380      453245953        453209041
       453172181        453135287        453098261        453061384       
453023988        452986730        452949233        452912330        452874530   
    452836711        452798895        452760747        452722820       
442975082        442803490        453348757        453311995        453275281   
  453245961        453209058        453172199        453135295        453098162
       453061285        453023996        452986748        452949241       
452912348        452874431        452836729        452798903        452760648   
    452722721        442975215        442803573        453348773       
453312001        453275182      453245979        453209066        453172207     
  453135303        453098170        453061293        453024002        452986755
       452949258        452912355        452874449        452836737       
452798911        452760655        452722739        442975223        442803649   
    453348781        453312019        453275190      453245987        453209074
       453172215        453135311        453098188        453061301       
453024010        452986763        452949266        452912363        452874456   
    452836745        452798929        452760663        452722747       
442975298        442803664        453348799        453312027        453275208   
  453245995        453209082        453172223        453135329        453098196
       453061319        453024028        452986771        452949167       
452912371        452874464        452836752        452798937        452760671   
    452722754        442974481        442803847        453348807       
453312035        453275216      453246019        453209108        453172231     
  453135337        453098204        453061327        453024036        452986789
       452949068        452912389        452874472        452836760       
452798945        452760689        452722762        442974515        442803250   
    453348815        453312043        453275224      453246027        453209116
       453172249        453135238        453098212        453061335       
453024044        452986680        452949076        452912280        452874480   
    452836778        452798952        452760697        452722770       
442974556        442803276        453348716        453312050        453275232   
  453246035        453209124        453172256        453135139        453098220
       453061343        453024051        452986581        452949084       
452912165        452874498        452836679        452798853        452760705   
    452722788        442974622        442803284        453348617       
453312068        453275240      453246043        453209132        453172264     
  453135147        453098238        453061350        453023954        452986599
       452949092        452912173        452874506        452836570       
452798754        452760713        452722796        442974630        442803318   
    453348625        453312076        453275257      453245946        453209033
       453172165        453135154        453098246        453061368       
453023855        452986607        452949100        452912181        452874514   
    452836588        452798762        452760721        452722804       
442974721        442803375        453348641        453311979        453275265   
  453245847        453208936        453172066        453135162        453098253
       453061376        453023863        452986615        452949118       
452912199        452874522        452836596        452798770        452760739   
    452722812        442974762        442803425        453348666       
453311870        453275273      453245854        453208944        453172074     
  453135170        453098154        453061277        453023871        452986623
       452949126        452912207        452874423        452836604       
452798788        452760630        452722713        442974804        442802898   
    453348674        453311888        453275174      453245862        453208951
       453172082        453135188        453098055        453061178       
453023889        452986631        452949134        452912215        452874324   
    452836612        452798796        452760531        452722614       
442974838        442802906        453348682        453311896        453275075   
  453245870        453208969        453172090        453135196        453098063
       453061186        453023897        452986649        452949142       
452912223        452874332        452836620        452798804        452760549   
    452722622        442974150        442802922        453348690       
453311904        453275083      453245888        453208977        453172108     
  453135204        453098071        453061194        453023905        452986656
       452949159        452912231        452874340        452836638       
452798812        452760556        452722630        442974168        442802971   
    453348708        453311912        453275091      453245896        453208985
       453172116        453135212        453098089        453061202       
453023913        452986664        452949050        452912256        452874357   
    452836646        452798820        452760564        452722648       
442974242        442802989        453348500        453311920        453275109   
  453245904        453208993        453172124        453135220        453098097
       453061210        453023939        452986672        452948953       
452912272        452874365        452836653        452798838        452760572   
    452722655        442974283        442803060        453348518       
453311938        453275117      453245912        453209009        453172132     
  453135121        453098105        453061236        453023947        452986573
       452948961        452912157        452874373        452836661       
452798747        452760580        452722663        442974291        442803094   
    453348534        453311946        453275125      453245920        453209017
       453172140        453135022        453098113        453061244       
453023848        452986474        452948979        452912058        452874381   
    452836562        452798648        452760598        452722671       
442974358        442803136        453348542        453311953        453275133   
  453245938        453209025        453172157        453135030        453098121
       453061251        453023749        452986482        452948987       
452912066        452874407        452836463        452798655        452760606   
    452722689        442974408        442802526        453348559       
453311961        453275141      453245839        453208928        453172058     
  453135048        453098139        453061269        453023756        452986490
       452948995        452912074        452874415        452836471       
452798663        452760622        452722697        442974465        442802542   
    453348575        453311862        453275158      453245730        453208829
       453171951        453135055        453098147        453061160       
453023764        452986508        452949001        452912082        452874316   
    452836489        452798671        452760523        452722705       
442973764        442802591        453348591        453311763        453275166   
  453245748        453208837        453171969        453135063        453098048
       453061061        453023772        452986516        452949019       
452912090        452874217        452836497        452798689        452760424   
    452722606        442973848        442802617        453348393       
453311771        453275067      453245755        453208845        453171977     
  453135071        453097941        453061079        453023780        452986524
       452949027        452912108        452874225        452836505       
452798697        452760432        452722507        442973871        442802633   
    453348401        453311789        453274961      453245763        453208852
       453171985        453135089        453097958        453061087       
453023798        452986532        452949035        452912116        452874233   
    452836513        452798705        452760440        452722515       
442973913        442802674        453348427        453311797        453274979   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453245771        453208860        453171993        453135097        453097966   
    453061095        453023806        452986540        452949043       
452912124        452874241        452836521        452798713        452760457   
    452722523        442974069        442802740        453348435       
453311805        453274987      453245789        453208878        453172009     
  453135105        453097974        453061103        453023814        452986557
       452948946        452912132        452874258        452836539       
452798721        452760465        452722531        442974101        442802773   
    453348443        453311813        453274995      453245797        453208886
       453172017        453135113        453097982        453061111       
453023822        452986565        452948847        452912140        452874266   
    452836547        452798739        452760473        452722549       
442974119        442802815        453348450        453311821        453275000   
  453245805        453208894        453172025        453135014        453097990
       453061129        453023830        452986466        452948854       
452912041        452874274        452836554        452798630        452760499   
    452722556        442973087        442802112        453348476       
453311839        453275018      453245813        453208902        453172033     
  453134918        453098006        453061137        453023731        452986367
       452948862        452911944        452874282        452836455       
452798531        452760507        452722572        442973129        442802252   
    453348385        453311847        453275026      453245821        453208910
       453172041        453134926        453098014        453061145       
453023632        452986375        452948870        452911951        452874290   
    452836356        452798549        452760515        452722580       
442973160        442802278        453348286        453311854        453275034   
  453245722        453208811        453171944        453134934        453098022
       453061152        453023640        452986391        452948888       
452911969        452874308        452836364        452798556        452760416   
    452722598        442973244        442802294        453348294       
453311755        453275042      453245623        453208712        453171845     
  453134942        453098030        453061053        453023657        452986409
       452948896        452911977        452874209        452836372       
452798564        452760317        452722499        442973285        442802351   
    453348302        453311656        453275059      453245631        453208720
       453171852        453134959        453097933        453060964       
453023665        452986417        452948904        452911985        452874100   
    452836380        452798572        452760325        452722382       
442973327        442802393        453348310        453311664        453274953   
  453245649        453208738        453171860        453134967        453097834
       453060972        453023673        452986425        452948912       
452911993        452874118        452836398        452798580        452760333   
    452722390        442973392        442802427        453348328       
453311672        453274854      453245656        453208746        453171878     
  453134975        453097842        453060980        453023681        452986433
       452948920        452912009        452874126        452836406       
452798598        452760341        452722408        442973475        442802484   
    453348336        453311680        453274862      453245664        453208753
       453171886        453134983        453097859        453060998       
453023699        452986441        452948938        452912017        452874134   
    452836414        452798606        452760358        452722416       
442973525        442802500        453348344        453311698        453274870   
  453245672        453208761        453171894        453134991        453097867
       453061004        453023707        452986458        452948839       
452912025        452874142        452836422        452798614        452760366   
    452722424        442973558        442802518        453348351       
453311706        453274888      453245680        453208779        453171902     
  453135006        453097875        453061012        453023715        452986359
       452948730        452912033        452874159        452836430       
452798622        452760374        452722432        442973699        442801692   
    453348369        453311714        453274896      453245698        453208787
       453171910        453134900        453097883        453061020       
453023723        452986250        452948748        452911936        452874167   
    452836448        452798523        452760382        452722440       
442972709        442801759        453348377        453311722        453274904   
  453245706        453208795        453171928        453134801        453097891
       453061038        453023624        452986268        452948755       
452911811        452874175        452836331        452798416        452760390   
    452722465        442972832        442801817        453348278       
453311730        453274912      453245714        453208803        453171936     
  453134819        453097909        453060949        453023525        452986276
       452948763        452911829        452874183        452836232       
452798424        452760408        452722481        442972915        442801874   
    453348179        453311748        453274920      453245615        453208704
       453171837        453134827        453097917        453060840       
453023533        452986284        452948789        452911845        452874191   
    452836240        452798432        452760309        452722374       
442972956        442801882        453348187        453311649        453274938   
  453245516        453208605        453171738        453134835        453097925
       453060857        453023541        452986292        452948797       
452911852        452874092        452836257        452798440        452760200   
    452722275        442973004        442801890        453348195       
453311540        453274946      453245524        453208613        453171746     
  453134843        453097826        453060865        453023558        452986300
       452948805        452911878        452873995        452836265       
452798457        452760218        452722283        442973020        442801973   
    453348203        453311557        453274847      453245532        453208621
       453171753        453134850        453097727        453060873       
453023566        452986318        452948813        452911886        452874001   
    452836273        452798465        452760226        452722291       
442973079        442801981        453348211        453311565        453274748   
  453245540        453208639        453171761        453134868        453097735
       453060881        453023574        452986326        452948821       
452911902        452874019        452836281        452798473        452760234   
    452722309        442972493        442802062        453348229       
453311573        453274755      453245557        453208647        453171779     
  453134876        453097743        453060899        453023582        452986334
       452948722        452911910        452874027        452836307       
452798481        452760242        452722317        442972501        442801304   
    453348237        453311581        453274763      453245565        453208654
       453171787        453134884        453097750        453060907       
453023590        452986342        452948623        452911928        452874035   
    452836315        452798499        452760259        452722325       
442972519        442801320        453348245        453311599        453274771   
  453245573        453208662        453171795        453134892        453097768
       453060915        453023608        452986243        452948631       
452911803        452874043        452836323        452798507        452760267   
    452722333        442972527        442801353        453348252       
453311607        453274789      453245581        453208670        453171803     
  453134793        453097776        453060931        453023616        452986144
       452948649        452911704        452874050        452836224       
452798408        452760275        452722341        442972543        442801411   
    453348260        453311615        453274797      453245599        453208688
       453171811        453134694        453097784        453060832       
453023517        452986151        452948656        452911712        452874068   
    452836125        452798309        452760283        452722358       
442972584        442801437        453348161        453311623        453274805   
  453245607        453208696        453171829        453134702        453097792
       453060733        453023418        452986169        452948664       
452911720        452874076        452836133        452798317        452760291   
    452722366        442972600        442801460        453348062       
453311631        453274813      453245508        453208597        453171720     
  453134710        453097800        453060741        453023426        452986177
       452948672        452911738        452874084        452836141       
452798325        452760192        452722267        442972683        442801577   
    453348070        453311532        453274821      453245409        453208498
       453171621        453134728        453097818        453060758       
453023434        452986185        452948680        452911746        452873987   
    452836158        452798333        452760093        452722168       
442972097        442801627        453348088        453311433        453274839   
  453245417        453208506        453171639        453134736        453097719
       453060766        453023442        452986193        452948698       
452911753        452873888        452836166        452798341        452760101   
    452722176        442972105        442800843        453348096       
453311441        453274730      453245425        453208514        453171647     
  453134744        453097610        453060774        453023459        452986201
       452948706        452911761        452873896        452836174       
452798358        452760119        452722184        442972121        442800876   
    453348104        453311458        453274631      453245433        453208522
       453171654        453134751        453097628        453060782       
453023467        452986219        452948714        452911779        452873904   
    452836190        452798366        452760127        452722192       
442972154        442800892        453348112        453311466        453274649   
  453245441        453208530        453171662        453134769        453097636
       453060790        453023475        452986227        452948615       
452911787        452873912        452836208        452798374        452760135   
    452722200        442972253        442801049        453348120       
453311474        453274656      453245458        453208548        453171670     
  453134777        453097644        453060808        453023483        452986235
       452948516        452911795        452873920        452836216       
452798382        452760143        452722218        442972329        442801163   
    453348138        453311482        453274664      453245466        453208555
       453171688        453134785        453097651        453060816       
453023491        452986136        452948524        452911696        452873938   
    452836117        452798390        452760150        452722226       
442972485        442800603        453348146        453311490        453274672   
  453245474        453208563        453171696        453134686        453097669
       453060824        453023509        452986037        452948532       
452911589        452873946        452836000        452798192        452760168   
    452722242        442971842        442800611        453348153       
453311508        453274680      453245482        453208571        453171704     
  453134587        453097677        453060725        453023400        452986045
       452948540        452911597        452873953        452836018       
452798200        452760176        452722259        442971859        442800652   
    453348054        453311516        453274698      453245490        453208589
       453171712        453134595        453097685        453060618       
453023301        452986052        452948557        452911605        452873961   
    452836026        452798218        452760184        452722150       
442971875        442800660        453347957        453311524        453274706   
  453245391        453208480        453171613        453134603        453097693
       453060626        453023319        452986060        452948565       
452911639        452873979        452836042        452798226        452760085   
    452722051        442971883        442800678        453347965       
453311425        453274714      453245300        453208381        453171514     
  453134611        453097701        453060634        453023327        452986078
       452948573        452911647        452873870        452836059       
452798234        452759970        452722069        442971891        442800736   
    453347973        453311326        453274722      453245318        453208399
       453171522        453134629        453097602        453060642       
453023335        452986086        452948581        452911654        452873771   
    452836067        452798242        452759988        452722077       
442971933        442800769        453347981        453311334        453274623   
  453245326        453208407        453171530        453134637        453097503
       453060659        453023343        452986094        452948599       
452911662        452873789        452836075        452798259        452759996   
    452722085        442971941        442800785        453347999       
453311342        453274524      453245334        453208415        453171555     
  453134645        453097511        453060667        453023350        452986102
       452948607        452911670        452873797        452836083       
452798267        452760002        452722093        442971958        442800793   
    453348005        453311359        453274532      453245342        453208423
       453171563        453134652        453097529        453060675       
453023368        452986110        452948508        452911571        452873805   
    452836091        452798275        452760010        452722101       
442972022        442800074        453348013        453311367        453274540   
  453245359        453208431        453171571        453134660        453097537
       453060683        453023376        452986128        452948409       
452911472        452873813        452836109        452798283        452760028   
    452722119        442972048        442800132        453348021       
453311375        453274557      453245367        453208449        453171589     
  453134678        453097545        453060709        453023384        452986029
       452948417        452911480        452873821        452835994       
452798184        452760036        452722127        442971396        442800181   
    453348039        453311383        453274565      453245375        453208464
       453171597        453134579        453097552        453060717       
453023392        452985922        452948425        452911498        452873839   
    452835895        452798085        452760044        452722143       
442971412        442800231        453348047        453311391        453274573   
  453245383        453208472        453171605        453134470        453097560
       453060600        453023293        452985930        452948433       
452911506        452873847        452835903        452798093        452760051   
    452722044        442971586        442800264        453347940       
453311409        453274581      453245284        453208373        453171506     
  453134488        453097578        453060501        453023194        452985948
       452948441        452911514        452873854        452835911       
452798101        452760077        452721947        442971628        442800322   
    453347841        453311417        453274599      453245185        453208274
       453171407        453134496        453097586        453060519       
453023202        452985955        452948458        452911522        452873862   
    452835929        452798119        452759962        452721954       
442971636        442800355        453347858        453311318        453274607   
  453245193        453208282        453171415        453134504        453097594
       453060527        453023210        452985963        452948466       
452911530        452873664        452835937        452798127        452759863   
    452721962        442971651        442800447        453347866       
453311219        453274615      453245201        453208290        453171431     
  453134512        453097495        453060535        453023228        452985971
       452948474        452911548        452873672        452835945       
452798135        452759871        452721970        442971685        442799581   
    453347874        453311227        453274516      453245219        453208308
       453171449        453134520        453097396        453060543       
453023236        452985989        452948482        452911555        452873680   
    452835952        452798143        452759889        452721988       
442971701        442799789        453347882        453311235        453274417   
  453245227        453208316        453171456        453134538        453097404
       453060550        453023244        452985997        452948490       
452911563        452873698        452835960        452798150        452759897   
    452722002        442971719        442799813        453347890       
453311243        453274425      453245235        453208324        453171464     
  453134546        453097412        453060568        453023251        452986003
       452948391        452911464        452873706        452835978       
452798168        452759905        452722010        442971008        442799938   
    453347908        453311250        453274433      453245243        453208332
       453171472        453134553        453097420        453060576       
453023269        452986011        452948292        452911365        452873714   
    452835986        452798176        452759913        452722036       
442971024        442799946        453347916        453311268        453274441   
  453245250        453208340        453171480        453134561        453097438
       453060584        453023277        452985914        452948300       
452911373        452873722        452835887        452798077        452759939   
    452721939        442971107        442800009        453347924       
453311276        453274458      453245268        453208357        453171498     
  453134462        453097446        453060592        453023285        452985823
       452948318        452911381        452873730        452835788       
452797962        452759947        452721830        442971198        442800066   
    453347932        453311284        453274466      453245276        453208365
       453171399        453134363        453097453        453060493       
453023186        452985849        452948326        452911399        452873748   
    452835796        452797988        452759954        452721848       
442971289        442799003        453347833        453311292        453274474   
  453245177        453208266        453171290        453134371        453097461
       453060386        453023087        452985856        452948334       
452911407        452873755        452835804        452797996        452759855   
    452721855        442971339        442799177        453347734       
453311300        453274482      453245078        453208167        453171308     
  453134389        453097479        453060402        453023095        452985864
       452948342        452911415        452873656        452835812       
452798002        452759756        452721863        442971347        442799235   
    453347742        453311201        453274490      453245086        453208175
       453171316        453134397        453097487        453060410       
453023103        452985872        452948359        452911423        452873557   
    452835820        452798010        452759764        452721871       
442970703        442799342        453347759        453311102        453274508   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453245094        453208183        453171324        453134405        453097388   
    453060428        453023111        452985880        452948367       
452911431        452873565        452835846        452798028        452759772   
    452721889        442970711        442799441        453347767       
453311110        453274409      453245102        453208191        453171340     
  453134413        453097289        453060436        453023129        452985898
       452948375        452911449        452873573        452835861       
452798036        452759780        452721897        442970760        442799516   
    453347775        453311128        453274300      453245110        453208209
       453171357        453134421        453097297        453060444       
453023137        452985906        452948383        452911456        452873581   
    452835879        452798044        452759798        452721905       
442970810        442798609        453347783        453311136        453274318   
  453245128        453208217        453171365        453134439        453097305
       453060451        453023145        452985807        452948284       
452911357        452873599        452835770        452798051        452759806   
    452721913        442970828        442798658        453347791       
453311144        453274326      453245136        453208225        453171373     
  453134447        453097313        453060469        453023152        452985708
       452948185        452911258        452873607        452835671       
452797954        452759814        452721921        442970885        442798690   
    453347809        453311151        453274334      453245151        453208233
       453171381        453134454        453097321        453060477       
453023160        452985716        452948193        452911266        452873615   
    452835689        452797855        452759822        452721822       
442970935        442798740        453347817        453311169        453274342   
  453245169        453208241        453171282        453134355        453097339
       453060485        453023178        452985724        452948201       
452911274        452873623        452835697        452797863        452759830   
    452721723        442970224        442798823        453347825       
453311177        453274359      453245060        453208258        453171183     
  453134264        453097347        453060378        453022972        452985732
       452948219        452911282        452873631        452835705       
452797871        452759848        452721731        442970232        442798856   
    453347726        453311185        453274367      453244964        453208159
       453171191        453134272        453097354        453060261       
453022980        452985740        452948227        452911290        452873649   
    452835713        452797889        452759749        452721749       
442970257        442798880        453347627        453311193        453274375   
  453244972        453208050        453171209        453134280        453097362
       453060287        453022998        452985757        452948235       
452911308        452873540        452835721        452797897        452759657   
    452721764        442970307        442798955        453347635       
453311094        453274383      453244980        453208068        453171217     
  453134298        453097370        453060295        453023004        452985765
       452948243        452911316        452873441        452835739       
452797905        452759665        452721772        442970372        442798963   
    453347643        453310997        453274391      453244998        453208076
       453171225        453134306        453097271        453060303       
453023012        452985773        452948250        452911324        452873458   
    452835747        452797913        452759673        452721780       
442970406        442798286        453347650        453311003        453274292   
  453245003        453208084        453171233        453134314        453097172
       453060311        453023020        452985781        452948268       
452911332        452873466        452835754        452797921        452759681   
    452721798        442970422        442798294        453347668       
453311011        453274193      453245011        453208092        453171241     
  453134322        453097180        453060329        453023038        452985799
       452948276        452911340        452873474        452835762       
452797939        452759699        452721806        442970463        442798385   
    453347676        453311029        453274201      453245029        453208100
       453171258        453134330        453097198        453060337       
453023046        452985690        452948177        452911241        452873482   
    452835663        452797947        452759707        452721814       
442970489        442798419        453347684        453311037        453274219   
  453245037        453208118        453171266        453134348        453097206
       453060345        453023053        452985583        452948078       
452911142        452873490        452835564        452797848        452759723   
    452721715        442969903        442798468        453347692       
453311045        453274227      453245045        453208126        453171274     
  453134249        453097214        453060352        453023061        452985591
       452948086        452911159        452873508        452835572       
452797731        452759731        452721616        442969945        442798484   
    453347700        453311052        453274235      453245052        453208134
       453171175        453134140        453097222        453060360       
453022964        452985609        452948094        452911167        452873516   
    452835580        452797749        452759632        452721624       
442970000        442798542        453347718        453311060        453274243   
  453244956        453208142        453171076        453134157        453097230
       453060253        453022865        452985617        452948102       
452911175        452873524        452835598        452797756        452759525   
    452721632        442970018        442798583        453347619       
453311078        453274250      453244857        453208043        453171084     
  453134165        453097248        453060154        453022873        452985625
       452948110        452911183        452873532        452835606       
452797764        452759558        452721640        442970026        442798021   
    453347510        453310989        453274268      453244865        453207946
       453171092        453134173        453097255        453060162       
453022881        452985633        452948128        452911191        452873433   
    452835614        452797772        452759566        452721657       
442970059        442798047        453347528        453310880        453274276   
  453244873        453207953        453171100        453134181        453097263
       453060170        453022899        452985641        452948136       
452911209        452873342        452835622        452797780        452759574   
    452721665        442970075        442798070        453347536       
453310898        453274284      453244881        453207961        453171118     
  453134199        453097164        453060188        453022907        452985658
       452948144        452911217        452873359        452835630       
452797798        452759582        452721673        442970109        442798120   
    453347544        453310906        453274185      453244899        453207979
       453171126        453134207        453097065        453060196       
453022915        452985674        452948151        452911225        452873367   
    452835648        452797806        452759590        452721681       
442970158        442798153        453347551        453310914        453274086   
  453244907        453207995        453171134        453134215        453097073
       453060204        453022923        452985682        452948169       
452911233        452873375        452835556        452797822        452759608   
    452721699        442970166        442798179        453347569       
453310922        453274094      453244915        453208001        453171142     
  453134223        453097081        453060212        453022931        452985575
       452948060        452911134        452873383        452835457       
452797830        452759616        452721707        442969648        442798187   
    453347585        453310930        453274102      453244923        453208019
       453171159        453134231        453097099        453060220       
453022949        452985476        452947963        452911035        452873391   
    452835465        452797624        452759624        452721608       
442969663        442798203        453347593        453310948        453274110   
  453244931        453208027        453171167        453134132        453097107
       453060238        453022956        452985484        452947971       
452911043        452873409        452835473        452797632        452759517   
    452721509        442969689        442798229        453347601       
453310955        453274128      453244949        453208035        453171068     
  453134033        453097115        453060246        453022857        452985492
       452947997        452911050        452873417        452835481       
452797640        452759418        452721517        442969788        442797700   
    453347502        453310963        453274136      453244840        453207938
       453170979        453134041        453097123        453060147       
453022758        452985500        452948003        452911068        452873425   
    452835499        452797657        452759426        452721525       
442969812        442797726        453347403        453310971        453274144   
  453244741        453207839        453170987        453134058        453097131
       453060048        453022766        452985518        452948011       
452911076        452873326        452835507        452797665        452759434   
    452721533        442969820        442797734        453347411       
453310872        453274151      453244758        453207847        453170995     
  453134066        453097149        453060055        453022774        452985526
       452948029        452911084        452873227        452835515       
452797673        452759442        452721541        442969838        442797783   
    453347429        453310773        453274169      453244766        453207854
       453171001        453134074        453097156        453060063       
453022782        452985534        452948037        452911092        452873235   
    452835523        452797681        452759459        452721558       
442969846        442797866        453347437        453310781        453274177   
  453244774        453207862        453171019        453134082        453097057
       453060071        453022790        452985542        452948045       
452911100        452873243        452835531        452797699        452759467   
    452721566        442969853        442797882        453347445       
453310799        453274078      453244782        453207870        453171027     
  453134090        453096950        453060089        453022808        452985559
       452948052        452911118        452873250        452835549       
452797707        452759475        452721574        442969234        442797924   
    453347452        453310807        453273971      453244790        453207888
       453171035        453134108        453096968        453060097       
453022816        452985567        452947955        452911126        452873268   
    452835341        452797715        452759483        452721582       
442969267        442797999        453347460        453310815        453273989   
  453244808        453207896        453171043        453134116        453096976
       453060113        453022824        452985468        452947856       
452911027        452873276        452835358        452797616        452759491   
    452721590        442969283        442798005        453347478       
453310823        453273997      453244816        453207904        453171050     
  453134124        453096984        453060121        453022832        452985369
       452947864        452910920        452873284        452835366       
452797517        452759509        452721491        442969432        442797213   
    453347486        453310831        453274003      453244824        453207912
       453170953        453134025        453096992        453060139       
453022840        452985377        452947872        452910938        452873292   
    452835374        452797525        452759400        452721392       
442969440        442797338        453347494        453310849        453274011   
  453244832        453207920        453170854        453133928        453097008
       453060030        453022741        452985385        452947880       
452910953        452873300        452835382        452797533        452759301   
    452721400        442969465        442797361        453347395       
453310856        453274029      453244733        453207821        453170862     
  453133936        453097016        453059925        453022642        452985393
       452947898        452910961        452873318        452835390       
452797541        452759319        452721418        442969531        442797411   
    453347296        453310864        453274037      453244634        453207722
       453170870        453133944        453097024        453059933       
453022659        452985401        452947906        452910979        452873219   
    452835416        452797558        452759327        452721426       
442969622        442797437        453347304        453310765        453274045   
  453244642        453207730        453170888        453133951        453097032
       453059941        453022667        452985427        452947914       
452910987        452873110        452835424        452797566        452759335   
    452721434        442968764        442797452        453347312       
453310666        453274052      453244659        453207748        453170896     
  453133969        453097040        453059966        453022675        452985443
       452947922        452910995        452873128        452835432       
452797574        452759350        452721442        442968814        442797460   
    453347320        453310674        453274060      453244667        453207755
       453170904        453133977        453096943        453059974       
453022683        452985450        452947930        452911001        452873136   
    452835333        452797582        452759368        452721459       
442968822        442797593        453347338        453310682        453273963   
  453244675        453207763        453170912        453133985        453096844
       453059982        453022691        452985351        452947948       
452911019        452873144        452835234        452797590        452759376   
    452721467        442968830        442797668        453347346       
453310690        453273864      453244683        453207771        453170938     
  453133993        453096851        453059990        453022717        452985245
       452947849        452910912        452873151        452835242       
452797608        452759392        452721475        442968905        442797692   
    453347353        453310708        453273872      453244691        453207789
       453170946        453134009        453096869        453060006       
453022725        452985260        452947740        452910805        452873169   
    452835259        452797509        452759293        452721483       
442968947        442796744        453347361        453310716        453273880   
  453244709        453207797        453170847        453134017        453096877
       453060014        453022733        452985278        452947757       
452910813        452873177        452835267        452797392        452759194   
    452721384        442969002        442796892        453347379       
453310724        453273898      453244717        453207805        453170748     
  453133910        453096885        453060022        453022634        452985286
       452947765        452910821        452873185        452835275       
452797400        452759202        452721285        442969028        442796983   
    453347387        453310732        453273906      453244725        453207813
       453170755        453133811        453096893        453059917       
453022535        452985294        452947781        452910839        452873193   
    452835283        452797426        452759210        452721293       
442969051        442797007        453347288        453310740        453273914   
  453244626        453207714        453170763        453133829        453096901
       453059818        453022543        452985302        452947799       
452910847        452873201        452835291        452797434        452759228   
    452721301        442969143        442797015        453347189       
453310757        453273922      453244527        453207615        453170771     
  453133837        453096919        453059826        453022550        452985310
       452947807        452910854        452873102        452835309       
452797442        452759236        452721319        442968343        442797031   
    453347197        453310658        453273930      453244535        453207623
       453170797        453133845        453096927        453059834       
453022576        452985328        452947815        452910862        452873003   
    452835317        452797459        452759244        452721327       
442968475        442797163        453347205        453310559        453273948   
  453244543        453207631        453170805        453133852        453096935
       453059842        453022584        452985336        452947823       
452910888        452873011        452835325        452797467        452759251   
    452721335        442968517        442797189        453347213       
453310567        453273955      453244550        453207649        453170813     
  453133860        453096836        453059859        453022592        452985344
       452947831        452910896        452873029        452835226       
452797475        452759269        452721343        442968541        442796397   
    453347221        453310575        453273856      453244568        453207656
       453170821        453133878        453096737        453059867       
453022600        452985237        452947732        452910904        452873037   
    452835127        452797483        452759277        452721350       
442968590        442796454        453347239        453310583        453273757   
  453244576        453207664        453170839        453133886        453096745
       453059875        453022618        452985138        452947633       
452910797        452873045        452835135        452797491        452759285   
    452721368        442968616        442796561        453347247       
453310591        453273765      453244584        453207672        453170730     
  453133894        453096752        453059883        453022626        452985146
       452947641        452910698        452873052        452835143       
452797384        452759186        452721376        442968699        442796579   
    453347254        453310609        453273773      453244592        453207680
       453170631        453133902        453096760        453059891       
453022527        452985153        452947658        452910706        452873060   
    452835150        452797285        452759087        452721277       
442968020        442796652        453347262        453310617        453273781   
  453244600        453207698        453170649        453133803        453096778
       453059909        453022410        452985161        452947666       
452910714        452873078        452835168        452797293        452759095   
    452721178        442968079        442796660        453347270       
453310625        453273799      453244618        453207706        453170656     
  453133704        453096786        453059800        453022428        452985179
       452947674        452910722        452873086        452835176       
452797301        452759103        452721186        442968129        442796686   
    453347171        453310633        453273807      453244519        453207607
       453170664        453133712        453096794        453059693       
453022436        452985187        452947682        452910730        452873094   
    452835184        452797327        452759111        452721194       
442968145        442796728        453347072        453310641        453273815   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453244410        453207508        453170672        453133720        453096802   
    453059701        453022444        452985195        452947690       
452910748        452872997        452835192        452797335        452759129   
    452721202        442968152        442796074        453347080       
453310542        453273823      453244428        453207516        453170680     
  453133738        453096810        453059727        453022451        452985203
       452947708        452910755        452872906        452835200       
452797343        452759137        452721210        442968210        442796124   
    453347098        453310443        453273831      453244436        453207524
       453170706        453133746        453096828        453059735       
453022469        452985211        452947716        452910763        452872914   
    452835218        452797350        452759145        452721228       
442968293        442796140        453347106        453310450        453273849   
  453244444        453207532        453170714        453133753        453096729
       453059750        453022477        452985229        452947724       
452910771        452872922        452835119        452797368        452759152   
    452721236        442967741        442796165        453347114       
453310468        453273740      453244451        453207540        453170722     
  453133761        453096620        453059768        453022485        452985120
       452947625        452910789        452872930        452835010       
452797376        452759160        452721244        442967774        442796173   
    453347122        453310476        453273641      453244469        453207557
       453170623        453133779        453096638        453059776       
453022493        452985021        452947526        452910680        452872948   
    452835028        452797277        452759178        452721251       
442967857        442796215        453347130        453310484        453273658   
  453244477        453207565        453170524        453133787        453096646
       453059784        453022519        452985039        452947534       
452910581        452872955        452835036        452797178        452759079   
    452721269        442967881        442796256        453347148       
453310492        453273666      453244485        453207573        453170532     
  453133795        453096653        453059685        453022402        452985047
       452947542        452910599        452872963        452835044       
452797186        452758964        452721160        442967915        442796298   
    453347155        453310500        453273674      453244493        453207581
       453170540        453133696        453096661        453059586       
453022303        452985054        452947559        452910607        452872971   
    452835069        452797194        452758972        452721061       
442967949        442796314        453347163        453310518        453273682   
  453244501        453207599        453170557        453133597        453096679
       453059594        453022311        452985062        452947575       
452910615        452872989        452835077        452797202        452758998   
    452721079        442967956        442796355        453347064       
453310526        453273690      453244402        453207490        453170565     
  453133605        453096687        453059602        453022329        452985070
       452947591        452910623        452872880        452835085       
452797210        452759004        452721087        442967998        442795860   
    453346967        453310534        453273708      453244303        453207391
       453170573        453133613        453096695        453059610       
453022337        452985088        452947609        452910631        452872781   
    452835093        452797228        452759012        452721095       
442968004        442795894        453346975        453310435        453273716   
  453244311        453207409        453170581        453133647        453096703
       453059628        453022345        452985096        452947617       
452910649        452872799        452835101        452797236        452759020   
    452721103        442967527        442795977        453346983       
453310336        453273724      453244329        453207417        453170599     
  453133654        453096711        453059636        453022352        452985104
       452947518        452910656        452872807        452835002       
452797244        452759038        452721111        442967543        442795993   
    453346991        453310344        453273732      453244337        453207425
       453170607        453133662        453096612        453059644       
453022360        452985112        452947427        452910664        452872815   
    452834898        452797251        452759046        452721129       
442967592        442796025        453347007        453310351        453273633   
  453244345        453207433        453170615        453133670        453096513
       453059651        453022378        452985013        452947435       
452910672        452872823        452834906        452797269        452759053   
    452721137        442967634        442796041        453347015       
453310369        453273526      453244352        453207441        453170516     
  453133688        453096521        453059669        453022386        452984917
       452947443        452910573        452872831        452834914       
452797160        452759061        452721145        442967642        442795399   
    453347023        453310377        453273534      453244360        453207458
       453170417        453133589        453096539        453059677       
453022394        452984925        452947450        452910466        452872849   
    452834930        452797053        452758956        452721152       
442967667        442795548        453347031        453310385        453273542   
  453244378        453207466        453170425        453133480        453096547
       453059578        453022295        452984933        452947468       
452910474        452872856        452834948        452797061        452758857   
    452721053        442967675        442795563        453347049       
453310393        453273559      453244386        453207474        453170433     
  453133498        453096554        453059479        453022196        452984941
       452947476        452910482        452872864        452834955       
452797079        452758865        452720956        442967691        442795647   
    453347056        453310401        453273591      453244394        453207482
       453170441        453133506        453096562        453059487       
453022204        452984958        452947484        452910490        452872872   
    452834963        452797087        452758873        452720964       
442967709        442795662        453346959        453310419        453273609   
  453244295        453207383        453170458        453133514        453096570
       453059495        453022212        452984966        452947492       
452910508        452872773        452834971        452797095        452758881   
    452720972        442967188        442794848        453346850       
453310427        453273617      453244196        453207284        453170466     
  453133522        453096588        453059503        453022220        452984974
       452947500        452910516        452872674        452834989       
452797111        452758899        452720980        442967196        442794988   
    453346868        453310328        453273625      453244204        453207292
       453170474        453133530        453096596        453059511       
453022238        452984982        452947401        452910524        452872682   
    452834997        452797129        452758907        452720998       
442967204        442794996        453346876        453310229        453273518   
  453244220        453207300        453170482        453133555        453096604
       453059529        453022246        452984990        452947302       
452910532        452872690        452834781        452797137        452758915   
    452721004        442967212        442795001        453346884       
453310237        453273419      453244238        453207318        453170490     
  453133563        453096505        453059537        453022253        452985005
       452947310        452910375        452872708        452834799       
452797145        452758923        452721012        442967352        442795118   
    453346892        453310245        453273435      453244246        453207326
       453170508        453133571        453096398        453059545       
453022261        452984909        452947328        452910383        452872716   
    452834807        452797152        452758931        452721020       
442967436        442795258        453346900        453310252        453273443   
  453244253        453207334        453170409        453133472        453096406
       453059552        453022279        452984800        452947336       
452910391        452872724        452834815        452797046        452758949   
    452721038        442967493        442795274        453346918       
453310260        453273450      453244261        453207342        453170300     
  453133373        453096414        453059560        453022287        452984818
       452947344        452910409        452872732        452834823       
452796949        452758840        452721046        442967519        442795324   
    453346926        453310278        453273468      453244279        453207359
       453170318        453133381        453096430        453059461       
453022188        452984826        452947351        452910417        452872740   
    452834831        452796956        452758741        452720949       
442966891        442794533        453346934        453310286        453273476   
  453244287        453207375        453170326        453133407        453096448
       453059362        453022089        452984834        452947369       
452910425        452872757        452834849        452796964        452758758   
    452720840        442966933        442794574        453346942       
453310294        453273484      453244188        453207276        453170334     
  453133415        453096455        453059370        453022097        452984842
       452947377        452910433        452872765        452834856       
452796972        452758766        452720857        442967006        442794582   
    453346843        453310302        453273492      453244089        453207177
       453170342        453133423        453096463        453059388       
453022105        452984859        452947385        452910441        452872666   
    452834864        452796980        452758774        452720865       
442967014        442794608        453346744        453310310        453273500   
  453244097        453207185        453170359        453133431        453096471
       453059396        453022113        452984867        452947393       
452910342        452872567        452834872        452796998        452758782   
    452720873        442967048        442794632        453346751       
453310211        453273401      453244105        453207193        453170367     
  453133449        453096489        453059404        453022121        452984875
       452947294        452910243        452872575        452834773       
452797004        452758790        452720881        442967063        442794673   
    453346769        453310112        453273302      453244113        453207201
       453170375        453133456        453096497        453059412       
453022139        452984883        452947195        452910250        452872583   
    452834674        452797012        452758824        452720899       
442967105        442794780        453346777        453310120        453273310   
  453244121        453207219        453170383        453133464        453096380
       453059420        453022147        452984891        452947203       
452910268        452872609        452834682        452797020        452758832   
    452720907        442967113        442794806        453346785       
453310138        453273328      453244139        453207227        453170391     
  453133365        453096281        453059438        453022154        452984792
       452947211        452910276        452872617        452834690       
452797038        452758733        452720915        442966347        442794814   
    453346793        453310146        453273336      453244147        453207235
       453170292        453133266        453096299        453059446       
453022162        452984693        452947229        452910284        452872625   
    452834708        452796931        452758634        452720923       
442966388        442794129        453346801        453310153        453273344   
  453244154        453207243        453170193        453133274        453096307
       453059453        453022170        452984701        452947237       
452910292        452872633        452834716        452796832        452758642   
    452720931        442966586        442794145        453346819       
453310161        453273351      453244162        453207250        453170201     
  453133282        453096315        453059354        453022071        452984719
       452947245        452910300        452872641        452834724       
452796840        452758659        452720832        442966214        442794152   
    453346827        453310187        453273369      453244170        453207268
       453170219        453133290        453096323        453059255       
453021974        452984727        452947252        452910318        452872658   
    452834732        452796857        452758667        452720733       
442966230        442794186        453346835        453310195        453273377   
  453244071        453207169        453170227        453133308        453096331
       453059271        453021982        452984735        452947260       
452910326        452872559        452834740        452796865        452758675   
    452720741        442966255        442794251        453346736       
453310203        453273385      453243974        453207060        453170235     
  453133316        453096349        453059289        453021990        452984743
       452947278        452910334        452872450        452834757       
452796873        452758683        452720758        442966263        442794285   
    453346637        453310104        453273393      453243982        453207078
       453170243        453133324        453096356        453059297       
453022006        452984750        452947286        452910235        452872468   
    452834765        452796881        452758691        452720766       
442966271        442794392        453346645        453310005        453273294   
  453243990        453207086        453170250        453133332        453096364
       453059305        453022014        452984768        452947187       
452910136        452872476        452834666        452796899        452758709   
    452720774        442966594        442794400        453346652       
453310013        453273195      453244006        453207094        453170268     
  453133340        453096372        453059313        453022022        452984776
       452947088        452910144        452872484        452834567       
452796907        452758717        452720782        442966628        442793782   
    453346660        453310021        453273203      453244014        453207102
       453170276        453133357        453096273        453059321       
453022030        452984784        452947096        452910151        452872492   
    452834575        452796915        452758725        452720790       
442966818        442793816        453346678        453310039        453273211   
  453244022        453207110        453170284        453133258        453096174
       453059339        453022048        452984685        452947104       
452910169        452872500        452834583        452796923        452758626   
    452720808        442966024        442793824        453346686       
453310047        453273229      453244030        453207128        453170185     
  453133159        453096182        453059347        453022055        452984586
       452947112        452910177        452872518        452834591       
452796824        452758527        452720816        442966198        442793857   
    453346694        453310054        453273237      453244048        453207136
       453170086        453133167        453096190        453059248       
453022063        452984594        452947120        452910185        452872526   
    452834609        452796717        452758535        452720725       
442966305        442794004        453346702        453310062        453273245   
  453244055        453207144        453170094        453133175        453096208
       453059149        453021966        452984602        452947138       
452910193        452872534        452834617        452796725        452758543   
    452720626        442966313        442794012        453346710       
453310070        453273252      453244063        453207151        453170102     
  453133183        453096216        453059156        453021867        452984610
       452947146        452910201        452872542        452834625       
452796733        452758550        452720634        442965760        442794038   
    453346728        453310088        453273260      453243966        453207052
       453170110        453133191        453096224        453059164       
453021875        452984628        452947153        452910219        452872336   
    452834633        452796741        452758568        452720642       
442965794        442794079        453346629        453310096        453273278   
  453243867        453206955        453170128        453133209        453096232
       453059172        453021883        452984644        452947161       
452910128        452872344        452834641        452796758        452758576   
    452720659        442965810        442794095        453346520       
453309999        453273286      453243875        453206963        453170136     
  453133217        453096240        453059180        453021891        452984651
       452947179        452910540        452872369        452834658       
452796766        452758584        452720667        442965851        442794103   
    453346538        453309890        453273187      453243883        453206971
       453170144        453133233        453096257        453059198       
453021909        452984669        452947070        452910557        452872377   
    452834559        452796774        452758592        452720675       
442965885        442793311        453346546        453309908        453273088   
  453243891        453206989        453170151        453133241        453096265
       453059214        453021917        452984677        452946973       
452910458        452872385        452834450        452796782        452758600   
    452720683        442965935        442793394        453346553       
453309916        453273096      453243917        453206997        453170169     
  453133142        453096166        453059222        453021925        452984578
       452946981        452910359        452872393        452834468       
452796790        452758519        452720691        442965968        442793493   
    453346561        453309924        453273104      453243925        453207003
       453170177        453133043        453096067        453059230       
453021933        452984479        452946999        452910367        452872401   
    452834476        452796816        452758410        452720709       
442965976        442793501        453346579        453309932        453273112   
  453243933        453207029        453170078        453133050        453096075
       453059131        453021941        452984487        452947005       
452909260        452872419        452834484        452796709        452758428   
    452720717        442965372        442793519        453346587       
453309940        453273120      453243941        453207037        453169971     
  453133068        453096083        453059032        453021958        452984495
       452947013        452909278        452872427        452834492       
452796592        452758436        452720618        442965422        442793527   
    453346595        453309957        453273138      453243958        453206948
       453169989        453133076        453096091        453059040       
453021859        452984503        452947021        452909286        452872435   
    452834500        452796600        452758451        452720519       
442965448        442793725        453346603        453309965        453273146   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453243859        453206849        453169997        453133084        453096109   
    453059057        453021750        452984511        452947039       
452909294        452872328        452834518        452796618        452758469   
    452720527        442965471        442792925        453346611       
453309973        453273153      453243750        453206856        453170003     
  453133092        453096117        453059065        453021768        452984529
       452947047        452909302        452872229        452834526       
452796626        452758477        452720535        442965562        442792966   
    453346512        453309981        453273161      453243768        453206864
       453170011        453133100        453096125        453059073       
453021776        452984537        452947054        452909310        452872237   
    452834534        452796634        452758485        452720543       
442965620        442792974        453346413        453309882        453273179   
  453243776        453206872        453170029        453133118        453096133
       453059081        453021784        452984545        452947062       
452909211        452872245        452834542        452796659        452758493   
    452720550        442965661        442793121        453346421       
453309783        453273070      453243784        453206880        453170037     
  453133126        453096141        453059099        453021792        452984552
       452946965        452909112        452872252        452834443       
452796667        452758501        452720568        442965745        442793162   
    453346439        453309791        453272973      453243792        453206898
       453170045        453133134        453096158        453059107       
453021800        452984560        452946866        452909120        452872260   
    452834344        452796675        452758402        452720576       
442964979        442793170        453346447        453309817        453272981   
  453243800        453206906        453170052        453133035        453096059
       453059115        453021818        452984461        452946874       
452909138        452872278        452834369        452796683        452758303   
    452720584        442964995        442793287        453346454       
453309825        453272999      453243818        453206914        453170060     
  453132938        453095952        453059123        453021826        452984354
       452946882        452909146        452872286        452834377       
452796691        452758311        452720592        442965133        442792479   
    453346462        453309833        453273005      453243826        453206922
       453169963        453132946        453095960        453059024       
453021834        452984362        452946890        452909153        452872294   
    452834385        452796584        452758329        452720600       
442965158        442792545        453346470        453309841        453273013   
  453243834        453206930        453169864        453132953        453095978
       453058927        453021842        452984370        452946908       
452909161        452872302        452834393        452796485        452758337   
    452720501        442965166        442792677        453346488       
453309858        453273021      453243842        453206831        453169880     
  453132961        453095986        453058935        453021743        452984388
       452946916        452909179        452872310        452834401       
452796493        452758345        452720394        442965182        442792719   
    453346496        453309866        453273039      453243743        453206732
       453169898        453132979        453095994        453058943       
453021644        452984396        452946924        452909187        452872211   
    452834427        452796501        452758352        452720402       
442965257        442792735        453346504        453309874        453273047   
  453243644        453206740        453169906        453132987        453096000
       453058950        453021651        452984412        452946932       
452909195        452872112        452834435        452796519        452758360   
    452720410        442965273        442792784        453346405       
453309775        453273054      453243651        453206757        453169914     
  453132995        453096018        453058968        453021669        452984420
       452946940        452909203        452872120        452834336       
452796527        452758378        452720428        442965331        442792800   
    453346306        453309676        453273062      453243669        453206765
       453169922        453133001        453096026        453058976       
453021677        452984438        452946957        452909104        452872138   
    452834237        452796535        452758386        452720436       
442964532        442792891        453346314        453309684        453272965   
  453243677        453206773        453169930        453133019        453096034
       453058984        453021685        452984446        452946858       
452909005        452872146        452834245        452796543        452758394   
    452720444        442964581        442792024        453346322       
453309692        453272866      453243685        453206781        453169948     
  453133027        453096042        453058992        453021693        452984453
       452946759        452909013        452872161        452834252       
452796550        452758295        452720451        442964672        442792164   
    453346330        453309700        453272874      453243693        453206799
       453169955        453132920        453095846        453059008       
453021701        452984347        452946767        452909021        452872179   
    452834260        452796568        452758196        452720469       
442964680        442792339        453346348        453309718        453272890   
  453243701        453206807        453169856        453132821        453095853
       453059016        453021719        452984248        452946775       
452909039        452872187        452834278        452796576        452758204   
    452720477        442964730        442792396        453346355       
453309726        453272908      453243719        453206815        453169757     
  453132839        453095861        453058919        453021735        452984255
       452946783        452909047        452872195        452834286       
452796477        452758212        452720493        442964771        442792420   
    453346363        453309734        453272916      453243727        453206823
       453169765        453132847        453095879        453058810       
453021636        452984263        452946791        452909054        452872203   
    452834294        452796378        452758220        452720386       
442964854        442792453        453346371        453309742        453272924   
  453243735        453206724        453169773        453132854        453095887
       453058828        453021537        452984271        452946809       
452909062        452872104        452834302        452796386        452758238   
    452720287        442964920        442791596        453346389       
453309759        453272932      453243636        453206625        453169781     
  453132862        453095895        453058836        453021545        452984289
       452946817        452909088        452872005        452834310       
452796394        452758246        452720295        442964227        442791687   
    453346397        453309767        453272940      453243537        453206633
       453169799        453132870        453095903        453058844       
453021552        452984297        452946825        452909096        452872013   
    452834328        452796402        452758253        452720303       
442964326        442791703        453346298        453309668        453272957   
  453243545        453206641        453169807        453132888        453095911
       453058851        453021560        452984305        452946833       
452908999        452872021        452834229        452796410        452758261   
    452720311        442964359        442791786        453346199       
453309569        453272858      453243552        453206658        453169815     
  453132896        453095929        453058869        453021578        452984313
       452946841        452908890        452872039        452834120       
452796428        452758279        452720329        442964367        442791828   
    453346207        453309577        453272759      453243560        453206666
       453169823        453132904        453095937        453058877       
453021594        452984321        452946742        452908908        452872047   
    452834138        452796436        452758287        452720337       
442964409        442791919        453346215        453309585        453272767   
  453243578        453206674        453169831        453132912        453095838
       453058885        453021602        452984339        452946643       
452908916        452872054        452834146        452796444        452758188   
    452720345        442964425        442791208        453346223       
453309593        453272775      453243586        453206682        453169849     
  453132813        453095739        453058893        453021610        452984230
       452946650        452908924        452872062        452834153       
452796451        452758089        452720352        442964490        442791224   
    453346231        453309601        453272783      453243594        453206690
       453169740        453132714        453095747        453058901       
453021628        452984131        452946668        452908932        452872070   
    452834161        452796469        452758097        452720360       
442964508        442791323        453346249        453309619        453272791   
  453243602        453206708        453169641        453132722        453095754
       453058802        453021529        452984149        452946676       
452908940        452872088        452834179        452796360        452758105   
    452720378        442964524        442791364        453346256       
453309627        453272809      453243610        453206716        453169658     
  453132730        453095762        453058703        453021420        452984156
       452946684        452908957        452872096        452834187       
452796261        452758113        452720279        442963740        442791372   
    453346264        453309635        453272817      453243628        453206617
       453169666        453132748        453095770        453058711       
453021438        452984164        452946692        452910029        452871999   
    452834195        452796279        452758121        452720170       
442963757        442791398        453346272        453309643        453272825   
  453243529        453206518        453169674        453132755        453095788
       453058729        453021446        452984172        452946700       
452910037        452871890        452834203        452796287        452758139   
    452720188        442963765        442791448        453346280       
453309650        453272833      453243420        453206526        453169682     
  453132763        453095796        453058737        453021453        452984180
       452946718        452910045        452871908        452834211       
452796295        452758147        452720196        442963807        442791505   
    453346181        453309551        453272742      453243438        453206534
       453169690        453132771        453095804        453058745       
453021461        452984198        452946726        452910052        452871916   
    452834112        452796303        452758154        452720204       
442963849        442791513        453346082        453309452        453272643   
  453243446        453206542        453169708        453132789        453095812
       453058752        453021479        452984206        452946734       
452910060        452871924        452834005        452796311        452758162   
    452720212        442963864        442791521        453346090       
453309460        453272650      453243453        453206559        453169716     
  453132797        453095820        453058760        453021487        452984214
       452946635        452910078        452871940        452834013       
452796329        452758170        452720220        442964094        442790846   
    453346108        453309478        453272668      453243461        453206567
       453169724        453132805        453095713        453058778       
453021495        452984222        452946528        452910086        452871957   
    452834021        452796337        452758071        452720238       
442964128        442790879        453346116        453309486        453272676   
  453243479        453206575        453169732        453132706        453095614
       453058786        453021503        452984123        452946536       
452910094        452871965        452834047        452796345        452757966   
    452720246        442964177        442790960        453346124       
453309494        453272684      453243487        453206583        453169633     
  453132607        453095622        453058794        453021511        452984024
       452946544        452910102        452871973        452834054       
452796352        452757974        452720253        442963393        442791000   
    453346132        453309502        453272692      453243495        453206591
       453169534        453132615        453095630        453058695       
453021412        452984032        452946551        452910110        452871981   
    452834062        452796253        452757982        452720261       
442963419        442791083        453346140        453309510        453272700   
  453243503        453206609        453169542        453132623        453095655
       453058596        453021313        452984040        452946569       
452910011        452871882        452834070        452796154        452757990   
    452720063        442963427        442791109        453346157       
453309528        453272718      453243511        453206500        453169559     
  453132631        453095663        453058604        453021321        452984057
       452946585        452909914        452871783        452834088       
452796162        452758006        452720071        442963484        442791133   
    453346165        453309536        453272726      453243412        453206401
       453169567        453132649        453095671        453058612       
453021339        452984065        452946601        452909922        452871791   
    452834104        452796170        452758022        452720089       
442963534        442791166        453346173        453309544        453272734   
  453243305        453206419        453169575        453132656        453095689
       453058620        453021347        452984073        452946619       
452909930        452871809        452833999        452796188        452758030   
    452720097        442963559        442791174        453346074       
453309445        453272635      453243313        453206427        453169583     
  453132664        453095697        453058638        453021354        452984081
       452946627        452909948        452871817        452833890       
452796196        452758048        452720105        442963591        442791190   
    453345977        453309338        453272544      453243321        453206435
       453169591        453132672        453095705        453058646       
453021362        452984099        452946510        452909955        452871825   
    452833908        452796204        452758055        452720113       
442963674        442790473        453345985        453309346        453272551   
  453243339        453206443        453169609        453132680        453095606
       453058653        453021370        452984115        452946411       
452909963        452871833        452833916        452796212        452758063   
    452720121        442962981        442790481        453345993       
453309353        453272569      453243354        453206450        453169617     
  453132698        453095507        453058661        453021388        452984016
       452946429        452909971        452871841        452833924       
452796220        452757859        452720139        442962999        442790549   
    453346009        453309361        453272577      453243362        453206468
       453169625        453132599        453095515        453058679       
453021396        452983901        452946437        452909989        452871858   
    452833932        452796238        452757867        452720154       
442963146        442790572        453346017        453309379        453272585   
  453243370        453206476        453169526        453132490        453095523
       453058687        453021404        452983919        452946445       
452909997        452871866        452833940        452796246        452757875   
    452720055        442963211        442790622        453346025       
453309387        453272593      453243388        453206484        453169427     
  453132508        453095531        453058588        453021305        452983927
       452946452        452910003        452871874        452833957       
452796147        452757883        452719941        442963229        442790648   
    453346033        453309403        453272601      453243396        453206492
       453169435        453132524        453095549        453058497       
453021198        452983935        452946460        452909906        452871775   
    452833965        452796048        452757891        452719958       
442963278        442790721        453346041        453309411        453272619   
  453243404        453206393        453169443        453132532        453095556
       453058505        453021206        452983950        452946478       
452909799        452871676        452833973        452796055        452757909   
    452719974        442963328        442790739        453346058       
453309429        453272627      453243297        453206294        453169450     
  453132540        453095564        453058513        453021214        452983968
       452946486        452909807        452871684        452833981       
452796063        452757917        452719982        442963344        442790747   
    453346066        453309437        453272528      453243198        453206302
       453169468        453132557        453095572        453058521       
453021222        452983976        452946494        452909815        452871692   
    452833882        452796071        452757925        452719990       
442962627        442790127        453345969        453309320        453272429   
  453243206        453206310        453169476        453132565        453095580
       453058539        453021230        452983992        452946502       
452909823        452871700        452833783        452796089        452757933   
    452720006        442962635        442790135        453345860       
453309221        453272437      453243214        453206328        453169484     
  453132573        453095598        453058547        453021248        452984008
       452946403        452909831        452871718        452833791       
452796097        452757842        452720014        442962650        442790192   
    453345878        453309239        453272445      453243222        453206336
       453169492        453132581        453095499        453058554       
453021263        452983893        452946296        452909864        452871734   
    452833809        452796105        452757743        452720022       
442962742        442790200        453345886        453309247        453272452   
  453243230        453206344        453169500        453132482        453095390
       453058562        453021271        452983794        452946304       
452909872        452871742        452833817        452796113        452757750   
    452720030        442962817        442790283        453345894       
453309254        453272460      453243248        453206351        453169518     
  453132383        453095408        453058570        453021289        452983802
       452946312        452909880        452871759        452833825       
452796121        452757768        452720048        442962825        442790317   
    453345902        453309262        453272478      453243255        453206369
       453169419        453132391        453095416        453058471       
453021297        452983810        452946320        452909898        452871767   
    452833833        452796139        452757776        452719933       
442962890        442790358        453345910        453309270        453272486   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453243263        453206377        453169310        453132409        453095424   
    453058372        453021180        452983828        452946346       
452909781        452871668        452833841        452796030        452757784   
    452719834        442962924        442789871        453345928       
453309288        453272494      453243271        453206385        453169328     
  453132417        453095432        453058380        453021073        452983836
       452946353        452909682        452871551        452833858       
452795933        452757792        452719842        442962940        442789913   
    453345936        453309296        453272502      453243289        453206286
       453169336        453132425        453095440        453058398       
453021081        452983844        452946361        452909690        452871569   
    452833866        452795941        452757800        452719859       
442962957        442789954        453345944        453309304        453272510   
  453243081        453206187        453169344        453132433        453095457
       453058406        453021099        452983851        452946379       
452909708        452871577        452833874        452795958        452757818   
    452719867        442962338        442789970        453345951       
453309312        453272411      453243099        453206195        453169351     
  453132441        453095465        453058422        453021107        452983869
       452946387        452909716        452871585        452833775       
452795966        452757826        452719875        442962346        442790028   
    453345852        453309213        453272312      453243107        453206203
       453169369        453132458        453095473        453058430       
453021115        452983877        452946395        452909724        452871601   
    452833676        452795974        452757834        452719883       
442962361        442790044        453345753        453309114        453272320   
  453243115        453206211        453169377        453132466        453095481
       453058448        453021123        452983885        452946288       
452909732        452871619        452833684        452795982        452757735   
    452719891        442962478        442790051        453345761       
453309122        453272338      453243123        453206229        453169385     
  453132474        453095382        453058455        453021149        452983786
       452946189        452909740        452871627        452833692       
452795990        452757636        452719909        442962528        442790085   
    453345779        453309130        453272346      453243131        453206237
       453169393        453132375        453095283        453058463       
453021156        452983687        452946197        452909757        452871635   
    452833700        452796006        452757644        452719917       
442961785        442789426        453345787        453309148        453272353   
  453243149        453206245        453169401        453132276        453095291
       453058364        453021164        452983695        452946205       
452909765        452871643        452833718        452796014        452757651   
    452719925        442961801        442789533        453345795       
453309155        453272361      453243156        453206252        453169302     
  453132284        453095309        453058265        453021172        452983703
       452946213        452909773        452871650        452833726       
452796022        452757669        452719826        442961819        442789566   
    453345803        453309163        453272379      453243164        453206260
       453169203        453132292        453095317        453058273       
453021065        452983711        452946221        452909674        452871544   
    452833734        452795925        452757677        452719727       
442961900        442789608        453345811        453309171        453272387   
  453243172        453206278        453169211        453132300        453095325
       453058281        453020950        452983729        452946239       
452909575        452871445        452833742        452795826        452757685   
    452719735        442961967        442789665        453345829       
453309189        453272395      453243073        453206179        453169229     
  453132318        453095333        453058299        453020976        452983737
       452946247        452909583        452871452        452833759       
452795834        452757693        452719743        442962015        442789723   
    453345837        453309197        453272403      453242976        453206070
       453169237        453132326        453095341        453058307       
453020984        452983745        452946254        452909591        452871460   
    452833767        452795842        452757701        452719750       
442962148        442789749        453345845        453309205        453272304   
  453242984        453206088        453169245        453132334        453095358
       453058315        453020992        452983752        452946262       
452909609        452871478        452833668        452795859        452757719   
    452719768        442962155        442789798        453345746       
453309106        453272205      453242992        453206096        453169252     
  453132342        453095366        453058323        453021008        452983760
       452946270        452909617        452871486        452833551       
452795867        452757727        452719776        442962163        442789848   
    453345647        453309007        453272213      453243008        453206104
       453169260        453132359        453095374        453058331       
453021016        452983778        452946171        452909625        452871494   
    452833569        452795875        452757628        452719784       
442961488        442789855        453345654        453309015        453272221   
  453243016        453206112        453169278        453132367        453095176
       453058349        453021024        452983679        452946072       
452909633        452871502        452833577        452795883        452757529   
    452719792        442961504        442789020        453345662       
453309023        453272239      453243032        453206120        453169286     
  453132268        453095184        453058356        453021032        452983570
       452946080        452909641        452871510        452833593       
452795891        452757537        452719800        442961520        442789137   
    453345670        453309031        453272247      453243040        453206138
       453169294        453132169        453095192        453058257       
453021040        452983588        452946098        452909658        452871528   
    452833601        452795909        452757545        452719818       
442961611        442789202        453345688        453309049        453272254   
  453243057        453206146        453169195        453132177        453095200
       453058158        453021057        452983596        452946106       
452909666        452871536        452833619        452795917        452757552   
    452719719        442961637        442789293        453345696       
453309056        453272262      453243065        453206153        453169096     
  453132185        453095218        453058166        453020943        452983604
       452946114        452909567        452871437        452833627       
452795818        452757560        452719610        442961645        442789350   
    453345704        453309064        453272270      453242968        453206161
       453169104        453132193        453095226        453058174       
453020844        452983612        452946122        452909468        452871320   
    452833635        452795701        452757578        452719628       
442961702        442789392        453345712        453309072        453272288   
  453242869        453206062        453169120        453132201        453095234
       453058182        453020851        452983620        452946130       
452909476        452871338        452833643        452795719        452757586   
    452719636        442961710        442789400        453345720       
453309080        453272296      453242877        453205965        453169138     
  453132219        453095242        453058190        453020869        452983638
       452946148        452909484        452871346        452833650       
452795727        452757594        452719644        442961751        442789418   
    453345738        453309098        453272197      453242885        453205973
       453169146        453132227        453095259        453058208       
453020877        452983646        452946155        452909492        452871353   
    452833544        452795743        452757602        452719651       
442961215        442788493        453345639        453308991        453272098   
  453242893        453205981        453169153        453132235        453095267
       453058216        453020885        452983653        452946163       
452909500        452871379        452833445        452795750        452757610   
    452719669        442961231        442788519        453345530       
453308892        453272106      453242901        453205999        453169161     
  453132243        453095168        453058224        453020893        452983661
       452946064        452909518        452871387        452833452       
452795768        452757511        452719677        442961272        442788527   
    453345548        453308900        453272114      453242919        453206005
       453169179        453132250        453095069        453058232       
453020901        452983562        452945967        452909526        452871395   
    452833460        452795776        452757412        452719685       
442961280        442788543        453345555        453308918        453272122   
  453242927        453206013        453169187        453132151        453095077
       453058240        453020919        452983455        452945975       
452909534        452871403        452833478        452795784        452757420   
    452719693        442961298        442788592        453345563       
453308926        453272130      453242935        453206021        453169088     
  453132052        453095085        453058141        453020927        452983463
       452945983        452909542        452871411        452833486       
452795792        452757438        452719701        442961306        442788634   
    453345571        453308934        453272148      453242943        453206039
       453168981        453132060        453095093        453058042       
453020935        452983471        452945991        452909559        452871429   
    452833494        452795800        452757446        452719602       
442961314        442788725        453345589        453308942        453272155   
  453242950        453206047        453168999        453132078        453095101
       453058067        453020836        452983489        452946007       
452909450        452871312        452833510        452795693        452757453   
    452719503        442961355        442788733        453345597       
453308959        453272163      453242851        453206054        453169005     
  453132086        453095119        453058075        453020737        452983505
       452946015        452909336        452871213        452833528       
452795594        452757461        452719511        442961389        442788915   
    453345605        453308967        453272171      453242752        453205957
       453169013        453132094        453095127        453058083       
453020745        452983513        452946023        452909344        452871221   
    452833536        452795602        452757479        452719529       
442961421        442788972        453345613        453308975        453272189   
  453242760        453205858        453169021        453132102        453095135
       453058091        453020752        452983521        452946031       
452909369        452871239        452833437        452795610        452757487   
    452719537        442961470        442789012        453345621       
453308983        453272080      453242778        453205866        453169039     
  453132110        453095143        453058109        453020760        452983539
       452946049        452909377        452871247        452833338       
452795628        452757495        452719545        442960902        442788188   
    453345522        453308884        453271983      453242786        453205874
       453169047        453132128        453095150        453058117       
453020778        452983547        452946056        452909385        452871254   
    452833346        452795636        452757503        452719552       
442960910        442788204        453345423        453308785        453271991   
  453242794        453205882        453169054        453132136        453095051
       453058125        453020786        452983554        452945959       
452909393        452871262        452833353        452795644        452757404   
    452719560        442960928        442788287        453345431       
453308793        453272007      453242802        453205890        453169062     
  453132144        453094955        453058133        453020794        452983448
       452945843        452909401        452871270        452833361       
452795651        452757305        452719578        442960936        442788337   
    453345449        453308801        453272015      453242810        453205908
       453169070        453132045        453094963        453058034       
453020802        452983349        452945850        452909419        452871288   
    452833379        452795669        452757313        452719586       
442960969        442788345        453345456        453308819        453272023   
  453242828        453205916        453168973        453131948        453094971
       453057937        453020810        452983356        452945868       
452909427        452871296        452833387        452795677        452757321   
    452719594        442960985        442787735        453345464       
453308827        453272031      453242836        453205924        453168874     
  453131955        453094989        453057945        453020828        452983364
       452945884        452909443        452871304        452833395       
452795685        452757339        452719495        442961017        442787743   
    453345472        453308835        453272049      453242844        453205932
       453168882        453131963        453094997        453057952       
453020729        452983372        452945892        452909328        452871205   
    452833403        452795586        452757347        452719396       
442961090        442787776        453345480        453308843        453272064   
  453242745        453205940        453168890        453131971        453095002
       453057960        453020620        452983380        452945900       
452909229        452871106        452833411        452795487        452757354   
    452719404        442961199        442787800        453345498       
453308850        453272072      453242646        453205841        453168908     
  453131989        453095010        453057978        453020638        452983398
       452945918        452909237        452871114        452833429       
452795495        452757362        452719412        442961207        442787842   
    453345506        453308868        453271975      453242653        453205742
       453168916        453131997        453095028        453057986       
453020646        452983406        452945926        452909245        452871122   
    452833320        452795503        452757370        452719420       
442960530        442787909        453345514        453308876        453271876   
  453242661        453205759        453168924        453132003        453095036
       453057994        453020653        452983414        452945934       
452909252        452871130        452833221        452795511        452757388   
    452719438        442960563        442787933        453345415       
453308777        453271884      453242687        453205767        453168932     
  453132011        453095044        453058000        453020661        452983422
       452945942        452908965        452871148        452833239       
452795529        452757396        452719446        442960571        442787974   
    453345316        453308678        453271892      453242695        453205775
       453168940        453132029        453094948        453058018       
453020679        452983430        452945835        452908973        452871155   
    452833247        452795537        452757297        452719453       
442960613        442787990        453345324        453308686        453271900   
  453242703        453205783        453168957        453132037        453094849
       453058026        453020687        452983331        452945736       
452908981        452871163        452833254        452795545        452757198   
    452719461        442960670        442788006        453345332       
453308694        453271918      453242711        453205791        453168965     
  453131930        453094856        453057929        453020695        452983232
       452945744        452908882        452871171        452833262       
452795560        452757206        452719479        442960688        442787339   
    453345340        453308702        453271926      453242729        453205809
       453168866        453131831        453094864        453057820       
453020703        452983240        452945751        452908783        452871189   
    452833270        452795578        452757214        452719487       
442960696        442787370        453345357        453308710        453271934   
  453242737        453205817        453168767        453131849        453094872
       453057838        453020711        452983257        452945769       
452908791        452871197        452833288        452795479        452757222   
    452719388        442960795        442787453        453345365       
453308728        453271942      453242638        453205825        453168775     
  453131856        453094880        453057846        453020612        452983265
       452945777        452908809        452871098        452833296       
452795370        452757230        452719289        442960308        442787461   
    453345373        453308736        453271959      453242539        453205833
       453168783        453131864        453094898        453057853       
453020513        452983273        452945785        452908817        452870991   
    452833312        452795388        452757248        452719297       
442960340        442787537        453345381        453308744        453271967   
  453242547        453205734        453168791        453131872        453094906
       453057861        453020521        452983281        452945793       
452908825        452871007        452833213        452795396        452757255   
    452719305        442960407        442787560        453345399       
453308751        453271868      453242554        453205635        453168809     
  453131880        453094914        453057879        453020539        452983299
       452945801        452908833        452871015        452833122       
452795404        452757263        452719313        442960423        442787651   
    453345407        453308769        453271769      453242562        453205643
       453168817        453131898        453094922        453057887       
453020547        452983307        452945819        452908841        452871023   
    452833130        452795412        452757271        452719321       
442960431        442787685        453345308        453308660        453271777   
  453242570        453205650        453168825        453131906        453094930
       453057895        453020554        452983315        452945827       
452908858        452871031        452833148        452795420        452757289   
    452719339        442960464        442787719        453345209       
453308561        453271785      453242588        453205668        453168833     
  453131914        453094831        453057903        453020562        452983323
       452945728        452908866        452871049        452833155       
452795438        452757180        452719347        442960498        442787727   
    453345217        453308579        453271793      453242596        453205676
       453168841        453131922        453094732        453057911       
453020570        452983224        452945629        452908874        452871056   
    452833163        452795446        452757081        452719354       
442960522        442786612        453345225        453308587        453271801   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453242604        453205684        453168858        453131823        453094740   
    453057812        453020588        452983125        452945637       
452908775        452871064        452833171        452795453        452757099   
    452719362        442960084        442786760        453345233       
453308595        453271819      453242612        453205692        453168759     
  453131732        453094757        453057713        453020596        452983133
       452945645        452908676        452871072        452833189       
452795461        452757107        452719370        442960126        442786810   
    453345241        453308603        453271827      453242620        453205700
       453168650        453131740        453094765        453057721       
453020604        452983141        452945652        452908684        452871080   
    452833197        452795362        452757115        452719271       
442960142        442786836        453345258        453308611        453271835   
  453242521        453205718        453168668        453131757        453094773
       453057739        453020505        452983158        452945660       
452908692        452870983        452833205        452795263        452757123   
    452719172        442960209        442786885        453345266       
453308629        453271843      453242422        453205726        453168676     
  453131765        453094781        453057747        453020406        452983166
       452945678        452908700        452870884        452833106       
452795271        452757131        452719180        442960217        442786901   
    453345274        453308637        453271850      453242430        453205627
       453168684        453131773        453094799        453057754       
453020414        452983174        452945686        452908718        452870892   
    452833007        452795289        452757149        452719198       
442960241        442786950        453345282        453308645        453271751   
  453242448        453205510        453168692        453131781        453094807
       453057762        453020422        452983182        452945694       
452908726        452870900        452833015        452795297        452757156   
    452719206        442960266        442787057        453345191       
453308652        453271652      453242455        453205528        453168700     
  453131807        453094815        453057770        453020430        452983190
       452945702        452908734        452870918        452833023       
452795305        452757164        452719214        442960274        442787123   
    453345092        453308553        453271660      453242463        453205536
       453168718        453131815        453094823        453057796       
453020448        452983208        452945710        452908742        452870926   
    452833031        452795313        452757172        452719222       
442960282        442787198        453345100        453308454        453271678   
  453242471        453205544        453168726        453131716        453094724
       453057804        453020455        452983216        452945611       
452908759        452870934        452833049        452795321        452757073   
    452719230        442959789        442786257        453345118       
453308462        453271686      453242489        453205551        453168734     
  453131625        453094625        453057705        453020463        452983117
       452945512        452908767        452870942        452833056       
452795347        452756976        452719248        442959490        442786364   
    453345126        453308470        453271694      453242497        453205577
       453168742        453131633        453094633        453057598       
453020471        452983018        452945520        452908668        452870959   
    452833064        452795354        452756984        452719255       
442959540        442786380        453345134        453308488        453271702   
  453242505        453205585        453168643        453131641        453094641
       453057606        453020489        452983026        452945538       
452908569        452870967        452833072        452795248        452756992   
    452719263        442959607        442786422        453345142       
453308496        453271710      453242513        453205593        453168544     
  453131658        453094658        453057622        453020497        452983034
       452945546        452908577        452870975        452833080       
452795149        452757008        452719164        442959615        442786455   
    453345159        453308504        453271728      453242414        453205601
       453168551        453131666        453094666        453057630       
453020398        452983042        452945553        452908585        452870876   
    452833098        452795164        452757024        452719057       
442959623        442786513        453345167        453308512        453271736   
  453242315        453205619        453168569        453131674        453094674
       453057648        453020299        452983059        452945561       
452908593        452870777        452832991        452795172        452757032   
    452719065        442959896        442786562        453345175       
453308520        453271744      453242323        453205502        453168577     
  453131682        453094682        453057655        453020307        452983067
       452945579        452908601        452870785        452832892       
452795180        452757040        452719081        442959904        442786588   
    453345183        453308538        453271645      453242331        453205403
       453168585        453131690        453094708        453057663       
453020315        452983075        452945587        452908619        452870793   
    452832900        452795198        452757057        452719099       
442959920        442785986        453345084        453308546        453271546   
  453242356        453205411        453168593        453131708        453094716
       453057671        453020323        452983083        452945595       
452908627        452870801        452832918        452795206        452757065   
    452719107        442959953        442786067        453344988       
453308447        453271553      453242364        453205429        453168601     
  453131609        453094617        453057689        453020331        452983091
       452945603        452908635        452870819        452832926       
452795214        452756968        452719115        442960043        442786075   
    453344996        453308348        453271561      453242372        453205437
       453168619        453131500        453094518        453057697       
453020349        452983109        452945504        452908643        452870827   
    452832934        452795222        452756869        452719123       
442959672        442786166        453345001        453308355        453271579   
  453242380        453205445        453168627        453131518        453094526
       453057580        453020356        452983000        452945405       
452908650        452870835        452832942        452795230        452756877   
    452719131        442959698        442786190        453345019       
453308363        453271587      453242398        453205452        453168635     
  453131534        453094534        453057481        453020364        452982903
       452945413        452908551        452870843        452832959       
452795131        452756885        452719156        442959722        442786224   
    453345027        453308371        453271595      453242406        453205460
       453168536        453131542        453094559        453057499       
453020372        452982911        452945421        452908445        452870850   
    452832967        452795040        452756893        452719040       
442959748        442785531        453345035        453308389        453271603   
  453242307        453205478        453168429        453131559        453094567
       453057507        453020380        452982929        452945439       
452908452        452870868        452832975        452795057        452756901   
    452718943        442959755        442785556        453345043       
453308397        453271611      453242208        453205486        453168445     
  453131567        453094575        453057515        453020281        452982937
       452945447        452908460        452870769        452832983       
452795065        452756919        452718950        442959763        442785614   
    453345050        453308405        453271629      453242216        453205494
       453168452        453131575        453094583        453057523       
453020174        452982945        452945454        452908486        452870660   
    452832884        452795073        452756927        452718968       
442959128        442785705        453345068        453308413        453271637   
  453242224        453205395        453168460        453131583        453094591
       453057531        453020182        452982952        452945462       
452908494        452870678        452832785        452795081        452756935   
    452718976        442959136        442785747        453345076       
453308421        453271538      453242232        453205296        453168478     
  453131591        453094609        453057549        453020208        452982960
       452945470        452908502        452870694        452832793       
452795099        452756943        452718984        442959151        442785788   
    453344970        453308439        453271439      453242240        453205304
       453168486        453131492        453094500        453057556       
453020216        452982978        452945488        452908510        452870702   
    452832801        452795107        452756950        452718992       
442959193        442785820        453344871        453308330        453271447   
  453242257        453205312        453168494        453131393        453094401
       453057564        453020224        452982986        452945496       
452908536        452870710        452832819        452795115        452756851   
    452719008        442959219        442785879        453344889       
453308231        453271454      453242265        453205320        453168502     
  453131401        453094419        453057572        453020232        452982994
       452945397        452908544        452870728        452832827       
452795123        452756745        452719016        442959268        442785887   
    453344897        453308249        453271462      453242273        453205338
       453168510        453131419        453094427        453057473       
453020240        452982796        452945298        452908437        452870736   
    452832850        452795024        452756752        452719024       
442959359        442785895        453344905        453308256        453271470   
  453242281        453205346        453168528        453131427        453094435
       453057374        453020265        452982804        452945306       
452908338        452870744        452832868        452794928        452756760   
    452719032        442959391        442785952        453344913       
453308264        453271488      453242299        453205353        453168411     
  453131435        453094443        453057382        453020273        452982812
       452945314        452908346        452870751        452832876       
452794944        452756786        452718935        442959433        442785176   
    453344921        453308272        453271496      453242190        453205361
       453168312        453131443        453094450        453057390       
453020166        452982820        452945322        452908353        452870652   
    452832777        452794951        452756794        452718836       
442959458        442785192        453344939        453308280        453271504   
  453242091        453205379        453168320        453131450        453094468
       453057408        453020067        452982838        452945330       
452908361        452870553        452832660        452794969        452756802   
    452718844        442959474        442785200        453344947       
453308298        453271512      453242109        453205387        453168338     
  453131468        453094476        453057416        453020075        452982846
       452945355        452908379        452870561        452832678       
452794977        452756810        452718851        442958716        442785234   
    453344954        453308306        453271520      453242117        453205288
       453168346        453131476        453094484        453057424       
453020083        452982853        452945363        452908387        452870579   
    452832686        452794985        452756828        452718869       
442958740        442785507        453344962        453308314        453271421   
  453242125        453205189        453168353        453131484        453094492
       453057432        453020091        452982861        452945371       
452908395        452870587        452832702        452794993        452756836   
    452718877        442958757        442784799        453344863       
453308322        453271322      453242133        453205197        453168361     
  453131385        453094393        453057440        453020109        452982879
       452945389        452908403        452870595        452832710       
452795008        452756844        452718885        442958773        442784831   
    453344764        453308223        453271330      453242141        453205205
       453168379        453131278        453094294        453057457       
453020117        452982887        452945280        452908411        452870603   
    452832728        452795016        452756737        452718893       
442958781        442784872        453344772        453308124        453271348   
  453242158        453205213        453168387        453131286        453094302
       453057465        453020125        452982788        452945181       
452908429        452870611        452832736        452794910        452756638   
    452718901        442958799        442784898        453344780       
453308132        453271355      453242166        453205221        453168395     
  453131294        453094310        453057366        453020133        452982663
       452945199        452908320        452870629        452832744       
452794811        452756646        452718919        442958807        442784906   
    453344798        453308140        453271363      453242174        453205239
       453168403        453131302        453094328        453057267       
453020141        452982671        452945207        452908221        452870637   
    452832751        452794829        452756653        452718927       
442958823        442784914        453344806        453308157        453271371   
  453242182        453205247        453168304        453131310        453094336
       453057275        453020158        452982689        452945215       
452908239        452870645        452832769        452794837        452756661   
    452718828        442958864        442784989        453344814       
453308165        453271389      453242083        453205254        453168205     
  453131328        453094344        453057283        453020059        452982697
       452945223        452908247        452870546        452832652       
452794845        452756679        452718729        442959037        442785036   
    453344822        453308173        453271397      453241986        453205262
       453168213        453131336        453094351        453057291       
453019952        452982721        452945231        452908254        452870447   
    452832553        452794852        452756687        452718737       
442959102        442784484        453344830        453308181        453271405   
  453241994        453205270        453168221        453131344        453094369
       453057309        453019960        452982739        452945249       
452908262        452870454        452832561        452794860        452756695   
    452718745        442958435        442784518        453344848       
453308199        453271413      453242000        453205171        453168239     
  453131351        453094377        453057317        453019978        452982747
       452945256        452908270        452870462        452832579       
452794878        452756703        452718752        442958484        442784567   
    453344855        453308207        453271314      453242018        453205072
       453168247        453131369        453094385        453057325       
453019986        452982754        452945264        452908288        452870470   
    452832587        452794886        452756711        452718778       
442958492        442784583        453344756        453308215        453271215   
  453242026        453205080        453168254        453131260        453094286
       453057333        453019994        452982762        452945272       
452908296        452870488        452832595        452794894        452756729   
    452718786        442958583        442784674        453344657       
453308116        453271223      453242034        453205098        453168262     
  453131161        453094187        453057341        453020000        452982770
       452945173        452908304        452870504        452832611       
452794902        452756620        452718794        442958617        442784682   
    453344665        453308017        453271231      453242042        453205106
       453168270        453131179        453094195        453057358       
453020018        452982655        452945074        452908312        452870512   
    452832629        452794803        452756521        452718802       
442958641        442784757        453344673        453308025        453271249   
  453242059        453205114        453168288        453131187        453094203
       453057259        453020026        452982556        452945082       
452908213        452870538        452832637        452794704        452756539   
    452718810        442958104        442784179        453344681       
453308033        453271256      453242067        453205122        453168296     
  453131195        453094211        453057150        453020034        452982564
       452945108        452908106        452870439        452832645       
452794712        452756547        452718703        442958112        442784211   
    453344699        453308041        453271264      453242075        453205130
       453168197        453131203        453094229        453057168       
453020042        452982572        452945116        452908114        452870330   
    452832546        452794720        452756562        452718604       
442958203        442784245        453344707        453308058        453271272   
  453241978        453205148        453168098        453131211        453094237
       453057176        453019945        452982580        452945124       
452908122        452870348        452832447        452794738        452756570   
    452718612        442958310        442784260        453344715       
453308066        453271280      453241879        453205155        453168106     
  453131229        453094245        453057184        453019846        452982598
       452945132        452908148        452870363        452832454       
452794746        452756588        452718620        442958344        442784286   
    453344723        453308074        453271298      453241887        453205163
       453168114        453131237        453094252        453057192       
453019853        452982606        452945140        452908155        452870371   
    452832462        452794753        452756596        452718638       
442958369        442784369        453344731        453308082        453271306   
  453241895        453205064        453168122        453131252        453094260
       453057200        453019861        452982614        452945157       
452908163        452870389        452832470        452794761        452756604   
    452718646        442958385        442784385        453344749       
453308090        453271207      453241903        453204968        453168130     
  453131153        453094278        453057218        453019879        452982622
       452945165        452908171        452870397        452832488       
452794779        452756612        452718653        442957718        442784393   
    453344640        453308108        453271108      453241911        453204976
       453168148        453131054        453094179        453057226       
453019887        452982630        452945066        452908189        452870405   
    452832496        452794787        452756513        452718661       
442957783        442783866        453344541        453308009        453271116   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453241929        453204984        453168155        453131062        453094070   
    453057234        453019895        452982648        452944960       
452908197        452870413        452832504        452794795        452756414   
    452718679        442957791        442783924        453344558       
453307902        453271124      453241937        453204992        453168163     
  453131070        453094088        453057242        453019903        452982549
       452944978        452908205        452870421        452832512       
452794696        452756422        452718687        442957825        442783940   
    453344566        453307910        453271132      453241945        453205007
       453168171        453131088        453094096        453057143       
453019911        452982440        452944986        452908098        452870215   
    452832520        452794597        452756430        452718695       
442957866        442783957        453344574        453307928        453271140   
  453241952        453205015        453168189        453131096        453094104
       453057044        453019929        452982457        452944994       
452907991        452870223        452832538        452794605        452756448   
    452718596        442957981        442783981        453344582       
453307936        453271157      453241960        453205023        453168080     
  453131104        453094112        453057051        453019937        452982465
       452945009        452908007        452870231        452832439       
452794613        452756455        452718497        442958005        442784039   
    453344590        453307944        453271165      453241861        453205031
       453167983        453131112        453094120        453057069       
453019838        452982473        452945017        452908015        452870249   
    452832330        452794621        452756463        452718505       
442958021        442784070        453344608        453307951        453271173   
  453241762        453205049        453167991        453131120        453094138
       453057077        453019739        452982481        452945025       
452908031        452870264        452832348        452794639        452756471   
    452718513        442957494        442784088        453344616       
453307969        453271181      453241770        453205056        453168007     
  453131138        453094146        453057085        453019747        452982499
       452945033        452908049        452870272        452832355       
452794647        452756489        452718521        442957510        442783536   
    453344624        453307977        453271199      453241788        453204950
       453168015        453131047        453094153        453057093       
453019754        452982507        452945041        452908056        452870280   
    452832363        452794654        452756497        452718547       
442957577        442783601        453344632        453307985        453271090   
  453241796        453204851        453168023        453130940        453094161
       453057101        453019762        452982515        452945058       
452908064        452870298        452832371        452794662        452756505   
    452718554        442957585        442783619        453344533       
453307993        453270993      453241804        453204869        453168031     
  453130957        453094062        453057119        453019770        452982523
       452944952        452908072        452870306        452832389       
452794670        452756406        452718562        442957601        442783635   
    453344434        453307894        453271009      453241812        453204877
       453168049        453130965        453093965        453057127       
453019788        452982531        452944853        452908080        452870314   
    452832397        452794688        452756299        452718570       
442957668        442783676        453344442        453307795        453271017   
  453241820        453204885        453168056        453130973        453093973
       453057135        453019796        452982432        452944861       
452907983        452870207        452832405        452794589        452756315   
    452718588        442957692        442783684        453344459       
453307803        453271025      453241838        453204893        453168064     
  453130981        453093981        453057036        453019804        452982333
       452944879        452907884        452870108        452832413       
452794480        452756323        452718489        442957262        442783726   
    453344467        453307811        453271033      453241846        453204901
       453168072        453130999        453093999        453056921       
453019812        452982341        452944887        452907892        452870116   
    452832421        452794498        452756331        452718372       
442957296        442783783        453344475        453307829        453271041   
  453241853        453204919        453167975        453131005        453094005
       453056939        453019820        452982358        452944895       
452907900        452870124        452832322        452794506        452756356   
    452718380        442957304        442783841        453344483       
453307837        453271058      453241754        453204927        453167876     
  453131013        453094013        453056947        453019721        452982366
       452944903        452907918        452870140        452832215       
452794514        452756364        452718406        442957312        442783049   
    453344491        453307845        453271066      453241655        453204935
       453167884        453131021        453094021        453056954       
453019630        452982374        452944911        452907926        452870157   
    452832223        452794522        452756372        452718414       
442957320        442783056        453344509        453307852        453271074   
  453241663        453204943        453167892        453131039        453094047
       453056962        453019648        452982382        452944929       
452907934        452870165        452832231        452794530        452756380   
    452718422        442957338        442783171        453344517       
453307860        453271082      453241671        453204844        453167900     
  453130932        453094054        453056970        453019655        452982390
       452944937        452907942        452870181        452832249       
452794548        452756398        452718430        442957379        442783197   
    453344525        453307878        453270985      453241689        453204745
       453167918        453130833        453093957        453056988       
453019663        452982408        452944945        452907959        452870199   
    452832256        452794555        452756281        452718448       
442957429        442783213        453344426        453307886        453270886   
  453241697        453204752        453167926        453130841        453093858
       453056996        453019671        452982416        452944846       
452907967        452870090        452832264        452794563        452756182   
    452718455        442957478        442783296        453344327       
453307787        453270894      453241705        453204760        453167934     
  453130858        453093866        453057002        453019689        452982424
       452944747        452907975        452869993        452832280       
452794571        452756190        452718463        442957486        442783403   
    453344335        453307688        453270902      453241713        453204778
       453167942        453130866        453093874        453057028       
453019697        452982325        452944754        452907876        452870009   
    452832298        452794472        452756208        452718471       
442956603        442783437        453344343        453307696        453270910   
  453241721        453204786        453167959        453130874        453093882
       453056913        453019705        452982226        452944762       
452907777        452870017        452832306        452794373        452756216   
    452718364        442956678        442783478        453344350       
453307704        453270928      453241739        453204794        453167967     
  453130882        453093890        453056814        453019713        452982234
       452944770        452907785        452870025        452832314       
452794381        452756224        452718265        442956926        442782652   
    453344368        453307712        453270936      453241747        453204802
       453167868        453130890        453093908        453056830       
453019614        452982242        452944788        452907793        452870033   
    452832207        452794399        452756232        452718273       
442956942        442782660        453344376        453307720        453270944   
  453241648        453204836        453167769        453130908        453093916
       453056848        453019515        452982259        452944796       
452907801        452870041        452832108        452794407        452756240   
    452718281        442956959        442782785        453344384       
453307738        453270951      453241549        453204737        453167777     
  453130916        453093924        453056855        453019523        452982267
       452944804        452907819        452870058        452832116       
452794415        452756257        452718299        442957098        442782926   
    453344392        453307746        453270969      453241556        453204620
       453167785        453130924        453093932        453056863       
453019531        452982275        452944812        452907827        452870066   
    452832124        452794423        452756265        452718307       
442957122        442782959        453344400        453307753        453270977   
  453241564        453204646        453167793        453130825        453093940
       453056871        453019549        452982283        452944820       
452907835        452870074        452832132        452794431        452756273   
    452718315        442957239        442782975        453344418       
453307761        453270878      453241572        453204653        453167801     
  453130726        453093841        453056889        453019556        452982291
       452944838        452907843        452870082        452832140       
452794449        452756174        452718323        442956223        442782991   
    453344319        453307779        453270779      453241580        453204661
       453167819        453130734        453093742        453056897       
453019564        452982309        452944739        452907850        452869985   
    452832157        452794456        452756075        452718331       
442956298        442782223        453344210        453307670        453270787   
  453241598        453204679        453167827        453130742        453093759
       453056905        453019572        452982317        452944630       
452907868        452869886        452832165        452794464        452756083   
    452718349        442956306        442782231        453344228       
453307571        453270795      453241606        453204687        453167835     
  453130759        453093767        453056806        453019580        452982218
       452944648        452907769        452869894        452832173       
452794365        452756091        452718356        442956355        442782280   
    453344236        453307589        453270803      453241614        453204695
       453167843        453130767        453093775        453056707       
453019598        452982101        452944655        452907660        452869902   
    452832181        452794266        452756109        452718257       
442956363        442782413        453344244        453307605        453270811   
  453241622        453204703        453167850        453130775        453093783
       453056715        453019606        452982119        452944663       
452907678        452869928        452832199        452794274        452756117   
    452718141        442956371        442782454        453344251       
453307613        453270829      453241630        453204711        453167751     
  453130783        453093791        453056723        453019507        452982135
       452944671        452907686        452869944        452832090       
452794282        452756125        452718158        442956405        442782462   
    453344269        453307621        453270837      453241531        453204729
       453167652        453130791        453093809        453056731       
453019408        452982143        452944689        452907694        452869951   
    452831993        452794290        452756133        452718166       
442956504        442782504        453344277        453307639        453270845   
  453241432        453204612        453167660        453130809        453093817
       453056749        453019416        452982150        452944697       
452907702        452869969        452832009        452794308        452756158   
    452718174        442956595        442782520        453344285       
453307647        453270852      453241440        453204513        453167678     
  453130817        453093825        453056756        453019424        452982168
       452944705        452907710        452869878        452832017       
452794316        452756166        452718190        442955902        442782561   
    453344293        453307654        453270860      453241457        453204521
       453167686        453130718        453093833        453056764       
453019432        452982176        452944713        452907728        452869779   
    452832025        452794324        452756067        452718208       
442955969        442781670        453344301        453307662        453270761   
  453241465        453204539        453167694        453130619        453093734
       453056772        453019440        452982184        452944721       
452907736        452869787        452832033        452794332        452755960   
    452718216        442955993        442781761        453344202       
453307563        453270662      453241473        453204547        453167702     
  453130627        453093635        453056780        453019457        452982192
       452944622        452907744        452869795        452832041       
452794340        452755978        452718224        442956017        442781860   
    453344103        453307472        453270670      453241481        453204554
       453167710        453130635        453093643        453056798       
453019465        452982200        452944523        452907751        452869803   
    452832058        452794357        452755986        452718240       
442956058        442781902        453344111        453307480        453270688   
  453241499        453204562        453167728        453130643        453093650
       453056699        453019473        452982093        452944531       
452907652        452869811        452832066        452794258        452755994   
    452718133        442956108        442781928        453344129       
453307498        453270696      453241507        453204570        453167736     
  453130650        453093668        453056590        453019481        452981996
       452944549        452907553        452869829        452832074       
452794159        452756000        452718034        442956116        442782165   
    453344137        453307506        453270704      453241515        453204588
       453167744        453130668        453093676        453056608       
453019499        452982002        452944556        452907561        452869837   
    452832082        452794167        452756018        452718042       
442956157        442782207        453344152        453307514        453270712   
  453241523        453204596        453167645        453130676        453093684
       453056616        453019390        452982010        452944564       
452907579        452869845        452831985        452794175        452756026   
    452718059        442956199        442782215        453344160       
453307522        453270720      453241424        453204604        453167546     
  453130684        453093692        453056624        453019291        452982028
       452944572        452907587        452869852        452831886       
452794183        452756034        452718067        442956207        442781258   
    453344178        453307530        453270738      453241325        453204505
       453167553        453130692        453093700        453056632       
453019309        452982036        452944580        452907595        452869860   
    452831894        452794191        452756042        452718075       
442955522        442781332        453344186        453307548        453270746   
  453241333        453204406        453167561        453130700        453093718
       453056640        453019317        452982044        452944598       
452907603        452869761        452831902        452794209        452756059   
    452718083        442955597        442781373        453344194       
453307555        453270753      453241341        453204414        453167579     
  453130601        453093726        453056657        453019325        452982051
       452944614        452907611        452869662        452831910       
452794217        452755853        452718091        442955670        442781399   
    453344095        453307456        453270654      453241358        453204422
       453167587        453130502        453093627        453056665       
453019341        452982077        452944515        452907629        452869670   
    452831928        452794225        452755861        452718109       
442955746        442781423        453344004        453307357        453270555   
  453241366        453204430        453167595        453130510        453093528
       453056673        453019358        452982085        452944416       
452907637        452869688        452831936        452794233        452755879   
    452718117        442955779        442781449        453344012       
453307365        453270563      453241374        453204448        453167603     
  453130528        453093536        453056681        453019366        452981988
       452944424        452907645        452869696        452831944       
452794241        452755887        452718125        442955787        442781456   
    453344020        453307373        453270571      453241382        453204463
       453167611        453130536        453093544        453056582       
453019374        452981889        452944432        452907546        452869704   
    452831951        452794142        452755895        452718026       
442955860        442781639        453344038        453307381        453270589   
  453241390        453204471        453167629        453130544        453093551
       453056483        453019382        452981897        452944440       
452907447        452869712        452831969        452794043        452755903   
    452717929        442955100        442781647        453344046       
453307399        453270597      453241408        453204489        453167637     
  453130551        453093569        453056491        453019283        452981905
       452944457        452907454        452869720        452831977       
452794050        452755911        452717937        442955118        442781662   
    453344053        453307407        453270605      453241416        453204497
       453167538        453130569        453093577        453056509       
453019184        452981913        452944465        452907462        452869738   
    452831878        452794068        452755929        452717945       
442955134        442780888        453344061        453307415        453270613   
  453241317        453204398        453167439        453130577        453093585
       453056517        453019192        452981921        452944473       
452907470        452869746        452831779        452794076        452755937   
    452717952        442955183        442780953        453344079       
453307423        453270621      453241218        453204299        453167447     
  453130585        453093593        453056525        453019200        452981939
       452944499        452907488        452869753        452831787       
452794084        452755945        452717960        442955209        442781076   
    453344087        453307431        453270639      453241226        453204307
       453167454        453130593        453093601        453056533       
453019218        452981947        452944507        452907496        452869654   
    452831795        452794092        452755846        452717978       
442955217        442781126        453343980        453307449        453270647   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453241234        453204315        453167462        453130494        453093619   
    453056541        453019226        452981954        452944408       
452907504        452869571        452831803        452794100        452755747   
    452717986        442955225        442781134        453343881       
453307340        453270548      453241242        453204323        453167470     
  453130395        453093510        453056558        453019234        452981962
       452944309        452907512        452869589        452831811       
452794118        452755754        452717994        442955241        442781241   
    453343899        453307241        453270449      453241259        453204331
       453167488        453130403        453093411        453056566       
453019242        452981970        452944317        452907520        452869597   
    452831829        452794126        452755762        452718000       
442955266        442780524        453343907        453307258        453270456   
  453241267        453204349        453167496        453130411        453093429
       453056574        453019259        452981871        452944325       
452907538        452869605        452831837        452794027        452755770   
    452718018        442955332        442780540        453343915       
453307266        453270464      453241275        453204356        453167504     
  453130429        453093437        453056376        453019267        452981764
       452944333        452907439        452869613        452831845       
452793912        452755788        452717911        442955456        442780649   
    453343923        453307274        453270472      453241283        453204364
       453167512        453130437        453093445        453056384       
453019275        452981772        452944341        452907330        452869621   
    452831852        452793920        452755796        452717812       
442954780        442780698        453343931        453307282        453270480   
  453241291        453204372        453167520        453130445        453093452
       453056392        453019176        452981780        452944358       
452907348        452869639        452831860        452793938        452755804   
    452717820        442954798        442780714        453343949       
453307290        453270498      453241309        453204380        453167421     
  453130452        453093460        453056400        453019077        452981798
       452944366        452907355        452869647        452831761       
452793946        452755812        452717846        442954848        442780755   
    453343956        453307308        453270506      453241200        453204281
       453167330        453130460        453093478        453056418       
453019085        452981806        452944374        452907363        452869548   
    452831662        452793961        452755820        452717853       
442954889        442780847        453343964        453307316        453270514   
  453241101        453204182        453167348        453130478        453093486
       453056426        453019093        452981814        452944382       
452907371        452869449        452831670        452793979        452755838   
    452717861        442954939        442780862        453343972       
453307324        453270522      453241119        453204190        453167355     
  453130486        453093494        453056434        453019101        452981822
       452944390        452907389        452869456        452831688       
452793987        452755739        452717879        442954947        442780870   
    453343873        453307332        453270530      453241127        453204208
       453167363        453130387        453093502        453056442       
453019119        452981830        452944291        452907405        452869464   
    452831696        452793995        452755630        452717887       
442954988        442780011        453343774        453307233        453270431   
  453241135        453204216        453167371        453130288        453093403
       453056459        453019127        452981848        452944192       
452907413        452869472        452831704        452794001        452755648   
    452717895        442955027        442780144        453343782       
453307134        453270332      453241143        453204224        453167389     
  453130296        453093304        453056467        453019135        452981863
       452944200        452907421        452869480        452831712       
452794019        452755655        452717903        442955068        442780193   
    453343790        453307142        453270340      453241150        453204232
       453167397        453130304        453093312        453056368       
453019143        452981756        452944218        452907322        452869498   
    452831720        452793904        452755663        452717804       
442955084        442780284        453343808        453307159        453270357   
  453241168        453204240        453167405        453130312        453093320
       453056269        453019150        452981640        452944226       
452907223        452869506        452831738        452793805        452755671   
    452717705        442954426        442780326        453343816       
453307167        453270365      453241176        453204257        453167413     
  453130320        453093338        453056277        453019168        452981657
       452944234        452907231        452869514        452831746       
452793813        452755689        452717713        442954467        442780375   
    453343824        453307175        453270373      453241184        453204265
       453167314        453130338        453093353        453056285       
453019069        452981665        452944242        452907249        452869522   
    452831753        452793839        452755697        452717721       
442954491        442780417        453343832        453307183        453270381   
  453241192        453204273        453167215        453130346        453093361
       453056293        453018962        452981681        452944259       
452907256        452869530        452831654        452793847        452755705   
    452717739        442954558        442780490        453343840       
453307191        453270399      453241093        453204174        453167223     
  453130353        453093379        453056301        453018970        452981699
       452944267        452907264        452869431        452831555       
452793854        452755713        452717747        442954632        442779708   
    453343857        453307217        453270407      453240996        453204075
       453167231        453130361        453093387        453056319       
453018988        452981707        452944275        452907272        452869332   
    452831571        452793862        452755721        452717754       
442954640        442779732        453343865        453307225        453270415   
  453241002        453204083        453167249        453130379        453093395
       453056327        453018996        452981715        452944283       
452907280        452869340        452831589        452793870        452755622   
    452717762        442954673        442779740        453343766       
453307126        453270423      453241010        453204091        453167256     
  453130270        453093296        453056335        453019002        452981723
       452944184        452907298        452869357        452831597       
452793888        452755523        452717770        442954707        442779807   
    453343667        453307027        453270324      453241028        453204109
       453167264        453130171        453093205        453056343       
453019010        452981749        452944085        452907306        452869365   
    452831605        452793896        452755531        452717788       
442954723        442779823        453343675        453307035        453270225   
  453241036        453204117        453167272        453130189        453093213
       453056350        453019028        452981632        452944093       
452907314        452869373        452831613        452793797        452755549   
    452717796        442954731        442779849        453343683       
453307043        453270233      453241044        453204125        453167280     
  453130197        453093221        453056251        453019036        452981533
       452944101        452907215        452869381        452831621       
452793698        452755556        452717697        442953774        442779856   
    453343691        453307050        453270241      453241051        453204133
       453167298        453130205        453093239        453056152       
453019044        452981541        452944119        452907116        452869399   
    452831639        452793706        452755564        452717598       
442953907        442779898        453343709        453307068        453270258   
  453241069        453204141        453167306        453130213        453093247
       453056160        453019051        452981558        452944127       
452907124        452869407        452831647        452793714        452755572   
    452717606        442953956        442779948        453343717       
453307076        453270266      453241077        453204158        453167207     
  453130221        453093254        453056178        453018954        452981566
       452944135        452907132        452869415        452831548       
452793730        452755580        452717614        442954160        442779393   
    453343725        453307084        453270274      453241085        453204166
       453167108        453130239        453093262        453056186       
453018855        452981574        452944143        452907140        452869423   
    452831449        452793748        452755598        452717630       
442954194        442779401        453343733        453307092        453270282   
  453240988        453204067        453167116        453130247        453093270
       453056194        453018863        452981582        452944150       
452907157        452869324        452831456        452793755        452755606   
    452717648        442954350        442779575        453343741       
453307100        453270290      453240889        453203960        453167124     
  453130254        453093288        453056202        453018871        452981608
       452944168        452907165        452869225        452831464       
452793763        452755614        452717655        442954376        442779625   
    453343758        453307118        453270308      453240897        453203978
       453167132        453130262        453093189        453056210       
453018889        452981624        452944176        452907173        452869233   
    452831472        452793771        452755515        452717663       
442954384        442779633        453343659        453307019        453270316   
  453240905        453203986        453167140        453130163        453093080
       453056228        453018897        452981525        452944077       
452907181        452869241        452831480        452793789        452755416   
    452717671        442953394        442779658        453343550       
453306912        453270217      453240913        453203994        453167157     
  453130064        453093098        453056236        453018905        452981426
       452943970        452907199        452869258        452831498       
452793680        452755424        452717689        442953436        442779039   
    453343568        453306920        453270118      453240921        453204000
       453167165        453130072        453093106        453056244       
453018913        452981434        452943988        452907207        452869266   
    452831506        452793581        452755432        452717580       
442953469        442779062        453343576        453306938        453270126   
  453240939        453204018        453167173        453130080        453093114
       453056145        453018921        452981442        452943996       
452907108        452869274        452831514        452793599        452755440   
    452717473        442953485        442779104        453343584       
453306946        453270134      453240947        453204026        453167181     
  453130098        453093122        453056046        453018939        452981459
       452944002        452907009        452869282        452831522       
452793607        452755457        452717481        442953493        442779161   
    453343592        453306953        453270159      453240954        453204034
       453167199        453130106        453093130        453056053       
453018947        452981467        452944010        452907017        452869290   
    452831530        452793615        452755465        452717499       
442953519        442779252        453343600        453306961        453270167   
  453240962        453204042        453167090        453130114        453093148
       453056061        453018848        452981475        452944028       
452907033        452869308        452831431        452793623        452755473   
    452717507        442953535        442779278        453343618       
453306979        453270175      453240970        453204059        453166985     
  453130122        453093155        453056079        453018749        452981483
       452944036        452907041        452869316        452831332       
452793631        452755481        452717523        442953592        442779351   
    453343626        453306987        453270183      453240871        453203952
       453166993        453130130        453093163        453056087       
453018756        452981491        452944044        452907058        452869118   
    452831340        452793656        452755499        452717531       
442953717        442778809        453343634        453306995        453270191   
  453240772        453203853        453167009        453130148        453093171
       453056095        453018764        452981509        452944051       
452907066        452869126        452831357        452793664        452755507   
    452717549        442953741        442778858        453343642       
453307001        453270209      453240780        453203861        453167017     
  453130056        453093072        453056103        453018772        452981517
       452944069        452907074        452869134        452831365       
452793672        452755408        452717556        442952917        442778890   
    453343543        453306805        453270100      453240798        453203879
       453167025        453129959        453092975        453056111       
453018780        452981418        452943962        452907082        452869142   
    452831373        452793573        452755309        452717564       
442952933        442778908        453343444        453306813        453270001   
  453240806        453203887        453167033        453129967        453092983
       453056129        453018798        452981319        452943863       
452907090        452869159        452831381        452793474        452755317   
    452717572        442953097        442778916        453343451       
453306821        453270019      453240814        453203895        453167041     
  453129975        453092991        453056137        453018806        452981327
       452943871        452906993        452869175        452831399       
452793482        452755325        452717465        442953162        442778940   
    453343469        453306839        453270027      453240822        453203903
       453167058        453129983        453093007        453056038       
453018814        452981343        452943889        452906902        452869183   
    452831407        452793508        452755333        452717358       
442953212        442778981        453343477        453306847        453270035   
  453240830        453203911        453167074        453129991        453093015
       453055923        453018822        452981350        452943897       
452906910        452869191        452831415        452793516        452755341   
    452717366        442953220        442779005        453343485       
453306854        453270043      453240848        453203929        453167082     
  453130007        453093023        453055931        453018830        452981368
       452943905        452906928        452869209        452831423       
452793524        452755358        452717374        442953378        442778197   
    453343493        453306862        453270050      453240855        453203937
       453166977        453130015        453093031        453055949       
453018731        452981376        452943913        452906936        452869100   
    452831324        452793532        452755374        452717382       
442952578        442778205        453343501        453306870        453270068   
  453240764        453203945        453166878        453130031        453093049
       453055956        453018624        452981384        452943921       
452906944        452869001        452831225        452793540        452755382   
    452717390        442952610        442778304        453343519       
453306888        453270076      453240665        453203846        453166886     
  453130049        453093056        453055964        453018632        452981392
       452943939        452906951        452869019        452831233       
452793557        452755390        452717408        442952669        442778361   
    453343527        453306896        453270084      453240673        453203747
       453166894        453129942        453093064        453055980       
453018657        452981400        452943947        452906969        452869027   
    452831241        452793565        452755291        452717416       
442952719        442778452        453343535        453306797        453270092   
  453240681        453203754        453166902        453129843        453092967
       453055998        453018665        452981301        452943954       
452906977        452869035        452831258        452793466        452755192   
    452717424        442952743        442778619        453343436       
453306698        453269995      453240699        453203762        453166910     
  453129850        453092868        453056004        453018673        452981202
       452943855        452906985        452869043        452831266       
452793367        452755218        452717432        442952776        442778692   
    453343337        453306706        453269896      453240707        453203788
       453166928        453129868        453092876        453056012       
453018681        452981210        452943756        452906886        452869050   
    452831274        452793375        452755226        452717440       
442952784        442778718        453343345        453306714        453269904   
  453240715        453203796        453166936        453129876        453092884
       453056020        453018699        452981228        452943764       
452906787        452869068        452831282        452793383        452755234   
    452717341        442952826        442778767        453343352       
453306722        453269912      453240723        453203804        453166944     
  453129884        453092892        453055915        453018707        452981236
       452943772        452906795        452869076        452831290       
452793391        452755242        452717234        442952867        442777793   
    453343360        453306730        453269920      453240731        453203812
       453166951        453129892        453092900        453055816       
453018715        452981244        452943780        452906803        452869084   
    452831308        452793409        452755259        452717242       
442952875        442777827        453343378        453306748        453269938   
  453240749        453203820        453166969        453129900        453092918
       453055824        453018723        452981251        452943798       
452906811        452869092        452831316        452793417        452755267   
    452717275        442952206        442777868        453343386       
453306755        453269946      453240756        453203838        453166860     
  453129918        453092926        453055832        453018616        452981269
       452943806        452906829        452868995        452831217       
452793425        452755275        452717283        442952214        442777967   
    453343394        453306763        453269953      453240657        453203739
       453166761        453129926        453092934        453055840       
453018509        452981277        452943814        452906837        452868896   
    452831126        452793433        452755283        452717291       
442952313        442777975        453343402        453306771        453269961   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453240558        453203630        453166779        453129934        453092942   
    453055857        453018517        452981285        452943822       
452906845        452868904        452831134        452793441        452755184   
    452717309        442952321        442777983        453343410       
453306789        453269979      453240566        453203648        453166787     
  453129835        453092959        453055865        453018533        452981293
       452943830        452906852        452868912        452831142       
452793458        452755085        452717317        442952354        442778080   
    453343428        453306680        453269987      453240574        453203655
       453166795        453129736        453092850        453055873       
453018541        452981194        452943848        452906860        452868920   
    452831159        452793359        452755093        452717325       
442952420        442778106        453343329        453306581        453269888   
  453240582        453203663        453166803        453129744        453092751
       453055881        453018558        452981095        452943749       
452906878        452868938        452831167        452793250        452755101   
    452717333        442952537        442778122        453343220       
453306599        453269789      453240590        453203671        453166811     
  453129751        453092769        453055899        453018566        452981103
       452943640        452906779        452868946        452831183       
452793268        452755119        452717226        442951851        442777462   
    453343238        453306607        453269797      453240608        453203689
       453166829        453129769        453092777        453055907       
453018574        452981111        452943657        452906670        452868953   
    452831191        452793276        452755127        452717127       
442951869        442777488        453343246        453306615        453269805   
  453240616        453203697        453166837        453129777        453092785
       453055808        453018582        452981129        452943665       
452906688        452868961        452831209        452793284        452755135   
    452717135        442951927        442777546        453343253       
453306623        453269813      453240624        453203705        453166845     
  453129785        453092793        453055709        453018590        452981137
       452943673        452906696        452868979        452831100       
452793292        452755143        452717150        442951976        442777595   
    453343261        453306631        453269821      453240632        453203713
       453166852        453129793        453092801        453055717       
453018608        452981145        452943681        452906704        452868987   
    452831019        452793300        452755150        452717168       
442952073        442777660        453343279        453306649        453269839   
  453240640        453203721        453166753        453129801        453092819
       453055725        453018491        452981152        452943699       
452906712        452868888        452831027        452793318        452755168   
    452717176        442952107        442777686        453343287       
453306656        453269847      453240541        453203622        453166654     
  453129819        453092827        453055733        453018392        452981160
       452943707        452906720        452868789        452831035       
452793326        452755077        452717184        442952156        442777751   
    453343295        453306664        453269854      453240442        453203523
       453166662        453129827        453092835        453055741       
453018400        452981178        452943715        452906738        452868797   
    452831043        452793334        452754971        452717192       
442951653        442776977        453343303        453306672        453269862   
  453240459        453203531        453166670        453129728        453092843
       453055758        453018418        452981186        452943723       
452906746        452868805        452831050        452793342        452754989   
    452717200        442951661        442777009        453343311       
453306573        453269870      453240467        453203549        453166688     
  453129629        453092744        453055766        453018426        452981087
       452943731        452906753        452868813        452831068       
452793243        452754997        452717218        442951703        442777025   
    453343212        453306474        453269771      453240475        453203556
       453166696        453129637        453092645        453055774       
453018434        452980980        452943632        452906761        452868821   
    452831076        452793128        452755002        452717119       
442951729        442777041        453343113        453306482        453269672   
  453240483        453203564        453166704        453129645        453092652
       453055782        453018442        452980998        452943533       
452906662        452868839        452831084        452793136        452755010   
    452717010        442951737        442777132        453343121       
453306490        453269680      453240491        453203572        453166712     
  453129652        453092660        453055790        453018459        452981004
       452943541        452906563        452868847        452831092       
452793151        452755028        452717028        442951745        442777181   
    453343139        453306508        453269698      453240509        453203580
       453166720        453129678        453092678        453055592       
453018467        452981012        452943558        452906571        452868854   
    452830995        452793169        452755036        452717036       
442951778        442777249        453343147        453306516        453269714   
  453240517        453203598        453166738        453129686        453092686
       453055600        453018475        452981020        452943566       
452906589        452868862        452830896        452793185        452755044   
    452717044        442951794        442777306        453343154       
453306524        453269722      453240525        453203606        453166746     
  453129694        453092694        453055618        453018483        452981038
       452943574        452906597        452868870        452830904       
452793193        452755051        452717051        442951828        442776704   
    453343162        453306532        453269730      453240533        453203614
       453166647        453129702        453092702        453055626       
453018384        452981046        452943582        452906605        452868771   
    452830912        452793201        452755069        452717069       
442951224        442776738        453343170        453306540        453269748   
  453240434        453203515        453166548        453129710        453092710
       453055634        453018285        452981053        452943590       
452906613        452868672        452830920        452793219        452754963   
    452717077        442951232        442776811        453343188       
453306557        453269755      453240335        453203416        453166555     
  453129611        453092728        453055642        453018293        452981061
       452943608        452906621        452868680        452830938       
452793227        452754864        452717085        442951265        442776837   
    453343196        453306565        453269763      453240343        453203424
       453166563        453129512        453092736        453055659       
453018301        452981079        452943616        452906639        452868698   
    452830946        452793235        452754872        452717093       
442951281        442776894        453343204        453306466        453269664   
  453240350        453203432        453166571        453129520        453092637
       453055667        453018319        452980972        452943624       
452906647        452868706        452830953        452793110        452754880   
    452717101        442951323        442776936        453343105       
453306367        453269565      453240368        453203440        453166589     
  453129546        453092538        453055675        453018327        452980873
       452943525        452906654        452868714        452830961       
452793011        452754898        452717002        442951349        442776944   
    453343006        453306375        453269573      453240376        453203457
       453166597        453129553        453092546        453055683       
453018335        452980881        452943426        452906555        452868722   
    452830979        452793029        452754906        452716905       
442951380        442776183        453343014        453306383        453269581   
  453240384        453203465        453166605        453129561        453092553
       453055584        453018343        452980899        452943434       
452906456        452868730        452830987        452793037        452754914   
    452716913        442951489        442776191        453343022       
453306391        453269599      453240392        453203473        453166613     
  453129579        453092561        453055485        453018350        452980907
       452943442        452906464        452868748        452830888       
452793045        452754922        452716921        442951612        442776266   
    453343030        453306409        453269607      453240400        453203481
       453166621        453129587        453092579        453055493       
453018368        452980915        452943459        452906472        452868755   
    452830789        452793052        452754930        452716939       
442950929        442776381        453343055        453306417        453269615   
  453240418        453203499        453166639        453129595        453092587
       453055501        453018376        452980923        452943467       
452906480        452868763        452830797        452793060        452754948   
    452716947        442950952        442776407        453343063       
453306425        453269623      453240426        453203507        453166530     
  453129603        453092595        453055519        453018277        452980931
       452943483        452906498        452868664        452830813       
452793078        452754955        452716954        442951026        442776472   
    453343071        453306433        453269631      453240228        453203408
       453166423        453129504        453092603        453055527       
453018178        452980949        452943491        452906506        452868565   
    452830821        452793086        452754856        452716962       
442951034        442776514        453343089        453306441        453269649   
  453240236        453203309        453166431        453129405        453092611
       453055535        453018186        452980956        452943509       
452906522        452868573        452830839        452793094        452754757   
    452716970        442951042        442776621        453343097       
453306458        453269656      453240244        453203317        453166449     
  453129413        453092629        453055543        453018194        452980964
       452943517        452906530        452868581        452830847       
452793102        452754765        452716988        442951075        442775771   
    453342990        453306359        453269557      453240251        453203325
       453166456        453129421        453092520        453055550       
453018202        452980865        452943418        452906548        452868599   
    452830854        452793003        452754773        452716996       
442951125        442775789        453342891        453306250        453269458   
  453240269        453203333        453166464        453129439        453092421
       453055568        453018210        452980766        452943319       
452906449        452868607        452830862        452792898        452754781   
    452716897        442951133        442775870        453342909       
453306268        453269466      453240277        453203341        453166472     
  453129447        453092439        453055576        453018228        452980774
       452943327        452906340        452868615        452830870       
452792914        452754799        452716798        442951182        442775946   
    453342917        453306276        453269474      453240285        453203358
       453166480        453129454        453092447        453055477       
453018236        452980782        452943335        452906357        452868623   
    452830771        452792922        452754807        452716806       
442950408        442775987        453342925        453306284        453269482   
  453240293        453203366        453166506        453129462        453092454
       453055378        453018244        452980790        452943343       
452906365        452868631        452830672        452792930        452754815   
    452716814        442950531        442776019        453342933       
453306292        453269490      453240301        453203374        453166514     
  453129470        453092462        453055386        453018251        452980808
       452943350        452906373        452868557        452830680       
452792948        452754823        452716822        442950655        442776100   
    453342941        453306300        453269508      453240319        453203382
       453166522        453129488        453092470        453055394       
453018269        452980816        452943368        452906381        452868466   
    452830698        452792955        452754831        452716830       
442950671        442776142        453342958        453306318        453269516   
  453240210        453203390        453166415        453129496        453092488
       453055402        453018160        452980824        452943376       
452906399        452868474        452830706        452792963        452754849   
    452716848        442950739        442775573        453342966       
453306326        453269524      453240111        453203291        453166316     
  453129397        453092496        453055410        453018061        452980832
       452943384        452906407        452868482        452830714       
452792971        452754740        452716855        442950762        442775656   
    453342974        453306334        453269532      453240129        453203192
       453166324        453129298        453092504        453055428       
453018079        452980840        452943392        452906415        452868490   
    452830722        452792989        452754641        452716863       
442950812        442775680        453342982        453306342        453269540   
  453240145        453203200        453166332        453129306        453092512
       453055436        453018087        452980857        452943400       
452906423        452868508        452830730        452792997        452754658   
    452716871        442950838        442775698        453342883       
453306243        453269441      453240152        453203218        453166340     
  453129314        453092413        453055444        453018095        452980758
       452943301        452906431        452868516        452830748       
452792880        452754674        452716889        442949947        442775706   
    453342784        453306144        453269342      453240160        453203234
       453166357        453129322        453092314        453055451       
453018103        452980642        452943202        452906332        452868524   
    452830755        452792781        452754690        452716780       
442949988        442775748        453342792        453306151        453269359   
  453240178        453203242        453166365        453129330        453092322
       453055469        453018111        452980659        452943210       
452906233        452868532        452830763        452792799        452754708   
    452716681        442949996        442775755        453342800       
453306169        453269367      453240186        453203259        453166373     
  453129348        453092330        453055360        453018129        452980667
       452943236        452906241        452868540        452830664       
452792807        452754716        452716707        442950028        442775219   
    453342818        453306177        453269375      453240194        453203267
       453166381        453129355        453092348        453055261       
453018137        452980675        452943244        452906258        452868441   
    452830565        452792815        452754724        452716715       
442950044        442775276        453342826        453306185        453269383   
  453240202        453203275        453166399        453129363        453092355
       453055279        453018145        452980683        452943251       
452906266        452868342        452830573        452792823        452754732   
    452716723        442950168        442775284        453342842       
453306193        453269391      453240103        453203283        453166407     
  453129371        453092363        453055287        453018152        452980691
       452943269        452906274        452868359        452830581       
452792831        452754633        452716731        442950325        442775482   
    453342859        453306201        453269409      453240004        453203184
       453166308        453129389        453092371        453055295       
453018053        452980709        452943285        452906282        452868367   
    452830599        452792849        452754534        452716749       
442950358        442775490        453342867        453306219        453269417   
  453240012        453203077        453166209        453129280        453092389
       453055303        453017956        452980717        452943293       
452906290        452868375        452830607        452792856        452754542   
    452716756        442949608        442775508        453342875       
453306227        453269425      453240020        453203085        453166217     
  453129181        453092397        453055311        453017964        452980725
       452943194        452906308        452868383        452830615       
452792864        452754559        452716764        442949632        442774915   
    453342776        453306235        453269433      453240038        453203093
       453166225        453129199        453092405        453055329       
453017972        452980741        452943095        452906316        452868391   
    452830623        452792872        452754567        452716772       
442949673        442774972        453342677        453306136        453269334   
  453240046        453203101        453166233        453129207        453092306
       453055337        453017980        452980634        452943103       
452906324        452868409        452830631        452792773        452754575   
    452716673        442949772        442775052        453342685       
453306045        453269235      453240053        453203119        453166241     
  453129215        453092207        453055345        453017998        452980535
       452943111        452906225        452868417        452830649       
452792674        452754583        452716574        442949798        442775136   
    453342693        453306052        453269243      453240061        453203127
       453166258        453129223        453092215        453055352       
453018004        452980543        452943129        452906126        452868425   
    452830656        452792682        452754591        452716582       
442949806        442775144        453342701        453306060        453269250   
  453240079        453203143        453166266        453129231        453092223
       453055253        453018012        452980550        452943137       
452906134        452868433        452830557        452792690        452754609   
    452716590        442949822        442774410        453342719       
453306078        453269268      453240087        453203150        453166274     
  453129249        453092231        453055154        453018020        452980568
       452943145        452906142        452868334        452830458       
452792708        452754617        452716608        442949871        442774451   
    453342727        453306086        453269276      453240095        453203168
       453166282        453129256        453092249        453055162       
453018038        452980576        452943152        452906159        452868235   
    452830466        452792724        452754625        452716616       
442949913        442774519        453342735        453306094        453269284   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453239998        453203176        453166290        453129264        453092256   
    453055170        453018046        452980584        452943160       
452906167        452868243        452830474        452792732        452754526   
    452716624        442949921        442774535        453342743       
453306102        453269292      453239899        453203069        453166191     
  453129272        453092264        453055188        453017949        452980592
       452943178        452906175        452868250        452830482       
452792740        452754427        452716632        442949012        442774543   
    453342750        453306110        453269300      453239907        453202962
       453166092        453129173        453092272        453055196       
453017840        452980600        452943186        452906183        452868268   
    452830490        452792757        452754435        452716640       
442949079        442774600        453342768        453306128        453269318   
  453239915        453202970        453166100        453129074        453092280
       453055204        453017857        452980618        452943087       
452906191        452868276        452830508        452792765        452754443   
    452716657        442949137        442774618        453342669       
453306029        453269326      453239923        453202988        453166118     
  453129082        453092199        453055212        453017865        452980626
       452942980        452906209        452868284        452830516       
452792666        452754450        452716665        442949152        442774659   
    453342560        453305922        453269227      453239931        453202996
       453166126        453129090        453092090        453055220       
453017873        452980527        452942998        452906217        452868292   
    452830524        452792567        452754468        452716566       
442949376        442774758        453342578        453305930        453269128   
  453239949        453203002        453166134        453129108        453092108
       453055238        453017881        452980428        452943004       
452906019        452868300        452830532        452792575        452754476   
    452716467        442949392        442773958        453342586       
453305948        453269136      453239956        453203010        453166142     
  453129116        453092116        453055246        453017899        452980436
       452943012        452906027        452868318        452830540       
452792583        452754484        452716475        442949558        442773966   
    453342594        453305955        453269144      453239964        453203028
       453166159        453129124        453092124        453055147       
453017907        452980444        452943020        452906035        452868326   
    452830441        452792591        452754492        452716483       
442949582        442774014        453342602        453305963        453269151   
  453239972        453203036        453166167        453129132        453092132
       453055048        453017915        452980451        452943038       
452906043        452868110        452830342        452792609        452754500   
    452716491        442948774        442774063        453342610       
453305971        453269169      453239980        453203044        453166175     
  453129140        453092140        453055055        453017923        452980469
       452943046        452906050        452868128        452830359       
452792617        452754518        452716509        442948790        442774113   
    453342628        453305989        453269177      453239881        453203051
       453166183        453129157        453092157        453055063       
453017931        452980477        452943053        452906068        452868136   
    452830367        452792625        452754419        452716517       
442948881        442774121        453342636        453305997        453269185   
  453239782        453202954        453166084        453129165        453092165
       453055071        453017832        452980485        452943061       
452906076        452868144        452830375        452792633        452754310   
    452716525        442948907        442774212        453342644       
453306003        453269193      453239790        453202855        453165987     
  453129066        453092173        453055089        453017733        452980493
       452942972        452906084        452868151        452830383       
452792641        452754328        452716541        442948915        442774246   
    453342651        453306011        453269201      453239808        453202863
       453165995        453128969        453092181        453055097       
453017741        452980501        452942873        452906100        452868169   
    452830391        452792658        452754336        452716558       
442948931        442774261        453342552        453305914        453269110   
  453239816        453202871        453166001        453128977        453092082
       453055113        453017758        452980519        452942881       
452906001        452868185        452830409        452792559        452754344   
    452716459        442948949        442774279        453342453       
453305807        453269003      453239824        453202889        453166019     
  453128985        453091985        453055121        453017766        452980410
       452942899        452905904        452868193        452830417       
452792443        452754351        452716350        442948998        442773537   
    453342461        453305815        453269011      453239832        453202897
       453166027        453128993        453091993        453055139       
453017774        452980311        452942907        452905912        452868201   
    452830425        452792450        452754369        452716368       
442948519        442773586        453342479        453305823        453269029   
  453239840        453202905        453166035        453129009        453092009
       453055030        453017782        452980329        452942923       
452905920        452868219        452830433        452792468        452754377   
    452716376        442948576        442773628        453342487       
453305831        453269037      453239857        453202913        453166043     
  453129017        453092017        453054934        453017790        452980337
       452942931        452905938        452868102        452830334       
452792484        452754385        452716384        442948618        442773669   
    453342495        453305849        453269045      453239865        453202921
       453166050        453129025        453092025        453054942       
453017808        452980345        452942949        452905946        452868003   
    452830235        452792492        452754393        452716392       
442948626        442773677        453342503        453305864        453269052   
  453239873        453202939        453166068        453129033        453092033
       453054959        453017816        452980352        452942956       
452905953        452868011        452830243        452792500        452754401   
    452716400        442948634        442773685        453342529       
453305872        453269060      453239774        453202947        453166076     
  453129041        453092041        453054967        453017824        452980360
       452942964        452905961        452868029        452830250       
452792518        452754302        452716418        442948642        442773750   
    453342537        453305880        453269078      453239675        453202848
       453165979        453129058        453092058        453054975       
453017725        452980378        452942865        452905979        452868037   
    452830268        452792534        452754211        452716426       
442948675        442773859        453342545        453305898        453269086   
  453239683        453202749        453165870        453128951        453092066
       453054983        453017626        452980386        452942766       
452905987        452868045        452830276        452792542        452754229   
    452716434        442948709        442773909        453342446       
453305906        453269094      453239691        453202756        453165888     
  453128852        453092074        453054991        453017634        452980394
       452942774        452905995        452868052        452830284       
452792435        452754237        452716442        442948725        442773305   
    453342347        453305799        453268997      453239709        453202764
       453165896        453128860        453091977        453055006       
453017642        452980402        452942782        452905896        452868060   
    452830292        452792328        452754245        452716343       
442948246        442773347        453342354        453305682        453269102   
  453239717        453202772        453165904        453128878        453091878
       453055014        453017659        452980303        452942790       
452905797        452868078        452830300        452792336        452754252   
    452716244        442948311        442773388        453342362       
453305690        453268898      453239725        453202780        453165912     
  453128886        453091886        453055022        453017667        452980204
       452942808        452905805        452868086        452830318       
452792344        452754260        452716251        442948360        442773404   
    453342370        453305708        453268906      453239733        453202798
       453165920        453128894        453091894        453054926       
453017675        452980212        452942816        452905813        452868094   
    452830326        452792351        452754278        452716269       
442948378        442773438        453342388        453305716        453268914   
  453239741        453202806        453165938        453128902        453091902
       453054827        453017683        452980220        452942824       
452905821        452867997        452830227        452792369        452754286   
    452716277        442948477        442773495        453342396       
453305724        453268930      453239758        453202814        453165946     
  453128910        453091910        453054835        453017691        452980238
       452942832        452905839        452867880        452830128       
452792377        452754294        452716285        442948493        442773511   
    453342404        453305732        453268948      453239766        453202822
       453165953        453128936        453091928        453054843       
453017709        452980246        452942840        452905847        452867898   
    452830136        452792393        452754187        452716293       
442948501        442773529        453342412        453305740        453268955   
  453239667        453202830        453165961        453128944        453091936
       453054850        453017717        452980253        452942857       
452905854        452867906        452830144        452792401        452754088   
    452716301        442947982        442772984        453342420       
453305757        453268963      453239576        453202731        453165862     
  453128845        453091944        453054868        453017618        452980261
       452942758        452905862        452867914        452830151       
452792419        452754096        452716319        442948071        442773032   
    453342438        453305765        453268971      453239584        453202632
       453165763        453128746        453091951        453054876       
453017519        452980279        452942659        452905870        452867922   
    452830169        452792427        452754104        452716327       
442948097        442773057        453342339        453305773        453268989   
  453239592        453202640        453165771        453128753        453091969
       453054884        453017527        452980287        452942667       
452905888        452867930        452830177        452792310        452754112   
    452716335        442948113        442773065        453342230       
453305674        453268880      453239600        453202657        453165789     
  453128761        453091860        453054900        453017535        452980295
       452942675        452905789        452867948        452830185       
452792211        452754120        452716236        442948170        442773099   
    453342248        453305781        453268781      453239618        453202665
       453165797        453128779        453091761        453054918       
453017543        452980196        452942683        452905680        452867955   
    452830193        452792229        452754138        452716137       
442948212        442773156        453342255        453305575        453268799   
  453239626        453202673        453165805        453128787        453091779
       453054819        453017550        452980097        452942691       
452905698        452867963        452830201        452792237        452754146   
    452716145        442948220        442773180        453342263       
453305583        453268807      453239634        453202681        453165813     
  453128795        453091787        453054710        453017568        452980105
       452942709        452905706        452867989        452830219       
452792245        452754153        452716152        442947743        442773214   
    453342271        453305591        453268815      453239642        453202699
       453165821        453128803        453091795        453054728       
453017576        452980113        452942717        452905714        452867872   
    452830110        452792252        452754161        452716160       
442947768        442773222        453342289        453305609        453268823   
  453239659        453202707        453165839        453128811        453091803
       453054736        453017584        452980121        452942725       
452905722        452867773        452830011        452792260        452754179   
    452716178        442947826        442773230        453342297       
453305617        453268831      453239550        453202715        453165847     
  453128829        453091811        453054744        453017592        452980139
       452942733        452905730        452867781        452830029       
452792278        452754070        452716186        442947859        442773248   
    453342305        453305625        453268849      453239451        453202723
       453165854        453128837        453091829        453054751       
453017600        452980147        452942741        452905748        452867799   
    452830037        452792286        452753973        452716194       
442947867        442772703        453342313        453305633        453268856   
  453239469        453202624        453165755        453128738        453091837
       453054769        453017501        452980154        452942642       
452905755        452867807        452830045        452792294        452753981   
    452716202        442947891        442772711        453342321       
453305641        453268864      453239477        453202525        453165656     
  453128639        453091845        453054777        453017402        452980162
       452942543        452905763        452867815        452830052       
452792302        452753999        452716210        442947909        442772737   
    453342222        453305658        453268872      453239485        453202533
       453165664        453128647        453091852        453054785       
453017410        452980170        452942550        452905771        452867823   
    452830060        452792203        452754005        452716228       
442947917        442772760        453342123        453305666        453268773   
  453239493        453202541        453165672        453128654        453091753
       453054793        453017428        452980188        452942568       
452905672        452867831        452830078        452792104        452754013   
    452716129        442947966        442772794        453342131       
453305567        453268674      453239501        453202558        453165680     
  453128662        453091654        453054801        453017436        452980071
       452942576        452905573        452867849        452830086       
452792112        452754021        452716012        442947974        442772893   
    453342149        453305468        453268682      453239519        453202566
       453165698        453128670        453091662        453054702       
453017444        452979974        452942584        452905581        452867856   
    452830094        452792120        452754039        452716038       
442947388        442772901        453342156        453305476        453268690   
  453239527        453202574        453165706        453128688        453091670
       453054603        453017451        452979982        452942592       
452905599        452867864        452830102        452792138        452754047   
    452716046        442947529        442772919        453342164       
453305484        453268708      453239535        453202582        453165714     
  453128696        453091688        453054629        453017469        452979990
       452942600        452905607        452867765        452830003       
452792146        452754054        452716061        442947545        442772935   
    453342172        453305492        453268716      453239543        453202590
       453165722        453128704        453091696        453054637       
453017477        452980006        452942618        452905615        452867658   
    452829906        452792153        452754062        452716079       
442947586        442772356        453342180        453305500        453268724   
  453239444        453202608        453165730        453128712        453091704
       453054645        453017485        452980014        452942626       
452905623        452867666        452829914        452792161        452753965   
    452716087        442947628        442772372        453342198       
453305518        453268732      453239345        453202616        453165748     
  453128720        453091712        453054652        453017493        452980022
       452942634        452905631        452867674        452829922       
452792179        452753866        452716095        442947636        442772398   
    453342206        453305526        453268740      453239352        453202517
       453165649        453128621        453091720        453054660       
453017394        452980030        452942535        452905649        452867682   
    452829948        452792187        452753874        452716103       
442947651        442772414        453342214        453305534        453268757   
  453239360        453202418        453165540        453128522        453091738
       453054678        453017295        452980048        452942436       
452905656        452867690        452829955        452792195        452753882   
    452716111        442946869        442772422        453342115       
453305542        453268765      453239378        453202426        453165565     
  453128530        453091746        453054686        453017303        452980055
       452942444        452905664        452867708        452829963       
452792096        452753890        452715899        442946893        442772505   
    453342016        453305559        453268666      453239386        453202434
       453165573        453128548        453091647        453054694       
453017311        452980063        452942451        452905565        452867716   
    452829971        452791999        452753908        452715907       
442946968        442772620        453342024        453305450        453268567   
  453239394        453202442        453165581        453128555        453091548
       453054595        453017329        452979966        452942469       
452905466        452867732        452829989        452792005        452753916   
    452715923        442947024        442772638        453342032       
453305351        453268575      453239402        453202459        453165599     
  453128563        453091555        453054496        453017337        452979867
       452942477        452905474        452867740        452829997       
452792013        452753924        452715931        442947081        442772687   
    453342040        453305369        453268583      453239410        453202467
       453165607        453128571        453091563        453054504       
453017345        452979875        452942485        452905482        452867757   
    452829898        452792021        452753932        452715949       
442947099        442772034        453342057        453305377        453268591   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453239428        453202475        453165615        453128589        453091571   
    453054512        453017352        452979883        452942493       
452905490        452867542        452829799        452792039        452753940   
    452715956        442947271        442772083        453342065       
453305385        453268609      453239436        453202483        453165623     
  453128597        453091589        453054520        453017360        452979891
       452942501        452905508        452867559        452829807       
452792047        452753957        452715964        442947289        442772141   
    453342073        453305393        453268617      453239337        453202491
       453165631        453128605        453091597        453054538       
453017378        452979909        452942519        452905516        452867567   
    452829815        452792054        452753858        452715972       
442946588        442772190        453342081        453305401        453268625   
  453239238        453202509        453165532        453128613        453091605
       453054546        453017386        452979917        452942527       
452905524        452867575        452829823        452792062        452753759   
    452715980        442946638        442772208        453342099       
453305419        453268633      453239246        453202400        453165433     
  453128514        453091613        453054553        453017287        452979925
       452942428        452905532        452867583        452829831       
452792070        452753767        452715998        442946646        442772232   
    453342107        453305427        453268641      453239253        453202301
       453165441        453128415        453091621        453054561       
453017188        452979933        452942329        452905540        452867591   
    452829849        452792088        452753775        452715881       
442946679        442772299        453342008        453305435        453268658   
  453239261        453202319        453165458        453128423        453091639
       453054579        453017196        452979941        452942337       
452905557        452867609        452829856        452791981        452753783   
    452715782        442946695        442771705        453341901       
453305443        453268559      453239279        453202327        453165466     
  453128431        453091530        453054587        453017204        452979958
       452942345        452905458        452867617        452829864       
452791882        452753791        452715790        442946711        442771747   
    453341919        453305344        453268450      453239287        453202335
       453165474        453128449        453091431        453054488       
453017212        452979859        452942352        452905367        452867625   
    452829872        452791890        452753809        452715808       
442946786        442771861        453341927        453305245        453268468   
  453239295        453202343        453165482        453128456        453091449
       453054389        453017220        452979750        452942360       
452905375        452867633        452829880        452791908        452753817   
    452715816        442946141        442771879        453341935       
453305252        453268476      453239303        453202350        453165490     
  453128464        453091456        453054397        453017238        452979768
       452942378        452905383        452867534        452829781       
452791916        452753825        452715824        442946190        442771945   
    453341943        453305260        453268484      453239311        453202368
       453165508        453128472        453091464        453054413       
453017246        452979776        452942386        452905391        452867435   
    452829682        452791924        452753833        452715832       
442946208        442771960        453341950        453305278        453268492   
  453239329        453202376        453165516        453128480        453091472
       453054439        453017253        452979784        452942394       
452905409        452867443        452829690        452791932        452753841   
    452715840        442946257        442771978        453341968       
453305286        453268500      453239220        453202384        453165524     
  453128498        453091480        453054447        453017261        452979792
       452942402        452905417        452867450        452829708       
452791940        452753742        452715857        442946281        442771200   
    453341976        453305294        453268518      453239121        453202392
       453165425        453128506        453091498        453054454       
453017279        452979800        452942410        452905425        452867468   
    452829716        452791957        452753643        452715865       
442946356        442771267        453341984        453305302        453268526   
  453239139        453202293        453165318        453128407        453091506
       453054462        453017170        452979818        452942311       
452905433        452867476        452829724        452791965        452753650   
    452715873        442946398        442771275        453341992       
453305310        453268534      453239147        453202194        453165326     
  453128308        453091514        453054470        453017071        452979826
       452942212        452905441        452867484        452829732       
452791973        452753668        452715774        442946414        442771309   
    453341893        453305328        453268542      453239154        453202202
       453165334        453128316        453091522        453054371       
453017089        452979834        452942220        452905342        452867492   
    452829740        452791874        452753676        452715675       
442946562        442771333        453341794        453305336        453268443   
  453239162        453202210        453165342        453128324        453091423
       453054272        453017097        452979842        452942238       
452905243        452867500        452829757        452791775        452753684   
    452715683        442946570        442771499        453341802       
453305237        453268344      453239170        453202228        453165359     
  453128332        453091324        453054280        453017105        452979743
       452942246        452905250        452867518        452829765       
452791783        452753692        452715691        442945762        442771515   
    453341810        453305138        453268351      453239188        453202236
       453165367        453128340        453091332        453054298       
453017113        452979644        452942253        452905268        452867526   
    452829773        452791791        452753700        452715709       
442945770        442770988        453341828        453305146        453268369   
  453239196        453202244        453165375        453128357        453091340
       453054306        453017121        452979651        452942261       
452905276        452867427        452829674        452791809        452753718   
    452715717        442945838        442771010        453341836       
453305153        453268377      453239204        453202251        453165391     
  453128365        453091357        453054314        453017139        452979669
       452942279        452905284        452867328        452829575       
452791817        452753726        452715725        442945879        442771044   
    453341844        453305161        453268385      453239212        453202269
       453165409        453128373        453091365        453054322       
453017147        452979677        452942287        452905292        452867336   
    452829583        452791825        452753734        452715733       
442945937        442771093        453341851        453305179        453268393   
  453239113        453202277        453165417        453128381        453091373
       453054330        453017154        452979685        452942295       
452905300        452867344        452829591        452791833        452753635   
    452715741        442946034        442771119        453341869       
453305187        453268401      453239014        453202285        453165300     
  453128399        453091381        453054348        453017162        452979701
       452942303        452905318        452867351        452829609       
452791841        452753536        452715758        442945275        442771143   
    453341877        453305195        453268419      453239022        453202186
       453165201        453128290        453091399        453054355       
453017063        452979719        452942204        452905326        452867369   
    452829617        452791858        452753544        452715766       
442945283        442771184        453341885        453305203        453268427   
  453239030        453202087        453165219        453128191        453091407
       453054363        453016966        452979727        452942105       
452905334        452867377        452829625        452791866        452753551   
    452715667        442945390        442771192        453341786       
453305211        453268435      453239048        453202095        453165227     
  453128209        453091415        453054264        453016974        452979735
       452942113        452905235        452867385        452829633       
452791767        452753569        452715568        442945416        442770665   
    453341687        453305229        453268336      453239055        453202103
       453165235        453128217        453091316        453054165       
453016982        452979636        452942121        452905136        452867393   
    452829641        452791650        452753577        452715576       
442945432        442770673        453341695        453305120        453268237   
  453239063        453202111        453165243        453128225        453091209
       453054173        453016990        452979537        452942139       
452905144        452867401        452829658        452791668        452753585   
    452715584        442945465        442770681        453341703       
453305021        453268245      453239071        453202129        453165250     
  453128233        453091217        453054181        453017014        452979545
       452942147        452905151        452867419        452829666       
452791676        452753593        452715600        442945531        442770707   
    453341711        453305039        453268252      453239089        453202137
       453165268        453128241        453091233        453054199       
453017022        452979552        452942154        452905169        452867310   
    452829567        452791684        452753601        452715626       
442945648        442770723        453341729        453305047        453268260   
  453239097        453202145        453165276        453128258        453091241
       453054207        453017030        452979578        452942162       
452905177        452867211        452829468        452791692        452753619   
    452715634        442945697        442770756        453341737       
453305054        453268278      453239105        453202152        453165284     
  453128266        453091258        453054215        453017048        452979586
       452942170        452905185        452867229        452829476       
452791700        452753627        452715642        442945705        442770822   
    453341745        453305062        453268286      453239006        453202160
       453165292        453128274        453091266        453054223       
453017055        452979594        452942196        452905193        452867237   
    452829484        452791718        452753528        452715659       
442945721        442770848        453341752        453305070        453268294   
  453238917        453202178        453165193        453128282        453091274
       453054231        453016958        452979602        452942089       
452905201        452867245        452829492        452791726        452753429   
    452715550        442944955        442770905        453341760       
453305088        453268302      453238925        453202079        453165094     
  453128183        453091282        453054249        453016859        452979610
       452941982        452905219        452867252        452829500       
452791734        452753437        452715451        442944997        442770913   
    453341778        453305096        453268310      453238933        453201972
       453165102        453128084        453091290        453054256       
453016867        452979628        452941990        452905227        452867260   
    452829526        452791759        452753445        452715469       
442945010        442770962        453341679        453305104        453268328   
  453238941        453201980        453165110        453128092        453091308
       453054157        453016875        452979529        452942006       
452905128        452867278        452829534        452791643        452753452   
    452715477        442945051        442770244        453341570       
453305112        453268229      453238958        453201998        453165128     
  453128100        453091191        453054058        453016891        452979412
       452942014        452905011        452867286        452829542       
452791544        452753460        452715485        442945077        442770467   
    453341588        453305013        453268120      453238966        453202004
       453165136        453128118        453091092        453054066       
453016909        452979420        452942022        452905029        452867294   
    452829559        452791551        452753478        452715493       
442945093        442770483        453341596        453304917        453268138   
  453238974        453202012        453165144        453128126        453091100
       453054074        453016917        452979438        452942030       
452905037        452867302        452829450        452791569        452753486   
    452715501        442945150        442770491        453341604       
453304925        453268146      453238982        453202020        453165151     
  453128134        453091118        453054082        453016925        452979446
       452942048        452905045        452867203        452829351       
452791577        452753494        452715519        442945192        442770533   
    453341612        453304933        453268153      453238990        453202038
       453165169        453128142        453091126        453054090       
453016933        452979479        452942055        452905052        452867096   
    452829369        452791585        452753502        452715527       
442945200        442770582        453341620        453304941        453268161   
  453238891        453202046        453165177        453128159        453091134
       453054108        453016941        452979487        452942063       
452905060        452867104        452829377        452791593        452753510   
    452715535        442945218        442770632        453341638       
453304958        453268179      453238792        453202053        453165185     
  453128167        453091142        453054116        453016842        452979495
       452942071        452905078        452867112        452829385       
452791601        452753411        452715543        442944625        442769790   
    453341646        453304966        453268187      453238800        453202061
       453165086        453128175        453091159        453054124       
453016743        452979503        452941974        452905086        452867120   
    452829393        452791619        452753312        452715444       
442944708        442769832        453341653        453304974        453268195   
  453238818        453201964        453164980        453128076        453091167
       453054132        453016750        452979511        452941875       
452905094        452867138        452829401        452791627        452753320   
    452715345        442944740        442769857        453341661       
453304982        453268203      453238826        453201865        453164998     
  453127979        453091175        453054140        453016768        452979404
       452941883        452905110        452867153        452829419       
452791635        452753338        452715352        442944765        442769915   
    453341562        453304990        453268211      453238834        453201873
       453165003        453127987        453091183        453054041       
453016776        452979313        452941891        452905003        452867161   
    452829427        452791536        452753346        452715360       
442944781        442769980        453341463        453305005        453268112   
  453238842        453201881        453165011        453127995        453091084
       453053944        453016784        452979321        452941909       
452904907        452867179        452829435        452791437        452753361   
    452715378        442944807        442770061        453341471       
453304909        453268013      453238859        453201899        453165029     
  453128001        453090987        453053951        453016792        452979339
       452941917        452904915        452867187        452829443       
452791445        452753379        452715386        442944815        442770178   
    453341489        453304800        453268021      453238867        453201907
       453165037        453128019        453090995        453053969       
453016800        452979347        452941925        452904923        452867195   
    452829344        452791452        452753387        452715394       
442944864        442770194        453341497        453304818        453268039   
  453238875        453201915        453165045        453128027        453091001
       453053977        453016818        452979354        452941933       
452904931        452867088        452829245        452791460        452753395   
    452715402        442944948        442770228        453341505       
453304826        453268047      453238883        453201923        453165052     
  453128035        453091019        453053985        453016826        452979370
       452941941        452904949        452866981        452829252       
452791478        452753403        452715410        442944294        442769527   
    453341513        453304842        453268054      453238784        453201931
       453165060        453128043        453091027        453053993       
453016834        452979388        452941958        452904956        452866999   
    452829260        452791486        452753304        452715428       
442944328        442769535        453341521        453304859        453268062   
  453238685        453201949        453165078        453128050        453091035
       453054009        453016735        452979396        452941966       
452904964        452867013        452829278        452791494        452753205   
    452715436        442944385        442769550        453341539       
453304867        453268070      453238693        453201956        453164972     
  453128068        453091043        453054017        453016636        452979297
       452941867        452904972        452867021        452829286       
452791502        452753213        452715337        442944435        442769634   
    453341547        453304875        453268088      453238701        453201857
       453164873        453127961        453091050        453054025       
453016644        452979198        452941768        452904980        452867039   
    452829294        452791510        452753221        452715238       
442944450        442769642        453341554        453304883        453268096   
  453238719        453201758        453164881        453127862        453091068
       453054033        453016651        452979206        452941776       
452904998        452867047        452829302        452791528        452753239   
    452715246        442944500        442769717        453341455       
453304891        453268104      453238727        453201766        453164899     
  453127870        453091076        453053936        453016669        452979214
       452941784        452904899        452867054        452829310       
452791429        452753247        452715253        442944567        442769063   
    453341356        453304792        453268005      453238735        453201774
       453164907        453127888        453090979        453053837       
453016677        452979222        452941792        452904790        452867062   
    452829328        452791320        452753254        452715261       
442944575        442769162        453341364        453304693        453267908   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453238743        453201790        453164915        453127896        453090870   
    453053845        453016685        452979230        452941800       
452904808        452867070        452829336        452791338        452753262   
    452715279        442944617        442769188        453341372       
453304701        453267916      453238750        453201808        453164923     
  453127904        453090888        453053852        453016693        452979248
       452941818        452904816        452866973        452829237       
452791346        452753270        452715287        442943866        442769196   
    453341380        453304719        453267924      453238768        453201816
       453164931        453127912        453090896        453053860       
453016701        452979255        452941826        452904824        452866874   
    452829138        452791353        452753296        452715295       
442943874        442769253        453341398        453304727        453267932   
  453238776        453201824        453164949        453127938        453090904
       453053878        453016719        452979263        452941834       
452904832        452866882        452829146        452791379        452753080   
    452715303        442943957        442769311        453341406       
453304735        453267940      453238677        453201832        453164956     
  453127946        453090912        453053886        453016727        452979271
       452941842        452904840        452866890        452829153       
452791387        452753098        452715311        442944005        442769345   
    453341414        453304743        453267957      453238578        453201840
       453164964        453127953        453090920        453053894       
453016628        452979289        452941859        452904857        452866908   
    452829161        452791395        452753106        452715329       
442944054        442769386        453341422        453304750        453267965   
  453238586        453201741        453164865        453127854        453090938
       453053902        453016529        452979180        452941750       
452904865        452866916        452829179        452791403        452753114   
    452715220        442944070        442769402        453341430       
453304768        453267973      453238594        453201634        453164766     
  453127755        453090946        453053910        453016537        452979081
       452941651        452904873        452866924        452829187       
452791411        452753122        452715121        442944096        442769436   
    453341448        453304776        453267981      453238602        453201642
       453164774        453127763        453090953        453053928       
453016545        452979099        452941669        452904881        452866940   
    452829195        452791304        452753130        452715139       
442944146        442769444        453341349        453304784        453267999   
  453238610        453201659        453164782        453127771        453090961
       453053829        453016552        452979107        452941677       
452904782        452866957        452829203        452791205        452753148   
    452715147        442944179        442768693        453341240       
453304685        453267890      453238628        453201667        453164790     
  453127789        453090862        453053720        453016560        452979115
       452941685        452904683        452866965        452829211       
452791213        452753163        452715154        442943650        442768701   
    453341257        453304586        453267791      453238636        453201675
       453164808        453127797        453090755        453053738       
453016578        452979123        452941693        452904691        452866866   
    452829229        452791221        452753171        452715162       
442943676        442768768        453341265        453304594        453267809   
  453238644        453201683        453164816        453127805        453090763
       453053746        453016586        452979131        452941701       
452904709        452866767        452829120        452791239        452753189   
    452715170        442943684        442768784        453341273       
453304602        453267817      453238651        453201691        453164824     
  453127813        453090771        453053753        453016594        452979149
       452941719        452904717        452866775        452829021       
452791247        452753072        452715188        442943700        442768818   
    453341281        453304610        453267825      453238669        453201717
       453164832        453127821        453090789        453053761       
453016602        452979156        452941727        452904725        452866783   
    452829039        452791254        452752975        452715196       
442943726        442768859        453341299        453304628        453267833   
  453238560        453201725        453164840        453127839        453090805
       453053779        453016610        452979164        452941735       
452904733        452866791        452829047        452791262        452752983   
    452715212        442943775        442768875        453341307       
453304636        453267841      453238453        453201733        453164857     
  453127847        453090813        453053787        453016511        452979172
       452941743        452904741        452866809        452829062       
452791270        452752991        452715113        442943791        442768909   
    453341315        453304644        453267858      453238461        453201626
       453164758        453127748        453090821        453053795       
453016412        452979073        452941644        452904758        452866817   
    452829070        452791288        452753007        452715014       
442943817        442768958        453341323        453304651        453267866   
  453238479        453201527        453164659        453127649        453090839
       453053803        453016420        452978976        452941537       
452904766        452866825        452829088        452791296        452753015   
    452715022        442943833        442768339        453341331       
453304669        453267874      453238487        453201535        453164667     
  453127656        453090847        453053811        453016438        452978984
       452941545        452904774        452866833        452829096       
452791197        452753023        452715030        442943858        442768370   
    453341232        453304677        453267882      453238495        453201543
       453164675        453127664        453090854        453053704       
453016446        452978992        452941552        452904675        452866841   
    452829104        452791098        452753031        452715048       
442943221        442768461        453341133        453304578        453267783   
  453238503        453201550        453164683        453127672        453090748
       453053605        453016453        452979008        452941560       
452904576        452866759        452829112        452791106        452753049   
    452715055        442943239        442768487        453341141       
453304479        453267676      453238511        453201568        453164691     
  453127680        453090649        453053613        453016461        452979016
       452941578        452904584        452866650        452829013       
452791114        452753056        452715063        442943254        442768495   
    453341158        453304487        453267684      453238529        453201576
       453164709        453127698        453090656        453053621       
453016479        452979024        452941594        452904592        452866668   
    452828916        452791122        452753064        452715071       
442943262        442768560        453341166        453304495        453267692   
  453238537        453201584        453164725        453127706        453090664
       453053639        453016487        452979032        452941610       
452904600        452866676        452828924        452791130        452752967   
    452715097        442943338        442768586        453341174       
453304511        453267718      453238545        453201592        453164733     
  453127714        453090672        453053647        453016495        452979040
       452941628        452904618        452866684        452828932       
452791148        452752868        452715105        442943387        442768636   
    453341182        453304529        453267726      453238446        453201600
       453164741        453127722        453090680        453053654       
453016503        452979057        452941636        452904626        452866692   
    452828940        452791155        452752876        452715006       
442943411        442767992        453341190        453304537        453267734   
  453238347        453201618        453164642        453127730        453090698
       453053662        453016404        452979065        452941529       
452904634        452866700        452828957        452791163        452752884   
    452714900        442943486        442768099        453341208       
453304545        453267742      453238354        453201519        453164543     
  453127631        453090706        453053670        453016305        452978968
       452941438        452904642        452866718        452828973       
452791189        452752892        452714918        442943593        442768107   
    453341216        453304552        453267759      453238362        453201410
       453164550        453127532        453090714        453053688       
453016321        452978869        452941446        452904659        452866726   
    452828981        452791080        452752900        452714926       
442942892        442768131        453341224        453304560        453267767   
  453238370        453201428        453164568        453127540        453090722
       453053696        453016339        452978877        452941453       
452904667        452866734        452828999        452790975        452752918   
    452714934        442942900        442768289        453341125       
453304461        453267775      453238388        453201436        453164576     
  453127557        453090730        453053597        453016347        452978885
       452941461        452904568        452866742        452829005       
452790983        452752926        452714942        442942967        442768305   
    453341026        453304362        453267668      453238396        453201444
       453164584        453127565        453090631        453053498       
453016354        452978893        452941479        452904469        452866643   
    452828908        452791007        452752934        452714959       
442942975        442767661        453341034        453304370        453267569   
  453238404        453201451        453164592        453127573        453090532
       453053506        453016362        452978901        452941487       
452904485        452866544        452828809        452791015        452752942   
    452714967        442943015        442767752        453341042       
453304388        453267577      453238412        453201469        453164600     
  453127581        453090540        453053514        453016370        452978919
       452941495        452904493        452866551        452828817       
452791023        452752959        452714975        442943064        442767802   
    453341059        453304396        453267585      453238420        453201477
       453164618        453127599        453090557        453053522       
453016388        452978927        452941503        452904501        452866569   
    452828825        452791031        452752850        452714983       
442943080        442767810        453341067        453304404        453267593   
  453238438        453201485        453164626        453127607        453090565
       453053530        453016396        452978935        452941511       
452904519        452866577        452828833        452791049        452752751   
    452714991        442943213        442767844        453341075       
453304412        453267601      453238339        453201493        453164634     
  453127615        453090573        453053548        453016297        452978943
       452941412        452904527        452866585        452828841       
452791056        452752769        452714892        442942579        442767869   
    453341083        453304420        453267619      453238230        453201501
       453164535        453127623        453090581        453053555       
453016198        452978950        452941313        452904535        452866593   
    452828858        452791064        452752777        452714793       
442942611        442767927        453341091        453304438        453267627   
  453238248        453201402        453164428        453127516        453090599
       453053563        453016206        452978851        452941321       
452904543        452866601        452828866        452791072        452752785   
    452714801        442942694        442767216        453341109       
453304446        453267635      453238255        453201303        453164436     
  453127417        453090607        453053571        453016214        452978752
       452941339        452904550        452866619        452828874       
452790967        452752793        452714819        442942702        442767315   
    453341117        453304453        453267643      453238263        453201311
       453164444        453127425        453090615        453053589       
453016222        452978760        452941347        452904451        452866627   
    452828882        452790868        452752801        452714827       
442942728        442767406        453341018        453304354        453267650   
  453238271        453201329        453164451        453127433        453090623
       453053480        453016230        452978778        452941354       
452904352        452866635        452828890        452790876        452752819   
    452714835        442942769        442767414        453340911       
453304255        453267551      453238289        453201337        453164469     
  453127441        453090524        453053381        453016248        452978786
       452941362        452904360        452866536        452828791       
452790884        452752827        452714843        442942827        442767430   
    453340929        453304263        453267452      453238297        453201345
       453164477        453127458        453090425        453053399       
453016255        452978794        452941370        452904378        452866445   
    452828692        452790892        452752835        452714850       
442942868        442767554        453340937        453304271        453267460   
  453238305        453201352        453164485        453127466        453090433
       453053407        453016263        452978802        452941388       
452904386        452866452        452828700        452790900        452752843   
    452714868        442942173        442767562        453340945       
453304289        453267478      453238313        453201360        453164501     
  453127474        453090441        453053415        453016271        452978810
       452941396        452904394        452866460        452828718       
452790918        452752744        452714876        442942280        442767604   
    453340952        453304297        453267486      453238321        453201378
       453164519        453127482        453090466        453053423       
453016289        452978828        452941404        452904402        452866478   
    452828726        452790926        452752645        452714884       
442942330        442766937        453340960        453304305        453267494   
  453238222        453201386        453164527        453127490        453090474
       453053431        453016180        452978836        452941305       
452904410        452866486        452828734        452790934        452752652   
    452714785        442942363        442766978        453340978       
453304313        453267502      453238123        453201394        453164410     
  453127508        453090482        453053449        453016065        452978844
       452941206        452904428        452866494        452828742       
452790942        452752660        452714686        442942397        442767000   
    453340986        453304321        453267510      453238131        453201295
       453164311        453127409        453090490        453053456       
453016073        452978745        452941214        452904436        452866502   
    452828759        452790959        452752678        452714694       
442942413        442767091        453340994        453304339        453267528   
  453238149        453201196        453164329        453127300        453090508
       453053464        453016081        452978646        452941222       
452904444        452866510        452828767        452790850        452752686   
    452714702        442942439        442767125        453341000       
453304347        453267536      453238156        453201204        453164337     
  453127318        453090516        453053472        453016099        452978653
       452941230        452904246        452866528        452828775       
452790751        452752694        452714710        442942454        442767133   
    453340903        453304248        453267544      453238164        453201212
       453164345        453127326        453090417        453053373       
453016123        452978661        452941248        452904253        452866429   
    452828783        452790769        452752702        452714728       
442942561        442766705        453340804        453304149        453267445   
  453238172        453201220        453164352        453127334        453090318
       453053274        453016149        452978679        452941255       
452904261        452866320        452828684        452790777        452752710   
    452714736        442941811        442766721        453340812       
453304156        453267346      453238180        453201238        453164360     
  453127342        453090326        453053282        453016156        452978687
       452941263        452904279        452866338        452828585       
452790785        452752728        452714744        442941944        442766739   
    453340820        453304164        453267353      453238198        453201246
       453164378        453127359        453090334        453053290       
453016164        452978695        452941271        452904287        452866346   
    452828593        452790793        452752736        452714751       
442942058        442766796        453340838        453304172        453267361   
  453238206        453201253        453164386        453127367        453090342
       453053308        453016057        452978703        452941289       
452904295        452866353        452828601        452790819        452752637   
    452714769        442942082        442766812        453340846       
453304180        453267379      453238214        453201261        453164394     
  453127375        453090359        453053316        453015950        452978711
       452941131        452904303        452866361        452828619       
452790835        452752538        452714777        442942132        442766838   
    453340853        453304198        453267387      453238115        453201279
       453164402        453127383        453090367        453053324       
453015968        452978729        452941149        452904311        452866379   
    452828627        452790843        452752546        452714678       
442942140        442766853        453340861        453304206        453267395   
  453238016        453201287        453164303        453127391        453090375
       453053332        453015976        452978737        452941156       
452904329        452866387        452828635        452790744        452752553   
    452714579        442942165        442766861        453340879       
453304214        453267403      453238024        453201188        453164204     
  453127292        453090383        453053340        453015984        452978638
       452941164        452904337        452866395        452828643       
452790645        452752561        452714587        442941365        442766168   
    453340887        453304222        453267411      453238032        453201089
       453164212        453127193        453090391        453053357       
453015992        452978547        452941172        452904238        452866403   
    452828650        452790652        452752579        452714595       
442941449        442766192        453340895        453304230        453267429   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453238040        453201097        453164220        453127201        453090409   
    453053365        453016008        452978554        452941180       
452904139        452866411        452828668        452790660        452752587   
    452714603        442941522        442766200        453340796       
453304131        453267437      453238057        453201105        453164238     
  453127219        453090300        453053266        453016016        452978562
       452941081        452904147        452866312        452828676       
452790678        452752595        452714611        442941563        442766267   
    453340697        453304032        453267338      453238065        453201113
       453164246        453127227        453090201        453053167       
453016024        452978570        452940984        452904154        452866213   
    452828577        452790686        452752603        452714629       
442941571        442766325        453340705        453304040        453267247   
  453238073        453201121        453164253        453127235        453090219
       453053175        453016032        452978588        452940992       
452904162        452866221        452828478        452790694        452752611   
    452714637        442941613        442766424        453340713       
453304057        453267262      453238081        453201139        453164261     
  453127243        453090227        453053183        453016040        452978596
       452941008        452904170        452866239        452828486       
452790702        452752629        452714645        442941639        442766523   
    453340721        453304065        453267270      453238099        453201147
       453164279        453127250        453090235        453053191       
453015943        452978612        452941024        452904188        452866247   
    452828494        452790710        452752520        452714652       
442941704        442766549        453340739        453304073        453267288   
  453238107        453201154        453164295        453127268        453090243
       453053209        453015844        452978620        452941032       
452904196        452866254        452828502        452790728        452752421   
    452714561        442940920        442766655        453340747       
453304081        453267296      453238008        453201162        453164196     
  453127276        453090250        453053217        453015851        452978521
       452941040        452904204        452866262        452828510       
452790736        452752439        452714454        442940961        442765848   
    453340754        453304099        453267304      453237901        453201170
       453164097        453127284        453090268        453053225       
453015869        452978422        452941057        452904212        452866270   
    452828528        452790637        452752447        452714462       
442941084        442765863        453340762        453304107        453267312   
  453237919        453201071        453164105        453127185        453090276
       453053233        453015877        452978430        452941065       
452904220        452866288        452828536        452790538        452752454   
    452714470        442941092        442765889        453340770       
453304115        453267320      453237927        453200974        453164113     
  453127086        453090284        453053241        453015885        452978448
       452941073        452904121        452866296        452828544       
452790546        452752462        452714488        442941100        442765897   
    453340788        453304123        453267221      453237935        453200982
       453164121        453127094        453090292        453053258       
453015893        452978455        452940976        452904022        452866304   
    452828551        452790553        452752470        452714496       
442941118        442765954        453340689        453304024        453267122   
  453237943        453200990        453164139        453127102        453090193
       453053159        453015901        452978463        452940877       
452904030        452866205        452828460        452790561        452752488   
    452714504        442941159        442766028        453340580       
453303927        453267130      453237950        453201006        453164147     
  453127110        453090094        453053050        453015919        452978471
       452940885        452904048        452866106        452828361       
452790579        452752496        452714512        442941191        442766127   
    453340598        453303935        453267148      453237968        453201014
       453164154        453127128        453090102        453053068       
453015927        452978489        452940893        452904063        452866114   
    452828379        452790587        452752504        452714520       
442941233        442765426        453340606        453303943        453267155   
  453237976        453201022        453164162        453127136        453090110
       453053076        453015935        452978497        452940901       
452904071        452866122        452828387        452790595        452752512   
    452714538        442941308        442765434        453340614       
453303950        453267163      453237984        453201030        453164170     
  453127144        453090128        453053084        453015836        452978505
       452940919        452904089        452866148        452828395       
452790603        452752413        452714546        442940680        442765442   
    453340622        453303968        453267171      453237992        453201048
       453164188        453127151        453090136        453053092       
453015737        452978513        452940927        452904097        452866155   
    452828403        452790611        452752306        452714447       
442940714        442765467        453340630        453303976        453267189   
  453237893        453201055        453164089        453127169        453090144
       453053100        453015745        452978414        452940935       
452904105        452866163        452828411        452790629        452752314   
    452714330        442940730        442765590        453340648       
453303984        453267197      453237794        453201063        453163982     
  453127177        453090151        453053118        453015752        452978315
       452940943        452904113        452866171        452828429       
452790520        452752322        452714348        442940748        442765608   
    453340655        453303992        453267205      453237802        453200966
       453163990        453127078        453090169        453053126       
453015760        452978323        452941297        452904014        452866189   
    452828437        452790421        452752330        452714363       
442940763        442765681        453340663        453304016        453267213   
  453237810        453200867        453164006        453126971        453090177
       453053134        453015778        452978331        452941099       
452903917        452866197        452828445        452790439        452752348   
    452714389        442940771        442765699        453340671       
453303919        453267015      453237828        453200875        453164014     
  453126989        453090185        453053142        453015786        452978349
       452941107        452903925        452866098        452828452       
452790447        452752355        452714397        442940789        442765160   
    453340572        453303810        453267023      453237836        453200883
       453164022        453126997        453090086        453053043       
453015794        452978356        452941115        452903933        452865991   
    452828353        452790454        452752371        452714421       
442940821        442765178        453340473        453303828        453267031   
  453237844        453200891        453164030        453127003        453089989
       453052920        453015802        452978364        452941123       
452903941        452866007        452828254        452790462        452752389   
    452714439        442940862        442765186        453340481       
453303836        453267049      453237851        453200909        453164048     
  453127011        453089997        453052946        453015810        452978372
       452940018        452903958        452866015        452828262       
452790470        452752397        452714322        442940185        442765236   
    453340499        453303844        453267056      453237869        453200917
       453164055        453127029        453090003        453052953       
453015828        452978380        452940026        452903966        452866023   
    452828270        452790488        452752405        452714215       
442940383        442765277        453340507        453303851        453267064   
  453237877        453200925        453164063        453127037        453090011
       453052979        453015729        452978398        452940034       
452903974        452866031        452828288        452790496        452752298   
    452714223        442940573        442765285        453340515       
453303869        453267072      453237885        453200933        453164071     
  453127045        453090029        453052987        453015620        452978406
       452940059        452903982        452866049        452828296       
452790512        452752199        452714231        442940615        442765293   
    453340523        453303877        453267080      453237786        453200941
       453163974        453127052        453090037        453052995       
453015638        452978307        452940067        452903990        452866056   
    452828304        452790413        452752207        452714249       
442940649        442764684        453340531        453303885        453267098   
  453237687        453200958        453163875        453127060        453090045
       453053001        453015646        452978208        452940075       
452904006        452866064        452828312        452790314        452752215   
    452714256        442940672        442764700        453340549       
453303893        453267106      453237695        453200859        453163883     
  453126963        453090052        453053019        453015653        452978216
       452939978        452903909        452866072        452828320       
452790322        452752223        452714264        442939716        442764742   
    453340556        453303901        453267007      453237703        453200750
       453163891        453126864        453090060        453053027       
453015661        452978224        452939861        452903800        452866080   
    452828338        452790330        452752231        452714272       
442939773        442764841        453340564        453303802        453266900   
  453237711        453200768        453163909        453126872        453090078
       453053035        453015679        452978232        452939879       
452903818        452865983        452828346        452790348        452752249   
    452714280        442939799        442764908        453340465       
453303703        453266918      453237737        453200776        453163917     
  453126880        453089971        453052912        453015687        452978240
       452939895        452903826        452865884        452828247       
452790355        452752256        452714298        442939898        442765004   
    453340366        453303711        453266926      453237745        453200784
       453163925        453126898        453089872        453052813       
453015695        452978257        452939903        452903834        452865892   
    452828148        452790363        452752264        452714314       
442939914        442765038        453340374        453303729        453266934   
  453237752        453200792        453163933        453126906        453089880
       453052821        453015703        452978265        452939911       
452903842        452865900        452828163        452790371        452752280   
    452714207        442939989        442765053        453340382       
453303737        453266942      453237760        453200800        453163941     
  453126914        453089898        453052839        453015711        452978273
       452939937        452903859        452865918        452828171       
452790389        452752181        452714108        442940052        442765103   
    453340390        453303745        453266959      453237778        453200818
       453163958        453126922        453089906        453052847       
453015612        452978281        452939945        452903867        452865926   
    452828189        452790397        452752082        452714116       
442940102        442764452        453340408        453303752        453266967   
  453237679        453200826        453163966        453126930        453089914
       453052854        453015513        452978299        452939952       
452903875        452865934        452828197        452790405        452752090   
    452714124        442939443        442764494        453340416       
453303760        453266975      453237570        453200834        453163867     
  453126948        453089922        453052862        453015521        452978190
       452939960        452903883        452865942        452828205       
452790306        452752108        452714132        442939500        442764510   
    453340424        453303778        453266983      453237588        453200842
       453163768        453126955        453089930        453052870       
453015539        452978091        452939853        452903891        452865959   
    452828213        452790207        452752116        452714140       
442939559        442764528        453340432        453303786        453266991   
  453237596        453200743        453163776        453126856        453089948
       453052888        453015547        452978109        452939754       
452903792        452865967        452828221        452790215        452752124   
    452714157        442939583        442764577        453340440       
453303794        453266892      453237604        453200644        453163784     
  453126757        453089955        453052896        453015554        452978117
       452939762        452903693        452865975        452828239       
452790223        452752132        452714165        442939617        442764627   
    453340457        453303695        453266793      453237612        453200651
       453163792        453126765        453089963        453052904       
453015562        452978125        452939770        452903701        452865876   
    452828130        452790231        452752140        452714173       
442939658        442764064        453340358        453303596        453266801   
  453237620        453200669        453163800        453126773        453089864
       453052805        453015570        452978133        452939788       
452903719        452865769        452828031        452790249        452752157   
    452714181        442939682        442764072        453340259       
453303604        453266819      453237638        453200677        453163818     
  453126781        453089765        453052706        453015588        452978141
       452939796        452903727        452865777        452828049       
452790264        452752165        452714199        442939021        442764114   
    453340267        453303612        453266827      453237646        453200685
       453163826        453126799        453089773        453052714       
453015596        452978158        452939804        452903735        452865785   
    452828056        452790272        452752173        452714090       
442939112        442764148        453340275        453303620        453266835   
  453237653        453200693        453163834        453126807        453089781
       453052722        453015604        452978166        452939812       
452903743        452865793        452828064        452790280        452752074   
    452713993        442939120        442764213        453340283       
453303638        453266843      453237661        453200701        453163842     
  453126815        453089799        453052730        453015505        452978174
       452939820        452903750        452865801        452828072       
452790298        452751977        452714009        442939179        442764247   
    453340291        453303646        453266850      453237562        453200719
       453163859        453126823        453089807        453052748       
453015406        452978182        452939838        452903768        452865819   
    452828080        452790199        452751985        452714017       
442939237        442764262        453340309        453303653        453266868   
  453237463        453200727        453163750        453126831        453089815
       453052755        453015414        452978083        452939846       
452903776        452865827        452828098        452790082        452751993   
    452714025        442939245        442764361        453340317       
453303661        453266876      453237471        453200735        453163651     
  453126849        453089823        453052763        453015422        452977986
       452939747        452903784        452865835        452828106       
452790090        452752009        452714033        442939252        442763827   
    453340325        453303679        453266884      453237489        453200636
       453163669        453126740        453089831        453052771       
453015430        452977994        452939648        452903685        452865850   
    452828114        452790108        452752017        452714041       
442939344        442763843        453340333        453303687        453266785   
  453237497        453200537        453163677        453126641        453089849
       453052797        453015448        452978000        452939655       
452903586        452865868        452828122        452790116        452752025   
    452714058        442938643        442763876        453340341       
453303588        453266686      453237505        453200545        453163685     
  453126658        453089856        453052698        453015455        452978018
       452939663        452903594        452865751        452828023       
452790124        452752033        452714066        442938718        442763884   
    453340242        453303489        453266694      453237513        453200552
       453163693        453126666        453089757        453052599       
453015463        452978026        452939671        452903602        452865652   
    452827926        452790140        452752041        452714074       
442938742        442763892        453340143        453303497        453266702   
  453237521        453200560        453163701        453126674        453089658
       453052607        453015471        452978034        452939689       
452903610        452865660        452827934        452790157        452752058   
    452714082        442938767        442763918        453340150       
453303505        453266710      453237539        453200578        453163719     
  453126682        453089666        453052615        453015489        452978042
       452939697        452903628        452865678        452827942       
452790165        452752066        452713985        442938874        442763934   
    453340168        453303513        453266728      453237547        453200586
       453163727        453126690        453089674        453052623       
453015497        452978059        452939705        452903636        452865686   
    452827959        452790173        452751969        452713886       
442938916        442763967        453340176        453303521        453266736   
  453237554        453200594        453163735        453126708        453089682
       453052631        453015398        452978067        452940950       
452903644        452865702        452827967        452790181        452751860   
    452713894        442938973        442763298        453340184       
453303539        453266744      453237455        453200602        453163743     
  453126716        453089690        453052649        453015299        452978075
       452940968        452903651        452865710        452827975       
452790074        452751878        452713902        442938239        442763314   
    453340192        453303547        453266751      453237356        453200610
       453163545        453126724        453089708        453052656       
453015307        452977978        452940869        452903669        452865728   
    452827983        452789977        452751886        452713910       
442938296        442763355        453340200        453303554        453266769   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453237364        453200628        453163552        453126732        453089716   
    453052664        453015315        452977879        452940760       
452903677        452865736        452827991        452789985        452751894   
    452713928        442938338        442763371        453340218       
453303562        453266777      453237372        453200529        453163560     
  453126633        453089724        453052672        453015323        452977887
       452940778        452903578        452865744        452828007       
452789993        452751910        452713944        442938353        442763488   
    453340226        453303570        453266678      453237380        453200420
       453163578        453126534        453089732        453052680       
453015331        452977895        452940786        452903479        452865645   
    452828015        452790009        452751928        452713951       
442938395        442763637        453340234        453303471        453266587   
  453237398        453200438        453163586        453126542        453089740
       453052581        453015349        452977903        452940794       
452903487        452865546        452827918        452790017        452751936   
    452713969        442938437        442763652        453340135       
453303372        453266595      453237406        453200446        453163594     
  453126559        453089641        453052482        453015364        452977911
       452940802        452903503        452865553        452827819       
452790025        452751944        452713977        442938445        442763686   
    453340036        453303380        453266603      453237414        453200453
       453163602        453126567        453089542        453052490       
453015372        452977929        452940828        452903511        452865561   
    452827827        452790033        452751951        452713878       
442938460        442763785        453340044        453303398        453266611   
  453237422        453200461        453163610        453126575        453089559
       453052508        453015380        452977937        452940836       
452903529        452865579        452827835        452790041        452751852   
    452713779        442938502        442762506        453340051       
453303406        453266629      453237430        453200479        453163628     
  453126583        453089567        453052516        453015281        452977945
       452940844        452903537        452865587        452827843       
452790058        452751753        452713787        442937686        442762571   
    453340069        453303414        453266637      453237448        453200487
       453163636        453126591        453089575        453052524       
453015182        452977952        452940851        452903545        452865595   
    452827850        452790066        452751761        452713795       
442937702        442762704        453340077        453303422        453266645   
  453237349        453200495        453163537        453126609        453089583
       453052532        453015190        452977960        452940752       
452903552        452865603        452827868        452789969        452751779   
    452713803        442937793        442762720        453340085       
453303430        453266652      453237240        453200503        453163438     
  453126617        453089591        453052540        453015208        452977861
       452940653        452903560        452865611        452827876       
452789852        452751787        452713811        442937868        442762738   
    453340093        453303448        453266660      453237257        453200511
       453163446        453126625        453089609        453052557       
453015216        452977762        452940661        452903461        452865629   
    452827884        452789860        452751795        452713829       
442937967        442762860        453340101        453303455        453266561   
  453237265        453200412        453163453        453126526        453089617
       453052565        453015224        452977770        452940679       
452903362        452865637        452827892        452789878        452751803   
    452713837        442937991        442762944        453340119       
453303463        453266462      453237273        453200313        453163461     
  453126427        453089625        453052573        453015232        452977788
       452940687        452903370        452865538        452827900       
452789886        452751811        452713845        442938031        442762134   
    453340127        453303364        453266470      453237281        453200321
       453163479        453126435        453089633        453052474       
453015240        452977796        452940695        452903388        452865439   
    452827801        452789902        452751829        452713852       
442938122        442762142        453340028        453303265        453266488   
  453237299        453200339        453163487        453126443        453089534
       453052383        453015257        452977804        452940703       
452903396        452865447        452827702        452789910        452751837   
    452713860        442938163        442762175        453339921       
453303273        453266496      453237307        453200347        453163495     
  453126450        453089435        453052391        453015265        452977812
       452940711        452903404        452865454        452827710       
452789928        452751845        452713761        442938213        442762258   
    453339939        453303281        453266504      453237315        453200362
       453163503        453126468        453089443        453052409       
453015273        452977820        452940729        452903412        452865462   
    452827728        452789944        452751746        452713662       
442937280        442762274        453339947        453303299        453266512   
  453237323        453200370        453163511        453126476        453089450
       453052417        453015174        452977838        452940737       
452903420        452865470        452827736        452789951        452751639   
    452713670        442937298        442762340        453339954       
453303307        453266520      453237331        453200388        453163529     
  453126484        453089468        453052425        453015075        452977846
       452940745        452903438        452865488        452827744       
452789845        452751647        452713688        442937330        442762357   
    453339962        453303315        453266538      453237232        453200396
       453163420        453126492        453089476        453052433       
453015083        452977853        452940646        452903446        452865496   
    452827751        452789746        452751654        452713696       
442937413        442762381        453339970        453303323        453266546   
  453237141        453200404        453163321        453126500        453089484
       453052441        453015091        452977754        452940547       
452903453        452865504        452827769        452789753        452751662   
    452713704        442937421        442762449        453339988       
453303331        453266553      453237158        453200305        453163339     
  453126518        453089492        453052458        453015109        452977655
       452940554        452903354        452865512        452827777       
452789761        452751688        452713712        442937439        442762472   
    453339996        453303349        453266454      453237166        453200206
       453163347        453126419        453089500        453052466       
453015117        452977663        452940562        452903255        452865520   
    452827785        452789779        452751696        452713720       
442937447        442761789        453340002        453303356        453266355   
  453237174        453200214        453163354        453126310        453089518
       453052367        453015125        452977671        452940570       
452903263        452865421        452827694        452789787        452751704   
    452713738        442937470        442761805        453340010       
453303257        453266363      453237182        453200222        453163362     
  453126328        453089526        453052268        453015133        452977689
       452940588        452903271        452865322        452827595       
452789795        452751712        452713746        442937546        442761847   
    453339913        453303158        453266371      453237190        453200230
       453163370        453126336        453089427        453052276       
453015141        452977697        452940596        452903289        452865330   
    452827603        452789803        452751720        452713753       
442937553        442761862        453339814        453303166        453266389   
  453237208        453200248        453163388        453126344        453089328
       453052284        453015158        452977705        452940604       
452903305        452865348        452827611        452789811        452751738   
    452713654        442937652        442761904        453339822       
453303174        453266397      453237216        453200255        453163396     
  453126351        453089336        453052292        453015166        452977713
       452940612        452903321        452865355        452827629       
452789829        452751621        452713548        442936936        442762001   
    453339830        453303182        453266405      453237224        453200263
       453163404        453126369        453089344        453052300       
453015067        452977721        452940620        452903339        452865363   
    452827637        452789837        452751522        452713555       
442936977        442762050        453339848        453303190        453266413   
  453237125        453200271        453163412        453126377        453089351
       453052318        453014961        452977739        452940638       
452903347        452865371        452827645        452789738        452751530   
    452713563        442936985        442762100        453339855       
453303208        453266421      453237026        453200289        453163313     
  453126385        453089369        453052326        453014979        452977747
       452940539        452903248        452865389        452827652       
452789639        452751548        452713571        442937058        442761367   
    453339863        453303216        453266439      453237034        453200297
       453163214        453126393        453089377        453052334       
453014987        452977648        452940430        452903149        452865397   
    452827660        452789647        452751555        452713589       
442937157        442761391        453339871        453303224        453266447   
  453237042        453200198        453163222        453126401        453089385
       453052342        453014995        452977549        452940448       
452903156        452865405        452827678        452789654        452751563   
    452713597        442937223        442761490        453339889       
453303232        453266348      453237059        453200081        453163230     
  453126302        453089393        453052359        453015000        452977556
       452940455        452903164        452865413        452827686       
452789662        452751571        452713605        442937272        442761532   
    453339897        453303240        453266249      453237067        453200099
       453163248        453126203        453089401        453052151       
453015018        452977564        452940463        452903172        452865314   
    452827587        452789670        452751589        452713613       
442936464        442761557        453339905        453303141        453266256   
  453237075        453200115        453163255        453126211        453089419
       453052169        453015026        452977572        452940471       
452903180        452865215        452827488        452789688        452751597   
    452713639        442936563        442761565        453339806       
453303042        453266264      453237083        453200123        453163263     
  453126229        453089310        453052177        453015034        452977580
       452940489        452903198        452865223        452827496       
452789696        452751605        452713647        442936639        442761573   
    453339707        453303059        453266272      453237091        453200131
       453163271        453126237        453089211        453052185       
453015042        452977598        452940497        452903206        452865231   
    452827512        452789704        452751613        452713530       
442936654        442761607        453339715        453303067        453266280   
  453237109        453200149        453163289        453126245        453089229
       453052193        453015059        452977606        452940505       
452903214        452865249        452827520        452789712        452751514   
    452713431        442936688        442761706        453339723       
453303075        453266298      453237117        453200156        453163297     
  453126252        453089237        453052201        453014953        452977614
       452940513        452903222        452865256        452827538       
452789720        452751407        452713449        442936712        442761748   
    453339731        453303083        453266306      453237018        453200164
       453163305        453126260        453089245        453052219       
453014854        452977622        452940521        452903230        452865264   
    452827546        452789621        452751415        452713456       
442936803        442760948        453339749        453303091        453266314   
  453236903        453200172        453163206        453126278        453089252
       453052227        453014862        452977630        452940422       
452903131        452865272        452827553        452789522        452751423   
    452713464        442936829        442760955        453339756       
453303109        453266322      453236929        453200073        453163107     
  453126286        453089260        453052235        453014870        452977531
       452940315        452903032        452865280        452827561       
452789530        452751431        452713472        442936845        442761094   
    453339764        453303117        453266330      453236937        453200180
       453163115        453126294        453089278        453052243       
453014888        452977432        452940323        452903040        452865298   
    452827579        452789548        452751449        452713480       
442935987        442761144        453339772        453303125        453266231   
  453236945        453199978        453163123        453126195        453089286
       453052144        453014896        452977440        452940331       
452903057        452865306        452827470        452789555        452751456   
    452713498        442935995        442761151        453339780       
453303133        453266215      453236952        453199986        453163131     
  453126096        453089294        453052045        453014904        452977457
       452940349        452903065        452865207        452827371       
452789563        452751464        452713506        442936001        442761177   
    453339798        453303034        453266223      453236960        453199994
       453163149        453126104        453089302        453052052       
453014912        452977465        452940356        452903073        452865108   
    452827389        452789571        452751472        452713522       
442936027        442761250        453339699        453302937        453186389   
  453236978        453200008        453163156        453126112        453089203
       453052060        453014920        452977473        452940364       
452903081        452865116        452827397        452789589        452751498   
    452713423        442936084        442761268        453339590       
453302945        453057788      453236986        453200016        453163164     
  453126120        453089104        453052078        453014938        452977481
       452940372        452903099        452865124        452827405       
452789597        452751506        452713324        442936100        442761342   
    453339608        453302952        453049785      453236994        453200024
       453163172        453126138        453089112        453052086       
453014946        452977499        452940380        452903107        452865132   
    452827413        452789605        452751399        452713332       
442936118        442760435        453339616        453302960        453044661   
  453237000        453200032        453163180        453126146        453089120
       453052094        453014839        452977507        452940398       
452903115        452865140        452827421        452789613        452751290   
    452713340        442936225        442760534        453339624       
453302978        453023921      453236895        453200040        453163198     
  453126153        453089138        453052102        453014730        452977515
       452940414        452903123        452865157        452827439       
452789514        452751308        452713357        442936282        442760633   
    453339632        453302986        453022568      453236796        453200057
       453163099        453126161        453089146        453052110       
453014748        452977523        452940307        452903024        452865165   
    452827447        452789423        452751316        452713365       
442936431        442760658        453339640        453302994        453003501   
  453236804        453200065        453162992        453126179        453089153
       453052128        453014755        452977424        452940208       
452902927        452865173        452827454        452789431        452751324   
    452713373        442935623        442760690        453339657       
453303000        452993512      453236820        453199960        453163008     
  453126187        453089161        453052136        453014763        452977325
       452940224        452902935        452865181        452827462       
452789449        452751332        452713381        442935631        442760781   
    453339665        453303018        452976459      453236838        453199861
       453163016        453126088        453089179        453052037       
453014771        452977333        452940232        452902943        452865199   
    452827363        452789456        452751340        452713399       
442935698        442760872        453339673        453303026        452965668   
  453236853        453199879        453163024        453125981        453089187
       453051930        453014789        452977341        452940257       
452902950        452865090        452827264        452789464        452751357   
    452713407        442935730        442760880        453339681       
453302929        452955362      453236861        453199887        453163032     
  453125999        453089195        453051948        453014797        452977358
       452940265        452902968        452864994        452827272       
452789472        452751365        452713415        442935797        442760179   
    453339582        453302820        452952948      453236879        453199903
       453163040        453126005        453089096        453051955       
453014805        452977366        452940273        452902984        452865009   
    452827280        452789480        452751373        452713316       
442935805        442760203        453339483        453302838        452945090   
  453236887        453199911        453163057        453126013        453088999
       453051963        453014813        452977374        452940281       
452902992        452865017        452827306        452789498        452751381   
    452713217        442935839        442760229        453339491       
453302846        452936727      453236689        453199929        453163065     
  453126021        453089005        453051971        453014821        452977382
       452940299        452903008        452865025        452827314       
452789506        452751282        452713225        442935862        442760278   
    453339509        453302853        452935869      453236697        453199937
       453163073        453126039        453089013        453051989       
453014722        452977390        452940190        452903016        452865033   
    452827322        452789407        452751183        452713233       
442935219        442760294        453339517        453302861        452933591   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453236705        453199945        453163081        453126047        453089021   
    453051997        453014623        452977408        452940091       
452902919        452865041        452827330        452789290        452751191   
    452713241        442935284        442760302        453339525       
453302879        452931728      453236713        453199952        453162984     
  453126054        453089039        453052003        453014631        452977416
       452940109        452902810        452865058        452827348       
452789308        452751209        452713258        442935433        442760310   
    453339533        453302887        452931587      453236721        453199853
       453162885        453126062        453089047        453052011       
453014649        452977317        452940117        452902828        452865066   
    452827355        452789316        452751217        452713266       
442935441        442759718        453339541        453302895        452928245   
  453236739        453199754        453162893        453126070        453089054
       453052029        453014656        452977218        452940125       
452902836        452865082        452827256        452789332        452751225   
    452713274        442935524        442759759        453339558       
453302903        452926124      453236747        453199762        453162901     
  453125973        453089062        453051922        453014664        452977226
       452940133        452902844        452864986        452827157       
452789340        452751233        452713282        442935540        442759775   
    453339566        453302911        449240274      453236754        453199770
       453162919        453125866        453089070        453051823       
453014672        452977234        452940141        452902851        452864887   
    452827165        452789357        452751241        452713290       
442935557        442759783        453339574        453302812        449194240   
  453236762        453199788        453162927        453125874        453089088
       453051831        453014680        452977242        452940158       
452902877        452864895        452827173        452789365        452751258   
    452713308        442935581        442759833        453339475       
453302713        448764217      453236770        453199796        453162935     
  453125882        453088981        453051849        453014698        452977259
       452940166        452902885        452864903        452827181       
452789373        452751266        452713209        442934717        442759890   
    453339376        453302721        437113673      453236671        453199804
       453162943        453125890        453088882        453051856       
453014706        452977267        452940174        452902893        452864911   
    452827199        452789381        452751274        452713100       
442934808        442759973        453339384        453302739        436960165   
  453236572        453199812        453162950        453125908        453088890
       453051864        453014714        452977275        452940182       
452902901        452864929        452827207        452789399        452751175   
    452713118        442934857        442759437        453339392       
453302747        436782320      453236580        453199820        453162968     
  453125916        453088908        453051872        453014615        452977283
       452940083        452902802        452864937        452827215       
452789282        452751076        452713126        442934915        442759445   
    453339400        453302754        436660815      453236598        453199838
       453162976        453125924        453088916        453051880       
453014516        452977291        452939986        452902703        452864945   
    452827223        452789175        452751084        452713134       
442935060        442759452        453339418        453302762        436474084   
  453236606        453199846        453162877        453125940        453088924
       453051898        453014524        452977309        452939994       
452902711        452864952        452827231        452789183        452751092   
    452713142        442935110        442759460        453339426       
453302770        453357006      453236614        453199747        453162786     
  453125957        453088932        453051906        453014532        452977200
       452940000        452902729        452864960        452827249       
452789191        452751100        452713159        442935177        442759478   
    453339434        453302788        453357014      453236622        453199648
       453162794        453125965        453088940        453051914       
453014540        452977101        452939713        452902737        452864978   
    452827140        452789209        452751118        452713167       
442934428        442759502        453339442        453302796        453357022   
  453236630        453199655        453162802        453125858        453088957
       453051815        453014557        452977119        452939739       
452902745        452864879        452827041        452789217        452751126   
    452713175        442934436        442759510        453339459       
453302804        453356990      453236648        453199663        453162810     
  453125759        453088965        453051716        453014565        452977127
       452939630        452902752        452864770        452827058       
452789225        452751134        452713183        442934501        442759577   
    453339467        453302705        453356891      453236655        453199671
       453162828        453125767        453088973        453051724       
453014573        452977135        452939531        452902760        452864788   
    452827066        452789233        452751142        452713191       
442934527        442759627        453339368        453302606        453356909   
  453236663        453199689        453162836        453125775        453088874
       453051732        453014581        452977143        452939549       
452902778        452864796        452827074        452789241        452751159   
    452713092        442934535        442759643        453339269       
453302614        453356917      453236564        453199697        453162844     
  453125783        453088775        453051740        453014599        452977150
       452939556        452902786        452864804        452827082       
452789258        452751167        452712995        442934568        442759114   
    453339277        453302622        453356933      453236465        453199705
       453162851        453125791        453088783        453051757       
453014607        452977168        452939564        452902794        452864812   
    452827090        452789274        452750961        452713001       
442934618        442759171        453339285        453302630        453356941   
  453236473        453199713        453162869        453125809        453088791
       453051765        453014508        452977176        452939572       
452902695        452864820        452827108        452789167        452750979   
    452713019        442934626        442759221        453339293       
453302648        453356966      453236481        453199721        453162760     
  453125817        453088809        453051773        453014409        452977184
       452939580        452902596        452864838        452827116       
452789068        452750987        452713027        442934659        442759288   
    453339301        453302655        453356982      453236499        453199739
       453162661        453125825        453088817        453051781       
453014417        452977192        452939598        452902604        452864846   
    452827124        452789076        452750995        452713035       
442934691        442759304        453339319        453302663        453356784   
  453236507        453199630        453162679        453125833        453088825
       453051799        453014425        452977093        452939606       
452902612        452864861        452827132        452789084        452751001   
    452713043        442933982        442759387        453339327       
453302671        453356792      453236515        453199531        453162687     
  453125841        453088833        453051807        453014433        452976996
       452939614        452902638        452864762        452827033       
452789092        452751019        452713050        442934022        442759403   
    453339335        453302689        453356800      453236523        453199549
       453162695        453125742        453088858        453051708       
453014441        452977002        452939622        452902646        452864663   
    452826936        452789100        452751027        452713068       
442934048        442758777        453339343        453302697        453356818   
  453236531        453199556        453162703        453125643        453088866
       453051609        453014458        452977010        452939523       
452902653        452864671        452826944        452789118        452751035   
    452713076        442934097        442758793        453339350       
453302598        453356826      453236549        453199564        453162711     
  453125650        453088767        453051617        453014466        452977028
       452939424        452902661        452864689        452826951       
452789126        452751043        452713084        442934113        442758843   
    453339251        453302499        453356834      453236556        453199572
       453162729        453125668        453088668        453051625       
453014474        452977036        452939432        452902679        452864697   
    452826969        452789134        452751050        452712987       
442934162        442758868        453339152        453302507        453356842   
  453236457        453199598        453162737        453125676        453088676
       453051633        453014482        452977044        452939440       
452902687        452864705        452826977        452789159        452750953   
    452712888        442934170        442758918        453339160       
453302515        453356859      453236358        453199606        453162745     
  453125684        453088684        453051641        453014490        452977051
       452939465        452902588        452864713        452826985       
452789050        452750854        452712896        442934212        442758967   
    453339178        453302523        452921950      453236366        453199614
       453162752        453125692        453088692        453051658       
453014391        452977069        452939473        452902489        452864721   
    452826993        452788953        452750862        452712912       
442934295        442759056        453339186        453302531        452919103   
  453236374        453199622        453162653        453125700        453088700
       453051666        453014292        452977077        452939481       
452902497        452864739        452827009        452788961        452750870   
    452712920        442933735        442759072        453339194       
453302549        452906894      453236382        453199523        453162554     
  453125718        453088718        453051674        453014300        452977085
       452939499        452902505        452864747        452827017       
452788979        452750888        452712938        442933800        442758306   
    453339202        453302556        452904345      453236390        453199424
       453162562        453125726        453088726        453051682       
453014326        452976988        452939507        452902513        452864754   
    452827025        452788987        452750896        452712946       
442933826        442758413        453339210        453302564        452900319   
  453236408        453199432        453162570        453125734        453088734
       453051690        453014334        452976889        452939515       
452902521        452864655        452826928        452788995        452750904   
    452712953        442933842        442758421        453339228       
453302572        452898703      453236416        453199440        453162588     
  453125635        453088742        453051583        453014342        452976897
       452939416        452902539        452864549        452826811       
452789001        452750912        452712961        442933859        442758496   
    453339236        453302580        452897747      453236424        453199457
       453162596        453125528        453088759        453051476       
453014359        452976905        452939317        452902547        452864556   
    452826829        452789019        452750920        452712979       
442933891        442758587        453339244        453302481        452895840   
  453236432        453199465        453162604        453125544        453088650
       453051484        453014383        452976913        452939325       
452902554        452864564        452826837        452789027        452750938   
    452712870        442933958        442757886        453339145       
453302382        452894512      453236440        453199473        453162612     
  453125551        453088551        453051492        453014284        452976921
       452939333        452902562        452864572        452826845       
452789035        452750946        452712771        442933396        442757936   
    453339046        453302390        452893639      453236341        453199481
       453162620        453125569        453088569        453051500       
453014185        452976939        452939341        452902471        452864580   
    452826852        452789043        452750847        452712789       
442933412        442757944        453339053        453302408        452884257   
  453236242        453199499        453162638        453125577        453088577
       453051518        453014193        452976947        452939358       
452902372        452864598        452826860        452788946        452750748   
    452712797        442933511        442757951        453339061       
453302416        452882426      453236259        453199507        453162646     
  453125585        453088585        453051526        453014201        452976954
       452939366        452902380        452864606        452826878       
452788839        452750755        452712805        442933552        442758058   
    453339079        453302424        452881303      453236267        453199515
       453162547        453125593        453088593        453051534       
453014219        452976962        452939374        452902398        452864614   
    452826894        452788862        452750763        452712813       
442933560        442758223        453339087        453302432        452880289   
  453236275        453199416        453162448        453125601        453088601
       453051559        453014227        452976970        452939382       
452902406        452864622        452826902        452788870        452750771   
    452712821        442933586        442758256        453339095       
453302440        452872898      453236283        453199317        453162455     
  453125619        453088619        453051567        453014235        452976871
       452939390        452902414        452864648        452826910       
452788888        452750789        452712839        442933669        442758280   
    453339103        453302457        452870132      453236291        453199325
       453162463        453125627        453088635        453051575       
453014250        452976772        452939408        452902422        452864531   
    452826803        452788896        452750797        452712847       
442933677        442757639        453339111        453302465        452870173   
  453236309        453199333        453162471        453125510        453088643
       453051468        453014268        452976780        452939309       
452902430        452864432        452826704        452788904        452750805   
    452712854        442933685        442757654        453339129       
453302473        452869563      453236317        453199341        453162489     
  453125411        453088544        453051369        453014276        452976798
       452939200        452902448        452864440        452826712       
452788912        452750813        452712862        442933032        442757720   
    453339137        453302374        452867005      453236325        453199358
       453162497        453125429        453088445        453051377       
453014177        452976806        452939218        452902455        452864457   
    452826720        452788920        452750821        452712763       
442933081        442757738        453339038        453302275        452856461   
  453236333        453199366        453162505        453125437        453088452
       453051385        453014078        452976814        452939226       
452902463        452864465        452826738        452788938        452750839   
    452712664        442933123        442757787        453338931       
453302283        452856339      453236234        453199374        453162513     
  453125445        453088460        453051393        453014094        452976822
       452939234        452902364        452864473        452826746       
452788821        452750730        452712672        442933156        442757852   
    453338949        453302291        452854789      453236135        453199382
       453162521        453125452        453088478        453051401       
453014102        452976830        452939242        452902265        452864481   
    452826753        452788722        452750631        452712680       
442933198        442757878        453338956        453302309        452851421   
  453236143        453199390        453162539        453125460        453088486
       453051419        453014110        452976848        452939259       
452902273        452864499        452826761        452788730        452750649   
    452712698        442933255        442757183        453338964       
453302317        452850399      453236150        453199408        453162430     
  453125478        453088494        453051427        453014128        452976855
       452939267        452902281        452864507        452826779       
452788748        452750656        452712706        442933313        442757225   
    453338972        453302325        452844772      453236168        453199309
       453162331        453125486        453088502        453051435       
453014136        452976764        452939275        452902299        452864515   
    452826787        452788755        452750664        452712714       
442932646        442757266        453338980        453302333        452842750   
  453236176        453199200        453162349        453125494        453088510
       453051443        453014144        452976665        452939283       
452902307        452864523        452826795        452788763        452750672   
    452712722        442932653        442757282        453338998       
453302341        452842370      453236184        453199218        453162356     
  453125502        453088528        453051450        453014151        452976673
       452939291        452902315        452864424        452826696       
452788771        452750680        452712730        442932760        442757340   
    453339004        453302358        452831563      453236192        453199226
       453162364        453125403        453088536        453051351       
453014169        452976681        452939192        452902323        452864325   
    452826597        452788789        452750698        452712748       
442932778        442757373        453339012        453302366        452831118   
  453236200        453199234        453162372        453125304        453088437
       453051252        453014060        452976699        452939093       
452902331        452864333        452826605        452788797        452750706   
    452712755        442932802        442757415        453339020       
453302267        452831175      453236218        453199242        453162380     
  453125312        453088338        453051260        453013963        452976707
       452939101        452902349        452864341        452826613       
452788805        452750714        452712656        442932828        442757456   
    453338923        453302168        452829518      453236226        453199259
       453162398        453125320        453088346        453051278       
453013971        452976715        452939119        452902356        452864358   
    452826621        452788813        452750722        452712557       
442932836        442757480        453338824        453302176        452826068   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453236127        453199267        453162406        453125338        453088353   
    453051286        453013989        452976723        452939127       
452902257        452864366        452826639        452788615        452750623   
    452712565        442932877        442756722        453338832       
453302184        452823800      453236010        453199275        453162414     
  453125346        453088361        453051294        453013997        452976731
       452939135        452902158        452864374        452826647       
452788623        452750524        452712573        442932950        442756797   
    453338840        453302192        452823602      453236028        453199291
       453162422        453125353        453088379        453051302       
453014003        452976749        452939143        452902166        452864382   
    452826654        452788631        452750532        452712581       
442932968        442756839        453338857        453302200        452823008   
  453236036        453199192        453162323        453125361        453088387
       453051310        453014011        452976756        452939150       
452902174        452864390        452826662        452788649        452750540   
    452712599        442932158        442756904        453338865       
453302226        452822745      453236044        453199093        453162224     
  453125379        453088395        453051328        453014029        452976657
       452939168        452902182        452864408        452826670       
452788656        452750557        452712607        442932190        442756946   
    453338873        453302234        452822232      453236051        453199101
       453162232        453125387        453088403        453051336       
453014037        452976541        452939176        452902190        452864416   
    452826688        452788664        452750565        452712615       
442932273        442756979        453338881        453302242        452820681   
  453236069        453199119        453162240        453125395        453088411
       453051344        453014045        452976558        452939184       
452902208        452864317        452826589        452788672        452750581   
    452712623        442932356        442757050        453338899       
453302259        452819139      453236077        453199127        453162257     
  453125296        453088429        453051245        453014052        452976566
       452939085        452902216        452864218        452826480       
452788680        452750599        452712631        442932406        442757126   
    453338907        453302150        452816283      453236085        453199135
       453162265        453125197        453088320        453051146       
453013955        452976582        452938988        452902224        452864226   
    452826498        452788698        452750607        452712649       
442932513        442757159        453338915        453302051        452815723   
  453236093        453199143        453162273        453125205        453088221
       453051153        453013856        452976608        452938996       
452902232        452864234        452826506        452788706        452750615   
    452712540        442932612        442756342        453338816       
453302069        452814999      453236101        453199150        453162281     
  453125213        453088239        453051161        453013864        452976616
       452939002        452902141        452864242        452826514       
452788607        452750516        452712441        442931606        442756367   
    453338717        453302077        452814809      453236002        453199168
       453162299        453125221        453088247        453051179       
453013872        452976624        452939010        452902042        452864259   
    452826522        452788508        452750417        452712458       
442931689        442756375        453338725        453302085        452813850   
  453236119        453199176        453162307        453125239        453088254
       453051187        453013880        452976632        452939028       
452902059        452864267        452826530        452788516        452750425   
    452712474        442931721        442756425        453338733       
453302093        452801921      453235905        453199184        453162315     
  453125247        453088262        453051195        453013898        452976640
       452939036        452902067        452864275        452826548       
452788524        452750433        452712482        442931747        442756565   
    453338741        453302101        452799620      453235913        453199085
       453162216        453125254        453088270        453051203       
453013906        452976533        452939044        452902075        452864283   
    452826555        452788532        452750441        452712490       
442931812        442756623        453338758        453302119        452798861   
  453235921        453198988        453162117        453125262        453088288
       453051211        453013914        452976434        452939051       
452902083        452864291        452826563        452788540        452750458   
    452712508        442931846        442755898        453338766       
453302127        452797723      453235939        453198996        453162125     
  453125270        453088296        453051229        453013922        452976442
       452939069        452902091        452864309        452826472       
452788557        452750466        452712516        442931887        442755906   
    453338774        453302135        452793821      453235947        453199002
       453162133        453125288        453088304        453051237       
453013930        452976475        452939077        452902109        452864200   
    452826373        452788565        452750474        452712524       
442931903        442755914        453338782        453302143        452792716   
  453235954        453199010        453162141        453125189        453088312
       453051138        453013948        452976483        452938970       
452902117        452864101        452826381        452788573        452750482   
    452712433        442932018        442756003        453338790       
453302044        452789142      453235962        453199028        453162158     
  453125080        453088213        453051039        453013849        452976491
       452938871        452902125        452864119        452826399       
452788581        452750490        452712342        442932083        442756060   
    453338808        453301947        452788276      453235970        453199036
       453162166        453125098        453088114        453051047       
453013740        452976509        452938889        452902133        452864127   
    452826407        452788599        452750508        452712359       
442931259        442756078        453338709        453301954        452787807   
  453235988        453199044        453162174        453125106        453088122
       453051054        453013757        452976517        452938897       
452902034        452864135        452826415        452788490        452750409   
    452712375        442931325        442756193        453338600       
453301962        452785439      453235996        453199051        453162182     
  453125114        453088130        453051062        453013765        452976525
       452938905        452901937        452864143        452826423       
452788391        452750300        452712383        442931358        442756250   
    453338618        453301970        452784283      453235897        453199069
       453162190        453125122        453088148        453051070       
453013773        452976426        452938913        452901945        452864150   
    452826431        452788409        452750318        452712391       
442931408        442755484        453338626        453301988        452783020   
  453235798        453199077        453162208        453125130        453088155
       453051088        453013781        452976327        452938921       
452901952        452864168        452826449        452788417        452750326   
    452712425        442931465        442755526        453338634       
453301996        452777717      453235806        453198970        453162109     
  453125155        453088163        453051096        453013799        452976335
       452938939        452901960        452864176        452826456       
452788425        452750334        452712326        442931549        442755625   
    453338642        453302002        452776602      453235814        453198871
       453162000        453125163        453088171        453051104       
453013807        452976343        452938947        452901978        452864184   
    452826464        452788441        452750342        452712227       
442931598        442755716        453338659        453302010        452774219   
  453235822        453198889        453162018        453125171        453088189
       453051112        453013815        452976350        452938954       
452901986        452864192        452826365        452788458        452750359   
    452712235        442930897        442755732        453338667       
453302028        452771215      453235830        453198905        453162026     
  453125072        453088197        453051120        453013823        452976368
       452938962        452901994        452864093        452826266       
452788466        452750367        452712243        442930921        442755757   
    453338675        453302036        452765811      453235848        453198913
       453162034        453124976        453088205        453051021       
453013831        452976376        452938863        452902000        452863996   
    452826274        452788474        452750375        452712250       
442931028        442755807        453338683        453301939        452763444   
  453235855        453198921        453162042        453124984        453088106
       453050924        453013732        452976384        452938764       
452902018        452864002        452826282        452788482        452750383   
    452712268        442931036        442755815        453338691       
453301830        452759640      453235863        453198939        453162059     
  453124992        453088007        453050932        453013633        452976392
       452938772        452902026        452864010        452826290       
452788383        452750391        452712276        442931168        442755070   
    453338592        453301848        452756554      453235871        453198947
       453162067        453125007        453088015        453050940       
453013641        452976400        452938780        452901929        452864028   
    452826308        452788284        452750292        452712284       
442931242        442755138        453338493        453301855        452755366   
  453235889        453198954        453162075        453125015        453088023
       453050957        453013658        452976418        452938798       
452901820        452864036        452826316        452788292        452750193   
    452712292        442930459        442755195        453338501       
453301863        452755200      453235780        453198962        453162083     
  453125023        453088031        453050965        453013666        452976319
       452938806        452901838        452864044        452826324       
452788300        452750201        452712300        442930533        442755294   
    453338519        453301871        452739519      453235681        453198863
       453162091        453125031        453088049        453050973       
453013674        452976210        452938814        452901853        452864051   
    452826332        452788318        452750219        452712318       
442930541        442755419        453338527        453301889        452739527   
  453235699        453198764        453161994        453125049        453088056
       453050981        453013682        452976228        452938822       
452901861        452864069        452826340        452788326        452750227   
    452712219        442930632        442755468        453338535       
453301897        452729957      453235707        453198772        453161895     
  453125056        453088064        453050999        453013690        452976236
       452938830        452901879        452864077        452826357       
452788334        452750235        452712110        442930681        442755476   
    453338543        453301905        452729817      453235715        453198780
       453161903        453125064        453088072        453051005       
453013708        452976244        452938848        452901887        452864085   
    452826258        452788342        452750243        452712128       
442930764        442754735        453338550        453301913        452726904   
  453235723        453198798        453161911        453124968        453088080
       453051013        453013716        452976251        452938855       
452901903        452863988        452826159        452788359        452750250   
    452712136        442930863        442754750        453338568       
453301921        452726839      453235731        453198806        453161929     
  453124869        453088098        453050916        453013724        452976269
       452938756        452901911        452863889        452826167       
452788367        452750268        452712144        442930061        442754776   
    453338576        453301822        452726482      453235749        453198814
       453161937        453124877        453087991        453050817       
453013625        452976277        452938657        452901812        452863897   
    452826175        452788177        452750276        452712151       
442930103        442754834        453338584        453301723        452722952   
  453235756        453198822        453161945        453124885        453087892
       453050825        453013526        452976285        452938665       
452901713        452863905        452826183        452788185        452750284   
    452712169        442930178        442754917        453338485       
453301731        452717143      453235764        453198830        453161952     
  453124893        453087900        453050833        453013534        452976301
       452938673        452901721        452863913        452826191       
452788193        452750185        452712177        442930277        442754933   
    453338386        453301749        452714660      453235772        453198848
       453161960        453124901        453087918        453050841       
453013542        452976202        452938681        452901739        452863921   
    452826209        452788201        452750086        452712185       
442930319        442754958        453338394        453301756        452714413   
  453235673        453198855        453161978        453124919        453087926
       453050866        453013559        452976103        452938699       
452901747        452863939        452826217        452788219        452750094   
    452712193        442930426        442755062        453338402       
453301764        452712532      453235574        453198756        453161986     
  453124927        453087934        453050874        453013567        452976111
       452938707        452901754        452863947        452826225       
452788227        452750102        452712201        442930434        442754370   
    453338410        453301772        452710775      453235582        453198657
       453161887        453124935        453087942        453050882       
453013575        452976129        452938715        452901762        452863954   
    452826233        452788235        452750110        452712102       
442929691        442754412        453338428        453301780        452709306   
  453235590        453198665        453161788        453124943        453087959
       453050890        453013583        452976137        452938723       
452901770        452863962        452826241        452788243        452750128   
    452712003        442929774        442754453        453338436       
453301798        452709314      453235608        453198673        453161796     
  453124950        453087967        453050908        453013591        452976145
       452938731        452901788        452863871        452826142       
452788250        452750136        452712029        442929832        442754503   
    453338444        453301806        452407067      453235616        453198681
       453161804        453124851        453087975        453050809       
453013609        452976152        452938749        452901796        452863772   
    452826043        452788268        452750144        452712045       
442929907        442754560        453338451        453301814        452376486   
  453235624        453198699        453161812        453124752        453087983
       453050700        453013617        452976160        452938640       
452901804        452863780        452826050        452788169        452750151   
    452712052        442929956        442754602        453338469       
453301715        452366156      453235632        453198707        453161820     
  453124760        453087884        453050718        453013518        452976178
       452938541        452901705        452863798        452826076       
452788060        452750169        452712060        442929964        442754628   
    453338477        453301616        452346737      453235640        453198715
       453161838        453124778        453087785        453050726       
453013419        452976186        452938558        452901606        452863806   
    452826084        452788078        452750177        452712086       
442930012        442754669        453338378        453301624        452338577   
  453235657        453198723        453161846        453124786        453087793
       453050734        453013427        452976194        452938566       
452901614        452863814        452826092        452788086        452750078   
    452712094        442930020        442754701        453338279       
453301632        452123482      453235665        453198731        453161853     
  453124794        453087801        453050742        453013435        452976095
       452938574        452901622        452863822        452826100       
452788094        452749971        452711989        442929469        442754131   
    453338287        453301640        452093420      453235566        453198749
       453161861        453124802        453087819        453050759       
453013443        452975998        452938582        452901630        452863830   
    452826118        452788102        452749989        452711880       
442929485        442754149        453338295        453301657        452033616   
  453235467        453198640        453161879        453124810        453087827
       453050767        453013450        452976004        452938590       
452901648        452863848        452826126        452788110        452749997   
    452711898        442929527        442754156        453338303       
453301665        452026784      453235475        453198541        453161770     
  453124828        453087835        453050775        453013468        452976012
       452938608        452901655        452863855        452826134       
452788128        452750003        452711906        442929576        442754271   
    453338311        453301673        451979918      453235483        453198558
       453161671        453124836        453087843        453050783       
453013476        452976020        452938616        452901663        452863863   
    452826035        452788136        452750011        452711914       
442929626        442754305        453338329        453301681        451811871   
  453235491        453198566        453161689        453124844        453087850
       453050791        453013484        452976038        452938624       
452901671        452863764        452825938        452788144        452750029   
    452711930        442929634        442754313        453338337       
453301699        451676977      453235509        453198574        453161697     
  453124745        453087868        453050692        453013492        452976046
       452938632        452901689        452863665        452825946       
452788151        452750037        452711948        442929642        442754321   
    453338345        453301707        451657415      453235517        453198582
       453161705        453124646        453087876        453050593       
453013500        452976053        452938533        452901697        452863673   
    452825953        452788052        452750045        452711971       
442929071        442754339        453338352        453301608        451641443   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453235525        453198590        453161713        453124653        453087777   
    453050601        453013401        452976061        452938434       
452901598        452863681        452825961        452787955        452750052   
    452711872        442929139        442753737        453338360       
453301509        451585566      453235533        453198608        453161721     
  453124661        453087678        453050619        453013302        452976079
       452938442        452901499        452863699        452825979       
452787963        452750060        452711773        442929196        442753794   
    453338261        453301517        451550529      453235541        453198616
       453161739        453124679        453087686        453050627       
453013310        452976087        452938459        452901507        452863707   
    452825987        452787971        452749963        452711781       
442929212        442753828        453338162        453301525        451511554   
  453235558        453198624        453161747        453124687        453087694
       453050635        453013328        452975980        452938467       
452901515        452863715        452825995        452787989        452749864   
    452711799        442929220        442753844        453338170       
453301533        451495741      453235459        453198632        453161754     
  453124695        453087702        453050643        453013336        452975881
       452938475        452901523        452863723        452826001       
452788003        452749872        452711823        442929253        442753893   
    453338188        453301541        451492417      453235350        453198533
       453161762        453124711        453087710        453050650       
453013344        452975899        452938483        452901531        452863731   
    452826019        452788011        452749880        452711831       
442929287        442753901        453338196        453301558        451466924   
  453235368        453198434        453161663        453124729        453087728
       453050668        453013351        452975907        452938491       
452901549        452863749        452826027        452788029        452749898   
    452711849        442929295        442753950        453338204       
453301566        451455091      453235376        453198442        453161564     
  453124737        453087736        453050676        453013369        452975915
       452938509        452901556        452863756        452825920       
452788037        452749906        452711856        442929311        442753992   
    453338212        453301574        451189047      453235384        453198459
       453161572        453124638        453087744        453050684       
453013377        452975923        452938517        452901564        452863657   
    452825821        452788045        452749914        452711864       
442929428        442754024        453338220        453301582        451015119   
  453235392        453198467        453161580        453124539        453087751
       453050585        453013385        452975931        452938525       
452901572        452863558        452825839        452787948        452749922   
    452711765        442928818        442753349        453338238       
453301590        450878020      453235400        453198475        453161598     
  453124547        453087769        453050486        453013393        452975949
       452938327        452901580        452863566        452825847       
452787849        452749930        452711666        442928891        442753356   
    453338246        453301491        450623657      453235418        453198483
       453161606        453124554        453087660        453050494       
453013294        452975956        452938335        452901481        452863574   
    452825854        452787856        452749948        452711682       
442928909        442753463        453338253        453301392        450523600   
  453235426        453198491        453161614        453124562        453087561
       453050502        453013195        452975964        452938343       
452901382        452863582        452825862        452787864        452749955   
    452711708        442928933        442753471        453338154       
453301400        450105671      453235434        453198509        453161622     
  453124570        453087579        453050510        453013203        452975972
       452938350        452901390        452863590        452825870       
452787872        452749757        452711724        442928941        442753539   
    453338055        453301418        450004791      453235442        453198517
       453161630        453124588        453087587        453050528       
453013211        452975873        452938368        452901408        452863608   
    452825888        452787880        452749765        452711732       
442928974        442753547        453338063        453301426        443026158   
  453235343        453198525        453161648        453124596        453087595
       453050536        453013229        452975774        452938376       
452901416        452863616        452825896        452787898        452749773   
    452711740        442928982        442753596        453338071       
453301434        443022991      453235244        453198426        453161655     
  453124604        453087603        453050544        453013237        452975782
       452938384        452901424        452863624        452825904       
452787906        452749781        452711757        442928990        442753679   
    453338089        453301442        443022777      453235251        453198327
       453161556        453124612        453087611        453050551       
453013245        452975790        452938392        452901432        452863632   
    452825912        452787914        452749807        452711559       
442929048        442752853        453338097        453301459        443022967   
  453235269        453198335        453161457        453124620        453087629
       453050569        453013252        452975808        452938400       
452901457        452863640        452825813        452787922        452749815   
    452711567        442929063        442752861        453338105       
453301467        443020219      453235277        453198343        453161465     
  453124521        453087637        453050577        453013260        452975816
       452938418        452901465        452863541        452825714       
452787930        452749823        452711575        442928495        442752911   
    453338113        453301475        443019567      453235285        453198350
       453161473        453124422        453087645        453050478       
453013278        452975824        452938319        452901473        452863442   
    452825722        452787831        452749831        452711583       
442928511        442752994        453338121        453301483        443019575   
  453235293        453198368        453161481        453124430        453087652
       453050379        453013286        452975832        452938210       
452901374        452863459        452825730        452787732        452749740   
    452711591        442928636        442753182        453338139       
453301384        443018742      453235301        453198376        453161499     
  453124448        453087553        453050387        453013187        452975840
       452938228        452901275        452863467        452825748       
452787740        452749641        452711609        442928727        442752523   
    453338147        453301285        443018619      453235319        453198384
       453161507        453124455        453087454        453050395       
453013070        452975857        452938236        452901283        452863475   
    452825755        452787757        452749658        452711617       
442928743        442752549        453338048        453301293        443017926   
  453235327        453198392        453161515        453124463        453087462
       453050403        453013088        452975865        452938244       
452901291        452863483        452825763        452787765        452749666   
    452711625        442928776        442752606        453337941       
453301301        443017751      453235335        453198400        453161523     
  453124471        453087470        453050411        453013096        452975766
       452938251        452901309        452863509        452825771       
452787781        452749674        452711633        442928800        442752671   
    453337958        453301319        443017264      453235236        453198418
       453161531        453124497        453087488        453050429       
453013112        452975667        452938269        452901317        452863517   
    452825789        452787799        452749682        452711641       
442928081        442752689        453337966        453301327        443016308   
  453235137        453198319        453161549        453124505        453087496
       453050437        453013120        452975675        452938277       
452901333        452863525        452825797        452787815        452749690   
    452711450        442928123        442752747        453337974       
453301335        443015888      453235145        453198228        453161440     
  453124513        453087504        453050445        453013138        452975683
       452938285        452901341        452863533        452825805       
452787823        452749708        452711468        442928131        442752796   
    453337982        453301343        443015938      453235152        453198236
       453161341        453124414        453087512        453050452       
453013146        452975691        452938293        452901358        452863434   
    452825706        452787625        452749716        452711476       
442928214        442752838        453337990        453301350        443015383   
  453235160        453198244        453161358        453124315        453087520
       453050460        453013153        452975709        452938301       
452901366        452863335        452825607        452787633        452749724   
    452711500        442928222        442752846        453338006       
453301368        443014626      453235178        453198251        453161366     
  453124323        453087538        453050361        453013161        452975717
       452938202        452901267        452863343        452825615       
452787641        452749732        452711518        442928248        442752036   
    453338014        453301376        443014667      453235186        453198269
       453161374        453124331        453087546        453050262       
453013179        452975725        452938103        452901168        452863350   
    452825623        452787658        452749633        452711526       
442928255        442752044        453338022        453301277        443013792   
  453235194        453198277        453161382        453124349        453087447
       453050270        453013062        452975733        452938111       
452901176        452863368        452825631        452787666        452749534   
    452711534        442928289        442752069        453338030       
453301160        443013867      453235202        453198285        453161390     
  453124356        453087348        453050288        453012965        452975741
       452938129        452901184        452863376        452825649       
452787674        452749542        452711435        442928305        442752127   
    453337933        453301178        443013164      453235210        453198293
       453161408        453124364        453087355        453050296       
453012973        452975659        452938137        452901192        452863384   
    452825656        452787682        452749559        452711336       
442928321        442752135        453337834        453301186        443010954   
  453235228        453198301        453161416        453124372        453087363
       453050304        453012981        452975550        452938145       
452901200        452863392        452825664        452787690        452749567   
    452711344        442928339        442752200        453337842       
453301194        443011424      453235129        453198202        453161424     
  453124380        453087371        453050312        453012999        452975568
       452938152        452901218        452863400        452825672       
452787708        452749575        452711351        442927877        442752341   
    453337859        453301202        443010111      453235020        453198103
       453161432        453124398        453087389        453050320       
453013005        452975576        452938160        452901226        452863418   
    452825680        452787716        452749583        452711369       
442927885        442752432        453337867        453301210        443004346   
  453235038        453198111        453161333        453124406        453087397
       453050338        453013013        452975584        452938178       
452901234        452863426        452825698        452787617        452749591   
    452711385        442927943        442751798        453337875       
453301228        443003603      453235046        453198129        453161234     
  453124307        453087405        453050346        453013021        452975592
       452938194        452901242        452863319        452825599       
452787518        452749609        452711393        442928008        442751889   
    453337883        453301236        443002894      453235053        453198137
       453161242        453124208        453087413        453050353       
453013039        452975600        452938095        452901259        452863210   
    452825490        452787526        452749617        452711401       
442928040        442751897        453337891        453301244        443001490   
  453235061        453198145        453161259        453124216        453087421
       453050247        453013047        452975618        452937998       
452901150        452863228        452825508        452787534        452749625   
    452711328        442927547        442751905        453337909       
453301251        443000906      453235079        453198152        453161267     
  453124224        453087439        453050130        453013054        452975626
       452938004        452901051        452863236        452825516       
452787542        452749526        452711237        442927554        442751939   
    453337917        453301152        443000963      453235087        453198160
       453161275        453124232        453087330        453050148       
453012957        452975634        452938012        452901069        452863244   
    452825524        452787559        452749427        452711245       
442927570        442751954        453337925        453301269        442998886   
  453235095        453198178        453161283        453124240        453087223
       453050155        453012858        452975535        452938020       
452901077        452863251        452825532        452787567        452749435   
    452711252        442927638        442751962        453337826       
453301053        442997920      453235103        453198186        453161291     
  453124257        453087231        453050163        453012866        452975436
       452938038        452901085        452863269        452825540       
452787575        452749443        452711294        442927679        442751483   
    453337727        453301061        442997144      453235111        453198194
       453161309        453124265        453087249        453050171       
453012874        452975444        452938046        452901093        452863277   
    452825557        452787583        452749450        452711302       
442927711        442751509        453337735        453301079        442995262   
  453235012        453197998        453161317        453124273        453087264
       453050197        453012882        452975451        452938053       
452901101        452863285        452825565        452787591        452749468   
    452711310        442927232        442751533        453337743       
453301087        442995023      453234916        453198004        453161325     
  453124281        453087272        453050205        453012890        452975469
       452938061        452901119        452863293        452825573       
452787609        452749476        452711211        442927299        442751541   
    453337750        453301095        442994596      453234924        453198012
       453161226        453124299        453087280        453050213       
453012908        452975477        452938079        452901127        452863301   
    452825581        452787500        452749484        452711120       
442927356        442751558        453337768        453301103        442994398   
  453234932        453198020        453161127        453124190        453087298
       453050221        453012916        452975485        452938087       
452901135        452863202        452825482        452787401        452749492   
    452711138        442927380        442751566        453337776       
453301111        442993788      453234940        453198038        453161135     
  453124109        453087306        453050239        453012924        452975493
       452937980        452901143        452863103        452825383       
452787419        452749500        452711146        442927398        442751574   
    453337784        453301129        442990776      453234957        453198046
       453161143        453124117        453087314        453050122       
453012932        452975501        452937873        452901044        452863111   
    452825391        452787427        452749518        452711153       
442927414        442751657        453337792        453301137        442989620   
  453234965        453198053        453161150        453124125        453087322
       453050015        453012940        452975519        452937881       
452900954        452863129        452825409        452787435        452749419   
    452711161        442927448        442751665        453337800       
453301145        442989711      453234973        453198061        453161168     
  453124133        453087215        453050023        453012841        452975527
       452937899        452900962        452863137        452825417       
452787443        452749310        452711179        442927513        442751152   
    453337818        453300949        442988101      453234981        453198079
       453161176        453124141        453087116        453050031       
453012742        452975428        452937907        452900970        452863145   
    452825425        452787450        452749328        452711187       
442927521        442751186        453337719        453300956        442987525   
  453234999        453198087        453161184        453124158        453087124
       453050049        453012759        452975329        452937915       
452900988        452863152        452825433        452787468        452749336   
    452711195        442926903        442751202        453337610       
453300964        442987434      453235004        453197980        453161192     
  453124166        453087132        453050056        453012767        452975337
       452937923        452900996        452863160        452825441       
452787476        452749344        452711203        442926911        442751277   
    453337628        453300972        442986972      453234908        453197881
       453161200        453124174        453087140        453050064       
453012775        452975345        452937931        452901002        452863178   
    452825458        452787484        452749351        452711104       
442926986        442751335        453337636        453300980        442986212   
  453234809        453197899        453161218        453124182        453087157
       453050072        453012783        452975352        452937949       
452901010        452863186        452825474        452787492        452749369   
    452711005        442927042        442751392        453337644       
453300998        442985388      453234817        453197907        453161119     
  453124083        453087165        453050080        453012791        452975360
       452937956        452901028        452863194        452825375       
452787393        452749377        452711013        442927075        442751434   
    453337651        453301004        442984605      453234825        453197915
       453161010        453123986        453087173        453050098       
453012809        452975378        452937972        452901036        452863095   
    452825268        452787294        452749385        452711021       
442927109        442751467        453337669        453301012        442983318   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453234833        453197923        453161028        453123994        453087181   
    453050114        453012817        452975386        452937865       
452900939        452862998        452825284        452787302        452749393   
    452711039        442927125        442750881        453337677       
453301020        442982229      453234841        453197931        453161036     
  453124000        453087199        453050007        453012825        452975394
       452937766        452900830        452863004        452825292       
452787310        452749401        452711054        442927158        442750899   
    453337685        453301038        442981452      453234858        453197949
       453161044        453124018        453087207        453049892       
453012833        452975402        452937774        452900848        452863012   
    452825300        452787328        452749302        452711062       
442927190        442750956        453337693        453300931        442979324   
  453234866        453197956        453161051        453124026        453087108
       453049918        453012734        452975410        452937782       
452900855        452863020        452825318        452787336        452749203   
    452711070        442927224        442750964        453337701       
453300832        442978045      453234874        453197964        453161069     
  453124034        453087009        453049926        453012635        452975311
       452937790        452900863        452863038        452825326       
452787344        452749211        452711088        442926564        442750972   
    453337602        453300840        442974960      453234882        453197972
       453161077        453124042        453087017        453049934       
453012643        452975212        452937808        452900871        452863046   
    452825334        452787351        452749229        452711096       
442926614        442751061        453337503        453300857        442975256   
  453234890        453197873        453161085        453124059        453087025
       453049942        453012650        452975220        452937816       
452900889        452863053        452825342        452787369        452749237   
    452710999        442926739        442751103        453337511       
453300865        442975322      453234791        453197774        453161093     
  453124067        453087033        453049959        453012668        452975238
       452937824        452900897        452863061        452825359       
452787377        452749245        452710890        442926747        442751129   
    453337529        453300873        442974176      453234692        453197782
       453161101        453124075        453087041        453049967       
453012676        452975246        452937832        452900905        452863079   
    452825367        452787385        452749252        452710908       
442926812        442751137        453337537        453300881        442974218   
  453234700        453197790        453161002        453123978        453087058
       453049975        453012684        452975253        452937840       
452900913        452863087        452825250        452787286        452749260   
    452710916        442926192        442750519        453337545       
453300899        442972790      453234718        453197808        453160905     
  453123879        453087066        453049983        453012692        452975261
       452937857        452900921        452862980        452825151       
452787187        452749278        452710924        442926200        442750550   
    453337552        453300907        442972345      453234726        453197816
       453160913        453123887        453087074        453049991       
453012700        452975279        452937741        452900822        452862873   
    452825169        452787195        452749286        452710932       
442926291        442750675        453337560        453300915        442971545   
  453234734        453197824        453160921        453123895        453087082
       453049884        453012718        452975287        452937642       
452900723        452862881        452825177        452787203        452749294   
    452710940        442926309        442750709        453337578       
453300923        442968137      453234742        453197832        453160939     
  453123903        453087090        453049793        453012726        452975295
       452937659        452900731        452862907        452825185       
452787211        452749195        452710957        442926325        442750733   
    453337586        453300824        442967683      453234759        453197840
       453160947        453123911        453086993        453049801       
453012627        452975303        452937667        452900749        452862923   
    452825193        452787229        452749096        452710973       
442926523        442750741        453337594        453300725        442965588   
  453234767        453197857        453160954        453123937        453086894
       453049819        453012528        452975204        452937675       
452900756        452862931        452825201        452787237        452749104   
    452710981        442925566        442750865        453337495       
453300733        442965737      453234775        453197865        453160962     
  453123945        453086902        453049827        453012536        452975105
       452937683        452900764        452862949        452825219       
452787245        452749112        452710882        442925723        442750105   
    453337396        453300741        442964896      453234783        453197766
       453160970        453123952        453086910        453049835       
453012544        452975113        452937691        452900772        452862956   
    452825227        452787252        452749120        452710783       
442925756        442750204        453337404        453300758        442963302   
  453234684        453197667        453160988        453123960        453086928
       453049843        453012551        452975121        452937709       
452900780        452862972        452825235        452787260        452749138   
    452710791        442925806        442750311        453337412       
453300766        442963336      453234585        453197675        453160996     
  453123861        453086936        453049850        453012569        452975139
       452937717        452900798        452862865        452825243       
452787278        452749146        452710809        442925889        442750345   
    453337420        453300774        442960092      453234593        453197683
       453160897        453123762        453086944        453049868       
453012577        452975147        452937725        452900806        452862766   
    452825144        452787179        452749153        452710817       
442925921        442750360        453337438        453300782        442958500   
  453234601        453197691        453160798        453123770        453086951
       453049876        453012585        452975154        452937733       
452900814        452862774        452825045        452787070        452749161   
    452710825        442925947        442750451        453337446       
453300790        442957064      453234619        453197709        453160806     
  453123788        453086969        453049777        453012593        452975162
       452937634        452900715        452862782        452825052       
452787088        452749179        452710833        442926085        442749800   
    453337453        453300808        442956231      453234627        453197717
       453160814        453123796        453086977        453049678       
453012601        452975170        452937535        452900616        452862790   
    452825078        452787096        452749187        452710841       
442925202        442749818        453337461        453300816        442952982   
  453234635        453197725        453160822        453123804        453086985
       453049686        453012619        452975188        452937543       
452900624        452862808        452825086        452787104        452749088   
    452710858        442925251        442749875        453337479       
453300717        442953022      453234643        453197733        453160830     
  453123812        453086886        453049694        453012510        452975196
       452937550        452900632        452862816        452825094       
452787112        452748973        452710866        442925269        442749891   
    453337487        453300618        442952800      453234650        453197741
       453160848        453123820        453086787        453049702       
453012411        452975097        452937568        452900640        452862824   
    452825102        452787120        452748981        452710874       
442925335        442749941        453337388        453300626        442951992   
  453234668        453197758        453160855        453123838        453086795
       453049710        453012429        452974991        452937576       
452900657        452862832        452825110        452787138        452748999   
    452710676        442925434        442749982        453337289       
453300634        442951844      453234676        453197642        453160863     
  453123846        453086803        453049728        453012437        452975006
       452937584        452900665        452862840        452825128       
452787146        452749005        452710684        442925483        442750014   
    453337297        453300642        442950390      453234577        453197543
       453160871        453123853        453086811        453049744       
453012445        452975014        452937592        452900673        452862857   
    452825136        452787153        452749013        452710692       
442925541        442750048        453337305        453300659        442950200   
  453234478        453197550        453160889        453123754        453086829
       453049751        453012452        452975022        452937600       
452900681        452862758        452825037        452787161        452749021   
    452710700        442924858        442750089        453337313       
453300667        442948964      453234486        453197568        453160780     
  453123655        453086837        453049769        453012460        452975030
       452937618        452900699        452862659        452824931       
452787062        452749039        452710718        442924890        442750097   
    453337321        453300675        442948238      453234494        453197576
       453160681        453123663        453086845        453049660       
453012478        452975048        452937626        452900707        452862667   
    452824949        452786965        452749054        452710726       
442924957        442749511        453337339        453300683        442947438   
  453234502        453197584        453160699        453123671        453086852
       453049561        453012494        452975055        452937527       
452900608        452862675        452824956        452786973        452749062   
    452710742        442924973        442749529        453337347       
453300691        442947735      453234510        453197600        453160707     
  453123689        453086860        453049579        453012502        452975063
       452937428        452900509        452862683        452824964       
452786981        452749070        452710759        442925012        442749628   
    453337354        453300709        442947008      453234528        453197618
       453160715        453123697        453086878        453049587       
453012403        452975071        452937436        452900517        452862691   
    452824972        452787005        452748965        452710767       
442925145        442749636        453337362        453300600        442946000   
  453234536        453197626        453160723        453123705        453086779
       453049595        453012304        452975089        452937444       
452900525        452862709        452824980        452787013        452748858   
    452710668        442925160        442749701        453337370       
453300501        442944732      453234544        453197634        453160731     
  453123713        453086670        453049603        453012312        452974983
       452937469        452900533        452862717        452824998       
452787021        452748866        452710577        442924601        442749727   
    453337271        453300519        442943825      453234551        453197444
       453160749        453123721        453086688        453049611       
453012320        452974892        452937477        452900541        452862725   
    452825003        452787039        452748874        452710585       
442924619        442749750        453337164        453300527        442942355   
  453234569        453197451        453160756        453123739        453086696
       453049629        453012338        452974900        452937485       
452900558        452862733        452825011        452787047        452748882   
    452710593        442924650        442749776        453337172       
453300535        442941753      453234460        453197469        453160764     
  453123747        453086704        453049637        453012346        452974918
       452937493        452900566        452862741        452825029       
452787054        452748890        452710619        442924676        442749065   
    453337180        453300543        442941910      453234361        453197477
       453160772        453123648        453086712        453049645       
453012353        452974926        452937501        452900574        452862642   
    452824923        452786957        452748908        452710627       
442924692        442749115        453337198        453300550        442941464   
  453234379        453197485        453160673        453123549        453086720
       453049652        453012361        452974934        452937519       
452900582        452862543        452824824        452786858        452748924   
    452710635        442924718        442749149        453337206       
453300568        442940854      453234387        453197493        453160574     
  453123556        453086738        453049553        453012379        452974942
       452937410        452900590        452862550        452824832       
452786874        452748932        452710643        442924726        442749222   
    453337214        453300576        442939518      453234395        453197501
       453160582        453123564        453086746        453049454       
453012387        452974959        452937311        452900491        452862568   
    452824840        452786882        452748940        452710650       
442924155        442749230        453337222        453300584        442938486   
  453234403        453197519        453160590        453123572        453086753
       453049462        453012395        452974967        452937329       
452900392        452862576        452824857        452786890        452748957   
    452710452        442924239        442749289        453337230       
453300592        442937181      453234411        453197527        453160608     
  453123580        453086761        453049470        453012296        452974975
       452937337        452900400        452862584        452824865       
452786908        452748833        452710460        442924247        442749313   
    453337248        453300493        442936811      453234429        453197428
       453160616        453123598        453086662        453049488       
453012197        452974876        452937345        452900418        452862592   
    452824873        452786916        452748734        452710478       
442924312        442749404        453337255        453300394        442936381   
  453234437        453197329        453160624        453123606        453086563
       453049496        453012205        452974777        452937352       
452900426        452862600        452824881        452786924        452748742   
    452710486        442924353        442748638        453337156       
453300402        442935821      453234445        453197337        453160632     
  453123614        453086571        453049504        453012213        452974785
       452937360        452900434        452862618        452824899       
452786932        452748759        452710494        442924411        442748646   
    453337263        453300410        442935292      453234452        453197345
       453160640        453123622        453086589        453049512       
453012221        452974793        452937378        452900442        452862626   
    452824907        452786940        452748767        452710502       
442924460        442748661        453337057        453300428        442935094   
  453234353        453197352        453160657        453123630        453086597
       453049520        453012239        452974801        452937386       
452900459        452862634        452824915        452786841        452748775   
    452710510        442924510        442748729        453337065       
453300436        442933420      453234254        453197360        453160665     
  453123531        453086605        453049538        453012247        452974819
       452937394        452900467        452862535        452824816       
452786742        452748783        452710528        442924528        442748851   
    453337073        453300444        442933230      453234262        453197378
       453160566        453123432        453086613        453049546       
453012254        452974827        452937402        452900475        452862436   
    452824717        452786759        452748791        452710536       
442924536        442748935        453337081        453300451        442933388   
  453234270        453197386        453160459        453123440        453086621
       453049447        453012262        452974835        452937303       
452900483        452862444        452824725        452786767        452748809   
    452710544        442923827        442748976        453337099       
453300469        442930913      453234288        453197394        453160467     
  453123457        453086639        453049348        453012270        452974843
       452937204        452900384        452862451        452824733       
452786775        452748817        452710445        442923876        442748992   
    453337107        453300477        442930939      453234296        453197402
       453160475        453123465        453086647        453049355       
453012288        452974850        452937212        452900285        452862469   
    452824741        452786783        452748825        452710353       
442923884        442749008        453337115        453300485        442931069   
  453234304        453197410        453160483        453123473        453086654
       453049363        453012189        452974868        452937220       
452900293        452862477        452824758        452786791        452748726   
    452710361        442923926        442748331        453337123       
453300386        442931143      453234312        453197311        453160491     
  453123481        453086555        453049371        453012080        452974769
       452937238        452900301        452862485        452824766       
452786809        452748627        452710379        442923942        442748422   
    453337131        453300287        442930053      453234320        453197212
       453160509        453123499        453086456        453049389       
453012098        452974660        452937246        452900327        452862493   
    452824774        452786817        452748643        452710387       
442924080        442748455        453337149        453300295        442927836   
  453234338        453197220        453160525        453123507        453086464
       453049397        453012114        452974678        452937253       
452900335        452862501        452824782        452786825        452748650   
    452710395        442924106        442748471        453336943       
453300303        442927281      453234346        453197238        453160533     
  453123515        453086472        453049405        453012122        452974686
       452937261        452900343        452862519        452824790       
452786833        452748668        452710403        442924114        442748570   
    453336950        453300311        442927471      453234247        453197246
       453160541        453123523        453086480        453049413       
453012130        452974694        452937279        452900350        452862527   
    452824808        452786734        452748676        452710411       
442924122        442748612        453336968        453300329        442926838   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453234155        453197253        453160558        453123424        453086498   
    453049421        453012148        452974702        452937287       
452900368        452862428        452824709        452786635        452748684   
    452710437        442923322        442747713        453336976       
453300337        442926572      453234163        453197261        453160442     
  453123325        453086506        453049439        453012155        452974710
       452937295        452900376        452862329        452824600       
452786643        452748692        452710239        442923330        442747747   
    453336984        453300345        442926606      453234171        453197279
       453160343        453123333        453086514        453049330       
453012163        452974728        452937196        452900277        452862337   
    452824618        452786650        452748700        452710247       
442923371        442747754        453336992        453300352        442926457   
  453234189        453197287        453160350        453123341        453086522
       453049231        453012171        452974736        452937097       
452900178        452862345        452824626        452786668        452748718   
    452710254        442923413        442747838        453337008       
453300360        442925244      453234197        453197295        453160368     
  453123358        453086530        453049249        453012072        452974744
       452937105        452900186        452862352        452824634       
452786676        452748619        452710270        442923447        442747903   
    453337016        453300378        442924486      453234205        453197303
       453160376        453123366        453086548        453049256       
453011975        452974751        452937113        452900194        452862360   
    452824642        452786684        452748510        452710296       
442923470        442747929        453337024        453300279        442922019   
  453234213        453197204        453160384        453123374        453086449
       453049264        453011983        452974652        452937121       
452900210        452862378        452824659        452786692        452748528   
    452710304        442923561        442748042        453337032       
453300170        442919585      453234221        453197105        453160392     
  453123382        453086340        453049272        453011991        452974546
       452937139        452900228        452862386        452824667       
452786700        452748536        452710312        442923587        442748091   
    453336935        453300188        442918835      453234239        453197113
       453160400        453123390        453086357        453049280       
453012007        452974553        452937147        452900236        452862394   
    452824675        452786718        452748544        452710320       
442923678        442748232        453336836        453300196        442918868   
  453234130        453197121        453160418        453123408        453086365
       453049298        453012015        452974561        452937154       
452900244        452862402        452824683        452786726        452748551   
    452710221        442923702        442747317        453336844       
453300204        442918470      453234031        453197139        453160426     
  453123416        453086373        453049314        453012023        452974579
       452937170        452900251        452862410        452824691       
452786627        452748577        452710114        442922977        442747416   
    453336851        453300212        442917282      453234049        453197147
       453160434        453123317        453086381        453049322       
453012031        452974587        452937188        452900269        452862311   
    452824592        452786528        452748585        452710122       
442922985        442747499        453336869        453300220        442917639   
  453234064        453197154        453160335        453123218        453086399
       453049223        453012049        452974595        452937089       
452900160        452862204        452824493        452786536        452748593   
    452710130        442923033        442747507        453336877       
453300238        442917654      453234072        453197162        453160236     
  453123226        453086407        453049124        453012064        452974603
       452936982        452900061        452862212        452824501       
452786544        452748502        452710163        442923090        442747622   
    453336885        453300246        442917027      453234080        453197170
       453160244        453123234        453086415        453049132       
453011967        452974611        452936990        452900079        452862220   
    452824519        452786551        452748403        452710189       
442923116        442747655        453336893        453300253        442916052   
  453234098        453197188        453160251        453123242        453086423
       453049140        453011868        452974629        452937006       
452900087        452862238        452824527        452786569        452748411   
    452710197        442923124        442747663        453336901       
453300261        442914990      453234106        453197196        453160269     
  453123259        453086431        453049157        453011876        452974645
       452937014        452900095        452862246        452824535       
452786577        452748429        452710213        442923140        442747697   
    453336919        453300162        442914529      453234114        453197097
       453160277        453123267        453086332        453049165       
453011884        452974538        452937022        452900103        452862253   
    452824543        452786585        452748437        452710015       
442923165        442747044        453336927        453300063        442914321   
  453234122        453196990        453160285        453123275        453086233
       453049173        453011892        452974439        452937030       
452900111        452862261        452824568        452786593        452748445   
    452710023        442923231        442747069        453336828       
453300071        442913877      453234023        453197006        453160293     
  453123283        453086241        453049181        453011900        452974447
       452937048        452900129        452862287        452824576       
452786601        452748452        452710031        442923280        442747085   
    453336729        453300089        442912804      453233926        453197014
       453160301        453123291        453086258        453049199       
453011918        452974454        452937055        452900137        452862295   
    452824584        452786619        452748460        452710049       
442922688        442747101        453336737        453300097        442912218   
  453233934        453197022        453160319        453123309        453086266
       453049207        453011926        452974462        452937063       
452900145        452862196        452824485        452786510        452748478   
    452710056        442922803        442747135        453336745       
453300105        442910774      453233942        453197030        453160327     
  453123200        453086274        453049215        453011934        452974470
       452937071        452900152        452862097        452824386       
452786411        452748486        452710072        442922811        442747259   
    453336752        453300113        442909511      453233959        453197048
       453160228        453123101        453086282        453049116       
453011942        452974496        452936974        452900053        452862105   
    452824394        452786429        452748494        452710080       
442922829        442747267        453336760        453300121        442909016   
  453233967        453197055        453160129        453123119        453086290
       453049017        453011959        452974504        452936875       
452899958        452862113        452824402        452786437        452748395   
    452710098        442922845        442746707        453336778       
453300139        442908588      453233975        453197063        453160137     
  453123127        453086308        453049025        453011751        452974512
       452936883        452899966        452862121        452824410       
452786445        452748296        452709991        442922878        442746756   
    453336786        453300147        442908430      453233983        453197071
       453160145        453123135        453086316        453049033       
453011769        452974520        452936891        452899974        452862139   
    452824428        452786452        452748304        452709892       
442922944        442746848        453336794        453300154        442908505   
  453233991        453197089        453160152        453123143        453086324
       453049041        453011777        452974421        452936909       
452899982        452862147        452824436        452786460        452748312   
    452709900        442922951        442746871        453336802       
453300055        442907820      453234007        453196982        453160160     
  453123150        453086225        453049058        453011785        452974322
       452936917        452899990        452862154        452824444       
452786478        452748320        452709918        442922324        442746905   
    453336810        453299950        442907556      453234015        453196883
       453160178        453123168        453086126        453049066       
453011793        452974330        452936925        452900004        452862162   
    452824451        452786486        452748338        452709934       
442922373        442746954        453336711        453299968        442907127   
  453233918        453196891        453160186        453123176        453086134
       453049074        453011801        452974348        452936933       
452900012        452862170        452824469        452786494        452748346   
    452709942        442922449        442747010        453336612       
453299976        442906335      453233819        453196909        453160194     
  453123184        453086142        453049082        453011819        452974355
       452936941        452900020        452862188        452824477       
452786502        452748353        452709959        442922464        442747028   
    453336620        453299984        442906012      453233827        453196917
       453160202        453123192        453086159        453049090       
453011827        452974363        452936958        452900038        452862089   
    452824378        452786403        452748361        452709967       
442922563        442746319        453336638        453299992        442905238   
  453233835        453196925        453160210        453123093        453086167
       453049108        453011835        452974371        452936966       
452900046        452861982        452824279        452786304        452748379   
    452709975        442922647        442746400        453336646       
453300006        442905360      453233843        453196933        453160111     
  453122996        453086175        453049009        453011843        452974389
       452936867        452899941        452861990        452824287       
452786312        452748387        452709983        442922670        442746467   
    453336653        453300014        442904983      453233850        453196941
       453160012        453123002        453086183        453048902       
453011744        452974397        452936768        452899842        452862006   
    452824295        452786320        452748288        452709884       
442921821        442746525        453336661        453300022        442904447   
  453233868        453196958        453160020        453123010        453086191
       453048910        453011645        452974405        452936776       
452899859        452862014        452824303        452786338        452748171   
    452709793        442921896        442746558        453336679       
453300030        442902169      453233876        453196966        453160038     
  453123028        453086209        453048928        453011652        452974413
       452936784        452899867        452862022        452824311       
452786346        452748197        452709801        442921912        442746582   
    453336687        453300048        442902292      453233884        453196974
       453160046        453123036        453086217        453048936       
453011660        452974314        452936792        452899875        452862030   
    452824329        452786353        452748213        452709819       
442921938        442746590        453336695        453299943        442899670   
  453233892        453196875        453160053        453123044        453086118
       453048944        453011678        452974215        452936800       
452899883        452862048        452824337        452786361        452748221   
    452709827        442922068        442746640        453336703       
453299844        442897963      453233900        453196776        453160061     
  453123051        453086019        453048951        453011686        452974223
       452936818        452899891        452862055        452824345       
452786379        452748239        452709835        442922159        442746145   
    453336604        453299851        442896601      453233801        453196784
       453160079        453123069        453086027        453048969       
453011694        452974231        452936826        452899909        452862063   
    452824352        452786387        452748247        452709843       
442922258        442746178        453336505        453299869        442895298   
  453233702        453196792        453160087        453123077        453086035
       453048977        453011702        452974249        452936834       
452899917        452862071        452824360        452786395        452748254   
    452709850        442921433        442746202        453336513       
453299877        442893723      453233710        453196800        453160095     
  453123085        453086043        453048985        453011710        452974256
       452936842        452899925        452861974        452824261       
452786296        452748262        452709868        442921508        442746228   
    453336521        453299885        442893038      453233728        453196818
       453160103        453122988        453086050        453048993       
453011728        452974264        452936859        452899933        452861875   
    452824154        452786197        452748270        452709876       
442921516        442746251        453336539        453299893        442892717   
  453233736        453196826        453160004        453122889        453086068
       453048894        453011736        452974272        452936750       
452899834        452861883        452824162        452786205        452748163   
    452709777        442921565        442746269        453336547       
453299901        442891917      453233744        453196834        453159907     
  453122897        453086076        453048795        453011637        452974280
       452936651        452899735        452861891        452824170       
452786213        452748064        452709686        442921631        442746285   
    453336554        453299919        442891370      453233751        453196842
       453159915        453122905        453086084        453048803       
453011538        452974298        452936669        452899743        452861909   
    452824188        452786221        452748072        452709694       
442921680        442746301        453336562        453299927        442890406   
  453233769        453196859        453159923        453122913        453086092
       453048811        453011546        452974306        452936685       
452899750        452861917        452824196        452786239        452748080   
    452709702        442921714        442745758        453336570       
453299935        442889556      453233777        453196867        453159931     
  453122921        453086100        453048829        453011553        452974108
       452936701        452899768        452861925        452824204       
452786247        452748098        452709710        442921805        442745782   
    453336588        453299836        442889630      453233785        453196768
       453159949        453122939        453086001        453048837       
453011561        452974116        452936719        452899776        452861933   
    452824220        452786254        452748106        452709728       
442921813        442745824        453336596        453299737        442887592   
  453233793        453196669        453159956        453122947        453085904
       453048845        453011579        452974124        452936735       
452899792        452861941        452824238        452786262        452748114   
    452709736        442921052        442745857        453336497       
453299745        442886990      453233694        453196677        453159964     
  453122954        453085912        453048852        453011587        452974132
       452936743        452899800        452861958        452824246       
452786270        452748122        452709744        442921151        442745881   
    453336398        453299752        442887113      453233595        453196685
       453159972        453122962        453085920        453048860       
453011595        452974140        452936644        452899818        452861966   
    452824253        452786288        452748148        452709751       
442921177        442745949        453336406        453299760        442886776   
  453233603        453196693        453159980        453122970        453085938
       453048878        453011603        452974157        452936545       
452899826        452861867        452824147        452786189        452748155   
    452709660        442921201        442745998        453336414       
453299778        442885935      453233611        453196701        453159998     
  453122871        453085946        453048886        453011611        452974165
       452936552        452899727        452861750        452824048       
452786080        452748056        452709561        442921219        442746004   
    453336422        453299786        442886065      453233629        453196719
       453159899        453122772        453085953        453048787       
453011629        452974173        452936560        452899628        452861768   
    452824055        452786098        452747942        452709579       
442921250        442746012        453336430        453299794        442885539   
  453233637        453196727        453159790        453122780        453085961
       453048688        453011520        452974181        452936578       
452899636        452861776        452824063        452786106        452747959   
    452709587        442921284        442746053        453336448       
453299802        442881124      453233645        453196735        453159816     
  453122798        453085979        453048696        453011421        452974199
       452936586        452899644        452861784        452824071       
452786114        452747967        452709595        442921391        442745360   
    453336455        453299810        442880134      453233652        453196743
       453159824        453122806        453085987        453048704       
453011439        452974090        452936594        452899651        452861792   
    452824089        452786122        452747975        452709603       
442920781        442745402        453336463        453299828        442880241   
  453233660        453196750        453159832        453122814        453085995
       453048712        453011447        452973985        452936602       
452899669        452861800        452824105        452786130        452747983   
    452709629        442920799        442745428        453336471       
453299729        442878583      453233678        453196651        453159840     
  453122822        453085896        453048720        453011454        452974009
       452936610        452899677        452861818        452824113       
452786148        452747991        452709637        442920872        442745436   
    453336489        453299620        442878310      453233686        453196552
       453159857        453122830        453085797        453048746       
453011462        452974017        452936628        452899685        452861826   
    452824121        452786155        452748023        452709645       
442920898        442745451        453336380        453299638        442878344   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453233587        453196560        453159865        453122848        453085805   
    453048753        453011470        452974025        452936636       
452899693        452861834        452824139        452786163        452748049   
    452709652        442920906        442745493        453336281       
453299646        442876769      453233496        453196578        453159873     
  453122855        453085813        453048761        453011488        452974033
       452936537        452899701        452861842        452824030       
452786171        452747934        452709553        442920922        442745543   
    453336299        453299653        442875720      453233504        453196586
       453159881        453122764        453085821        453048779       
453011496        452974041        452936438        452899719        452861743   
    452823933        452786072        452747835        452709462       
442920997        442745600        453336307        453299661        442875407   
  453233512        453196594        453159782        453122665        453085839
       453048670        453011504        452974058        452936446       
452899610        452861644        452823941        452785975        452747843   
    452709470        442921011        442745733        453336315       
453299679        442873113      453233520        453196602        453159675     
  453122673        453085847        453048571        453011512        452974066
       452936453        452899511        452861651        452823958       
452785983        452747850        452709488        442920302        442745030   
    453336323        453299687        442870663      453233553        453196610
       453159683        453122681        453085854        453048589       
453011413        452974074        452936461        452899529        452861669   
    452823966        452785991        452747868        452709512       
442920344        442745063        453336331        453299695        442870192   
  453233561        453196628        453159691        453122699        453085862
       453048597        453011306        452974082        452936479       
452899537        452861677        452823974        452786007        452747876   
    452709520        442920427        442745170        453336349       
453299703        442869756      453233579        453196636        453159709     
  453122707        453085870        453048605        453011322        452973977
       452936487        452899545        452861685        452823982       
452786015        452747884        452709538        442920450        442745196   
    453336356        453299711        442869384      453233470        453196644
       453159717        453122715        453085888        453048613       
453011330        452973878        452936495        452899552        452861693   
    452823990        452786023        452747892        452709546       
442920591        442745220        453336364        453299612        442869350   
  453233371        453196545        453159725        453122723        453085789
       453048621        453011348        452973886        452936503       
452899560        452861701        452824006        452786031        452747900   
    452709439        442920617        442745238        453336372       
453299513        442868196      453233389        453196446        453159733     
  453122731        453085680        453048639        453011355        452973894
       452936511        452899578        452861719        452824014       
452786049        452747918        452709330        442920625        442745279   
    453336273        453299521        442867735      453233405        453196453
       453159758        453122749        453085698        453048647       
453011363        452973902        452936529        452899586        452861727   
    452824022        452786056        452747926        452709355       
442920674        442745295        453336174        453299539        442867750   
  453233413        453196461        453159766        453122756        453085706
       453048654        453011371        452973910        452936420       
452899594        452861735        452823925        452786064        452747827   
    452709363        442920690        442745303        453336182       
453299547        442866018      453233421        453196479        453159667     
  453122657        453085714        453048662        453011397        452973928
       452936321        452899602        452861636        452823826       
452785967        452747728        452709371        442920716        442744504   
    453336190        453299554        442866273      453233439        453196487
       453159568        453122558        453085722        453048563       
453011405        452973936        452936347        452899503        452861529   
    452823834        452785868        452747736        452709389       
442920724        442744561        453336208        453299562        442865630   
  453233447        453196495        453159576        453122566        453085730
       453048464        453011298        452973944        452936354       
452899404        452861537        452823842        452785876        452747744   
    452709397        442919783        442744637        453336216       
453299570        442864260      453233454        453196503        453159584     
  453122574        453085748        453048472        453011199        452973951
       452936362        452899412        452861545        452823859       
452785884        452747751        452709405        442919825        442744678   
    453336224        453299588        442863171      453233462        453196511
       453159592        453122582        453085755        453048480       
453011207        452973969        452936370        452899420        452861552   
    452823867        452785892        452747769        452709421       
442919841        442744702        453336232        453299596        442862538   
  453233363        453196529        453159600        453122590        453085763
       453048498        453011215        452973860        452936388       
452899438        452861560        452823875        452785900        452747777   
    452709322        442919858        442744785        453336240       
453299604        442862017      453233264        453196537        453159618     
  453122608        453085771        453048506        453011223        452973761
       452936396        452899446        452861578        452823883       
452785918        452747785        452709223        442919890        442744876   
    453336257        453299505        442862033      453233272        453196438
       453159626        453122616        453085672        453048514       
453011231        452973779        452936404        452899453        452861586   
    452823891        452785926        452747793        452709231       
442920013        442744934        453336265        453299406        442861860   
  453233280        453196339        453159634        453122624        453085573
       453048522        453011249        452973787        452936412       
452899461        452861594        452823917        452785934        452747801   
    452709249        442920062        442744967        453336166       
453299414        442860078      453233298        453196347        453159642     
  453122632        453085581        453048530        453011256        452973795
       452936214        452899479        452861610        452823818       
452785942        452747819        452709256        442920096        442744223   
    453336067        453299422        442860128      453233314        453196354
       453159659        453122640        453085599        453048548       
453011264        452973803        452936222        452899487        452861628   
    452823719        452785959        452747710        452709264       
442920104        442744298        453336075        453299430        442859005   
  453233322        453196362        453159550        453122541        453085607
       453048555        453011272        452973811        452936230       
452899495        452861511        452823727        452785850        452747611   
    452709280        442920211        442744363        453336083       
453299448        442859146      453233330        453196370        453159451     
  453122442        453085623        453048456        453011280        452973829
       452936248        452899396        452861412        452823735       
452785751        452747629        452709215        442919320        442744397   
    453336091        453299455        442858346      453233348        453196388
       453159477        453122459        453085631        453048340       
453011181        452973837        452936255        452899297        452861420   
    452823743        452785769        452747637        452709116       
442919338        442744421        453336109        453299463        442857934   
  453233355        453196396        453159485        453122467        453085649
       453048357        453011082        452973845        452936263       
452899305        452861438        452823750        452785777        452747645   
    452709132        442919445        442744488        453336117       
453299471        442858148      453233256        453196404        453159493     
  453122475        453085656        453048365        453011090        452973852
       452936271        452899313        452861446        452823768       
452785785        452747652        452709140        442919486        442743787   
    453336125        453299489        442857553      453233157        453196412
       453159501        453122483        453085664        453048373       
453011108        452973753        452936289        452899321        452861453   
    452823776        452785793        452747660        452709165       
442919528        442743852        453336133        453299497        442857850   
  453233165        453196420        453159519        453122491        453085565
       453048381        453011116        452973654        452936297       
452899339        452861461        452823784        452785801        452747678   
    452709173        442919569        442743886        453336141       
453299398        442856167      453233173        453196321        453159527     
  453122509        453085458        453048399        453011124        452973662
       452936305        452899347        452861479        452823792       
452785819        452747686        452709181        442919593        442743944   
    453336158        453299299        442855656      453233181        453196222
       453159535        453122517        453085466        453048407       
453011132        452973670        452936206        452899354        452861487   
    452823701        452785827        452747694        452709199       
442919635        442743985        453336059        453299307        442855003   
  453233199        453196230        453159543        453122525        453085474
       453048423        453011140        452973688        452936107       
452899362        452861495        452823610        452785835        452747702   
    452709207        442919742        442743993        453335952       
453299315        442854386      453233207        453196248        453159444     
  453122533        453085482        453048431        453011157        452973696
       452936115        452899370        452861503        452823628       
452785843        452747595        452709108        442919031        442744066   
    453335960        453299323        442854691      453233215        453196255
       453159345        453122434        453085490        453048449       
453011165        452973704        452936123        452899388        452861404   
    452823636        452785744        452747496        452709017       
442919049        442744074        453335978        453299331        442853255   
  453233223        453196263        453159352        453122335        453085508
       453048332        453011173        452973712        452936131       
452899289        452861305        452823644        452785637        452747504   
    452709033        442919064        442744116        453335986       
453299349        442853354      453233231        453196271        453159360     
  453122343        453085516        453048233        453011074        452973720
       452936149        452899180        452861313        452823651       
452785645        452747512        452709041        442919080        442743399   
    453335994        453299356        442852737      453233249        453196289
       453159378        453122350        453085524        453048241       
453010977        452973738        452936156        452899198        452861321   
    452823669        452785652        452747520        452709058       
442919106        442743415        453336000        453299364        442851358   
  453233041        453196297        453159386        453122368        453085532
       453048258        453010985        452973746        452936164       
452899206        452861339        452823677        452785660        452747538   
    452709066        442919163        442743423        453336018       
453299372        442851481      453233058        453196305        453159394     
  453122376        453085557        453048274        453010993        452973647
       452936172        452899214        452861347        452823685       
452785678        452747546        452709074        442919189        442743456   
    453336026        453299380        442851341      453233066        453196313
       453159402        453122384        453085441        453048282       
453011009        452973548        452936180        452899222        452861354   
    452823693        452785686        452747553        452709082       
442919288        442743597        453336034        453299281        442850228   
  453233074        453196214        453159410        453122392        453085342
       453048290        453011017        452973555        452936198       
452899230        452861362        452823495        452785702        452747561   
    452709090        442919296        442743605        453336042       
453299182        442849329      453233082        453196115        453159428     
  453122418        453085359        453048308        453011025        452973563
       452936099        452899248        452861370        452823503       
452785710        452747579        452708993        442918637        442743613   
    453335945        453299190        442848982      453233090        453196123
       453159337        453122426        453085367        453048316       
453011041        452973571        452935992        452899255        452861388   
    452823511        452785728        452747587        452708894       
442918645        442743654        453335846        453299208        442848677   
  453233108        453196131        453159238        453122327        453085375
       453048324        453011058        452973589        452936008       
452899263        452861396        452823529        452785736        452747488   
    452708902        442918678        442743100        453335853       
453299216        442848776      453233116        453196149        453159246     
  453122210        453085383        453048225        453011066        452973597
       452936016        452899271        452861297        452823537       
452785629        452747389        452708910        442918751        442743126   
    453335861        453299224        442846911      453233124        453196156
       453159253        453122228        453085391        453048126       
453010969        452973605        452936024        452899172        452861180   
    452823545        452785520        452747397        452708928       
442918785        442743167        453335879        453299232        442845293   
  453233132        453196164        453159261        453122236        453085409
       453048134        453010860        452973613        452936032       
452899081        452861198        452823552        452785538        452747405   
    452708944        442918926        442743209        453335887       
453299240        442843645      453233033        453196172        453159279     
  453122244        453085417        453048142        453010878        452973621
       452936040        452899099        452861206        452823560       
452785546        452747413        452708951        442918207        442743217   
    453335895        453299257        442843165      453232936        453196180
       453159287        453122269        453085425        453048159       
453010886        452973639        452936057        452899107        452861214   
    452823578        452785553        452747421        452708969       
442918280        442743225        453335903        453299265        442840823   
  453232944        453196198        453159295        453122277        453085433
       453048167        453010894        452973530        452936065       
452899115        452861222        452823586        452785561        452747439   
    452708977        442918330        442743274        453335911       
453299273        442840047      453232951        453196206        453159303     
  453122285        453085334        453048175        453010902        452973431
       452936073        452899123        452861230        452823487       
452785579        452747454        452708985        442918488        442743381   
    453335929        453299174        442840120      453232969        453196107
       453159311        453122293        453085243        453048183       
453010910        452973449        452936081        452899131        452861248   
    452823388        452785587        452747462        452708787       
442918546        442742862        453335937        453299075        442839411   
  453232977        453195992        453159329        453122301        453085250
       453048191        453010928        452973456        452935984       
452899149        452861263        452823396        452785595        452747470   
    452708795        442918587        442742870        453335838       
453299083        442838405      453232985        453196008        453159220     
  453122319        453085268        453048209        453010936        452973464
       452935885        452899156        452861271        452823404       
452785603        452747371        452708803        442917720        442742946   
    453335739        453299091        442835062      453232993        453196016
       453159121        453122202        453085276        453048217       
453010944        452973472        452935893        452899164        452861289   
    452823412        452785611        452747272        452708811       
442917886        442742953        453335747        453299109        442834081   
  453233009        453196024        453159139        453122103        453085284
       453048118        453010951        452973480        452935901       
452899065        452861172        452823420        452785512        452747280   
    452708829        442917936        442742979        453335754       
453299117        442834354      453233017        453196032        453159147     
  453122111        453085292        453048019        453010852        452973498
       452935919        452898968        452861073        452823438       
452785413        452747298        452708845        442917969        442743050   
    453335762        453299125        442830717      453233025        453196040
       453159154        453122129        453085300        453048027       
453010753        452973506        452935927        452898976        452861081   
    452823446        452785421        452747306        452708860       
442917985        442743092        453335770        453299133        442830808   
  453232928        453196057        453159162        453122137        453085318
       453048035        453010761        452973514        452935943       
452898984        452861099        452823453        452785447        452747314   
    452708878        442918009        442742482        453335788       
453299141        442828703      453232829        453196073        453159170     
  453122145        453085326        453048043        453010779        452973522
       452935950        452898992        452861107        452823461       
452785454        452747322        452708779        442918025        442742516   
    453335796        453299158        442825816      453232837        453196081
       453159188        453122152        453085227        453048050       
453010787        452973423        452935968        452899008        452861115   
    452823479        452785462        452747330        452708670       
442918058        442742540        453335804        453299166        442825188   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453232852        453196099        453159196        453122160        453085128   
    453048068        453010795        452973324        452935976       
452899016        452861123        452823370        452785470        452747348   
    452708688        442918132        442742615        453335812       
453299067        442825253      453232860        453195984        453159204     
  453122178        453085136        453048076        453010803        452973332
       452935877        452899024        452861131        452823271       
452785488        452747355        452708696        442917118        442742649   
    453335820        453298960        442824595      453232878        453195885
       453159212        453122186        453085144        453048084       
453010811        452973340        452935778        452899032        452861149   
    452823289        452785496        452747363        452708704       
442917290        442742664        453335721        453298978        442824306   
  453232886        453195893        453159113        453122194        453085151
       453048092        453010829        452973357        452935786       
452899040        452861156        452823297        452785504        452747264   
    452708712        442917480        442742680        453335622       
453298986        442823944      453232894        453195901        453159014     
  453122095        453085169        453048100        453010837        452973365
       452935794        452899057        452861164        452823305       
452785405        452747165        452708720        442917571        442742730   
    453335630        453298994        442823977      453232902        453195919
       453159022        453121998        453085177        453048001       
453010845        452973373        452935802        452898950        452861065   
    452823313        452785306        452747173        452708738       
442917647        442742276        453335648        453299000        442823100   
  453232910        453195927        453159030        453122004        453085185
       453047896        453010746        452973381        452935810       
452898844        452860968        452823321        452785314        452747181   
    452708761        442916672        442742300        453335655       
453299018        442822094      453232811        453195935        453159048     
  453122012        453085193        453047904        453010647        452973399
       452935828        452898851        452860976        452823339       
452785322        452747199        452708563        442916706        442742375   
    453335663        453299026        442819116      453232712        453195943
       453159055        453122020        453085201        453047912       
453010654        452973407        452935836        452898869        452860984   
    452823347        452785330        452747207        452708571       
442916805        442742417        453335671        453299034        442818167   
  453232720        453195950        453159063        453122038        453085219
       453047920        453010662        452973415        452935844       
452898877        452860992        452823354        452785348        452747215   
    452708589        442916821        442742425        453335689       
453299042        442817573      453232738        453195968        453159071     
  453122046        453085110        453047946        453010670        452973316
       452935851        452898885        452861008        452823362       
452785355        452747223        452708597        442916938        442742433   
    453335697        453299059        442816344      453232746        453195976
       453159089        453122053        453085011        453047953       
453010688        452973217        452935661        452898893        452861016   
    452823263        452785363        452747231        452708605       
442916979        442742466        453335705        453298952        442815320   
  453232753        453195877        453159097        453122061        453085029
       453047961        453010696        452973225        452935679       
452898919        452861024        452823164        452785371        452747249   
    452708613        442916987        442742474        453335713       
453298846        442813861      453232761        453195778        453159105     
  453122079        453085037        453047979        453010704        452973233
       452935687        452898927        452861032        452823172       
452785389        452747256        452708621        442917001        442741948   
    453335614        453298853        442813770      453232779        453195786
       453159006        453122087        453085045        453047987       
453010712        452973258        452935695        452898935        452861040   
    452823180        452785397        452747157        452708639       
442916318        442741963        453335515        453298861        442811972   
  453232787        453195794        453158909        453121980        453085052
       453047995        453010720        452973266        452935703       
452898943        452861057        452823198        452785298        452747058   
    452708647        442916342        442741971        453335523       
453298879        442811493      453232795        453195802        453158917     
  453121881        453085060        453047888        453010738        452973274
       452935711        452898836        452860950        452823206       
452785199        452747066        452708654        442916367        442742011   
    453335531        453298887        442810966      453232704        453195810
       453158925        453121899        453085078        453047789       
453010639        452973282        452935729        452898737        452860851   
    452823214        452785207        452747074        452708555       
442916391        442742045        453335549        453298895        442811014   
  453232605        453195828        453158933        453121907        453085086
       453047797        453010522        452973290        452935737       
452898745        452860869        452823222        452785215        452747082   
    452708456        442916516        442742128        453335556       
453298911        442808689      453232613        453195836        453158941     
  453121915        453085102        453047805        453010530        452973308
       452935745        452898752        452860877        452823230       
452785223        452747090        452708464        442916565        442742136   
    453335564        453298929        442808630      453232621        453195844
       453158958        453121923        453085003        453047813       
453010548        452973209        452935752        452898760        452860885   
    452823248        452785231        452747108        452708472       
442916573        442741666        453335572        453298937        442808176   
  453232639        453195851        453158966        453121931        453084907
       453047821        453010555        452973100        452935653       
452898778        452860893        452823156        452785249        452747116   
    452708480        442916649        442741674        453335580       
453298945        442808218      453232647        453195869        453158974     
  453121949        453084915        453047839        453010563        452973118
       452935554        452898786        452860901        452823057       
452785256        452747124        452708506        442916656        442741757   
    453335598        453298838        442806220      453232654        453195760
       453158982        453121956        453084923        453047847       
453010571        452973126        452935562        452898794        452860919   
    452823065        452785264        452747132        452708514       
442916102        442741781        453335606        453298739        442803672   
  453232662        453195661        453158990        453121964        453084931
       453047854        453010589        452973134        452935570       
452898802        452860927        452823073        452785272        452747140   
    452708522        442916128        442741799        453335507       
453298747        442803235      453232670        453195679        453158891     
  453121972        453084949        453047862        453010597        452973142
       452935588        452898828        452860935        452823081       
452785280        452747041        452708530        442916144        442741831   
    453335408        453298754        442803383      453232688        453195687
       453158792        453121873        453084956        453047870       
453010605        452973159        452935596        452898729        452860943   
    452823099        452785181        452746944        452708548       
442916201        442741849        453335416        453298762        442803177   
  453232696        453195695        453158800        453121774        453084964
       453047771        453010613        452973167        452935604       
452898620        452860844        452823107        452785082        452746951   
    452708340        442916243        442741864        453335424       
453298770        442801254      453232597        453195703        453158818     
  453121782        453084972        453047672        453010514        452973175
       452935612        452898638        452860745        452823115       
452785090        452746969        452708357        442916268        442741906   
    453335432        453298788        442801429      453232498        453195711
       453158826        453121790        453084980        453047680       
453010415        452973183        452935620        452898646        452860752   
    452823123        452785108        452746977        452708365       
442915617        442741161        453335440        453298796        442800884   
  453232506        453195729        453158834        453121808        453084998
       453047698        453010423        452973191        452935638       
452898653        452860760        452823131        452785116        452746985   
    452708381        442915625        442741195        453335457       
453298804        442801031      453232514        453195737        453158842     
  453121816        453084899        453047706        453010431        452973092
       452935646        452898661        452860778        452823149       
452785124        452746993        452708415        442915765        442741229   
    453335465        453298812        442801213      453232522        453195745
       453158859        453121824        453084790        453047714       
453010449        452972987        452935547        452898679        452860786   
    452823040        452785132        452747009        452708423       
442915781        442741237        453335473        453298820        442800082   
  453232530        453195752        453158867        453121832        453084808
       453047722        453010456        452972995        452935448       
452898687        452860794        452822950        452785140        452747017   
    452708431        442915906        442741351        453335481       
453298721        442799987      453232548        453195653        453158875     
  453121840        453084816        453047730        453010464        452973001
       452935455        452898695        452860802        452822968       
452785157        452747025        452708332        442915922        442741443   
    453335499        453298622        442799169      453232555        453195554
       453158883        453121857        453084824        453047748       
453010472        452973027        452935463        452898711        452860810   
    452822976        452785165        452747033        452708233       
442915088        442741450        453335390        453298630        442798971   
  453232563        453195562        453158784        453121865        453084832
       453047755        453010480        452973035        452935471       
452898612        452860828        452822984        452785173        452746936   
    452708258        442915203        442741559        453335291       
453298648        442798252      453232571        453195570        453158685     
  453121766        453084840        453047763        453010498        452973043
       452935489        452898505        452860836        452822992       
452785066        452746837        452708266        442915310        442741625   
    453335309        453298655        442798112      453232589        453195588
       453158693        453121667        453084857        453047664       
453010506        452973050        452935497        452898513        452860737   
    452823016        452784960        452746845        452708274       
442915344        442740742        453335317        453298663        442798161   
  453232480        453195596        453158701        453121675        453084865
       453047565        453010407        452973068        452935505       
452898521        452860638        452823024        452784978        452746852   
    452708282        442915435        442740791        453335325       
453298671        442797817      453232381        453195604        453158719     
  453121683        453084873        453047573        453010290        452973076
       452935513        452898539        452860646        452823032       
452784986        452746860        452708290        442915559        442740874   
    453335333        453298689        442795688      453232399        453195612
       453158727        453121691        453084881        453047581       
453010308        452973084        452935521        452898547        452860653   
    452822935        452784994        452746878        452708316       
442914776        442740890        453335341        453298697        442795472   
  453232407        453195620        453158735        453121725        453084782
       453047599        453010316        452972870        452935539       
452898554        452860661        452822836        452785009        452746886   
    452708324        442914792        442740973        453335358       
453298705        442794335      453232415        453195638        453158743     
  453121733        453084683        453047607        453010332        452972888
       452935430        452898562        452860679        452822844       
452785017        452746894        452708225        442914800        442741104   
    453335366        453298713        442793477      453232423        453195646
       453158750        453121741        453084691        453047615       
453010340        452972896        452935323        452898588        452860687   
    452822851        452785025        452746902        452708126       
442914867        442741138        453335374        453298614        442792834   
  453232449        453195547        453158768        453121758        453084709
       453047623        453010357        452972912        452935331       
452898596        452860695        452822869        452785033        452746910   
    452708134        442914925        442741146        453335382       
453298515        442792149      453232456        453195448        453158776     
  453121659        453084717        453047631        453010365        452972920
       452935349        452898604        452860703        452822877       
452785041        452746928        452708142        442914966        442740429   
    453335283        453298523        442791836      453232464        453195455
       453158677        453121550        453084725        453047649       
453010373        452972938        452935356        452898497        452860729   
    452822885        452785058        452746829        452708159       
442915005        442740460        453335184        453298531        442791539   
  453232472        453195463        453158578        453121568        453084733
       453047656        453010381        452972946        452935364       
452898398        452860620        452822893        452784952        452746720   
    452708167        442914339        442740486        453335192       
453298549        442790796      453232373        453195471        453158586     
  453121576        453084741        453047557        453010399        452972953
       452935372        452898406        452860521        452822901       
452784853        452746738        452708183        442914453        442740544   
    453335200        453298556        442790382      453232274        453195489
       453158594        453121584        453084758        453047458       
453010282        452972961        452935398        452898414        452860539   
    452822919        452784861        452746746        452708191       
442914545        442740551        453335218        453298564        442790416   
  453232282        453195497        453158602        453121592        453084766
       453047466        453010183        452972862        452935406       
452898422        452860547        452822927        452784879        452746761   
    452708209        442914602        442740635        453335226       
453298572        442788352      453232290        453195505        453158610     
  453121600        453084774        453047474        453010191        452972763
       452935414        452898430        452860554        452822828       
452784887        452746779        452708217        442914610        442740676   
    453335234        453298580        442787917      453232308        453195513
       453158628        453121618        453084675        453047482       
453010209        452972771        452935422        452898448        452860562   
    452822729        452784895        452746787        452708118       
442914644        442740692        453335242        453298598        442786083   
  453232316        453195521        453158636        453121626        453084568
       453047490        453010217        452972789        452935315       
452898455        452860570        452822737        452784903        452746795   
    452708027        442914669        442740072        453335259       
453298606        442785515      453232324        453195539        453158644     
  453121634        453084576        453047508        453010225        452972797
       452935216        452898463        452860588        452822752       
452784911        452746803        452708035        442914727        442740122   
    453335267        453298507        442785028      453232332        453195430
       453158651        453121642        453084584        453047516       
453010233        452972805        452935224        452898471        452860596   
    452822760        452784929        452746811        452708050       
442913893        442740213        453335275        453298408        442784609   
  453232340        453195331        453158669        453121543        453084592
       453047524        453010241        452972813        452935232       
452898489        452860604        452822778        452784937        452746613   
    452708068        442913901        442740262        453335176       
453298416        442784229      453232357        453195349        453158560     
  453121444        453084600        453047532        453010258        452972821
       452935240        452898380        452860612        452822786       
452784945        452746621        452708076        442913943        442740270   
    453335077        453298424        442783502      453232365        453195356
       453158461        453121451        453084618        453047540       
453010266        452972839        452935257        452898281        452860513   
    452822794        452784846        452746639        452708100       
442913984        442740288        453335085        453298432        442782769   
  453232266        453195364        453158479        453121469        453084626
       453047441        453010274        452972847        452935265       
452898299        452860414        452822802        452784747        452746647   
    452708001        442914040        442740296        453335093       
453298440        442781696      453232167        453195372        453158487     
  453121477        453084634        453047342        453010175        452972854
       452935273        452898307        452860422        452822810       
452784754        452746654        452707912        442914057        442740346   
    453335101        453298457        442781555      453232175        453195380
       453158495        453121485        453084642        453047359       
453010076        452972755        452935281        452898315        452860430   
    452822711        452784762        452746662        452707920       
442914156        442740387        453335119        453298465        442780763   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453232183        453195398        453158503        453121493        453084659   
    453047367        453010084        452972656        452935299       
452898323        452860448        452822612        452784770        452746670   
    452707938        442914172        442739777        453335127       
453298473        442779492      453232191        453195406        453158511     
  453121501        453084550        453047375        453010092        452972664
       452935307        452898331        452860455        452822620       
452784788        452746688        452707946        442914255        442739819   
    453335135        453298481        442779617      453232209        453195414
       453158529        453121519        453084451        453047383       
453010100        452972672        452935208        452898349        452860463   
    452822638        452784796        452746696        452707953       
442914289        442739900        453335143        453298499        442779153   
  453232217        453195422        453158537        453121527        453084469
       453047391        453010118        452972680        452935109       
452898356        452860471        452822646        452784804        452746704   
    452707961        442913513        442739942        453335150       
453298390        442778882      453232225        453195323        453158545     
  453121535        453084477        453047409        453010126        452972698
       452935117        452898364        452860489        452822653       
452784812        452746605        452707987        442913554        442739967   
    453335168        453298291        442778973      453232233        453195224
       453158552        453121436        453084485        453047417       
453010134        452972706        452935125        452898372        452860497   
    452822661        452784820        452746506        452707995       
442913646        442740064        453335069        453298309        442778668   
  453232241        453195232        453158453        453121337        453084493
       453047425        453010142        452972714        452935133       
452898273        452860505        452822679        452784838        452746514   
    452707896        442913729        442739413        453334963       
453298317        442775516      453232258        453195240        453158354     
  453121345        453084501        453047433        453010159        452972722
       452935141        452898174        452860406        452822687       
452784739        452746522        452707805        442913075        442739488   
    453334971        453298325        442774824      453232159        453195257
       453158362        453121352        453084519        453047334       
453010167        452972730        452935158        452898182        452860299   
    452822695        452784630        452746530        452707813       
442913125        442739595        453334989        453298333        442774428   
  453232050        453195265        453158370        453121360        453084527
       453047235        453010068        452972748        452935166       
452898190        452860307        452822703        452784648        452746548   
    452707821        442913174        442739645        453334997       
453298341        442773818      453232068        453195273        453158388     
  453121378        453084535        453047243        453009961        452972649
       452935174        452898208        452860323        452822604       
452784655        452746555        452707839        442913281        442739769   
    453335002        453298358        442773263      453232076        453195281
       453158404        453121386        453084543        453047250       
453009979        452972540        452935182        452898216        452860331   
    452822505        452784663        452746571        452707847       
442913349        442739041        453335010        453298366        442772539   
  453232084        453195299        453158412        453121394        453084444
       453047268        453009987        452972557        452935190       
452898224        452860349        452822513        452784671        452746589   
    452707854        442913398        442739165        453335028       
453298374        442771739      453232092        453195307        453158420     
  453121402        453084345        453047276        453009995        452972565
       452935091        452898232        452860356        452822521       
452784689        452746597        452707862        442913430        442739207   
    453335036        453298382        442771085      453232100        453195315
       453158438        453121410        453084352        453047284       
453010001        452972573        452934995        452898240        452860364   
    452822539        452784697        452746498        452707870       
442912846        442739330        453335044        453298283        442770459   
  453232118        453195216        453158446        453121428        453084360
       453047292        453010019        452972581        452935000       
452898257        452860372        452822547        452784705        452746399   
    452707888        442912879        442739348        453335051       
453298184        442769626      453232126        453195117        453158347     
  453121329        453084378        453047300        453010027        452972599
       452935018        452898265        452860380        452822554       
452784713        452746407        452707789        442912911        442738746   
    453334955        453298192        442769691      453232134        453195125
       453158248        453121220        453084386        453047318       
453010035        452972607        452935026        452898166        452860398   
    452822562        452784721        452746415        452707680       
442912945        442738878        453334856        453298200        442768248   
  453232142        453195133        453158255        453121238        453084394
       453047326        453010043        452972615        452935034       
452898067        452860281        452822570        452784622        452746423   
    452707698        442912978        442738951        453334872       
453298218        442767224      453232043        453195141        453158263     
  453121246        453084402        453047227        453010050        452972631
       452935042        452898075        452860182        452822588       
452784523        452746431        452707722        442913018        442738993   
    453334880        453298226        442766879      453231946        453195158
       453158271        453121253        453084410        453047128       
453009953        452972532        452935059        452898083        452860190   
    452822596        452784531        452746449        452707730       
442912473        442739009        453334898        453298234        442766994   
  453231953        453195166        453158289        453121261        453084428
       453047136        453009854        452972433        452935067       
452898091        452860208        452822497        452784549        452746456   
    452707748        442912481        442739033        453334906       
453298242        442766770      453231961        453195174        453158297     
  453121279        453084436        453047144        453009862        452972441
       452935075        452898109        452860216        452822398       
452784556        452746464        452707763        442912556        442738324   
    453334914        453298259        442766077      453231979        453195182
       453158305        453121287        453084337        453047151       
453009870        452972458        452935083        452898117        452860224   
    452822406        452784564        452746472        452707771       
442912598        442738357        453334922        453298267        442765541   
  453231987        453195190        453158313        453121295        453084238
       453047169        453009888        452972466        452934987       
452898125        452860232        452822414        452784572        452746480   
    452707672        442912606        442738449        453334930       
453298275        442765111      453231995        453195208        453158321     
  453121303        453084246        453047177        453009896        452972474
       452934896        452898133        452860240        452822422       
452784580        452746381        452707581        442912630        442738498   
    453334948        453298176        442764775      453232001        453195109
       453158339        453121311        453084253        453047185       
453009904        452972482        452934904        452898141        452860257   
    452822430        452784598        452746282        452707599       
442912655        442738506        453334849        453298077        442764379   
  453232019        453195000        453158230        453121212        453084261
       453047193        453009912        452972490        452934912       
452898158        452860273        452822448        452784606        452746290   
    452707615        442912671        442738514        453334740       
453298085        442764387      453232027        453195018        453158123     
  453121113        453084279        453047201        453009920        452972508
       452934920        452898059        452860174        452822455       
452784614        452746316        452707623        442912705        442738555   
    453334757        453298093        442764619      453232035        453195026
       453158131        453121121        453084287        453047219       
453009938        452972516        452934938        452897952        452860067   
    452822463        452784515        452746324        452707631       
442912796        442738571        453334765        453298101        442764130   
  453231938        453195034        453158149        453121139        453084295
       453047110        453009946        452972524        452934946       
452897960        452860075        452822471        452784390        452746332   
    452707649        442912176        442738605        453334773       
453298119        442763801      453231839        453195042        453158156     
  453121147        453084303        453047011        453009847        452972425
       452934953        452897978        452860083        452822489       
452784408        452746340        452707656        442912200        442738639   
    453334781        453298127        442763207      453231847        453195059
       453158164        453121154        453084311        453047029       
453009748        452972326        452934961        452897986        452860091   
    452822380        452784416        452746357        452707565       
442912291        442737813        453334799        453298135        442762480   
  453231854        453195067        453158180        453121162        453084329
       453047037        453009755        452972334        452934979       
452897994        452860117        452822281        452784424        452746373   
    452707490        442912341        442737888        453334807       
453298143        442761763      453231862        453195075        453158198     
  453121170        453084220        453047045        453009763        452972342
       452934870        452898000        452860125        452822299       
452784432        452746274        452707508        442912408        442737946   
    453334823        453298150        442760591      453231870        453195083
       453158206        453121188        453084121        453047052       
453009771        452972359        452934771        452898018        452860133   
    452822307        452784440        452746167        452707516       
442912424        442737979        453334831        453298168        442760252   
  453231888        453195091        453158214        453121196        453084139
       453047060        453009789        452972367        452934789       
452898026        452860141        452822315        452784457        452746175   
    452707532        442912432        442737987        453334732       
453298069        442759874      453231896        453194995        453158222     
  453121204        453084147        453047078        453009797        452972375
       452934797        452898034        452860158        452822323       
452784465        452746183        452707540        442911715        442738019   
    453334633        453297962        442759122      453231904        453194896
       453158115        453121105        453084154        453047086       
453009805        452972391        452934805        452898042        452860166   
    452822331        452784499        452746191        452707458       
442911731        442738068        453334641        453297970        442758652   
  453231912        453194904        453158016        453121006        453084162
       453047094        453009813        452972409        452934813       
452897945        452860059        452822349        452784507        452746209   
    452707359        442911780        442738233        453334658       
453297988        442758975      453231920        453194912        453158032     
  453121014        453084170        453047102        453009821        452972417
       452934821        452897846        452859952        452822356       
452784382        452746217        452707367        442911848        442738258   
    453334666        453297996        442758991      453231821        453194920
       453158040        453121022        453084188        453047003       
453009839        452972318        452934839        452897853        452859960   
    452822364        452784291        452746225        452707375       
442911913        442738266        453334674        453298002        442758538   
  453231722        453194938        453158057        453121030        453084196
       453046906        453009730        452972219        452934847       
452897861        452859978        452822372        452784309        452746241   
    452707409        442912093        442737524        453334682       
453298010        442758082      453231730        453194946        453158065     
  453121048        453084204        453046914        453009631        452972227
       452934854        452897879        452859986        452822273       
452784317        452746266        452707441        442912127        442737615   
    453334690        453298028        442757860      453231748        453194953
       453158073        453121055        453084212        453046922       
453009649        452972235        452934862        452897887        452860000   
    452822174        452784325        452746159        452707342       
442912135        442737623        453334708        453298036        442756706   
  453231755        453194961        453158081        453121063        453084113
       453046930        453009656        452972243        452934763       
452897895        452860018        452822182        452784341        452746050   
    452707268        442911244        442737649        453334716       
453298044        442756441      453231763        453194979        453158099     
  453121071        453084014        453046948        453009664        452972250
       452934664        452897903        452860026        452822190       
452784358        452746068        452707276        442911269        442737656   
    453334724        453298051        442756573      453231771        453194987
       453158107        453121089        453084022        453046955       
453009672        452972268        452934672        452897911        452860034   
    452822208        452784366        452746076        452707284       
442911285        442737664        453334625        453297954        442755864   
  453231789        453194888        453158008        453121097        453084030
       453046963        453009698        452972276        452934680       
452897929        452860042        452822216        452784374        452746084   
    452707292        442911368        442737714        453334526       
453297855        442755161      453231797        453194789        453157919     
  453120990        453084048        453046971        453009706        452972284
       452934698        452897937        452859945        452822224       
452784275        452746092        452707300        442911426        442737730   
    453334534        453297863        442755237      453231805        453194797
       453157927        453120891        453084055        453046989       
453009714        452972292        452934706        452897838        452859846   
    452822240        452784176        452746100        452707326       
442911533        442737136        453334542        453297871        442755260   
  453231813        453194805        453157935        453120909        453084063
       453046997        453009722        452972300        452934714       
452897721        452859853        452822257        452784184        452746118   
    452707334        442911541        442737151        453334559       
453297889        442754768      453231714        453194813        453157943     
  453120917        453084071        453046898        453009623        452972201
       452934722        452897739        452859861        452822265       
452784192        452746126        452707235        442911640        442737169   
    453334567        453297897        442754461      453231615        453194821
       453157950        453120925        453084089        453046799       
453009524        452972102        452934730        452897762        452859879   
    452822166        452784200        452746134        452707136       
442910881        442737367        453334575        453297905        442754164   
  453231623        453194839        453157968        453120933        453084097
       453046807        453009532        452972110        452934748       
452897770        452859887        452822067        452784218        452746142   
    452707144        442910956        442737391        453334583       
453297913        442754297      453231649        453194847        453157976     
  453120941        453084105        453046815        453009540        452972128
       452934755        452897788        452859895        452822075       
452784226        452746035        452707169        442910964        442737433   
    453334591        453297921        442753653      453231656        453194854
       453157984        453120958        453084006        453046823       
453009557        452972136        452934656        452897804        452859903   
    452822083        452784234        452745938        452707177       
442910998        442737458        453334609        453297939        442753323   
  453231664        453194862        453157992        453120966        453083909
       453046831        453009565        452972144        452934557       
452897812        452859911        452822091        452784242        452745946   
    452707193        442911012        442736724        453334617       
453297947        442752481      453231672        453194870        453157893     
  453120974        453083917        453046856        453009573        452972151
       452934565        452897820        452859929        452822109       
452784259        452745953        452707201        442911038        442736757   
    453334518        453297848        442752739      453231680        453194771
       453157794        453120982        453083925        453046864       
453009581        452972169        452934573        452897713        452859937   
    452822117        452784267        452745979        452707219       
442911061        442736773        453334419        453297749        442752234   
  453231698        453194672        453157802        453120883        453083933
       453046872        453009599        452972177        452934581       
452897614        452859838        452822125        452784168        452745995   
    452707227        442911160        442736781        453334427       
453297764        442752374      453231706        453194680        453157810     
  453120784        453083941        453046880        453009607        452972185
       452934599        452897622        452859739        452822133       
452784069        452746001        452707045        442911178        442736898   
    453334435        453297772        442751921      453231607        453194698
       453157828        453120792        453083958        453046781       
453009615        452972193        452934607        452897630        452859747   
    452822141        452784077        452746019        452707052       
442911210        442736948        453334443        453297780        442751970   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453231508        453194706        453157836        453120800        453083966   
    453046682        453009516        452971997        452934615       
452897648        452859754        452822158        452784085        452746027   
    452707060        442910485        442736963        453334450       
453297798        442751475      453231516        453194714        453157844     
  453120818        453083974        453046690        453009417        452972003
       452934623        452897655        452859762        452822059       
452784093        452745821        452707078        442910576        442737052   
    453334468        453297806        442751343      453231524        453194722
       453157851        453120826        453083982        453046708       
453009425        452972011        452934631        452897663        452859770   
    452821960        452784101        452745839        452707086       
442910618        442737060        453334476        453297814        442750212   
  453231532        453194730        453157869        453120834        453083990
       453046716        453009433        452972029        452934649       
452897671        452859788        452821978        452784119        452745847   
    452707094        442910659        442737078        453334484       
453297822        442750287      453231540        453194748        453157877     
  453120842        453083891        453046724        453009441        452972037
       452934540        452897689        452859796        452821986       
452784127        452745854        452707110        442910675        442736310   
    453334492        453297830        442749578      453231557        453194755
       453157885        453120859        453083792        453046740       
453009458        452972045        452934441        452897697        452859804   
    452821994        452784135        452745862        452707011       
442910741        442736336        453334500        453297731        442747705   
  453231565        453194763        453157786        453120867        453083800
       453046757        453009466        452972052        452934458       
452897705        452859812        452822000        452784143        452745870   
    452706914        442910766        442736377        453334401       
453297640        442747127      453231573        453194664        453157687     
  453120875        453083818        453046765        453009474        452972060
       452934466        452897606        452859820        452822018       
452784150        452745888        452706922        442910857        442736468   
    453334294        453297657        442746749      453231581        453194565
       453157695        453120776        453083826        453046773       
453009482        452972078        452934474        452897507        452859721   
    452822026        452784051        452745896        452706930       
442910865        442736518        453334302        453297665        442746194   
  453231599        453194573        453157703        453120677        453083834
       453046674        453009490        452972086        452934482       
452897515        452859622        452822034        452783954        452745904   
    452706948        442910113        442736583        453334310       
453297673        442745352      453231490        453194581        453157711     
  453120685        453083842        453046567        453009409        452971989
       452934490        452897523        452859630        452821945       
452783962        452745912        452706955        442910147        442736682   
    453334328        453297681        442745089      453231391        453194599
       453157729        453120693        453083859        453046575       
453009300        452971880        452934508        452897531        452859648   
    452821853        452783970        452745813        452706963       
442910196        442736716        453334336        453297699        442745253   
  453231409        453194607        453157737        453120701        453083867
       453046583        453009318        452971898        452934516       
452897549        452859655        452821861        452783988        452745706   
    452706971        442910253        442735809        453334344       
453297707        442744033      453231417        453194615        453157745     
  453120719        453083875        453046591        453009326        452971906
       452934524        452897556        452859663        452821879       
452783996        452745714        452706989        442910261        442735817   
    453334351        453297715        442743373      453231425        453194623
       453157752        453120727        453083883        453046609       
453009334        452971914        452934433        452897564        452859671   
    452821887        452784002        452745722        452706997       
442910279        442735874        453334369        453297723        442742920   
  453231433        453194631        453157760        453120735        453083784
       453046625        453009342        452971922        452934326       
452897572        452859689        452821895        452784010        452745730   
    452707003        442910329        442735940        453334377       
453297624        442742243      453231441        453194649        453157778     
  453120743        453083685        453046633        453009359        452971930
       452934334        452897580        452859697        452821903       
452784028        452745748        452706906        442910360        442736146   
    453334385        453297525        442742151      453231458        453194656
       453157679        453120750        453083693        453046658       
453009367        452971948        452934342        452897598        452859705   
    452821911        452784036        452745755        452706807       
442910394        442736211        453334286        453297533        442742235   
  453231466        453194557        453157570        453120768        453083701
       453046666        453009375        452971955        452934359       
452897499        452859713        452821929        452784044        452745763   
    452706815        442910436        442736260        453334393       
453297541        442741716      453231474        453194458        453157588     
  453120669        453083719        453046559        453009383        452971963
       452934367        452897390        452859614        452821937       
452783947        452745771        452706831        442909701        442736302   
    453334187        453297558        442741187      453231482        453194466
       453157596        453120560        453083727        453046450       
453009391        452971971        452934375        452897408        452859515   
    452821838        452783848        452745789        452706849       
442909727        442735312        453334195        453297566        442740684   
  453231383        453194474        453157604        453120578        453083735
       453046468        453009292        452971872        452934383       
452897416        452859523        452821739        452783863        452745797   
    452706856        442909834        442735353        453334203       
453297574        442740163      453231284        453194482        453157612     
  453120586        453083743        453046476        453009193        452971773
       452934391        452897424        452859531        452821747       
452783871        452745698        452706864        442909867        442735361   
    453334211        453297582        442739801      453231292        453194490
       453157620        453120594        453083750        453046484       
453009201        452971781        452934409        452897432        452859549   
    452821754        452783889        452745581        452706872       
442909966        442735585        453334229        453297590        442739579   
  453231318        453194508        453157638        453120602        453083768
       453046492        453009219        452971799        452934417       
452897440        452859556        452821762        452783897        452745599   
    452706880        442910006        442734786        453334237       
453297608        442739694      453231326        453194516        453157646     
  453120610        453083776        453046500        453009227        452971807
       452934318        452897457        452859564        452821770       
452783905        452745607        452706898        442910014        442734802   
    453334245        453297616        442739132      453231334        453194524
       453157653        453120628        453083677        453046518       
453009235        452971815        452934201        452897465        452859572   
    452821788        452783913        452745615        452706799       
442910030        442735049        453334252        453297517        442739389   
  453231342        453194532        453157661        453120636        453083578
       453046526        453009243        452971823        452934227       
452897473        452859580        452821796        452783921        452745631   
    452706690        442910071        442735056        453334260       
453297418        442738985      453231359        453194540        453157562     
  453120644        453083586        453046534        453009250        452971831
       452934235        452897481        452859598        452821804       
452783939        452745649        452706708        442910097        442735064   
    453334278        453297426        442737797      453231367        453194441
       453157463        453120651        453083594        453046542       
453009268        452971849        452934243        452897382        452859606   
    452821812        452783830        452745656        452706716       
442909321        442735098        453334070        453297434        442737029   
  453231375        453194342        453157471        453120552        453083602
       453046344        453009276        452971856        452934250       
452897267        452859507        452821820        452783731        452745664   
    452706724        442909362        442734349        453334088       
453297442        442736369      453231276        453194359        453157497     
  453120453        453083610        453046351        453009284        452971864
       452934268        452897275        452859408        452821721       
452783749        452745672        452706740        442909388        442734448   
    453334096        453297459        442736591      453231177        453194367
       453157505        453120461        453083628        453046369       
453009086        452971765        452934276        452897283        452859416   
    452821622        452783756        452745573        452706757       
442909578        442734455        453334104        453297467        442735296   
  453231185        453194375        453157513        453120479        453083636
       453046377        453009094        452971666        452934284       
452897291        452859424        452821630        452783764        452745474   
    452706765        442909602        442734463        453334112       
453297475        442735130      453231193        453194383        453157521     
  453120487        453083644        453046385        453009102        452971674
       452934292        452897309        452859432        452821648       
452783772        452745482        452706773        442909628        442734596   
    453334120        453297483        442734711      453231219        453194391
       453157539        453120495        453083651        453046393       
453009110        452971682        452934300        452897317        452859457   
    452821655        452783780        452745490        452706781       
442909636        442734703        453334138        453297491        442734117   
  453231227        453194409        453157547        453120503        453083669
       453046401        453009128        452971690        452934193       
452897325        452859465        452821663        452783798        452745508   
    452706682        442908984        442734729        453334146       
453297509        442732988      453231235        453194417        453157554     
  453120511        453083560        453046419        453009136        452971708
       452934094        452897333        452859473        452821671       
452783806        452745516        452706583        442909008        442733887   
    453334153        453297400        442731626      453231243        453194425
       453157455        453120529        453083461        453046427       
453009144        452971716        452934102        452897366        452859481   
    452821689        452783814        452745524        452706591       
442909065        442734026        453334161        453297301        442730891   
  453231250        453194433        453157356        453120537        453083479
       453046435        453009151        452971724        452934110       
452897374        452859499        452821697        452783822        452745532   
    452706609        442909073        442734091        453334062       
453297319        442730966      453231268        453194334        453157364     
  453120545        453083487        453046336        453009169        452971732
       452934128        452897259        452859390        452821705       
452783723        452745540        452706617        442909149        442734133   
    453333965        453297327        442730313      453231169        453194235
       453157372        453120446        453083495        453046237       
453009177        452971740        452934136        452897150        452859291   
    452821713        452783624        452745557        452706625       
442909230        442734240        453333973        453297335        442727939   
  453231060        453194243        453157380        453120347        453083503
       453046245        453009078        452971757        452934144       
452897168        452859309        452821614        452783632        452745565   
    452706633        442909255        442733382        453333981       
453297343        442727335      453231078        453194250        453157398     
  453120354        453083511        453046252        453008971        452971658
       452934151        452897176        452859317        452821515       
452783640        452745466        452706641        442909263        442733655   
    453333999        453297350        442727228      453231086        453194268
       453157406        453120362        453083529        453046260       
453008989        452971542        452934169        452897184        452859325   
    452821523        452783657        452745367        452706658       
442908620        442733705        453334005        453297368        442726477   
  453231094        453194276        453157414        453120370        453083537
       453046278        453008997        452971559        452934177       
452897192        452859333        452821531        452783665        452745375   
    452706666        442908653        442733713        453334013       
453297376        442724027      453231102        453194284        453157422     
  453120388        453083545        453046286        453009003        452971567
       452934185        452897200        452859341        452821549       
452783673        452745383        452706674        442908729        442733721   
    453334021        453297384        442723581      453231110        453194292
       453157430        453120396        453083552        453046294       
453009011        452971575        452934086        452897218        452859358   
    452821556        452783681        452745391        452706575       
442908737        442733788        453334039        453297392        442723896   
  453231128        453194300        453157448        453120404        453083453
       453046302        453009029        452971583        452933989       
452897226        452859366        452821564        452783699        452745409   
    452706476        442908745        442733879        453334047       
453297293        442723466      453231136        453194318        453157349     
  453120412        453083354        453046310        453009037        452971591
       452933997        452897234        452859374        452821572       
452783707        452745417        452706484        442908802        442733002   
    453334054        453297194        442723490      453231144        453194326
       453157232        453120420        453083362        453046328       
453009045        452971609        452934003        452897242        452859382   
    452821580        452783715        452745425        452706492       
442908877        442733051        453333858        453297202        442723508   
  453231151        453194227        453157240        453120438        453083370
       453046229        453009052        452971617        452934011       
452897143        452859283        452821598        452783616        452745433   
    452706518        442908893        442733150        453333866       
453297210        442722120      453231052        453194128        453157257     
  453120339        453083388        453046120        453009060        452971633
       452934029        452897044        452859184        452821606       
452783517        452745441        452706526        442908349        442733184   
    453333874        453297228        442721817      453230955        453194136
       453157265        453120230        453083396        453046138       
453008963        452971641        452934037        452897051        452859192   
    452821507        452783533        452745458        452706534       
442908372        442733275        453333882        453297236        442721619   
  453230963        453194144        453157273        453120248        453083404
       453046146        453008864        452971534        452934045       
452897069        452859200        452821408        452783541        452745359   
    452706542        442908398        442733317        453333890       
453297244        442721163      453230971        453194151        453157281     
  453120263        453083412        453046153        453008872        452971435
       452934052        452897077        452859218        452821416       
452783558        452745250        452706559        442908455        442733333   
    453333908        453297251        442720710      453230989        453194169
       453157299        453120271        453083420        453046161       
453008880        452971443        452934060        452897085        452859226   
    452821424        452783566        452745268        452706567       
442908471        442733374        453333916        453297269        442719779   
  453230997        453194177        453157307        453120289        453083438
       453046179        453008898        452971450        452934078       
452897093        452859234        452821432        452783582        452745276   
    452706468        442908513        442732517        453333924       
453297277        442717229      453231003        453194185        453157315     
  453120297        453083446        453046187        453008906        452971468
       452933971        452897101        452859242        452821440       
452783590        452745284        452706369        442908521        442732590   
    453333932        453297285        442715777      453231011        453194193
       453157323        453120305        453083347        453046195       
453008914        452971476        452933872        452897119        452859259   
    452821457        452783608        452745292        452706377       
442908570        442732640        453333940        453297186        442714580   
  453231029        453194201        453157224        453120313        453083248
       453046203        453008922        452971484        452933880       
452897127        452859267        452821465        452783509        452745300   
    452706385        442907937        442732780        453333841       
453297079        442714630      453231037        453194110        453157125     
  453120321        453083255        453046211        453008930        452971492
       452933898        452897135        452859275        452821473       
452783400        452745318        452706393        442907960        442732848   
    453333742        453297087        442714697      453231045        453194011
       453157133        453120222        453083263        453046112       
453008948        452971500        452933906        452897036        452859176   
    452821481        452783418        452745326        452706401       
442908034        442732921        453333759        453297095        442714820   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453230948        453194029        453157141        453120123        453083271   
    453046013        453008955        452971518        452933914       
452896939        452859077        452821499        452783426        452745334   
    452706427        442908059        442732996        453333767       
453297103        442714341      453230849        453194037        453157158     
  453120131        453083289        453046021        453008856        452971526
       452933922        452896947        452859085        452821390       
452783434        452745342        452706443        442908174        442732327   
    453333775        453297111        442712782      453230856        453194045
       453157166        453120149        453083297        453046039       
453008757        452971427        452933930        452896954        452859093   
    452821291        452783442        452745243        452706450       
442908224        442732343        453333783        453297137        442713129   
  453230864        453194052        453157174        453120156        453083305
       453046047        453008765        452971328        452933948       
452896962        452859101        452821309        452783459        452745144   
    452706351        442908257        442732384        453333791       
453297145        442711651      453230872        453194060        453157182     
  453120164        453083321        453046054        453008773        452971336
       452933955        452896970        452859119        452821317       
452783467        452745151        452706252        442907614        442732392   
    453333809        453297152        442711727      453230880        453194078
       453157190        453120172        453083339        453046062       
453008781        452971344        452933963        452896988        452859127   
    452821325        452783475        452745169        452706278       
442907630        442732418        453333817        453297160        442709838   
  453230898        453194086        453157208        453120180        453083230
       453046070        453008799        452971351        452933864       
452896996        452859135        452821333        452783483        452745177   
    452706286        442907663        442732442        453333825       
453297178        442709424      453230906        453194094        453157216     
  453120198        453083131        453046088        453008807        452971369
       452933765        452897002        452859143        452821341       
452783491        452745185        452706294        442907697        442732459   
    453333833        453297061        442709523      453230914        453194102
       453157117        453120206        453083149        453046096       
453008815        452971377        452933773        452897010        452859150   
    452821358        452783392        452745193        452706302       
442907796        442732467        453333734        453296956        442709655   
  453230922        453194003        453157018        453120214        453083156
       453046005        453008823        452971385        452933781       
452897028        452859168        452821366        452783293        452745201   
    452706310        442907838        442732483        453333635       
453296964        442708699      453230930        453193906        453157026     
  453120115        453083164        453045908        453008831        452971393
       452933799        452896921        452859069        452821374       
452783301        452745219        452706328        442907267        442731857   
    453333643        453296972        442708020      453230831        453193914
       453157034        453120016        453083172        453045916       
453008740        452971401        452933807        452896822        452858954   
    452821382        452783319        452745227        452706344       
442907374        442731907        453333650        453296980        442707345   
  453230732        453193922        453157042        453120024        453083180
       453045924        453008641        452971419        452933815       
452896830        452858962        452821283        452783327        452745235   
    452706245        442907457        442731931        453333668       
453296998        442707519      453230740        453193930        453157059     
  453120032        453083198        453045932        453008658        452971310
       452933823        452896848        452858970        452821184       
452783335        452745136        452706146        442907481        442732020   
    453333676        453297004        442707055      453230757        453193948
       453157067        453120040        453083206        453045940       
453008666        452971211        452933831        452896855        452858988   
    452821192        452783343        452745037        452706153       
442907499        442732053        453333684        453297012        442707139   
  453230765        453193955        453157075        453120057        453083214
       453045957        453008674        452971229        452933849       
452896863        452858996        452821200        452783350        452745045   
    452706179        442907507        442732236        453333692       
453297038        442706628      453230773        453193963        453157083     
  453120065        453083222        453045965        453008682        452971237
       452933856        452896871        452859002        452821218       
452783368        452745052        452706187        442907515        442732251   
    453333700        453297046        442706842      453230781        453193971
       453157091        453120073        453083123        453045973       
453008690        452971245        452933757        452896889        452859028   
    452821226        452783376        452745060        452706195       
442907531        442732293        453333718        453297053        442707022   
  453230799        453193989        453157109        453120081        453083024
       453045981        453008708        452971252        452933641       
452896897        452859036        452821234        452783384        452745078   
    452706211        442907564        442732319        453333726       
453296949        442706289      453230807        453193997        453157000     
  453120099        453083032        453045999        453008716        452971260
       452933658        452896905        452859044        452821242       
452783285        452745086        452706229        442906749        442731436   
    453333528        453296840        442705877      453230815        453193898
       453156903        453120107        453083040        453045890       
453008724        452971278        452933666        452896913        452859051   
    452821259        452783178        452745094        452706237       
442906798        442731493        453333536        453296865        442704649   
  453230823        453193799        453156911        453120008        453083057
       453045791        453008732        452971286        452933682       
452896814        452858947        452821267        452783186        452745102   
    452706138        442906855        442731527        453333544       
453296873        442704482      453230625        453193807        453156929     
  453119901        453083065        453045809        453008633        452971294
       452933690        452896715        452858855        452821176       
452783194        452745110        452706039        442906913        442731535   
    453333551        453296881        442704615      453230633        453193815
       453156937        453119919        453083073        453045817       
453008534        452971302        452933716        452896723        452858863   
    452821077        452783210        452745128        452706047       
442906921        442731550        453333569        453296899        442703146   
  453230641        453193823        453156945        453119927        453083081
       453045825        453008542        452971203        452933724       
452896731        452858871        452821085        452783228        452745029   
    452706054        442906939        442731618        453333577       
453296907        442702171      453230658        453193831        453156952     
  453119935        453083099        453045833        453008559        452971104
       452933732        452896749        452858889        452821093       
452783236        452744915        452706070        442907200        442731642   
    453333585        453296915        442701355      453230666        453193849
       453156960        453119943        453083107        453045841       
453008567        452971112        452933740        452896756        452858897   
    452821101        452783244        452744923        452706088       
442907259        442731766        453333593        453296923        442701660   
  453230674        453193856        453156978        453119950        453083115
       453045858        453008575        452971120        452933534       
452896764        452858905        452821119        452783251        452744931   
    452706104        442906384        442731816        453333601       
453296931        442701173      453230682        453193864        453156986     
  453119968        453083016        453045866        453008583        452971138
       452933542        452896772        452858921        452821127       
452783269        452744949        452706120        442906400        442731105   
    453333619        453296832        442700274      453230690        453193872
       453156994        453119976        453082919        453045874       
453008591        452971146        452933559        452896780        452858939   
    452821135        452783277        452744964        452706021       
442906426        442731139        453333510        453296741        442699625   
  453230708        453193880        453156895        453119984        453082927
       453045882        453008609        452971153        452933567       
452896798        452858830        452821150        452783160        452744972   
    452705924        442906459        442731196        453333411       
453296758        442699641      453230716        453193781        453156796     
  453119992        453082935        453045783        453008617        452971161
       452933575        452896806        452858731        452821168       
452783053        452744980        452705932        442906541        442731329   
    453333429        453296766        442699872      453230617        453193682
       453156804        453119893        453082943        453045684       
453008625        452971179        452933583        452896707        452858749   
    452821069        452783061        452744998        452705940       
442906558        442731337        453333437        453296774        442699450   
  453230518        453193690        453156812        453119794        453082950
       453045692        453008427        452971187        452933609       
452896590        452858756        452820962        452783087        452745003   
    452705957        442906616        442731345        453333445       
453296782        442698080      453230526        453193708        453156820     
  453119802        453082968        453045700        453008435        452971195
       452933617        452896608        452858764        452820970       
452783095        452745011        452705965        442906657        442731352   
    453333452        453296790        442696274      453230534        453193716
       453156838        453119810        453082976        453045718       
453008443        452971096        452933625        452896616        452858772   
    452820988        452783103        452744907        452705973       
442906699        442731428        453333460        453296808        442695573   
  453230542        453193724        453156846        453119828        453082984
       453045726        453008450        452970999        452933526       
452896624        452858780        452820996        452783111        452744808   
    452705981        442906715        442730859        453333478       
453296816        442695177      453230559        453193740        453156853     
  453119836        453082992        453045734        453008476        452971005
       452933435        452896632        452858798        452821002       
452783129        452744816        452705999        442906723        442730875   
    453333486        453296824        442694386      453230567        453193757
       453156861        453119844        453083008        453045759       
453008484        452971013        452933443        452896640        452858806   
    452821010        452783137        452744824        452706005       
442906103        442730917        453333494        453296725        442693347   
  453230575        453193765        453156879        453119851        453082901
       453045767        453008492        452971021        452933450       
452896657        452858814        452821028        452783145        452744832   
    452706013        442906137        442730990        453333502       
453296626        442692828      453230583        453193773        453156887     
  453119869        453082802        453045775        453008500        452971039
       452933468        452896673        452858822        452821036       
452783152        452744840        452705916        442906152        442731006   
    453333403        453296634        442692091      453230591        453193674
       453156788        453119877        453082810        453045676       
453008518        452971047        452933476        452896681        452858723   
    452821044        452783046        452744857        452705817       
442906186        442731014        453333304        453296642        442690608   
  453230609        453193575        453156689        453119885        453082828
       453045577        453008419        452971054        452933484       
452896699        452858632        452821051        452782949        452744865   
    452705825        442906194        442731030        453333312       
453296659        442690178      453230500        453193583        453156697     
  453119786        453082836        453045585        453008310        452971062
       452933492        452896582        452858640        452820954       
452782956        452744873        452705833        442906269        442731055   
    453333320        453296667        442689345      453230401        453193591
       453156705        453119687        453082844        453045601       
453008328        452971070        452933500        452896483        452858657   
    452820855        452782964        452744881        452705841       
442906319        442731063        453333338        453296675        442688974   
  453230419        453193609        453156713        453119703        453082851
       453045619        453008336        452971088        452933518       
452896491        452858665        452820863        452782972        452744899   
    452705858        442906343        442730446        453333346       
453296683        442687497      453230427        453193617        453156721     
  453119711        453082869        453045627        453008344        452970981
       452933419        452896509        452858673        452820871       
452782980        452744790        452705866        442906350        442730487   
    453333353        453296691        442685970      453230435        453193625
       453156739        453119729        453082877        453045635       
453008351        452970874        452933310        452896517        452858681   
    452820889        452782998        452744691        452705874       
442905675        442730511        453333361        453296709        442685616   
  453230443        453193633        453156747        453119737        453082885
       453045643        453008369        452970882        452933328       
452896525        452858699        452820897        452783004        452744709   
    452705890        442905709        442730628        453333379       
453296717        442684148      453230450        453193641        453156754     
  453119745        453082893        453045650        453008377        452970908
       452933336        452896533        452858715        452820905       
452783012        452744717        452705908        442905725        442730651   
    453333387        453296618        442684254      453230476        453193658
       453156762        453119752        453082794        453045668       
453008393        452970916        452933344        452896541        452858517   
    452820913        452783038        452744725        452705809       
442905873        442730784        453333395        453296519        442682852   
  453230484        453193666        453156770        453119760        453082695
       453045569        453008401        452970932        452933351       
452896558        452858525        452820921        452782931        452744733   
    452705700        442905980        442730792        453333197       
453296527        442681763      453230492        453193567        453156671     
  453119778        453082703        453045478        453008302        452970940
       452933369        452896566        452858533        452820939       
452782832        452744741        452705718        442906020        442730818   
    453333205        453296535        442681581      453230393        453193468
       453156572        453119679        453082711        453045486       
453008203        452970957        452933377        452896574        452858541   
    452820947        452782840        452744758        452705734       
442906079        442730834        453333213        453296543        442680393   
  453230294        453193476        453156580        453119562        453082729
       453045494        453008211        452970965        452933385       
452896475        452858558        452820848        452782857        452744766   
    452705759        442905154        442730172        453333221       
453296550        442680039      453230302        453193484        453156598     
  453119570        453082737        453045502        453008237        452970866
       452933393        452896368        452858566        452820749       
452782865        452744774        452705783        442905196        442730230   
    453333239        453296568        442680237      453230310        453193492
       453156606        453119596        453082745        453045510       
453008245        452970767        452933401        452896384        452858582   
    452820756        452782873        452744782        452705791       
442905261        442730248        453333247        453296576        442679304   
  453230328        453193500        453156614        453119604        453082752
       453045528        453008252        452970775        452933302       
452896392        452858590        452820764        452782881        452744683   
    452705692        442905394        442730255        453333254       
453296584        442675914      453230336        453193526        453156622     
  453119612        453082760        453045536        453008260        452970783
       452933203        452896400        452858491        452820772       
452782899        452744584        452705593        442905451        442730347   
    453333262        453296592        442674107      453230344        453193534
       453156630        453119620        453082778        453045544       
453008278        452970791        452933211        452896418        452858392   
    452820780        452782907        452744592        452705601       
442905469        442730362        453333270        453296600        442674198   
  453230351        453193542        453156648        453119638        453082786
       453045551        453008286        452970809        452933229       
452896426        452858400        452820798        452782915        452744600   
    452705619        442905527        442730404        453333288       
453296501        442668786      453230369        453193559        453156655     
  453119646        453082687        453045452        453008294        452970817
       452933237        452896434        452858434        452820806       
452782923        452744618        452705627        442905550        442729901   
    453333189        453296402        442668083      453230377        453193450
       453156663        453119653        453082588        453045353       
453008195        452970825        452933245        452896442        452858442   
    452820814        452782824        452744626        452705635       
442904678        442729927        453333080        453296410        442665147   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453230385        453193351        453156564        453119661        453082596   
    453045361        453008096        452970833        452933252       
452896459        452858459        452820822        452782725        452744642   
    452705650        442904728        442729992        453333098       
453296428        442663795      453230286        453193369        453156465     
  453119554        453082604        453045387        453008104        452970841
       452933260        452896467        452858467        452820830       
452782733        452744659        452705676        442904736        442730008   
    453333106        453296436        442662581      453230187        453193377
       453156473        453119455        453082612        453045395       
453008112        452970858        452933278        452896350        452858475   
    452820731        452782741        452744667        452705684       
442904777        442730057        453333114        453296444        442662763   
  453230195        453193385        453156481        453119463        453082620
       453045403        453008120        452970759        452933286       
452896251        452858483        452820632        452782758        452744675   
    452705585        442904892        442730115        453333122       
453296451        442661195      453230203        453193393        453156499     
  453119471        453082638        453045411        453008138        452970650
       452933294        452896269        452858384        452820640       
452782766        452744576        452705486        442904900        442729380   
    453333130        453296469        442645560      453230211        453193401
       453156507        453119489        453082646        453045429       
453008146        452970668        452933195        452896277        452858285   
    452820657        452782774        452744477        452705494       
442905048        442729463        453333148        453296477        442639571   
  453230229        453193419        453156515        453119497        453082653
       453045437        453008153        452970676        452933096       
452896285        452858293        452820665        452782782        452744485   
    452705502        442905071        442729547        453333155       
453296485        442637310      453230237        453193427        453156523     
  453119505        453082661        453045445        453008161        452970684
       452933104        452896293        452858301        452820673       
452782790        452744493        452705510        442904215        442729554   
    453333163        453296493        442631792      453230245        453193435
       453156531        453119513        453082679        453045346       
453008179        452970692        452933112        452896301        452858319   
    452820699        452782808        452744501        452705528       
442904231        442729588        453333171        453296394        442629598   
  453230252        453193443        453156549        453119521        453082570
       453045247        453008187        452970700        452933120       
452896319        452858327        452820707        452782618        452744519   
    452705536        442904249        442728994        453333072       
453296295        442624706      453230260        453193344        453156556     
  453119539        453082471        453045254        453008088        452970718
       452933138        452896327        452858335        452820715       
452782626        452744527        452705544        442904355        442729042   
    453332975        453296303        442619029      453230278        453193245
       453156457        453119547        453082489        453045262       
453007981        452970726        452933146        452896335        452858343   
    452820723        452782634        452744535        452705551       
442904363        442729059        453332983        453296311        442609293   
  453230179        453193252        453156341        453119448        453082497
       453045270        453007999        452970734        452933153       
452896343        452858368        452820624        452782642        452744543   
    452705569        442904413        442729083        453332991       
453296329        442599940      453230070        453193260        453156358     
  453119349        453082505        453045288        453008005        452970742
       452933161        452896244        452858376        452820525       
452782659        452744550        452705577        442904579        442729091   
    453333007        453296337        442591475      453230088        453193278
       453156366        453119356        453082513        453045296       
453008013        452970643        452933179        452896152        452858277   
    452820533        452782675        452744568        452705478       
442904587        442729109        453333015        453296345        442576377   
  453230096        453193286        453156374        453119364        453082521
       453045304        453008021        452970544        452933187       
452896160        452858178        452820541        452782683        452744360   
    452705361        442904611        442729182        453333023       
453296352        442560272      453230104        453193294        453156382     
  453119372        453082539        453045312        453008039        452970551
       452933088        452896178        452858186        452820558       
452782691        452744378        452705387        442904645        442729190   
    453333031        453296360        442559597      453230112        453193302
       453156390        453119380        453082547        453045320       
453008047        452970577        452932981        452896186        452858202   
    452820566        452782709        452744386        452705395       
442903886        442729307        453333049        453296378        442528451   
  453230120        453193310        453156416        453119398        453082554
       453045338        453008054        452970585        452932999       
452896194        452858210        452820574        452782600        452744394   
    452705403        442903902        442729331        453333056       
453296386        442522884      453230138        453193328        453156424     
  453119406        453082562        453045239        453008062        452970593
       452933005        452896202        452858228        452820582       
452782493        452744402        452705429        442903944        442728291   
    453333064        453296287        442514444      453230146        453193336
       453156432        453119414        453082463        453045130       
453008070        452970601        452933013        452896210        452858236   
    452820590        452782501        452744410        452705445       
442903977        442728317        453332967        453296188        442506051   
  453230153        453193237        453156440        453119422        453082364
       453045148        453007973        452970619        452933021       
452896228        452858244        452820608        452782527        452744428   
    452705452        442903985        442728416        453332868       
453296196        442459335      453230161        453193138        453156333     
  453119430        453082372        453045155        453007874        452970627
       452933039        452896236        452858251        452820616       
452782535        452744436        452705460        442904025        442728424   
    453332876        453296204        442445201      453230062        453193146
       453156234        453119331        453082380        453045163       
453007882        452970635        452933047        452896137        452858269   
    452820517        452782543        452744444        452705254       
442904033        442728473        453332884        453296212        442368296   
  453229965        453193153        453156242        453119232        453082398
       453045171        453007890        452970536        452933054       
452896038        452858160        452820400        452782550        452744451   
    452705262        442904041        442728614        453332892       
453296220        442363396      453229973        453193161        453156259     
  453119240        453082406        453045189        453007908        452970437
       452933062        452896046        452858061        452820418       
452782568        452744352        452705270        442904132        442728622   
    453332900        453296238        442360970      453229981        453193179
       453156267        453119257        453082414        453045197       
453007916        452970445        452933070        452896053        452858079   
    452820426        452782576        452744253        452705288       
442904165        442727988        453332918        453296246        442330478   
  453229999        453193187        453156275        453119265        453082422
       453045205        453007924        452970452        452932973       
452896061        452858087        452820434        452782485        452744261   
    452705320        442903464        442728002        453332926       
453296253        442292611      453230005        453193195        453156283     
  453119281        453082430        453045213        453007932        452970460
       452932874        452896079        452858095        452820442       
452782386        452744279        452705346        442903498        442728028   
    453332934        453296261        442271466      453230013        453193203
       453156291        453119299        453082448        453045221       
453007940        452970478        452932882        452896087        452858103   
    452820459        452782402        452744287        452705247       
442903514        442728044        453332942        453296279        442200978   
  453230021        453193211        453156309        453119307        453082455
       453045122        453007957        452970486        452932890       
452896095        452858111        452820467        452782410        452744295   
    452705148        442903555        442728093        453332959       
453296170        442156378      453230039        453193229        453156317     
  453119315        453082356        453045023        453007965        452970494
       452932908        452896103        452858129        452820475       
452782428        452744303        452705155        442903563        442728168   
    453332850        453296071        442055281      453230047        453193120
       453156325        453119323        453082257        453045031       
453007866        452970502        452932916        452896111        452858137   
    452820491        452782436        452744311        452705163       
442903597        442728184        453332751        453296089        442024444   
  453230054        453193021        453156226        453119224        453082265
       453045049        453007767        452970510        452932924       
452896129        452858145        452820509        452782444        452744329   
    452705171        442903746        442728218        453332769       
453296097        441989464      453229957        453193039        453156127     
  453119125        453082273        453045056        453007775        452970528
       452932932        452895923        452858152        452820392       
452782451        452744337        452705189        442903761        442728259   
    453332777        453296105        441951944      453229858        453193047
       453156135        453119133        453082281        453045064       
453007783        452970429        452932940        452895931        452858053   
    452820293        452782469        452744345        452705197       
442903837        442727665        453332785        453296113        441950169   
  453229866        453193054        453156143        453119141        453082299
       453045072        453007791        452970320        452932957       
452895949        452857949        452820301        452782477        452744246   
    452705205        442903860        442727707        453332793       
453296121        441919826      453229874        453193062        453156150     
  453119158        453082307        453045080        453007809        452970338
       452932965        452895956        452857956        452820319       
452782378        452744147        452705213        442903084        442727723   
    453332801        453296139        441919834      453229882        453193070
       453156168        453119166        453082315        453045098       
453007817        452970346        452932866        452895964        452857964   
    452820327        452782279        452744154        452705023       
442903134        442727822        453332819        453296147        441892411   
  453229890        453193088        453156176        453119174        453082323
       453045106        453007825        452970353        452932767       
452895972        452857972        452820335        452782287        452744162   
    452705049        442903159        442727848        453332827       
453296154        441871936      453229916        453193096        453156184     
  453119182        453082331        453045114        453007833        452970361
       452932775        452895980        452857980        452820343       
452782295        452744170        452705056        442903258        442727889   
    453332835        453296162        441868932      453229924        453193104
       453156192        453119190        453082349        453045015       
453007841        452970379        452932783        452895998        452857998   
    452820350        452782303        452744188        452705064       
442903282        442727921        453332843        453296063        441865623   
  453229932        453193112        453156200        453119208        453082240
       453044919        453007858        452970387        452932791       
452896004        452858012        452820368        452782311        452744196   
    452705072        442903290        442727954        453332744       
453295966        441865482      453229841        453193013        453156218     
  453119216        453082141        453044927        453007759        452970395
       452932809        452896012        452858020        452820376       
452782329        452744204        452705098        442903308        442727459   
    453332645        453295974        441857638      453229742        453192916
       453156119        453119117        453082158        453044935       
453007650        452970403        452932817        452895915        452858038   
    452820384        452782337        452744212        452705106       
442903340        442727491        453332652        453295982        441854049   
  453229759        453192924        453156010        453119018        453082166
       453044943        453007668        452970411        452932825       
452895808        452858046        452820285        452782345        452744220   
    452705114        442903357        442727525        453332660       
453295990        441851045      453229767        453192932        453156028     
  453119026        453082174        453044950        453007676        452970312
       452932833        452895816        452857931        452820186       
452782352        452744238        452705122        442903456        442727533   
    453332678        453296006        441827946      453229775        453192940
       453156036        453119034        453082182        453044968       
453007684        452970213        452932841        452895824        452857832   
    452820194        452782360        452744139        452705015       
442902557        442727582        453332686        453296014        441819323   
  453229783        453192957        453156044        453119042        453082190
       453044976        453007692        452970221        452932858       
452895832        452857840        452820202        452782261        452744030   
    452704919        442902623        442727608        453332694       
453296022        441815867      453229791        453192965        453156051     
  453119059        453082208        453044984        453007700        452970239
       452932759        452895857        452857857        452820210       
452782154        452744048        452704927        442902649        442727616   
    453332702        453296030        441787462      453229809        453192973
       453156069        453119067        453082216        453044992       
453007718        452970254        452932650        452895865        452857865   
    452820228        452782162        452744055        452704935       
442902656        442727624        453332710        453296048        441731981   
  453229817        453192981        453156077        453119075        453082224
       453045007        453007726        452970262        452932668       
452895899        452857873        452820236        452782170        452744063   
    452704950        442902730        442726865        453332728       
453296055        441694809      453229825        453192999        453156085     
  453119083        453082232        453044901        453007734        452970288
       452932676        452895907        452857881        452820244       
452782188        452744071        452704968        442902888        442726881   
    453332736        453295958        441685047      453229833        453193005
       453156093        453119091        453082133        453044802       
453007742        452970296        452932684        452895691        452857899   
    452820251        452782196        452744089        452704976       
442903001        442726899        453332637        453295859        441666286   
  453229734        453192908        453156101        453119109        453082034
       453044810        453007643        452970304        452932692       
452895709        452857907        452820269        452782204        452744097   
    452704984        442903043        442727020        453332538       
453295867        441658440      453229635        453192809        453156002     
  453119000        453082042        453044828        453007544        452970205
       452932700        452895717        452857915        452820277       
452782212        452744105        452704992        442903076        442727053   
    453332546        453295875        441652534      453229643        453192817
       453155905        453118903        453082059        453044836       
453007551        452970106        452932718        452895725        452857923   
    452820178        452782238        452744113        452705007       
442902219        442727087        453332553        453295883        441630118   
  453229650        453192825        453155913        453118911        453082067
       453044844        453007569        452970114        452932726       
452895733        452857824        452820079        452782246        452744121   
    452704802        442902243        442727111        453332561       
453295891        441590304      453229668        453192833        453155921     
  453118929        453082075        453044851        453007577        452970122
       452932734        452895741        452857725        452820087       
452782253        452744022        452704810        442902268        442727293   
    453332579        453295909        441547478      453229676        453192841
       453155939        453118937        453082083        453044869       
453007585        452970130        452932742        452895758        452857733   
    452820095        452782147        452743925        452704828       
442902284        442726519        453332587        453295917        441522125   
  453229684        453192858        453155947        453118945        453082091
       453044877        453007593        452970148        452932643       
452895766        452857741        452820103        452782048        452743933   
    452704844        442902383        442726568        453332595       
453295925        441467198      453229692        453192866        453155954     
  453118952        453082109        453044885        453007601        452970155
       452932544        452895774        452857758        452820111       
452782055        452743941        452704851        442902391        442726600   
    453332603        453295933        441361698      453229700        453192874
       453155962        453118960        453082117        453044893       
453007619        452970163        452932551        452895782        452857766   
    452820129        452782063        452743958        452704869       
442902441        442726626        453332611        453295941        441329695   



--------------------------------------------------------------------------------

Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
Receivables     Receivables     Receivables     Receivables     Receivables    
453229718        453192882        453155970        453118986        453082125   
    453044794        453007627        452970171        452932569       
452895683        452857774        452820145        452782071        452743974   
    452704877        442901658        442726642        453332629       
453295842        441110764      453229726        453192890        453155988     
  453118994        453082026        453044695        453007635        452970189
       452932577        452895584        452857782        452820152       
452782089        452743982        452704885        442901674        442726709   
    453332520        453295743        453229627        453192791       
453155996        453118895        453081929        453044703        453007536   
    452970197        452932585        452895592        452857790       
452820160        452782097        452743990        452704893        442901880   
    442726758        453332421        453295750        453229510       
453192692        453155897        453118796        453081937        453044729   
    453007437        452969991        452932593        452895600       
452857808        452820061        452782105        452744006        452704695   
    442901914        442726766        453332447        453295768       
453229528        453192700        453155798        453118804        453081945   
    453044737        453007445        452970007        452932601       
452895618        452857816        452819964        452782113        452744014   
    452704703        442901963        442726782        453332454       
453295776        453229536        453192718        453155806        453118812   
    453081952        453044745        453007452        452970015       
452932619        452895626        452857717        452819972        452782121   
    452743917        452704711        442902045        442726162       
453332462        453295784        453229544        453192726        453155814   
    453118820        453081960        453044752        453007460       
452970023        452932627        452895634        452857600        452819980   
    452782139        452743818        452704729        442902060       
442726204        453332470        453295792        453229551        453192734   
    453155822        453118838        453081978        453044760       
453007478        452970031        452932635        452895642        452857618   
    452819998        452782030        452743826        452704737       
442902144        442726238        453332488        453295800        453229569   
    453192742        453155830        453118846        453081986       
453044778        453007486        452970049        452932536        452895659   
    452857626        452820004        452781933        452743834       
452704745        442901310        442726253        453332496        453295818   
    453229577        453192759        453155855        453118853       
453081994        453044786        453007494        452970056        452932437   
    452895675        452857634        452820012        452781941       
452743842        452704760        442901385        442726295        453332504   
    453295826        453229593        453192767        453155863       
453118861        453082000        453044687        453007502        452970064   
    452932445        452895576        452857642        452820020       
452781958        452743859        452704786        442901393        442726352   
    453332512        453295834        453229601        453192775       
453155871        453118879        453082018        453044588        453007510   
    452970072        452932452        452895469        452857659       
452820038        452781966        452743875        452704687        442901401   
    442726469        453332413        453295735        453229619       
453192783        453155889        453118887        453081911        453044596   
    453007528        452970080        452932460        452895477       
452857667        452820046        452781974        452743883        452704596   
    442901450        442726493        453332314        453295636       
453229502        453192684        453155780        453118788        453081812   
    453044604        453007429        452969983        452932478       
452895485        452857675        452820053        452781990        452743891   
    452704612        442901468        442725859        453332322       
453295644        453229403        453192585        453155681        453118671   
    453081820        453044612        453007320        452969884       
452932486        452895493        452857691        452819956        452782006   
    452743909        452704620        442901559        442725891       
453332330        453295651        453229411        453192593        453155699   
    453118689        453081838        453044620        453007338       
452969892        452932494        452895501        452857709        452819857   
    452782014        452743800        452704638        442901567       
442725917        453332348        453295669        453229429        453192601   
    453155707        453118705        453081846        453044638       
453007346        452969900        452932502        452895519        452857592   
    452819865        452782022        452743701        452704646       
442901583        442725958        453332355        453295677        453229437   
    453192619        453155715        453118713        453081853       
453044646        453007353        452969918        452932510        452895535   
    452857493        452819873        452781925        452743719       
452704653        442901609        442725974        453332363        453295685   
    453229445        453192627        453155723        453118721       
453081861        453044653        453007361        452969926        452932528   
    452895543        452857501        452819881        452781826       
452743727        452704661        442900783        442725982        453332371   
    453295693        453229452        453192635        453155731       
453118739        453081879        453044679        453007387        452969934   
    452932429        452895550        452857519        452819899       
452781834        452743743        452704679        442901088        442726063   
    453332389        453295701        453229460        453192643       
453155749        453118747        453081887        453044570        453007395   
    452969942        452932312        452895568        452857527       
452819907        452781842        452743750        452704570        442901104   
    442726139        453332397        453295719        453229478       
453192650        453155756        453118754        453081895        453044471   
    453007403        452969959        452932320        452895451       
452857535        452819915        452781859        452743768        452704471   
    442901146        442726147        453332405        453295727       
453229486        453192668        453155764        453118762        453081903   
    453044489        453007411        452969967        452932338       
452895352        452857543        452819923        452781867        452743776   
    452704497        442901187        442725552        453332306       
453295610        453229494        453192577        453155772        453118770   
    453081804        453044497        453007312        452969975       
452932346        452895360        452857550        452819931        452781875   
    452743784        452704513        442901211        442725594       
453332207        453295511        453229395        453192478        453155673   
    453118663        453081705        453044505        453007213       
452969876        452932361        452895378        452857568        452819949   
    452781883        452743792        452704521        442901245       
442725602        453332215        453295529        453229296        453192486   
    453155574        453118572        453081713        453044513       
453007221        452969777        452932379        452895386        452857576   
    452819840        452781891        452743693        452704539       
442901294        442725636        453332223        453295537     



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Servicemembers Civil Relief Act, each
applicable state Motor Vehicle Retail Installment Sales Act, the
Gramm-Leach-Bliley Act and state adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code and other consumer credit laws and

 

SCH-B-1



--------------------------------------------------------------------------------

equal credit opportunity and disclosure laws) in respect of the Receivables and
the Financed Vehicles, have been complied with in all material respects, and
each Receivable and the sale of the Financed Vehicle evidenced by each
Receivable complied at the time it was originated or made and now complies in
all material respects with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that

 

SCH-B-2



--------------------------------------------------------------------------------

are “electronic chattel paper”, each authoritative copy (a) is unique,
identifiable and unalterable (other than with the participation of the Trust
Collateral Agent in the case of an addition or amendment of an identified
assignee and other than a revision that is readily identifiable as an authorized
or unauthorized revision), (b) has been marked with a legend to the following
effect: “Authoritative Copy” and (c) has been communicated to and is maintained
by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. With respect to Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good

 

SCH-B-3



--------------------------------------------------------------------------------

and indefeasible title thereto, free of any Lien and, upon execution and
delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall have good and
indefeasible title to and will be the sole owner of such Receivables, free of
any Lien. No Dealer or Third-Party Lender has a participation in, or other right
to receive, proceeds of any Receivable. AmeriCredit has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements, Auto Loan Purchase and Sale Agreements, Dealer Assignments, or
Third-Party Lender Assignments or to payments due under such Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit, an Originating Affiliate or a Titled
Third-Party Lender named (which may be accomplished by the use of a properly
registered “doing business as” (“DBA”) name in the applicable jurisdiction) as
the original secured party under each Receivable as the holder of a first
priority security interest in such Financed Vehicle. With respect to each
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer or Third-Party
Lender that such Lien Certificate showing AmeriCredit, an Originating Affiliate,
the Issuer or a Titled Third-Party Lender (which may be accomplished by the use
of a properly registered DBA name in the applicable jurisdiction), as
applicable, as first lienholder has been applied for and the Originating
Affiliate’s or Titled Third-Party Lender’s security interest has been validly
assigned by the Originating Affiliate or Titled Third-Party Lender, as
applicable, to AmeriCredit and AmeriCredit’s security interest has been validly
assigned by AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This
Agreement creates a valid and continuing security interest (as defined in the
UCC) in the Receivables in favor of the Purchaser, which security interest is
prior to all other Liens, and is enforceable as such against creditors of and
purchasers from the Seller. Immediately after the sale, transfer and assignment
thereof by AmeriCredit to AFS SenSub Corp., each Receivable will be secured by
an enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

 

SCH-B-4



--------------------------------------------------------------------------------

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value and
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit, an Originating Affiliate or a Titled Third-Party Lender
(which may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction) as loss payee and (iii) insuring against loss and
damage due to fire, theft, transportation, collision and other risks generally
covered by comprehensive and collision coverage. Each Receivable requires the
Obligor to maintain physical loss and damage insurance, naming AmeriCredit, an
Originating Affiliate or a Titled Third-Party Lender (which may be accomplished
by the use of a properly registered DBA name in the applicable jurisdiction) and
its successors and assigns as additional insured parties, and each Receivable
permits the holder thereof to obtain physical loss and damage insurance at the
expense of the Obligor if the Obligor fails to do so. No Financed Vehicle is
insured under a policy of Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

 

SCH-B-5



--------------------------------------------------------------------------------

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

 

SCH-B-6



--------------------------------------------------------------------------------

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate, a Dealer or a Third-Party Lender, no
further amounts were owed by Seller to the Obligor under the Receivable.

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7